Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 1 of 104 PageID #:260022




                           Exhibit E1
  Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 2 of 104 PageID #:260023
                                                   George's & Peco Opt-Outs (ID)


                                                                                                   Request
                                                                                                   Includes
Request ID   JND ID    Date Received                                       Name
                                                                                                   Assigned
                                                                                                    Claims
         1     12821       1/15/2020   COLORADO QUALITY RESEARCH INC
         1     11704       1/15/2020   COLORADO QUALITY RESEARCH INC
         2     26759       2/18/2020   KUDZU VALLEY FARMS
         2     16285       2/18/2020   KUDZU VALLEY FARMS
         3      3018       2/19/2020   ARCTIC LOGISTICS - MCLANE FOODSERVICE, INC
         3     26845       2/19/2020   C.D. HARTNETT COMPANY
         3      6394       2/19/2020   CD HARNETT
         3      1253       2/19/2020   CD HARTNETT - C D HARTNETT CO
         3       189       2/19/2020   FAST FOODS MERCHANDISERS - FAST FOOD MERCH INC/MBM CORP
         3      1641       2/19/2020   MANTECA DISTRIBUTOR CENTER - FAST FOOD MERCH INC-MBM CORP
         3        10       2/19/2020   MBM - MBM CORPORATION-COLUMBUS
         3     10696       2/19/2020   MC CARTY HULL CIGAR CO
         3     26844       2/19/2020   MCCARTY-HULL CIGAR COMPANY INC
         3     21820       2/19/2020   MCCLANE FOODSERVICE DIST
         3         6       2/19/2020   MCLANE
         3      1520       2/19/2020   MCLANE AUSTELL - MCLANE
         3     26840       2/19/2020   MCLANE COMPANY INC
         3     26842       2/19/2020   MCLANE FOODSERVICE DISTRIBUTION INC
         3     26841       2/19/2020   MCLANE FOODSERVICE INC
         3     18461       2/19/2020   MCLANE GROCERY DIST - MCLANE GROCERY DIST - EDI
         3     26843       2/19/2020   MEADOWBROOK MEAT COMPANY INC
         3        29       2/19/2020   MEADOWBROOK MEATS
         3      4035       2/19/2020   PERISHABLE FOODSERVICE - FAST FOOD MERCH INC-MBM CORP
         3      6122       2/19/2020   RACETRAC PETROLEUM - MCLANE
         3     19873       2/19/2020   RIB COOLER - MCLANE GROCERY DIST - EDI
         4      8456       2/24/2020   BOSTON MARKET CORPORATION                                      x
         5     19849       2/24/2020   CO SYSTEMS WAREHOUSE - SHAMROCK FOODS CO., INC.
         5     26847       2/24/2020   JENSEN FOODS
         5        49       2/24/2020   SHAMROCK FOODS - SHAMROCK FOODS COMPANY
         5     26849       2/24/2020   SHAMROCK TRANSPORTATION LEASING COMPANY
         5     26846       2/24/2020   UNITED FOOD SERVICE INC
         5      1086       2/24/2020   UNITED FOODSERVICE
         6      1349       2/26/2020   KALEEL BROS - KALEEL BROS INC
         6     26850       2/26/2020   KALEEL BROTHERS INC
         7     19798       2/26/2020   ALMACEN CENTRAL AMIGO - WALMART ALMACEN CENTRAL AMIGO #2
         7      2577       2/26/2020   CATCHUP LOGISTICS - WAL MART STORES INC
         7      3187       2/26/2020   EVANSVILLE COLD STORAGE - WAL MART STORES INC
         7      1685       2/26/2020   PORTION MEATS - WALMART
         7     12637       2/26/2020   RECKITT (SAMS DC 6099)
         7     13993       2/26/2020   RECKITT (WAL-MART/SAMS # 6047)
         7      6259       2/26/2020   RICHARDSON VFW BUCKINGHAM - WALMART INC
         7        25       2/26/2020   SAMS CLUB
         7      6335       2/26/2020   SAMS DC
         7     26857       2/26/2020   SAM'S EAST INC
         7     26856       2/26/2020   SAM'S WEST INC
         7     20784       2/26/2020   SUPER AHORROS - WAL MART SUPERCENTER AP
         7         1       2/26/2020   WALMART
         7     26851       2/26/2020   WALMART INC
         7     26853       2/26/2020   WAL-MART LOUISIANA LLC
         7     26854       2/26/2020   WAL-MART STORES ARKANSAS LLC
         7     26855       2/26/2020   WAL-MART STORES EAST LP
         7     26852       2/26/2020   WAL-MART STORES TEXAS LLC
         8       256        3/4/2020   COLUMBIA MEATS
         8     21253        3/4/2020   MI RANCHITO SP MARKET - COLUMBIA MEATS
         8      1964        3/4/2020   SHIP TO COLUMBIA - SHIP TO COLUMBIA
         9     24692        3/4/2020   BARI IMPORTING
         9     26901        3/4/2020   BARI IMPORTING CORPORATION



                                                           Page 1 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 3 of 104 PageID #:260024
                                        George's & Peco Opt-Outs (ID)


    9   26902   3/4/2020   BARI ITALIAN FOODS
    9      68   3/4/2020   CHENEY BROS - CHENEY BROTHERS INC
    9   26903   3/4/2020   CHENEY BROS., INC.
    9   26904   3/4/2020   CHENEY BROTHER, INC-AUTOFAX
    9   26905   3/4/2020   CHENEY BROTHERS
    9   26914   3/4/2020   CHENEY BROTHERS - PUNTA GORD
    9   26906   3/4/2020   CHENEY BROTHERS INC
    9   26907   3/4/2020   CHENEY BROTHERS INC N CAROLINA
    9   26908   3/4/2020   CHENEY BROTHERS INC.
    9   26909   3/4/2020   CHENEY BROTHERS INC. OCALA
    9   26910   3/4/2020   CHENEY BROTHERS INC. RIVIERA
    9   26911   3/4/2020   CHENEY BROTHERS PUNTA GORDA
    9   26912   3/4/2020   CHENEY BROTHERS, INC.
    9   26913   3/4/2020   CHENEY BROTHERS-OCALA
    9   26915   3/4/2020   CHENEY BROTHERS-RIVIERA BE
    9    6039   3/4/2020   CHENEY STATESVILLE - CHENEY BROTHERS
    9    2016   3/4/2020   GRAND WESTERN
    9   26916   3/4/2020   GRAND WESTERN BRANDS INC
    9   26917   3/4/2020   GRAND WESTERN BRANDS, INC.
    9   26918   3/4/2020   MEAT & SEAFOOD SOLUTIONS LLC
    9   26919   3/4/2020   MEAT & SEAFOOD SOLUTIONS, LLC
    9   26920   3/4/2020   MEAT AND SEAFOOD SOLUTIONS
    9    2532   3/4/2020   MEAT&SEAFOOD SOLUTIONS - MEAT AND SEAFOOD SOLUTIONS
    9   26921   3/4/2020   PATE DAWSON
    9   12087   3/4/2020   PATE DAWSON (DOT ST)
    9   26922   3/4/2020   PATE DAWSON CO
    9   26924   3/4/2020   PATE DAWSON COMPANY
    9   13931   3/4/2020   PATE DAWSON COMPANY (GREENSBO)
    9   26925   3/4/2020   PATE DAWSON COMPANY-ATLANT
    9   26926   3/4/2020   PATE DAWSON COMPANY-GOLDSB
    9    9387   3/4/2020   PATE DAWSON COMP-FAYETTEVI
    9   26923   3/4/2020   PATE DAWSON COMP-STATESVIL
    9   26927   3/4/2020   PATE DAWSON INC
    9     147   3/4/2020   PATE DAWSON SOUTHERN FOODS - PATE DAWSON COMPANY-GOLDSB
    9   26928   3/4/2020   PATE-DAWSON CO INC
    9   26929   3/4/2020   PATE-DAWSON COMPANY, INC.
    9    6587   3/4/2020   PDNC
    9   26941   3/4/2020   PDNC, LLC
    9    2308   3/4/2020   PUNTA GORDA
    9   26930   3/4/2020   SOUTHERN FOODS
    9     990   3/4/2020   SOUTHERN FOODS - SOUTHERN FOOD BROKERS
    9   26934   3/4/2020   SOUTHERN FOODS DBA SOUTHE
    9   26933   3/4/2020   SOUTHERN FOODS GROUP LLC-NC
    9   26935   3/4/2020   SOUTHERN FOODS INC
    9   26936   3/4/2020   SOUTHERN FOODS INC.
    9   26937   3/4/2020   SOUTHERN FOODS LLC
    9   26938   3/4/2020   SOUTHERN FOODS, INC.
    9   26939   3/4/2020   SOUTHERN FOODS/BOWLING GR
    9   26940   3/4/2020   SOUTHERN FOODS/REINHART BO
    9   26931   3/4/2020   SOUTHERN FOODS-KY
    9   26932   3/4/2020   SOUTHERN FOODS-NC
   10     520   3/3/2020   UNITED SUPERMARKETS - UNITED SUPERMARKETS INC
   10   26942   3/3/2020   UNITED SUPERMARKETS LLC
   11   19807   3/4/2020   CAJUN OPERATING - CAJUN OPERATING CO                          x
   11   26944   3/4/2020   CAJUN OPERATING COMPANY                                       x
   11   26943   3/4/2020   CHURCH'S CHICKEN                                              x
   11     210   3/4/2020   CHURCHS CHICKEN - CHURCHS 1620-THEODORE                       x
   11   20385   3/4/2020   SA REST CHURCH HOME OFFICE - SA REST CORP - CHURCHS CHICKEN   x
   12   26945   3/4/2020   KERN FOOD DISTRIBUTING
   12     502   3/4/2020   KERN FOODS DISTRIBUTOR
   13    5049   3/3/2020   ACADIAN FINE FOODS - KRISPY KRUNCHY FOODS LLC



                                                Page 2 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 4 of 104 PageID #:260025
                                        George's & Peco Opt-Outs (ID)


   13    3419   3/3/2020   CAPITOL DISTRIBUTOR MERIDIAN - KRISPY KRUNCHY FOODS LLC
   13     281   3/3/2020   KRISPY KRUNCHY FOODS - KRISPY KRUNCHY FOODS LLC
   13   26946   3/3/2020   KRISPY KRUNCHY FOODS LLC
   13    2106   3/3/2020   MTC DISTRIBUTOR - KRISPY KRUNCHY FOODS LLC
   14   26859   3/3/2020   CHECKERS DRIVE-IN RESTAURANTS INC                                    x
   15   20063   3/3/2020   AUSTIN WINGS II RIVERSID - TEXAS WINGS, INC. DBA HOOTERS             x
   15   20098   3/3/2020   FRISCO WINGS - TEXAS WINGS, INC. DBA HOOTERS                         x
   15   20065   3/3/2020   FT WORTH WINGS - TEXAS WINGS, INC. DBA HOOTERS                       x
   15   26950   3/3/2020   GIBSON GRECO & WOOD LTD                                              x
   15     915   3/3/2020   HOOTERS - HOOTERS FOODS INC                                          x
   15   14953   3/3/2020   LAS CRUCES HOOTERS LTD                                               x
   15   20018   3/3/2020   MESQUITE WINGS - TEXAS WINGS, INC. DBA HOOTERS                       x
   15   18574   3/3/2020   PHOENIX HOOTERS - PHOENIX HOOTERS INC                                x
   15   26949   3/3/2020   RESTAURANTS OF AMERICA INC                                           x
   15   20004   3/3/2020   SAN ANTONIO WINGS VENTURE WURZBACH - TEXAS WINGS, INC. DBA HOOTERS   x
   15   20688   3/3/2020   TEXAS WINGS - TEXAS WINGS, INC. DBA HOOTERS                          x
   16   26954   3/4/2020   BOB EVANS FARMS INC                                                  x
   16    4686   3/4/2020   BOB EVANS REST - BOB EVANS FARMS                                     x
   16   19907   3/4/2020   OWENS SULPHUR SPRINGS - BOB EVANS FARMS, INC.                        x
   17   21300   3/4/2020   4X W&D WHOLESALE DIRECT - HARVEST FOOD DISTRUBUTORS
   17    4436   3/4/2020   99 RANCH MARKET - HARVEST MEAT COMPANY
   17    3024   3/4/2020   ACS WAREHOUSE - SHERWOOD FOOD DISTRIBUTORS
   17    5012   3/4/2020   AJS WAREHOUSE - SHERWOOD FOODS - OH
   17    2957   3/4/2020   AMC COLD STORAGE - HARVEST MEAT COMPANY
   17    1627   3/4/2020   AMC WAREHOUSES - HARVEST MEAT COMPANY
   17    2585   3/4/2020   AMERISTAR CASINOS - WESTERN BOXED MEATS - TRUCK
   17    1663   3/4/2020   ARTIC COLD STORAGE - SHERWOOD FOOD DISTRIBUTORS
   17    3019   3/4/2020   BEST FREEZER SEASUN - SHERWOOD FOOD DISTRIBUTORS
   17   14185   3/4/2020   CASCADE FOOD BRKR/HARVEST MEAT
   17   13829   3/4/2020   CASCADE FOOD BROKERS
   17   12796   3/4/2020   CASCADE FOOD BROKERS CO-REMIT
   17   26963   3/4/2020   CASCADE FOOD BROKERS, INC.
   17    1588   3/4/2020   COLUMBIA COLD STORAGE - WESTERN BOXED MEATS - RAIL
   17   26960   3/4/2020   DEL MAR ACQUISITION INC.
   17   26959   3/4/2020   DEL MAR HOLDING LLC
   17   19901   3/4/2020   DENVER LOCATION - HARVEST MEAT CO - SAN DIEGO
   17    4545   3/4/2020   DOYLE DISTRIBUTOR - WESTERN BOXED MEATS
   17    6217   3/4/2020   FRASIER - HARVEST MEAT CO - SAN DIEGO
   17    5753   3/4/2020   FRAZIER FARM - HARVEST MEAT CO - SAN DIEGO
   17   26965   3/4/2020   GALLY INVESTMENTS S DE R.L. DE C.V.
   17   26973   3/4/2020   HAMILTON MEAT, LLC D/B/A HAMILTON MEATS & PROVISIONS
   17   14719   3/4/2020   HAMILTON MEATS
   17    9626   3/4/2020   HAMILTON MEATS INC
   17    3107   3/4/2020   HAMILTON MEATS&PROVISIONS - HAMILTON MEAT COMPANY
   17    3569   3/4/2020   HARV LOCAL RETAILERS - HARVEST MEAT CO - SAN DIEGO
   17      44   3/4/2020   HARVEST FOODS DISTRIBUTOR - HARVEST MEAT (PHOENIX AZ)
   17   10606   3/4/2020   HARVEST MEAT - SALT LAKE CITY
   17    9290   3/4/2020   HARVEST MEAT CO
   17    9289   3/4/2020   HARVEST MEAT CO
   17   10551   3/4/2020   HARVEST MEAT CO %AMERICOLD
   17   12474   3/4/2020   HARVEST MEAT CO (CCS WOODLAND)
   17   11845   3/4/2020   HARVEST MEAT CO (EL ALTENO)
   17   14243   3/4/2020   HARVEST MEAT CO (FACTOR SALES)
   17   13000   3/4/2020   HARVEST MEAT CO (GLACIER COLD)
   17   12475   3/4/2020   HARVEST MEAT CO (PACIFIC)
   17   11846   3/4/2020   HARVEST MEAT CO (PHO RANCH MK)
   17   14244   3/4/2020   HARVEST MEAT CO (PIPER FOODS)
   17   11962   3/4/2020   HARVEST MEAT CO (PRAISE CS)
   17   13001   3/4/2020   HARVEST MEAT CO (SUN VALLEY)
   17   14245   3/4/2020   HARVEST MEAT CO (WOODLAND)
   17   13002   3/4/2020   HARVEST MEAT CO(GOLDBERRY)



                                                Page 3 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 5 of 104 PageID #:260026
                                       George's & Peco Opt-Outs (ID)


   17   14246   3/4/2020   HARVEST MEAT CO(LAUDERHILL)
   17   11963   3/4/2020   HARVEST MEAT CO(MEDLEY)
   17   13003   3/4/2020   HARVEST MEAT CO(NEW MARCO)
   17   14247   3/4/2020   HARVEST MEAT CO(PHOENIX)
   17   11191   3/4/2020   HARVEST MEAT CO/CLUB STORES
   17   10493   3/4/2020   HARVEST MEAT CO/INDEP #C1-2
   17   11381   3/4/2020   HARVEST MEAT COMPANY SALVATION ARMY %MCCLELLAN AFB
   17   26957   3/4/2020   HARVEST MEAT COMPANY, INC.
   17   26971   3/4/2020   HARVEST MEAT COMPANY, INC. D/B/A HARVEST FOOD DISTRIBUTORS
   17    9920   3/4/2020   HARVEST MEAT/COLUMBIA COLSTOR
   17   11457   3/4/2020   HARVEST MEAT/SD COLD STORAGE
   17   11164   3/4/2020   HARVEST MEAT/SEAPORT MEAT CO
   17   14248   3/4/2020   HARVEST MEATS (LAND POULTRY)
   17   11964   3/4/2020   HARVEST MEATS (NEW KINGS)
   17    9109   3/4/2020   HARVEST MEATS COMPANY-SACRAMENTO
   17    4626   3/4/2020   HARVEST NEWARK - HARVEST MEAT CO - SAN DIEGO
   17    6276   3/4/2020   HOMEGROWN MEATS - HARVEST MEAT CO - SAN DIEGO
   17    4770   3/4/2020   HUNG SANG - WESTERN BOXED MEATS - TRUCK
   17    5352   3/4/2020   JT FOODS SPECIALTY - HARVEST MEAT COMPANY, INC
   17    3381   3/4/2020   KENTS MARKET - HARVEST MEAT (PHOENIX AZ)
   17    5198   3/4/2020   KOREANA PLAZA - HARVEST MEAT COMPANY
   17   26964   3/4/2020   LAMCP CAPITAL, LLC
   17    3944   3/4/2020   MATAS FRUIT STORE - HARVEST MEAT COMPANY
   17    2097   3/4/2020   NOR AM COLD STORAGE - HARVEST MEAT COMPANY
   17    1063   3/4/2020   NORTHGATE MARKET - HARVEST MEAT CO - SAN DIEGO
   17    3167   3/4/2020   SACRAMENTO FREEZER - HARVEST MEAT CO - SAN DIEGO
   17    1822   3/4/2020   SAN DIEGO COLD STORAGE - HARVEST MEAT COMPANY
   17    6282   3/4/2020   SAN DIEGO LOC RETAIL - HARVEST MEAT CO - SAN DIEGO
   17   26962   3/4/2020   SAND DOLLAR HOLDINGS, INC.
   17    2537   3/4/2020   SEATTLE COLE STORAGE - WESTERN BOXED MEATS - RAIL
   17   26966   3/4/2020   SFD ACQUISITION LLC
   17   26968   3/4/2020   SFD COMPANY LLC
   17   26967   3/4/2020   SFD TRANSPORTATION CORP.
   17    5104   3/4/2020   SHEILA COLD STORAGE - HARVEST MEAT CO - SAN DIEGO
   17   26970   3/4/2020   SHERWOOD FOOD DISTRIBUTORS
   17   26956   3/4/2020   SHERWOOD FOOD DISTRIBUTORS, L.L.C.
   17      34   3/4/2020   SHERWOOD FOODS DISTRIBUTOR - SHERWOOD FOODS
   17   11631   3/4/2020   SHERWOOD ORLANDO
   17   26969   3/4/2020   SOUTHERN FRESH FOODS, LLC
   17   26961   3/4/2020   SURFLINER HOLDINGS, INC.
   17    1693   3/4/2020   VERNS&SONS - WESTERN BOXED MEATS
   17    3980   3/4/2020   VICENTE FOODS - HARVEST MEAT CO - SAN DIEGO
   17   20733   3/4/2020   VINA&SONS FOODS DIST - HARVEST MEATS
   17    3825   3/4/2020   WBX NEWPORT AVE MARKET - NEWPORT AVENUE MARKET
   17    8037   3/4/2020   WESTERN BOX J&D CS AMERISTAR
   17    8307   3/4/2020   WESTERN BOXED
   17     263   3/4/2020   WESTERN BOXED MEAT DIST - WESTERN BOXED MEAT DIST
   17   26958   3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC.
   17   26972   3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC. A/K/A WBX
   17    3228   3/4/2020   WINDMILL FARM - HARVEST MEAT CO - SAN DIEGO
   18   26975   3/4/2020   A.M BRIGGS, INC.                                                    x
   18   19795   3/4/2020   ALF ENGENS PLACE - SYSCO - CHICKEN DISTRIBUTION                     x
   18   26765   3/4/2020   AM BRIGGS                                                           x
   18   16326   3/4/2020   AM BRIGGS                                                           x
   18    9908   3/4/2020   AMERICAN FOOD DIST/SYSCO MEDLEY/WIL MILLARDS                        x
   18   26976   3/4/2020   BUCKHEAD MEAT & SEAFOOD OF HOUSTON, INC.                            x
   18   26977   3/4/2020   BUCKHEAD MEAT COMPANY                                               x
   18   26978   3/4/2020   BUCKHEAD MEAT FLORIDA, A DIVISION OF BUCKHEAD MEAT COMPANY          x
   18   26979   3/4/2020   BUCKHEAD MEAT MIDWEST, INC.                                         x
   18   26980   3/4/2020   BUCKHEAD MEAT NEW JERSEY, A DIVISION OF BUCKHEAD MEAT COMPANY       x
   18   26981   3/4/2020   BUCKHEAD MEAT NORTH CAROLINA, A DIVISION OF BUCKHEAD MEAT COMPANY   x



                                               Page 4 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 6 of 104 PageID #:260027
                                       George's & Peco Opt-Outs (ID)


   18   26982   3/4/2020   BUCKHEAD MEAT OF DALLAS, INC.                                     x
   18   26983   3/4/2020   BUCKHEAD MEAT OF DENVER, INC.                                     x
   18   26984   3/4/2020   BUCKHEAD MEAT OF SAN ANTONIO, LP                                  x
   18   26985   3/4/2020   BUCKHEAD MEAT RHODE ISLAND, A DIVISION OF BUCKHEAD MEAT COMPANY   x
   18    1009   3/4/2020   BUCKHEAD MEATS - BUCKHEAD MEAT - HOUSTON                          x
   18   26986   3/4/2020   BUZZTABLE, INC.                                                   x
   18   26987   3/4/2020   CAKE CORPORATION                                                  x
   18   20851   3/4/2020   CHARLESTONS - SYSCO OKLAHOMA - EDI                                x
   18   20425   3/4/2020   CHEFS SELECTIONS - TRI-CITY MEATS - DNU                           x
   18   26988   3/4/2020   DOERLE FOOD SERVICE, A DIVISION OF SYSCO USA II, LLC              x
   18     336   3/4/2020   DOERLE FOODSERVICE - DOERLE FOOD SVC-BROUSSARD                    x
   18   26989   3/4/2020   DUST BOWL CITY, LLC                                               x
   18   26990   3/4/2020   EMPYR INCORPORATED                                                x
   18   26991   3/4/2020   ENCLAVE INSURANCE COMPANY                                         x
   18   26992   3/4/2020   ENCLAVE PARKWAY ASSOCIATION, INC.                                 x
   18   26993   3/4/2020   ENCLAVE PROPERTIES, LLC                                           x
   18   20116   3/4/2020   EUROPEAN IMPORTS - EUROPEAN IMPORTS LTD                           x
   18   26994   3/4/2020   EUROPEAN IMPORTS, INC.                                            x
   18    1049   3/4/2020   FREEDMAN MEATS - FREEDMAN MEATS/P&O COLD                          x
   18   26995   3/4/2020   FREEDMAN MEATS, INC.                                              x
   18   26996   3/4/2020   FREEDMAN-KB, INC.                                                 x
   18    3235   3/4/2020   FRESHPOINT - FRESHPOINT OF SOUTHERN CA                            x
   18   26997   3/4/2020   FRESHPOINT ARIZONA, INC.                                          x
   18   26998   3/4/2020   FRESHPOINT ATLANTA, INC.                                          x
   18   26999   3/4/2020   FRESHPOINT CALIFORNIA, INC.                                       x
   18   27000   3/4/2020   FRESHPOINT CENTRAL CALIFORNIA, INC.                               x
   18   27001   3/4/2020   FRESHPOINT CENTRAL FLORIDA, INC.                                  x
   18   27002   3/4/2020   FRESHPOINT CONNECTICUT. LLC                                       x
   18   27003   3/4/2020   FRESHPOINT DALLAS, INC.                                           x
   18   27004   3/4/2020   FRESHPOINT DENVER, INC.                                           x
   18   27005   3/4/2020   FRESHPOINT LAS VEGAS, INC.                                        x
   18   27006   3/4/2020   FRESHPOINT NORTH CAROLINA, INC.                                   x
   18   27007   3/4/2020   FRESHPOINT NORTH FLORIDA, INC.                                    x
   18   27008   3/4/2020   FRESHPOINT OKLAHOMA CITY, LLC                                     x
   18   27009   3/4/2020   FRESHPOINT POMPANO REAL ESTATE, LLC                               x
   18   27010   3/4/2020   FRESHPOINT SAN FRANCISCO, INC.                                    x
   18   27011   3/4/2020   FRESHPOINT SOUTH FLORIDA, INC.                                    x
   18   27012   3/4/2020   FRESHPOINT SOUTH TEXAS, INC.                                      x
   18   27013   3/4/2020   FRESHPOINT SOUTHERN CALIFORNIA, INC.                              x
   18   27014   3/4/2020   FRESHPOINT TOMATO, LLC                                            x
   18   27015   3/4/2020   FRESHPOINT, INC.                                                  x
   18   27016   3/4/2020   G&S REAL ESTATE, INC.                                             x
   18   27017   3/4/2020   GILCHRIST & SOAMES HOLDINGS CORPORATION                           x
   18   27018   3/4/2020   GILCHRIST & SOAMES, INC.                                          x
   18   27019   3/4/2020   GUEST PACKAGING, LLC                                              x
   18   10594   3/4/2020   HARDINS-SYSCO LLC/CENTRAL MS CORREC                               x
   18    9904   3/4/2020   HARDINS-SYSCO LLC/PARCHMAN PRISON                                 x
   18   11434   3/4/2020   HARDIN-SYSCO FOOD SERVICES LLC/CNC                                x
   18   12485   3/4/2020   HENLEY'S WHOLESALE (SYSCO LA)                                     x
   18   27020   3/4/2020   IOWA PREMIUM, LLC                                                 x
   18    1604   3/4/2020   METROPOLITAN MEAT SEAFOOD&POULTRY - MMSP INC                      x
   18     452   3/4/2020   METROPOLITAN POULTRY                                              x
   18   27021   3/4/2020   METROPOLITAN POULTRY, A DIVISION OF A. M. BRIGGS                  x
   18    1531   3/4/2020   NEWPORT MEAT - NEWPORT MEAT                                       x
   18   11662   3/4/2020   NEWPORT MEAT COMPANY                                              x
   18    9629   3/4/2020   NEWPORT MEAT COMPANY                                              x
   18   27022   3/4/2020   NEWPORT MEAT NORTHERN CALIFORNIA, INC.                            x
   18   27023   3/4/2020   NEWPORT MEAT OF NEVADA, INC.                                      x
   18   10651   3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST INC                                x
   18   27024   3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST, INC.                              x
   18   27025   3/4/2020   NEWPORT MEAT SOUTHERN CALIFORNIA, INC.                            x



                                               Page 5 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 7 of 104 PageID #:260028
                                        George's & Peco Opt-Outs (ID)


   18   27026   3/4/2020   NORTH STAR HOLDING CORPORATION                            x
   18   27027   3/4/2020   NORTH STAR SEAFOOD ACQUISITION CORPORATION                x
   18   27028   3/4/2020   NORTH STAR SEAFOOD, LLC                                   x
   18   27029   3/4/2020   PALISADES RANCH, INC.                                     x
   18    9811   3/4/2020   RDS %SYSCO OKLAHOMA SYSCO FOOD SERVICE OF OKLAHOMA        x
   18   27030   3/4/2020   RESTAURANT OF TOMORROW, INC.                              x
   18   27031   3/4/2020   SMS LUX HOLDINGS LLC                                      x
   18   27032   3/4/2020   SOTF, LLC                                                 x
   18   27033   3/4/2020   SPECIALTY MEAT HOLDINGS, LLC                              x
   18   21821   3/4/2020   SYGMAN NETWORK                                            x
   18       3   3/4/2020   SYSCO                                                     x
   18   27034   3/4/2020   SYSCO ALBANY, LLC                                         x
   18   27035   3/4/2020   SYSCO ARIZONA LEASING, A DIVISION OF SYSCO LEASING, LLC   x
   18   27036   3/4/2020   SYSCO ARIZONA, A DIVISION OF SYSCO USA I, INC.            x
   18   27037   3/4/2020   SYSCO ARKANSAS, A DIVISION OF SYSCO USA II, LLC           x
   18   27038   3/4/2020   SYSCO ASIAN FOODS, INC.                                   x
   18   27039   3/4/2020   SYSCO ATLANTA, LLC                                        x
   18   27040   3/4/2020   SYSCO BALTIMORE, LLC                                      x
   18   27041   3/4/2020   SYSCO BARABOO, LLC                                        x
   18   27042   3/4/2020   SYSCO BOSTON, LLC                                         x
   18   27043   3/4/2020   SYSCO CENTRAL ALABAMA, LLC                                x
   18   27044   3/4/2020   SYSCO CENTRAL CALIFORNIA, INC.                            x
   18   27045   3/4/2020   SYSCO CENTRAL FLORIDA, INC.                               x
   18   27046   3/4/2020   SYSCO CENTRAL ILLINOIS, INC.                              x
   18   27047   3/4/2020   SYSCO CENTRAL PENNSYLVANIA, LLC                           x
   18   27048   3/4/2020   SYSCO CENTRAL TEXAS, A DIVISION OF SYSCO USA I, INC.      x
   18   27049   3/4/2020   SYSCO CHARLOTTE, LLC                                      x
   18   27050   3/4/2020   SYSCO CHICAGO, INC.                                       x
   18   27051   3/4/2020   SYSCO CINCINNATI, LLC                                     x
   18   27052   3/4/2020   SYSCO CLEVELAND, INC.                                     x
   18   27053   3/4/2020   SYSCO COLUMBIA, LLC                                       x
   18   27054   3/4/2020   SYSCO CONNECTICUT, LLC                                    x
   18   26974   3/4/2020   SYSCO CORPORATION                                         x
   18   27055   3/4/2020   SYSCO CORPORATION GOOD GOVERNMENT COMMITTEE, INC.         x
   18   27056   3/4/2020   SYSCO DENVER, A DIVISION OF SYSCO USA I, INC.             x
   18   27057   3/4/2020   SYSCO DETROIT, LLC                                        x
   18   27058   3/4/2020   SYSCO DISASTER RELIEF FOUNDATION, INC                     x
   18   27059   3/4/2020   SYSCO EAST TEXAS, A DIVISION OF USA I, INC.               x
   18   27060   3/4/2020   SYSCO EASTERN MARYLAND, LLC                               x
   18   27061   3/4/2020   SYSCO EASTERN WISCONSIN, LLC                              x
   18   27062   3/4/2020   SYSCO FOUNDATION, INC.                                    x
   18   27063   3/4/2020   SYSCO GEORGE TOWN II, LLC                                 x
   18   27064   3/4/2020   SYSCO GLOBAL RESOURCES, LLC                               x
   18   27065   3/4/2020   SYSCO GLOBAL SERVICES, LLC                                x
   18   27066   3/4/2020   SYSCO GRAND RAPIDS, LLC                                   x
   18   27067   3/4/2020   SYSCO GUEST SUPPLY, LLC                                   x
   18   27068   3/4/2020   SYSCO GULF COAST, LLC                                     x
   18   27069   3/4/2020   SYSCO HAMPTON ROADS, INC.                                 x
   18   27070   3/4/2020   SYSCO HAWAII, INC.                                        x
   18   27071   3/4/2020   SYSCO HOLDINGS, LLC                                       x
   18   27072   3/4/2020   SYSCO HOUSTON, A DIVISION OF SYSCO USA I, INC.            x
   18   27073   3/4/2020   SYSCO IDAHO, A DIVISION OF SYSCO USA I, INC.              x
   18   27074   3/4/2020   SYSCO INDIANAPOLIS, LLC                                   x
   18   27075   3/4/2020   SYSCO INTERMOUNTAIN, A DIVISION OF SYSCO USA I, INC.      x
   18   27076   3/4/2020   SYSCO INTERNATIONAL FOOD GROUP, INC.                      x
   18   27077   3/4/2020   SYSCO IOWA, INC.                                          x
   18   27078   3/4/2020   SYSCO JACKSON, LLC                                        x
   18   27079   3/4/2020   SYSCO JACKSONVILLE, INC.                                  x
   18   27080   3/4/2020   SYSCO KANSAS CITY, INC.                                   x
   18   27081   3/4/2020   SYSCO KNOXVILLE, LLC                                      x
   18   27082   3/4/2020   SYSCO LAS VEGAS, A DIVISION OF SYSCO USA I, INC.          x



                                                Page 6 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 8 of 104 PageID #:260029
                                       George's & Peco Opt-Outs (ID)


   18   27083   3/4/2020   SYSCO LEASING, LLC                                     x
   18   27084   3/4/2020   SYSCO LINCOLN TRANSPORTATON COMPANY, INC.              x
   18   27085   3/4/2020   SYSCO LINCOLN, INC.                                    x
   18   27086   3/4/2020   SYSCO LONG ISLAND, LLC                                 x
   18   27087   3/4/2020   SYSCO LOS ANGELES, INC.                                x
   18   27088   3/4/2020   SYSCO LOUSIVILLE, INC.                                 x
   18   27089   3/4/2020   SYSCO MEMPHIS, LLC                                     x
   18   27090   3/4/2020   SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES, INC.    x
   18   27091   3/4/2020   SYSCO METRO NEW YORK, LLC                              x
   18   27092   3/4/2020   SYSCO MINNESOTA, INC.                                  x
   18   27093   3/4/2020   SYSCO MONTANA, INC.                                    x
   18   27094   3/4/2020   SYSCO NASHVILLE, LLC                                   x
   18   27095   3/4/2020   SYSCO NETHERLANDS PARTNERS, LLC                        x
   18   27096   3/4/2020   SYSCO NEW MEXICO, A DIVISION OF SYSCO USA I, INC.      x
   18   27097   3/4/2020   SYSCO NEW ORLEANS, A DIVISION OF SYSCO USA II, LLC     x
   18   27098   3/4/2020   SYSCO NORTH CENTRAL FLORIDA, INC.                      x
   18   27099   3/4/2020   SYSCO NORTH DAKOTA, INC.                               x
   18   27100   3/4/2020   SYSCO NORTH TEXAS, A DIVISION OF SYSCO USA I, INC.     x
   18   27101   3/4/2020   SYSCO NORTHERN NEW ENGLAND, INC.                       x
   18   27102   3/4/2020   SYSCO OKLAHOMA, A DIVISION OF SYSCO USA II, LLC        x
   18   27103   3/4/2020   SYSCO PHILADELPHIA, LLC                                x
   18   27104   3/4/2020   SYSCO PITTSBURGH, LLC                                  x
   18   27105   3/4/2020   SYSCO PORTLAND, INC.                                   x
   18   27106   3/4/2020   SYSCO RALEIGH, LLC                                     x
   18   27107   3/4/2020   SYSCO RESOURCES SERVICES, LLC                          x
   18   27108   3/4/2020   SYSCO RIVERSIDE, INC.                                  x
   18   27109   3/4/2020   SYSCO SACRAMENTO, INC.                                 x
   18   27110   3/4/2020   SYSCO SAN DIEGO, INC.                                  x
   18   27111   3/4/2020   SYSCO SAN FRANCISCO, INC.                              x
   18   27112   3/4/2020   SYSCO SEATTLE, INC.                                    x
   18   27113   3/4/2020   SYSCO SOUTH FLORIDA, INC.                              x
   18   27114   3/4/2020   SYSCO SOUTHEAST FLORIDA, LLC                           x
   18   27115   3/4/2020   SYSCO SPOKANE, INC.                                    x
   18   27116   3/4/2020   SYSCO ST. LOUIS, LLC                                   x
   18   27117   3/4/2020   SYSCO SYRACUSE, LLC                                    x
   18   27118   3/4/2020   SYSCO USA I, INC.                                      x
   18   27119   3/4/2020   SYSCO USA II, LLC                                      x
   18   27120   3/4/2020   SYSCO USA III, LLC                                     x
   18   27121   3/4/2020   SYSCO VENTURA, INC.                                    x
   18   27122   3/4/2020   SYSCO VENTURES, INC.                                   x
   18   27123   3/4/2020   SYSCO VIRGINIA, LLC                                    x
   18   27124   3/4/2020   SYSCO WEST COAST FLORIDA, INC.                         x
   18   27125   3/4/2020   SYSCO WEST TEXAS, A DIVISION OF SYSCO USA I, INC.      x
   18   27126   3/4/2020   SYSCO WESTERN MINNESOTA, INC.                          x
   18   21306   3/4/2020   TEXAS MEAT PURVEYOR - BUCKHEAD MEAT - HOUSTON          x
   18      13   3/4/2020   THE SYGMA NETWORK - BAUGH SUPPLY CHAIN COOPERATIVE     x
   18   27127   3/4/2020   THE SYGMA NETWORK, INC.                                x
   18    2055   3/4/2020   TRI CITY MEATS - TRI-CITY CHEES & MEATS IN             x
   18   27128   3/4/2020   TRI-CITY MEATS, A DIVISION OF SYSCO IDAHO              x
   18    1181   3/4/2020   WALKER FOODS - WALKER FOODS LLC                        x
   18   27129   3/4/2020   WALKER FOODS, INC.                                     x
   18   20597   3/4/2020   WINTON COLD STORAGE - BUCKHEAD MEAT - HOUSTON          x
   19    3008   3/4/2020   ALL AMERICAN FOODS                                     x
   19   27130   3/4/2020   ALL AMERICAN FOODS, INC.                               x
   19    2107   3/4/2020   ALL AMERICAN MEATS&EAFOOD - US FOODS NORTH KINGSTOWN   x
   19   27131   3/4/2020   ALLIANTLINK.COM, INC.                                  x
   19   11744   3/4/2020   AMERICAN FOOD DIST(NORTH STAR)                         x
   19    2239   3/4/2020   APRON - WHITE APRON INC                                x
   19   27132   3/4/2020   ATLANTA L.K.E. LLC                                     x
   19   27133   3/4/2020   ATLANTA LAND L.K.E. LLC                                x
   19   27200   3/4/2020   ATLANTA LAND, L.K.E., LLC                              x



                                               Page 7 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 9 of 104 PageID #:260030
                                       George's & Peco Opt-Outs (ID)


   19   27134   3/4/2020   ATLANTIC FOOD SERVICES INC.                              x
   19   27135   3/4/2020   BAY-N-GULF, INC.                                         x
   19   27209   3/4/2020   BAY-N-GULF, INC. D/B/A SAVE ON SEAFOOD                   x
   19   27136   3/4/2020   BNG TRANSPORT INC                                        x
   19   27210   3/4/2020   BNG TRANSPORT, INC.                                      x
   19   27137   3/4/2020   BRAUNGER FOODS, LLC                                      x
   19    1958   3/4/2020   BRAUNGER FOODSERVICE - P A BRAUNGER INST FOODS INC       x
   19   27138   3/4/2020   CARA DONNA PROVISION CO., INC.                           x
   19     628   3/4/2020   CARA DONNA PROVISIONS - CARA DONNA PROVISION CO INC      x
   19    4906   3/4/2020   CERNIGLIA PRODUCTS - DOT FOODS INC                       x
   19   27139   3/4/2020   CERNIGLIA PRODUCTS, INC.                                 x
   19   27140   3/4/2020   CITY MEAT & PROVISIONS COMPANY, INC                      x
   19    3160   3/4/2020   DELI INTERNATIONAL - THOMPSON COMPANY                    x
   19   27141   3/4/2020   DIERKS FOODS, INC.                                       x
   19   27142   3/4/2020   DIERKS WAUKESHA FOODS                                    x
   19    2782   3/4/2020   DOC PINE BLUFF - US FOODS HARTFORD 2F CORP               x
   19   27143   3/4/2020   E&H DISTRIBUTING, LLC                                    x
   19     412   3/4/2020   F CHRISTIANA&CO - F CHRISTIANA & COMPANY IN              x
   19    1690   3/4/2020   FIRST CLASS FOODS - JAFCO FOODS INC                      x
   19   27205   3/4/2020   FIRST COURSE, LLC                                        x
   19   27144   3/4/2020   FIRSTCLASS FOODS - TROJAN, INC.                          x
   19   27145   3/4/2020   FIRSTCLASS FOODS, INC.                                   x
   19   27146   3/4/2020   FOOD GENIUS, INC.                                        x
   19    4772   3/4/2020   FREDS FISH FRY - US FOODSERVICE TRADE PAYABLES           x
   19   27147   3/4/2020   FRESH TRANSPORTATION CO., LTD.                           x
   19   27207   3/4/2020   FRESH UNLIMITED, INC. D/B/A FRESHWAY FOODS               x
   19   27208   3/4/2020   FRESHWAY LOGISTICS, INC.                                 x
   19   27148   3/4/2020   GFG FOODSERVICE                                          x
   19    1554   3/4/2020   GFG FOODSERVICE - US FOODS HARTFORD 2F CORP              x
   19   27149   3/4/2020   GREAT NORTH IMPORTS, LLC                                 x
   19    1327   3/4/2020   GREAT WESTERN MEATS - GREAT WESTERN MEATS                x
   19   27150   3/4/2020   GREAT WESTERN MEATS, INC.                                x
   19   27151   3/4/2020   HARRISON'S PRIME MEATS & PROVISIONS INC                  x
   19    1667   3/4/2020   HAWKEYE FOODSERVICE - HAWKEYE FOODSERVICE-IOWA           x
   19   27152   3/4/2020   HAWKEYE FOODSERVICE DISTRIBUTION, INC.                   x
   19   27196   3/4/2020   ILLINOIS US FOODS                                        x
   19   27201   3/4/2020   JACKSON L.K.E., LLC                                      x
   19   27153   3/4/2020   JP FOODSERVICE DISTRIBUTORS, INC.                        x
   19     954   3/4/2020   LA MIRADA - USF LA MIRADA 4C                             x
   19    3164   3/4/2020   MCCORMICK&CO - F CHRISTIANA & CO LA                      x
   19   27154   3/4/2020   MIDWAY PRODUCE INC.                                      x
   19    4821   3/4/2020   MONTGOMERY STOCKYARD MEAT - MONTGOMERY STOCKYARD MEATS   x
   19   13080   3/4/2020   NATIONAL MARKETING PROF(USFS)                            x
   19    3282   3/4/2020   NEW CITY PACKING - NEW CITY PACKING                      x
   19   27155   3/4/2020   NEW CITY PACKING COMPANY, INC.                           x
   19   27156   3/4/2020   NEXT DAY GOURMET L.P.                                    x
   19   27157   3/4/2020   NEXTGEN MARKETS, INC.                                    x
   19     627   3/4/2020   NORTH STAR FOODS - NORTH STAR OF ATLANTA 8O              x
   19   27158   3/4/2020   NORTH STAR FOODSERVICES, INC.                            x
   19   11142   3/4/2020   NORTH STAR OF ATLANTA (IND)                              x
   19   11438   3/4/2020   NORTH START OF FLORIDA (IND)                             x
   19   11129   3/4/2020   NORTHSTAR FOODSERVICE SONIC                              x
   19    5651   3/4/2020   OUT WEST MEATS - WHITE RIVER TRADING                     x
   19    4019   3/4/2020   OUTWEST MEAT - WOLVERINE PACKING CO                      x
   19   27159   3/4/2020   OUTWEST MEAT COMPANY                                     x
   19    6894   3/4/2020   PA BRAUNGER INSTITUTIONAL FOODS                          x
   19   27160   3/4/2020   PARIS L.K.E. LLC                                         x
   19   27202   3/4/2020   PARIS L.K.E., LLC                                        x
   19   13577   3/4/2020   PRODUCT SERVICES (USFS MO)                               x
   19   27161   3/4/2020   PROJECT TIDE, INC.                                       x
   19    1185   3/4/2020   QUANDT DIST - QUANDT'S FOODSERVICE DIST                  x



                                               Page 8 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 10 of 104 PageID #:260031
                                          George's & Peco Opt-Outs (ID)


    19   27162   3/4/2020   QUANDT'S FOODSERVICE DISTRIBUTORS, INC.                                       x
    19   27206   3/4/2020   RIVERSIDE FOOD DISTRIBUTORS, LLC D/B/A F. CHRISTINA & CO.                     x
    19     595   3/4/2020   RIVERSIDE FOODS DISTRIBUTOR - RIVERSIDE FOOD DIST LLC                         x
    19   27163   3/4/2020   RS FUNDING INC                                                                x
    19   27199   3/4/2020   RS FUNDING, INC.                                                              x
    19   27164   3/4/2020   SAVE ON SEAFOOD COMPANY INC.                                                  x
    19   27211   3/4/2020   SAVE ON SEAFOOD FISHING, INC.                                                 x
    19   27165   3/4/2020   SORRENTO FOOD SERVICE, INC.                                                   x
    19   21839   3/4/2020   SPARTA IMPORTS                                                                x
    19   27166   3/4/2020   SPARTA IMPORTS, INC.                                                          x
    19   27167   3/4/2020   SQP, INC.                                                                     x
    19   27168   3/4/2020   SQUERI FOOD SERVICE INC                                                       x
    19     448   3/4/2020   SRA FOODS - SRA FOODS, INC                                                    x
    19   27169   3/4/2020   SRA FOODS, INC.                                                               x
    19   12718   3/4/2020   STOCK YARD PACKING CO INC (BT)                                                x
    19   27170   3/4/2020   STOCK YARDS                                                                   x
    19     442   3/4/2020   STOCK YARDS MEAT PACKING - STOCK YARDS                                        x
    19    4460   3/4/2020   STOCKYARD MEATS - STOCKYARD MEATS-PHOENIX                                     x
    19   24385   3/4/2020   STOCKYARDS                                                                    x
    19   27171   3/4/2020   SUPERIOR PRODUCTS CATALOG COMPANY                                             x
    19     664   3/4/2020   THE THOMPSON - THOMPSON COMPANY                                               x
    19   27172   3/4/2020   THE THOMPSON CO., LLC                                                         x
    19   14705   3/4/2020   THOMPSON CO INC - DNU                                                         x
    19   16054   3/4/2020   THOMPSON COMPANY INC                                                          x
    19    1689   3/4/2020   TOBA - TOBA INC-BRAUNGER                                                      x
    19   27173   3/4/2020   TRANS-PORTE, INC.                                                             x
    19   27195   3/4/2020   U.S. FOODSERVICE, INC.                                                        x
    19   27174   3/4/2020   US FOODS                                                                      x
    19       2   3/4/2020   US FOODS - US FOODS CHICAGO (3Y)                                              x
    19   27176   3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES LLC                                    x
    19   27203   3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES, LLC                                   x
    19   27177   3/4/2020   US FOODS HOLDING CORP.                                                        x
    19   27198   3/4/2020   US FOODS OF ILLINOIS                                                          x
    19   27197   3/4/2020   US FOODS OF ILLINOIS, INC.                                                    x
    19   27178   3/4/2020   US FOODS, INC.                                                                x
    19   27175   3/4/2020   US FOODS, INC. A/K/A US FOODSERVICE, INC.                                     x
                            US FOODS, INC. D/B/A U.S. FOODSERVICE, INC., ILLINOIS US FOODS, US FOODS OF
    19   27194   3/4/2020   ILLINOIS, INC., US FOODS OF ILLINOIS                                          x
    19   24324   3/4/2020   USF CLEVELAND                                                                 x
    19   27179   3/4/2020   USF EMF INC                                                                   x
    19   27180   3/4/2020   USF HOLDING CORP.                                                             x
    19   27181   3/4/2020   USF PROPCO I, LLC                                                             x
    19   27182   3/4/2020   USF PROPCO II, LLC                                                            x
    19   27183   3/4/2020   USF PROPCO MEZZ A, LLC                                                        x
    19   27184   3/4/2020   USF PROPCO MEZZ B, LLC                                                        x
    19   27185   3/4/2020   USF PROPCO MEZZ C, LLC                                                        x
    19   27186   3/4/2020   USF/RI, LLC                                                                   x
    19     280   3/4/2020   USFA - USFA SAN FRANCISCO 4O                                                  x
    19     486   3/4/2020   USFP - USFP CHARLOTTE 5E                                                      x
    19    1655   3/4/2020   VARIETY FOODS - VARIETY FOODS                                                 x
    19   27187   3/4/2020   VARIETY FOODS, L.L.C.                                                         x
    19   27188   3/4/2020   VASATURO BROS., INC.                                                          x
    19   20852   3/4/2020   WAKEFIELD PRISON - RIVERSIDE FOOD DISTRIBUTORS LLC                            x
    19   27189   3/4/2020   WALTERBORO L.K.E. LLC                                                         x
    19   27191   3/4/2020   WAUKESHA WHOLESALE FOODS, INC.                                                x
    19   27190   3/4/2020   WAUKESHA TRANSPORT INC                                                        x
    19   27204   3/4/2020   WAUKESHA TRANSPORT INC.                                                       x
    19     395   3/4/2020   WAUKESHA WHOLESALE FOODS - WAUKESHA WHOLESALE FOODS INC                       x
    19    1589   3/4/2020   WHITE APRON - WHITE APRON MEAT COMPANY                                        x
    19   27192   3/4/2020   WHITE APRON, INC.                                                             x
    19    9558   3/4/2020   WHITE SWAN - AUSTIN                                                           x



                                                   Page 9 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 11 of 104 PageID #:260032
                                         George's & Peco Opt-Outs (ID)


    19    9559   3/4/2020   WHITE SWAN DALLAS/MESQUITE                                   x
    19   10495   3/4/2020   WHITE SWAN INC                                               x
    19    9657   3/4/2020   WHITE SWAN INC                                               x
    19   27193   3/4/2020   WHITE SWAN, INC.                                             x
    20   27222   3/4/2020   CHICKEN CHICK'S
    20   27215   3/4/2020   CYPRUS GARDENS FOOD, PAPER AND POULTRY
    20   27221   3/4/2020   GARY'S RESTAURANT EQUIPMENT
    20   27223   3/4/2020   JERSEY SHORE PRODUCE COMPANY
    20   27220   3/4/2020   MAXIMUM CHILDCARE FOOD SOLUTIONS
    20   27213   3/4/2020   MAXIMUM QUALITY FOOD, PAPER AND POULTRY COMPANY
    20     191   3/4/2020   MAXIMUM QUALITY FOODS - MAXIMUM QUALITY FOODS INC
    20   27212   3/4/2020   MAXIMUM QUALITY FOODS, INC.
    20   27216   3/4/2020   PAMIR FOOD, PAPER AND POULTRY
    20   27219   3/4/2020   PARAMOUNT WHOLESALE FOODS
    20   27218   3/4/2020   PEACE BRANDS
    20   27217   3/4/2020   SHIFF & GOLDMAN
    20   27214   3/4/2020   SHOFAR KOSHER SALES
    20   27224   3/4/2020   SIGNATURE FARMS
    21    1859   3/4/2020   BERKSHIRE REFRIGERATED WAREHOUSING - JETRO CASH & CARRY
    21    1915   3/4/2020   COMMERCIAL COLD WINTER HAVEN - JETRO CASH & CARRY
    21    1887   3/4/2020   FREEZ PAK LOGISTICS - JETRO CASH AND CARRY ENTERPRISES LLC
    21    2672   3/4/2020   HALLS CHICKEN - JETRO CASH AND CARRY ENTERPRISES LLC
    21     881   3/4/2020   HALLS WAREHOUSE - JETRO CASH AND CARRY ENTERPRISES LLC
    21    1833   3/4/2020   HENNECOLD STORAGE - JETRO CASH & CARRY
    21   27254   3/4/2020   HYCO RESTAURANT SUPPLY CO., INC.
    21    2821   3/4/2020   INLAND COLD STORAGE - JETRO CASH AND CARRY ENTERPRISES LLC
    21   27237   3/4/2020   JETRO ACCEPTANCE, LLC
    21   27242   3/4/2020   JETRO CASH & CARRY ENTERPRISES, INC.
    21   27228   3/4/2020   JETRO CASH AND CARRY ENTERPRISES, LLC
    21    8652   3/4/2020   JETRO CASH&CARRY
    21      14   3/4/2020   JETRO HOLDINGS - JETRO CASH AND CARRY ENTERPRISES LLC
    21   27241   3/4/2020   JETRO HOLDINGS, INC.
    21   27225   3/4/2020   JETRO HOLDINGS, LLC
    21   27240   3/4/2020   JETRO JMDH HOLDINGS, INC.
    21   27248   3/4/2020   JETRO LOVE, INC.
    21   27231   3/4/2020   JETRO MANAGEMENT AND DEVELOPMENT CORP.
    21   27244   3/4/2020   JETRO MIDATLANTIC, INC.
    21   27249   3/4/2020   JETRO RDNY CORP.
    21   27238   3/4/2020   JETRO RDNY LLC
    21   27246   3/4/2020   JETRO WHOLESALE BEER CORP.
    21   27239   3/4/2020   JRD HOLDINGS, INC.
    21   27226   3/4/2020   JRD HOLDINGS, LLC
    21   27236   3/4/2020   JRD IMC, LLC
    21   27227   3/4/2020   JRD UNICO, INC.
    21   27245   3/4/2020   RD AMERICA, INC.
    21   27232   3/4/2020   RD AMERICA, LLC
    21   27250   3/4/2020   RD FOOD SERVICES LP
    21    3564   3/4/2020   RD FOODSERVICE - JETRO CASH & CARRY
    21   27233   3/4/2020   RD MASS, INC.
    21   27234   3/4/2020   RD UNITED, LLC
    21   27247   3/4/2020   RD/JET, INC.
    21   27252   3/4/2020   RDE ELMHURST OPERATIONS, INC.
    21   27235   3/4/2020   RD-JET, LLC
    21   27251   3/4/2020   RDNY, L.P.
    21    9615   3/4/2020   RESTAURANT DEPOT # 70
    21    9466   3/4/2020   RESTAURANT DEPOT # 701
    21    9467   3/4/2020   RESTAURANT DEPOT # 703
    21   10831   3/4/2020   RESTAURANT DEPOT #129
    21   10871   3/4/2020   RESTAURANT DEPOT #13 (IND)
    21   11382   3/4/2020   RESTAURANT DEPOT #145
    21    9616   3/4/2020   RESTAURANT DEPOT #146 RDELLC



                                                 Page 10 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 12 of 104 PageID #:260033
                                         George's & Peco Opt-Outs (ID)


    21   10538   3/4/2020   RESTAURANT DEPOT #153
    21   10563   3/4/2020   RESTAURANT DEPOT #154
    21   11390   3/4/2020   RESTAURANT DEPOT #156
    21   11410   3/4/2020   RESTAURANT DEPOT #157
    21   11168   3/4/2020   RESTAURANT DEPOT #169
    21    9468   3/4/2020   RESTAURANT DEPOT #23 POMPA
    21   10591   3/4/2020   RESTAURANT DEPOT #30
    21   10581   3/4/2020   RESTAURANT DEPOT #36
    21   10877   3/4/2020   RESTAURANT DEPOT #39
    21   10278   3/4/2020   RESTAURANT DEPOT #41
    21    9469   3/4/2020   RESTAURANT DEPOT #417
    21    9896   3/4/2020   RESTAURANT DEPOT #601
    21   10624   3/4/2020   RESTAURANT DEPOT #610
    21   10849   3/4/2020   RESTAURANT DEPOT #62
    21   10908   3/4/2020   RESTAURANT DEPOT #628
    21    9942   3/4/2020   RESTAURANT DEPOT #661
    21    9470   3/4/2020   RESTAURANT DEPOT #702
    21    9471   3/4/2020   RESTAURANT DEPOT #75
    21   27253   3/4/2020   RESTAURANT DEPOT ENTERPRISES, INC.
    21   27230   3/4/2020   RESTAURANT DEPOT ENTERPRISES, LLC
    21    9458   3/4/2020   RESTAURANT DEPOT LLC
    21    9460   3/4/2020   RESTAURANT DEPOT LLC #14
    21    9461   3/4/2020   RESTAURANT DEPOT LLC #411
    21    9462   3/4/2020   RESTAURANT DEPOT LLC #412
    21    9463   3/4/2020   RESTAURANT DEPOT LLC #413
    21    9459   3/4/2020   RESTAURANT DEPOT LLC #65
    21    9464   3/4/2020   RESTAURANT DEPOT LLC #66
    21    9465   3/4/2020   RESTAURANT DEPOT LLC #86
    21   27243   3/4/2020   RESTAURANT DEPOT, INC.
    21   27229   3/4/2020   RESTAURANT DEPOT, LLC
    21   10320   3/4/2020   RESTAURANT DEPOT/DREISBACH #604
    21   11455   3/4/2020   RESTAURANT DEPOT/LINEAGE#705
    22      75   3/4/2020   BJS WHOLESALE - B J S WHOLESALE CLUB INC
    22   27256   3/4/2020   BJ'S WHOLESALE CLUB HOLDINGS, INC.
    22   27255   3/4/2020   BJ'S WHOLESALE CLUB, INC.
    22   27257   3/4/2020   CVC BEACON LP
    22   27259   3/4/2020   GREEN EQUITY INVESTORS SIDE V, L.P.
    22   27258   3/4/2020   GREEN EQUITY INVESTORS V, L.P.
    23   27273   3/4/2020   BAHAMA BREEZE HOLDINGS, LLC
    23   27269   3/4/2020   CAPITAL GRILLE HOLDINGS, INC.
    23   27263   3/4/2020   CHEDDAR'S CASUAL CAFE, INC.
    23   27262   3/4/2020   CHEDDAR'S RESTAURANT HOLDING CORP.
    23   27270   3/4/2020   DARDEN CORPORATION
    23   27274   3/4/2020   DARDEN DIRECT DISTRIBUTION, INC.
    23     116   3/4/2020   DARDEN REST - DDDI
    23   27260   3/4/2020   DARDEN RESTAURANTS, INC
    23   27272   3/4/2020   EDDIE V'S HOLDINGS, LLC
    23   27275   3/4/2020   FLORIDA SE, LLC
    23   27261   3/4/2020   GMRI, INC.
    23   27266   3/4/2020   N AND D RESTAURANTS, LLC
    23   27276   3/4/2020   OLIVE GARDEN HOLDINGS, LLC
    23   27267   3/4/2020   OLIVE GARDEN OF TEXAS, LLC
    23   27265   3/4/2020   RARE HOSPITALITY INTERNATIONAL, INC.
    23   27268   3/4/2020   RARE HOSPITALITY MANAGEMENT LLC
    23   27271   3/4/2020   SEASON 52 HOLDINGS, LLC
    23   27264   3/4/2020   YARD HOUSE USA, INC.
    24    4170   3/4/2020   ABERDEEN FREEZER - C&S WHOLESALE GROCERS              x
    24    2210   3/4/2020   ALLIED - C&S WHOLESALE GROCERS                        x
    24    1214   3/4/2020   ATLANTIC COLD STORAGE - WINN-DIXIE DELI               x
    24    1419   3/4/2020   BI LO HOLDINGS - BI-LO GLENNVILLE #5744               x
    24   27286   3/4/2020   BI-LO                                                 x



                                                 Page 11 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 13 of 104 PageID #:260034
                                         George's & Peco Opt-Outs (ID)


    24   27291   3/4/2020   BI-LO HOLDING FINANCE LLC                                                      x
    24   27288   3/4/2020   BI-LO LLC                                                                      x
    24   27292   3/4/2020   BI-LO, LLC                                                                     x
    24   27293   3/4/2020   BI-LO, LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)                        x
    24   27287   3/4/2020   BI-LOHOLDING LLC                                                               x
    24   27299   3/4/2020   BRUNO'S SUPERMARKETS INCORPORATED                                              x
    24       9   3/4/2020   C&S - C&S WHOLESALE GROCERS                                                    x
    24   27296   3/4/2020   C&S WHOLESALE GROCERS, INC.                                                    x
                            C&S WHOLESALE GROCERS, INC. (AS ASSIGNOR TO SOUTHEASTERN GROCERS, LLC, WINN-
    24   27297   3/4/2020   DIXIE STORES, INC., AND BI-LO HOLDING LLC)                                     x
    24     782   3/4/2020   CAMDEN STORAGE - C & S WHOLESALE GROCERS                                       x
    24    3341   3/4/2020   DELAWARE REFRIGERATED - C&S WHOLESALE GROCERS                                  x
    24   27284   3/4/2020   FRESCO Y MAS                                                                   x
    24     629   3/4/2020   GROCERS SUPPLY - C&S WHOLESALE GROCERS                                         x
    24   27282   3/4/2020   HARVEYS                                                                        x
    24    6457   3/4/2020   HARVEY'S                                                                       x
    24    1006   3/4/2020   HAWAIIAN EXPRESS - C & S WHOLESALE GROCERS/MILTRY                              x
    24    2220   3/4/2020   HOOSIER WAREHOUSE INDIANAPOLIS - C & S WHOLESALE GROCERS                       x
    24   27290   3/4/2020   J.H. HARVEY CO., LLC                                                           x
    24     339   3/4/2020   JH JARVEY - J H HARVEY'S                                                       x
    24   18570   3/4/2020   POLLO FRESCO Y MAS - POLLO FRESCO Y MAS DNU                                    x
    24   27294   3/4/2020   SAMSON MERGER SUB, LLC                                                         x
    24   27285   3/4/2020   SAVE-RITE                                                                      x
    24   27277   3/4/2020   SOUTHEASTERN GROCERS LLC                                                       x

    24   27278   3/4/2020   SOUTHEASTERN GROCERS LLC (AS ASSIGNEED OF C&S WHOLESALE GROCERS, INC.)         x
    24    4847   3/4/2020   STAUFFERS FOODS DISTRIBUTOR - C & S WHOLESALE GROCERS                          x
    24   27289   3/4/2020   SUPERBRAND                                                                     x
    24   27283   3/4/2020   SWEET BAY                                                                      x
    24    1156   3/4/2020   SWEETBAY - HANNAFORD BROTHERS CO                                               x
    24     564   3/4/2020   TOPS FRIENDLY MARKETS - C&S WHOLESALE GROCERS                                  x
    24    1662   3/4/2020   TOPS MARKET - C&S WHOLESALE GROCERS                                            x
    24   16210   3/4/2020   WINN DIXIE                                                                     x
    24   18437   3/4/2020   WINN DIXIE                                                                     x
    24   17720   3/4/2020   WINN DIXIE                                                                     x
    24   16238   3/4/2020   WINN DIXIE                                                                     x
    24   16234   3/4/2020   WINN DIXIE                                                                     x
    24   16233   3/4/2020   WINN DIXIE                                                                     x
    24   16229   3/4/2020   WINN DIXIE                                                                     x
    24   16227   3/4/2020   WINN DIXIE                                                                     x
    24   16218   3/4/2020   WINN DIXIE                                                                     x
    24   16211   3/4/2020   WINN DIXIE                                                                     x
    24   18517   3/4/2020   WINN DIXIE - WINN-DIXIE/ATLANTA                                                x
    24      71   3/4/2020   WINN DIXIE STORE - WINN-DIXIE MIAMI DIV                                        x
    24   27298   3/4/2020   WINN-DIXIE CORPORATION                                                         x
    24   27295   3/4/2020   WINN-DIXIE LOGISTICS, INC.                                                     x
    24   27281   3/4/2020   WINN-DIXIE PROCUREMENT, INC.                                                   x
    24   27279   3/4/2020   WINN-DIXIE STORES, INC.                                                        x
    24   27280   3/4/2020   WINN-DIXIE STORES, INC. (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)           x
    25     754   3/4/2020   A STEIN MEAT PRODUCTS - BLOCKED-A STEIN MEAT PRODUCTS INC
    25   27329   3/4/2020   A. STEIN MEAT PRODS., INC.
    25     367   3/4/2020   ACTION MEAT - ACTION MEAT DISTRIBUTORS
    25   27300   3/4/2020   ACTION MEAT DISTRIBUTORS, INC.
    25     114   3/4/2020   AFFILIATED FOODS - AMERICOLD
    25   27301   3/4/2020   AFFILIATED FOODS, INC.
    25    2289   3/4/2020   AGNE - ASSOC GROCERS OF NEW ENGLAND
    25   27310   3/4/2020   AJ'S FINE FOODS
    25   27302   3/4/2020   ALEX LEE, INC.
    25    1871   3/4/2020   AMERICAN SEAWAY FOODS
    25   24076   3/4/2020   AR DEPT OF CORRECTIONS - COLORADO BOXED BEEF
    25    1010   3/4/2020   ASF - GIANT EAGLE



                                                 Page 12 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 14 of 104 PageID #:260035
                                         George's & Peco Opt-Outs (ID)


    25   27326   3/4/2020   ASF MEAT
    25   19922   3/4/2020   ASSOCIATED - ASSOCIATED FOOD STORES - EDI
    25     208   3/4/2020   ASSOCIATED FOOD STORE - ASSOC FOOD STORES
    25   27305   3/4/2020   ASSOCIATED FOOD STORES, INC.
    25     132   3/4/2020   ASSOCIATED GROCERS - ASSOCIATED GROCERS, INC
    25     459   3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND - ASSOCIATED GROCERS OF NE
    25   27307   3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND, INC.
    25   27306   3/4/2020   ASSOCIATED GROCERS, INC.
    25     214   3/4/2020   BASHAS - BASHAS' INC (FOOD CITY)
    25   27309   3/4/2020   BASHAS' DINE
    25   27308   3/4/2020   BASHAS' INC.
    25   27313   3/4/2020   BIG Y EXPRESS
    25     462   3/4/2020   BIG Y FOODS - BOZZUTO'S INC
    25   27312   3/4/2020   BIG Y FOODS, INC.
    25   27350   3/4/2020   BOWMAN FOODS, INC.
    25     154   3/4/2020   BROOKSHIRE GROCERY - BROOKSHIRE GROC TYLER
    25   27316   3/4/2020   BROOKSHIRE GROCERY COMPANY
    25   19474   3/4/2020   BROOKSHIRES FOOD STORES - BROOKSHIRES FOOD STORES
    25    6654   3/4/2020   BUFFALO BASIC INGREDIENTS
    25   27335   3/4/2020   BUFFALO BASIC INGREDIENTS, INC. D/B/A MAPLE LEAF FOODS
    25     140   3/4/2020   BUTLER REFRIGERATED HARMONY - GIANT EAGLE INC
    25   27325   3/4/2020   BUTLER REFRIGERATED MEATS
    25     112   3/4/2020   CBBC OPCO D B A COLORADO BOXED BEEF - COLORADO BOX BEEF-LAKELAND
    25   24220   3/4/2020   CBBC OPCO LLC D/B/A COLORADO BOXED
    25   27319   3/4/2020   CBBC OPCO, LLC D/B/A COLORADO BOXED BEEF
    25     407   3/4/2020   CERTCO - CERTCO
    25   27320   3/4/2020   CERTCO, INC.
    25     904   3/4/2020   COLD STORAGE - SCHNUCK MARKETS

    25   10853   3/4/2020   COLDSTORE / SCHNUCK MARKETS INC COLDSTORAGE REFRIGERATION WAREHOUSE
    25   26788   3/4/2020   COLORADO BOXED BEEF
    25   16273   3/4/2020   COLORADO BOXED BEEF
    25   16198   3/4/2020   COLORADO BOXED BEEF
    25   16197   3/4/2020   COLORADO BOXED BEEF
    25   16196   3/4/2020   COLORADO BOXED BEEF
    25   27327   3/4/2020   CRANBERRY GREAT LAKES COLD STORAGE
    25    1980   3/4/2020   CULEBRA MEAT - COLORADO BOXED BEEF INC
    25     704   3/4/2020   DISTRIBUTOR GROUP - THE DISTRIBUTION GROUP, INC
    25   27333   3/4/2020   DIVERSIFIED DAIRY PRODUCTS, INC.
    25    4419   3/4/2020   EJ DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    25    2518   3/4/2020   ELMWOOD WAREHOUSING BUFFALO - LATINA BOULEVARD FOODS LLC
    25   27348   3/4/2020   F&T FOODS, INC.
    25     266   3/4/2020   FAREWAY STORE - FAREWAY STORES, INC
    25   27321   3/4/2020   FAREWAY STORES, INC.
    25    2826   3/4/2020   FFM FREEDOM - FFM FREEDOM ROAD RSC
    25   27345   3/4/2020   FLOCO FOODS, INC.
    25   27311   3/4/2020   FOOD CITY
    25    1265   3/4/2020   FOOD CITY - PERDUE PAYMENTS
    25   27314   3/4/2020   FRESH ACRES MARKET
    25   27318   3/4/2020   FRESH BY BROOKSHIRE'S
    25   27324   3/4/2020   FRESH FOODS MANUFACTURING
    25   27813   3/4/2020   GETGO
    25   27811   3/4/2020   GETGO OPERATING, LLC
    25   27812   3/4/2020   GETGO RE HOLDINGS
    25     117   3/4/2020   GIANT EAGLE
    25    7209   3/4/2020   GIANT EAGLE GREAT LAKES COLD STORAGE
    25    7027   3/4/2020   GIANT EAGLE THE TAMARKIN
    25   27322   3/4/2020   GIANT EAGLE, INC.
    25      95   3/4/2020   GOLUB - GOLUB CORPORATION
    25   27328   3/4/2020   GREAT LAKES COLD STORAGE
    25     909   3/4/2020   GREAT LAKES COLD STORAGE - GIANT EAGLE



                                                 Page 13 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 15 of 104 PageID #:260036
                                      George's & Peco Opt-Outs (ID)


    25    1977   3/4/2020 HANSON COLD STORSGE - PIGGLY WIGGLY MIDWEST LLC
    25    2862   3/4/2020 HANSONS MEAT PLANT - PIGGLY WIGGLY MIDWEST LLC
    25   24232   3/4/2020 HOWARD SAMUELS AS TRUSTEE IN BANKRU
                          HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS - CENTRAL
    25     215   3/4/2020 GROCERS
    25   27330   3/4/2020 HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS, INC.
    25    5120   3/4/2020 INTEGRATED SERVICE GROUP - COLORADO BOXED BEEF COMPANY
    25    2473   3/4/2020 INTERSTATE COLD STORAGE - GIANT EAGLE
    25     594   3/4/2020 IRA HIGDON GROCERY - IRA HIGDON GROCERY CO, INC
    25   27331   3/4/2020 IRA HIGDON GROCERY COMPANY, INC.
    25     989   3/4/2020 J&D COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
    25    4493   3/4/2020 JD MCGLOUGHLIN COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
    25    1777   3/4/2020 JH WATTLES - JH WATTLES INC
    25   27334   3/4/2020 JH WATTLES, INC. D/B/A WILLOWBROOK FARMS
    25     232   3/4/2020 KING SOLOMON FOODS - KING SOLOMON FOODS INC
    25   27332   3/4/2020 KING SOLOMON FOODS, INC.
    25   27346   3/4/2020 KJ PHARMACY, INC.
    25    4103   3/4/2020 LATINA - LATINA BOULEVARD FOODS LLC
    25     405   3/4/2020 LATINA BOULEVARD FOODS - LATINA BOULEVARD FOODS LLC
    25   27337   3/4/2020 LATINA BOULEVARD FOODS, LLC
    25   27304   3/4/2020 LOWE'S FOOD STORES, INC.
    25   11417   3/4/2020 MAGNOLIA FOODS ASSOCIATED GROCERS
    25   11122   3/4/2020 MAGNOLIA FOODS/AFFILIATED FOODS SW CENTRAL COLD STORAGE
    25   11421   3/4/2020 MAGNOLIA FOODS/ASSOCIATED GROCERS
    25    7365   3/4/2020 MAPLE LEAF FOODS INTERNATIONAL PTS
    25   27343   3/4/2020 MARKET 32
    25   27344   3/4/2020 MARKET BISTRO
    25    5161   3/4/2020 MCA MAIN - COLORADO BOXED BEEF COMPANY
    25     105   3/4/2020 MERCHANTS DISTRIBUTOR - MERCHANT'S DISTRIBUTORS INC
    25   27303   3/4/2020 MERCHANTS DISTRIBUTORS, LLC
    25    9945   3/4/2020 MIDWEST PREMIER/IRA HIGDON MEAT DEPARTMENT
    25   13915   3/4/2020 NATIONAL MARKETING (ASSOC GR)
    25    1373   3/4/2020 NELSONS - TROYER FOODS, INC
    25   27338   3/4/2020 NICHOLAS & CO., INC.
    25     199   3/4/2020 NICHOLAS&CO - NICHOLAS & COMPANY-LV
    25    6529   3/4/2020 OK GROCERY
    25    9907   3/4/2020 PACIFIC FOOD DISTRIBUTION
    25   11644   3/4/2020 PACIFIC FOOD DISTRIBUTORS
    25    9381   3/4/2020 PACIFIC FOOD DISTRIBUTORS
    25    9380   3/4/2020 PACIFIC FOOD DISTRIBUTORS
    25   27339   3/4/2020 PACIFIC FOOD DISTRIBUTORS, INC.
    25     143   3/4/2020 PACIFIC FOODS DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    25    4812   3/4/2020 PDF OREGON - PACIFIC FOOD DISTRIBUTORS
    25   12577   3/4/2020 PERFORMANCE FDSV-IFH(ALEX LEE)
    25     177   3/4/2020 PIGGLY WIGGLY - PIGGLY WIGGLY ALABAMA DIST
    25   24238   3/4/2020 PIGGLY WIGGLY ALABAMA DISTRIBUTING
    25   27340   3/4/2020 PIGGLY WIGGLY ALABAMA DISTRIBUTING CO., INC.
    25   24321   3/4/2020 PIGGLY WIGGLY ALABAMA DISTRIBUTOR C
    25    2960   3/4/2020 PREMIUM FOODSERVICE - PACIFIC FOOD DISTRIBUTORS
    25    6327   3/4/2020 PRICE CHOPPER SUPERMARKETS
    25   27810   3/4/2020 RISER FOODS COMPANY (F/D/B/A RISER FOODS INC.)
    25   27323   3/4/2020 RISER FOODS, INC.
    25    1199   3/4/2020 ROTTERDAM FREEZER - PRICE CHOPPERS GOLUB
    25     200   3/4/2020 SCHNUCK MARKETS - SCHNUCK MARKETS, INC
    25   27352   3/4/2020 SCHNUCK MARKETS, INC.
    25   11403   3/4/2020 SEATTLE COLD STORAGE ASSOCIATED GROCERS
    25   10254   3/4/2020 SHELTON RED APPLE AG#669 ASSOCIATED GROCERS DROP SHIP
    25   27317   3/4/2020 SPRING MARKET
    25   27349   3/4/2020 SUMTER FOODS, INC.
    25    6486   3/4/2020 SUPER 1 FOODS
    25   16260   3/4/2020 SUPER ONE FOODS



                                              Page 14 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 16 of 104 PageID #:260037
                                         George's & Peco Opt-Outs (ID)


    25   16240   3/4/2020   SUPER ONE FOODS
    25   21377   3/4/2020   SUPER ONE FOODS - SUPER ONE #3
    25    2595   3/4/2020   SUPREME PIZZA SUPPLY - SUPREME PIZZA SUPPLY INC
    25   27336   3/4/2020   SUPREME PIZZA SUPPLY, INC.
    25   27315   3/4/2020   TABLE & VINE
    25     425   3/4/2020   TAMARKIN - GIANT EAGLE INC
    25   27347   3/4/2020   TB FOODS, INC.
    25    2045   3/4/2020   TC TRADING - COLORADO BOXED BEEF INC
    25   27341   3/4/2020   THE DISTRIBUTION GROUP D/B/A VAN EERDEN FOODSERVICE CO.
    25   27342   3/4/2020   THE GOLUB CORPORATION
    25     194   3/4/2020   TROYER FOODS
    25   27351   3/4/2020   TROYER FOODS, INC.
    25   19893   3/4/2020   UNITED RETAIL MERCHANTS - URM STORES
    25     476   3/4/2020   URM STORE - U R M STORES
    25    9547   3/4/2020   URM STORES INC
    25   27353   3/4/2020   URM STORES, INC.
    25     269   3/4/2020   VAN EERDEN FOODSERVICE - VAN EERDEN DISTRIBUTION CO
    25     415   3/4/2020   W LEE FLOWERS - W LEE FLOWERS & CO INC
    25   27354   3/4/2020   W. LEE FLOWERS & CO., INC.
    25     522   3/4/2020   WEINSTEIN WHOLESALE MEATS - WEINSTEIN WHOLESALE MEATS
    25   27355   3/4/2020   WEINSTEIN WHOLESALE MEATS, INC.
    25    9569   3/4/2020   WILLOWBROOK
    25    9571   3/4/2020   WILLOWBROOK FARMS
    25    9570   3/4/2020   WILLOWBROOK FARMS
    25    6318   3/4/2020   WOODMANS FOOD MARKET
    25   27356   3/4/2020   WOODMAN'S FOOD MARKET, INC.
    25    3981   3/4/2020   XPO LOGISTICS - SCHNUCK MARKETS INC

    26     390   3/4/2020   ASSOCIATED GROCERS OF THE SOUTH - ASSOCIATED GROCERS OF THE SOUTH,INC
    26   27357   3/4/2020   ASSOCIATED GROCERS OF THE SOUTH INC
    26    9913   3/4/2020   MCCOYSALES/ASSOCIATED GROCERS OF TH
    27   27358   3/4/2020   WAWA INC
    27     499   3/4/2020   WAWA NJ DISTRIBUTOR CTR - WAWA PROCUREMENT INC
    28     362   3/4/2020   COUNTRY SQUIRE FARM PRODUCTS - COUNTRY SQUIRE FARM PRODUC
    28   27359   3/4/2020   COUNTRY SQUIRE FARM PRODUCTS INC
    29    1789   3/5/2020   3 RIVERS ICE CREAM - TOPCO ASSOCIATES INC                               x
    29    5065   3/5/2020   ABS BREA - ALBERTSONS, INC                                              x
    29   27365   3/5/2020   ACME MARKETS                                                            x
    29     247   3/5/2020   ACME MARKETS - ACME DISTRIBUTION CENTER-ALBERTSON                       x
    29   27360   3/5/2020   ALBERTSONS                                                              x
    29      16   3/5/2020   ALBERTSONS - ALBERTSON'S LLC - TOLLESON                                 x
    29   27363   3/5/2020   ALBERTSONS COMPANIES LLC                                                x
    29   27364   3/5/2020   ALBERTSONS COMPANIES, INC.                                              x
    29   27362   3/5/2020   ALBERTSONS LLC                                                          x
    29   27361   3/5/2020   ALBERTSON'S, INC.                                                       x
    29     893   3/5/2020   ALLIANCE WAREHOUSE - SAFEWAY INC                                        x
    29   27367   3/5/2020   AMERICAN DRUG STORES COMPANY                                            x
    29   27366   3/5/2020   AMERICAN STORES COMPANY                                                 x
    29    1748   3/5/2020   AUBURN - ALBERTSONS - SAFEWAY INC                                       x
    29   27401   3/5/2020   BAKER'S                                                                 x
    29   27376   3/5/2020   CARR-GOTTSTEIN FOODS CO.                                                x
    29   11640   3/5/2020   CASH SALES-DILLON 125120 10340000                                       x
    29    7167   3/5/2020   CITY MARKET                                                             x
    29    2701   3/5/2020   COBURNS - TOPCO ASSOCIATES, LLC                                         x
    29   27402   3/5/2020   COPPS FOOD CENTER                                                       x
    29    1936   3/5/2020   DENVER COLD STORAGE - ALBERTSONS - SAFEWAY INC                          x
    29     479   3/5/2020   DILLON - KROGER INC                                                     x
    29   27394   3/5/2020   DILLON COMPANIES, INC.                                                  x
    29   27377   3/5/2020   DOMINICK'S                                                              x
    29     866   3/5/2020   DOMINICKS - DOMINICKS FINER FOODS                                       x
    29     958   3/5/2020   DOMINICKS FINER FOODS - DOMINICKS FINER FOODS                           x



                                                 Page 15 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 17 of 104 PageID #:260038
                                         George's & Peco Opt-Outs (ID)


    29   27378   3/5/2020   DOMINICK'S FINER FOODS, LLC                           x
    29   27379   3/5/2020   EXTREME VALUE                                         x
    29   27380   3/5/2020   EXTREME VALUE CENTERS                                 x
    29   27403   3/5/2020   FMJ, INC.                                             x
    29   27404   3/5/2020   FOOD 4 LESS                                           x
    29      79   3/5/2020   FOOD 4 LESS - FOOD 4 LESS                             x
    29   27405   3/5/2020   FOOD 4 LESS HOLDINGS, INC.                            x
    29    6302   3/5/2020   FOODMAXX                                              x
    29   27406   3/5/2020   FRED MEYER                                            x
    29     107   3/5/2020   FRED MEYER - KROGER COMPANY-MEMPHIS                   x
    29   27408   3/5/2020   FRED MEYER JEWELERS, INC.                             x
    29   27409   3/5/2020   FRED MEYER STORES, INC.                               x
    29   27407   3/5/2020   FRED MEYER, INC.                                      x
    29    1407   3/5/2020   FREEPORT COLD STORAGE - NEW ALBERTSONS INC            x
    29   27410   3/5/2020   FRY'S                                                 x
    29    1925   3/5/2020   FRYS - KROGER COMPANY-MEMPHIS                         x
    29    7609   3/5/2020   FRYS KROGER TOLLESON FROZEN                           x
    29    7434   3/5/2020   GENUARDIS                                             x
    29   27381   3/5/2020   GENUARDI'S                                            x
    29   27382   3/5/2020   GENUARDI'S FAMILY MARKETS LP                          x
    29   27411   3/5/2020   GERBES                                                x
    29   27412   3/5/2020   HARRIS TEETER                                         x
    29      88   3/5/2020   HARRIS TEETER - HARRIS TEETER                         x
    29   27413   3/5/2020   HARRIS TEETER, INC.                                   x
    29   27414   3/5/2020   HARRIS TEETER, LLC                                    x
    29   20283   3/5/2020   HAYS FOOD TOWN - CITY MARKET                          x
    29   27415   3/5/2020   HEALTHY OPTIONS, INC.                                 x
    29     223   3/5/2020   HY VEE - TOPCO ASSOCIATES INC                         x
    29   27434   3/5/2020   HY-VEE                                                x
    29   27435   3/5/2020   HY-VEE, INC.                                          x
    29    6449   3/5/2020   JAY C FOOD STORE                                      x
    29   27416   3/5/2020   JAY C FOOD STORES                                     x
    29   27383   3/5/2020   JERSEYMAID MILK PRODUCTS                              x
    29   27370   3/5/2020   JEWEL FOOD STORES                                     x
    29   27368   3/5/2020   JEWEL FOODS                                           x
    29     137   3/5/2020   JEWEL FOODS - SUPER VALU INC                          x
    29   27369   3/5/2020   JEWEL FOODS, INC.                                     x
    29   27417   3/5/2020   JUNIOR FOOD STORES OF WEST FLORIDA, INC.              x
    29     529   3/5/2020   K VA T FOOD STORES - TOPCO ASSOCIATES INC             x
    29   27418   3/5/2020   KESSEL                                                x
    29   27419   3/5/2020   KESSEL FOOD MARKETS, INC.                             x
    29   27420   3/5/2020   KING SOOPERS                                          x
    29     164   3/5/2020   KING SOOPERS - KROGER COMPANY-DENVER CO               x
    29   27395   3/5/2020   KROGER                                                x
    29       5   3/5/2020   KROGER - KROGER-SHELBYVILLE                           x
    29   27397   3/5/2020   KROGER LIMITED PARTNERSHIP I                          x
    29   27399   3/5/2020   KROGER TEXAS L.P.                                     x
    29   27398   3/5/2020   KRPG INC.                                             x
    29   27371   3/5/2020   LUCERNE FOODS, INC.                                   x
    29   27441   3/5/2020   LUCKY SUPERMARKETS                                    x
    29    4896   3/5/2020   MARIANOS - ROUNDY'S INC                               x
    29   27421   3/5/2020   MARIANO'S FRESH MARKET                                x
    29    2612   3/5/2020   MATTINGLY COLD STORAGE - TOPCO ASSOCIATES INC         x
    29   27442   3/5/2020   MAXXVALUE FOODS                                       x
    29   27422   3/5/2020   METRO MARKET                                          x
    29    2898   3/5/2020   METRO MARKET - METROPOLITAN MARKET CORP               x
    29    1942   3/5/2020   MIDWEST REFRIGERATED SERVICE - TOPCO ASSOCIATES INC   x
    29   10601   3/5/2020   MILLARD MANTECA/SAVE MART                             x
    29   27372   3/5/2020   NEW ALBERTSON'S INC.                                  x
    29    1772   3/5/2020   NORCAL FROZEN WAREHOUSE - ALBERTSONS - SAFEWAY INC    x
    29   10845   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS         x



                                                 Page 16 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 18 of 104 PageID #:260039
                                         George's & Peco Opt-Outs (ID)


    29    9661   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                 x
    29    5213   3/5/2020   OTAY TRADING - TOPCO ASSOCIATES, LLC                          x
    29   27423   3/5/2020   OWEN'S                                                        x
    29   27384   3/5/2020   PAK 'N SAVE FOODS                                             x
    29   27385   3/5/2020   PAVILIONS                                                     x
    29   27386   3/5/2020   PAVILIONS PLACE                                               x
    29   27425   3/5/2020   PAY LESS SUPER MARKETS                                        x
    29   19520   3/5/2020   PAY LESS SUPER MARKETS - PAY-LESS MARKET                      x
    29     141   3/5/2020   PERISHABLE DISTRIBUTOR OF IOWA - PERISHABLE DISTRIBUTORS OF   x
    29   27436   3/5/2020   PERISHABLE DISTRIBUTORS OF IOWA, LTD.                         x
    29   27424   3/5/2020   PICK 'N SAVE                                                  x
    29    1902   3/5/2020   PORTLAND FROZEN GROCERY - ALBERTSONS - SAFEWAY INC            x
    29   27426   3/5/2020   QFC                                                           x
    29     578   3/5/2020   QFC - KROGER COMPANY-MEMPHIS                                  x
    29    7218   3/5/2020   QFC PNW FRESH                                                 x
    29   27427   3/5/2020   RALPHS                                                        x
    29      78   3/5/2020   RALPHS - RALPH'S GROCERY COMPANY                              x
    29   27428   3/5/2020   RALPHS GROCERY COMPANY                                        x
    29    5355   3/5/2020   RALPHS PARAMOUNT - RALPH'S GROCERY CO                         x
    29   27387   3/5/2020   RANDALL'S                                                     x
    29     620   3/5/2020   RANDALLS - RANDALLS/TOM THUMB                                 x
    29   27388   3/5/2020   RANDALL'S FOOD & DRUGS LP                                     x
    29      89   3/5/2020   ROUNDYS - ROUNDY'S INC                                        x
    29   27429   3/5/2020   ROUNDY'S INC.                                                 x
    29   27430   3/5/2020   RULER FOODS                                                   x
    29      24   3/5/2020   SAFEWAY - SAFEWAY                                             x
    29   27375   3/5/2020   SAFEWAY FOOD & DRUG                                           x
    29   27374   3/5/2020   SAFEWAY INC.                                                  x
    29   27440   3/5/2020   SAVE MART                                                     x
    29   27439   3/5/2020   SAVE MART SUPERMARKETS                                        x
    29     173   3/5/2020   SAVE MART SUPERMARKETS - THE SAVE MART COMPANIES              x
    29     103   3/5/2020   SHAWS SUPERMARKETS - SHAW'S SUPERMARKETS, INC                 x
    29   27373   3/5/2020   SHAW'S SUPERMARKETS, INC.                                     x
    29   27389   3/5/2020   SIMON DAVID                                                   x
    29   27431   3/5/2020   SMITH'S                                                       x
    29   27432   3/5/2020   SMITH'S FOOD & DRUG CENTERS, INC.                             x
    29    6702   3/5/2020   SMITHS UTAH                                                   x
    29    1065   3/5/2020   SOUTHSTAR - KROGER INC                                        x
    29    6652   3/5/2020   STAR MARKET                                                   x
    29      91   3/5/2020   STATER BROS MARKETS - TOPCO ASSOCIATES INC                    x
    29   27396   3/5/2020   THE KROGER CO.                                                x
    29   27400   3/5/2020   THE KROGER CO. OF MICHIGAN                                    x
    29   27390   3/5/2020   THE VONS COMPANIES, INC.                                      x
    29   27433   3/5/2020   THGP CO., INC.                                                x
    29    2241   3/5/2020   THREE RIVERS COLD STORAGE - TOPCO ASSOCIATES INC              x
    29   27391   3/5/2020   TOM THUMB FOOD & DRUGS                                        x
    29     731   3/5/2020   TOM THUMB FOOD&DRUGS - TOM THUMB                              x
    29      73   3/5/2020   TOPCO ASSOCIATES - TOPCO ASSOCIATES LLC (KVA                  x
    29   27437   3/5/2020   TOPCO ASSOCIATES LLC                                          x
    29   27438   3/5/2020   TOPCO ASSOCIATES, INC.                                        x
    29   19927   3/5/2020   TYLER PERISHABLE DC - TOPCO ASSOCIATES INC - EDI              x
    29   27392   3/5/2020   VONS                                                          x
    29    1934   3/5/2020   VONS - ALBERTSONS - SAFEWAY INC                               x
    29   27393   3/5/2020   VONS GROCERY COMPANY                                          x
    29   11182   3/5/2020   WILLIAMS BROS MARKETS #12 VONS MARKETS                        x
    29     305   3/5/2020   YOSEMITE WHOLESALE - THE SAVE MART COMPANIES                  x
    30   27448   3/5/2020   CAPITAL DELIVERY, LTD.
    30   27450   3/5/2020   COLONEL'S LIMITED, LLC
    30   27449   3/5/2020   DEPZZA, INC.
    30   27458   3/5/2020   EQUIPO PAPA JOHN'S, SRL DE CV
    30   12571   3/5/2020   PAPA JOHN'S - REMIT



                                                 Page 17 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 19 of 104 PageID #:260040
                                         George's & Peco Opt-Outs (ID)


    30   27471   3/5/2020   PAPA JOHN'S (BEIJING) COMMERICAL MANAGEMENT COMPANY LIMITED
    30   27454   3/5/2020   PAPA JOHN'S (GB) HOLDINGS LTD.
    30   27455   3/5/2020   PAPA JOHN'S (GB), LTD.
    30   27462   3/5/2020   PAPA JOHN'S BEIJING CO., LTD.
    30   27457   3/5/2020   PAPA JOHN'S CAPITAL, SRL DE CV
    30   27461   3/5/2020   PAPA JOHN'S CHINA, LLC
    30   27459   3/5/2020   PAPA JOHN'S EUM, SRL DE CV
    30   14910   3/5/2020   PAPA JOHN'S INTERNATIONAL
    30   27443   3/5/2020   PAPA JOHN'S INTERNATIONAL, INC.
    30   27472   3/5/2020   PAPA JOHN'S KOREA, LIMITED
    30   27456   3/5/2020   PAPA JOHN'S MEXICO, INC.
    30     456   3/5/2020   PAPA JOHNS PIZZA - PAPA JOHN`S SALADS & PRODU
    30   27453   3/5/2020   PAPA JOHN'S PIZZA, LTD.
    30   10060   3/5/2020   PAPA JOHNS SALADS & PRODUCE
    30   27444   3/5/2020   PAPA JOHN'S USA, INC.
    30   27466   3/5/2020   PJ CHILE, LLC
    30   27465   3/5/2020   PJ DENVER, LLC
    30     335   3/5/2020   PJ FOODSERVICE - P J FOOD SERVICE INC
    30   27451   3/5/2020   PJ HOLDINGS, LLC
    30   27460   3/5/2020   PJ MEXICO FRANCHISING SRL DE CV
    30   27464   3/5/2020   PJ MINNESOTA, LLC
    30   27468   3/5/2020   PJ NORTH GEORGIA, LLC
    30   27470   3/5/2020   PJF ASIA, LLC
    30   27469   3/5/2020   PJFS CANADA, LLC
    30   27467   3/5/2020   PJI CHILE, SPA
    30   27446   3/5/2020   PREFERRED MARKETING SOLUTIONS, INC.
    30     580   3/5/2020   QCC - PJ FOOD SERVICE, INC
    30   27447   3/5/2020   RISK SERVICES CORP.
    30   27452   3/5/2020   STAR PAPA, LP
    30   27463   3/5/2020   TIANJIN BANGYUEHAN CATERING MANAGEMENT CO., LTD.
    30   27445   3/5/2020   TRANS PAPA LOGISTICS, INC.
    31   27473   3/6/2020   COMMONWEALTH OF PUERTO RICO
    32    1605   3/6/2020   DILUIGIS - POULTRY PRODUCTS COMPANY OF NE LLC
    32    4398   3/6/2020   LONDONDERRY FREEZER WAREHOUSE - POULTRY PRODUCTS
    32    4816   3/6/2020   NORTH EAST REFRIGERATION - POULTRY PRODUCTS COMPANY OF NE LLC
    32    2406   3/6/2020   PAULS PROVISIONS - POULTRY PRODUCTS COMPANY OF NE LLC
    32      97   3/6/2020   POULTRY PRODUCTS - POULTRY PRODUCTS COMPANY OF NE LLC
    32   27475   3/6/2020   POULTRY PRODUCTS NORTHEAST
    32   27474   3/6/2020   PRIME SOURCE FOODS (FORMERLY POULTRY PRODUCTS NORTHEAST)
    32    4834   3/6/2020   QUALITY MEATS - POULTRY PRODUCTS COMPANY OF NE LLC
    33   21204   3/6/2020   654 SOUTH SAN FRANCISCO CA - COSTCO WHOLESALE CORPORATION - EDI
    33   21070   3/6/2020   BLOUNT ISLAND TERMINAL - COSTCO WHOLESALE CORPORATION - EDI
    33   21180   3/6/2020   CHARLOTTE NC USAIRWAYS - COSTCO WHOLESALE CORPORATION - EDI
    33       4   3/6/2020   COSTCO - COSTCO
    33   27476   3/6/2020   COSTCO WHOLESALE CORPORATION
    33   21160   3/6/2020   GLOBAL LINK - COSTCO WHOLESALE CORPORATION - EDI
    33   20714   3/6/2020   JET PRO MIAMI: CROWLEY MARITIME - COSTCO WHOLESALE CORPORATION - EDI
    33   10359   3/6/2020   WASHINGTON WHOLESALE COSTCO COMPANIES INC V#6586-50
    34   27481   3/5/2020   BLOOMIN' BRANDS, INC.                                                         x
    34   27484   3/5/2020   BONEFISH GRILL                                                                x
    34   27483   3/5/2020   CARRABBA'S ITALIAN GRILL                                                      x
    34   27485   3/5/2020   FLEMING'S PRIME STEAKHOUSE                                                    x
    34   27477   3/5/2020   OSI RESTAURANT PARTNERS, LLC                                                  x
                            OSI RESTAURANT PARTNERS, LLC (AS ASSIGNEE OF CLAIMS FROM KENNETH O. LESTER,
    34   27478   3/5/2020   INC. D/B/A PFG CUSTOMIZED DISTRIBUTION)                                       x
    34   27482   3/5/2020   OUTBACK STEAKHOUSE                                                            x
    35    3369   3/5/2020   A&J SELECT MARKET - SUPERVALU
    35   27489   3/5/2020   ACME MARKETS, INC.
    35    8094   3/5/2020   ADVANTAGE LOGISTICS
    35   27491   3/5/2020   ADVANTAGE LOGISTICS - SOUTHEAST, INC.
    35   27492   3/5/2020   ADVANTAGE LOGISTICS SOUTHWEST, INC.



                                                 Page 18 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 20 of 104 PageID #:260041
                                        George's & Peco Opt-Outs (ID)


    35   27493   3/5/2020   ADVANTAGE LOGISTICS USA EAST L.L.C.
    35   27494   3/5/2020   ADVANTAGE LOGISTICS USA WEST L.L.C.
    35    5487   3/5/2020   AK SPORT SHOP - SUPERVALU
    35   27490   3/5/2020   ALBERTSON'S, INC.
    35    4804   3/5/2020   AMBOY SELECT - SUPERVALU
    35   27495   3/5/2020   AMERICAN COMMERCE CENTERS, INC.
    35   27497   3/5/2020   AMERICAN DRUG STORES LLC
    35   27496   3/5/2020   AMERICAN DRUG STORES, INC.
    35   27498   3/5/2020   AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC
    35   27499   3/5/2020   AMERICAN STORES COMPANY
    35    4583   3/5/2020   ANDYS MARKET - SUPERVALU
    35   27500   3/5/2020   ARDEN HILLS 2003 LLC
    35   27501   3/5/2020   ASSOCIATED GROCERS ACQUISITION COMPANY
    35   27488   3/5/2020   ASSOCIATED GROCERS OF FLORIDA, INC.
    35    2437   3/5/2020   BALES - SUPERVALU
    35    6011   3/5/2020   BALLARD MARKET - SUPERVALU
    35    4175   3/5/2020   BALLINGER - SUPERVALU
    35    5618   3/5/2020   BALS FROM TWAY - SUPERVALU
    35   27502   3/5/2020   BILLINGS DISTRIBUTION COMPANY, LLC
    35   27503   3/5/2020   BILLINGS EQUIPMENT COMPANY, INC.
    35   27504   3/5/2020   BILLINGS OPERATIONS COMPANY, LLC
    35   27505   3/5/2020   BISMARCK DISTRIBUTION COMPANY, LLC
    35   27506   3/5/2020   BISMARCK EQUIPMENT COMJPANY, INC.
    35   27507   3/5/2020   BISMARCK OPERATIONS COMPANY, LLC
    35   27508   3/5/2020   BLAINE NORTH 1996 L.L.C.
    35   27509   3/5/2020   BLOOMINGTON 1998 L.L.C.
    35   27510   3/5/2020   BLUE NILE ADVERTISING, INC.
    35    5705   3/5/2020   BOULEVARD PK TWAY - SUPERVALU
    35    4208   3/5/2020   BRIDL TRL REDAPP - SUPERVALU
    35   27511   3/5/2020   BRISTOL FARMS
    35   27512   3/5/2020   BURNSVILLE 1998 L.L.C.
    35   27513   3/5/2020   BUTSON ENTERPRISES OF VERMONT, INC.
    35   27514   3/5/2020   BUTSON'S ENTERPRISES OF MASSACHUSETTS, INC.
    35   27515   3/5/2020   BUTSON'S ENTERPRISES, INC.
    35    1868   3/5/2020   BUY LOW MARKET - SUPERVALU/UNIFIED
    35    4224   3/5/2020   CAMANO IGA - SUPERVALU-TACOMA CORP
    35    4105   3/5/2020   CAMANO IGA DELI - SUPERVALU-TACOMA CORP
    35   27516   3/5/2020   CAMBRIDGE 2006 L.L.C.
    35    6198   3/5/2020   CASCADE SELECT - SUPERVALU
    35    3501   3/5/2020   CENTRAL MARKET - SUPERVALU
    35   27517   3/5/2020   CENTRALIA HOLDINGS, LLC
    35   27518   3/5/2020   CHAMPAIGN DISTRIBUTION COMPANY, LLC
    35   27519   3/5/2020   CHAMPAIGN EQUIPMENT COMPANY, INC.
    35   27520   3/5/2020   CHAMPAIGN OPERATIONS COMPANY, LLC
    35   27521   3/5/2020   CHAMPLIN 2005 L.L.C.
    35    5303   3/5/2020   CHELAN MARKET - SUPERVALU
    35    4870   3/5/2020   CHERRY VALLEY FARM GROCERY - SUPERVALU
    35    2750   3/5/2020   CHUCKS PRODUCE&STREET MARKET - SUPERVALU
    35    5505   3/5/2020   CLINTON FOOD MART - SUPERVALU
    35   27522   3/5/2020   COON RAPIDS 2002 L.L.C.
    35   27523   3/5/2020   CROWN GROCERS, INC.
    35    5704   3/5/2020   CUB FOODS - ALPINE FOOD INC
    35   27524   3/5/2020   CUB FOODS, INC.
    35   27525   3/5/2020   CUB STORES, LLC
    35    2639   3/5/2020   CUTSFTH TWAY - SUPERVALU
    35    4273   3/5/2020   DARRINGTON IGA - SUPERVALU-TACOMA CORP
    35    6130   3/5/2020   DREWS GROCERY - SUPERVALU
    35   27526   3/5/2020   EAGAN 2008 L.L.C.
    35   27527   3/5/2020   EAGAN 2014 L.L.C.
    35   27528   3/5/2020   EASTERN BEVERAGES, INC.
    35   27529   3/5/2020   EASTERN REGION MANAGEMENT, LLC



                                                Page 19 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 21 of 104 PageID #:260042
                                        George's & Peco Opt-Outs (ID)


    35    5137   3/5/2020   EL MERCADO GRANDVIEW - SUPERVALU
    35    2347   3/5/2020   ERICKSONS THRIFTWAY UG - SUPERVALU
    35    6014   3/5/2020   ESTACADA TWAY - SUPERVALU
    35   27530   3/5/2020   FARGO DISTRIBUTION COMPANY, LLC
    35   27531   3/5/2020   FARGO EQUIPMENT COMPANY, INC.
    35   27532   3/5/2020   FARGO OPERATIONS COMPANY, LLC
    35   27533   3/5/2020   FF ACQUISITION, L.L.C.
    35    4898   3/5/2020   FMHS MARKET - SUPERVALU-TACOMA CORP
    35   27534   3/5/2020   FOODARAMA LLC
    35   27535   3/5/2020   FOREST LAKE 2000 L.L.C.
    35    5516   3/5/2020   FRESH BASKET - SUPERVALU
    35    5515   3/5/2020   FRIDAY HARBOR MARKETPLACE - SUPERVALU
    35   27536   3/5/2020   FRIDLEY 1998 L.L.C.
    35    5867   3/5/2020   FRONT ST IGA - SUPERVALU-TACOMA CORP
    35    5601   3/5/2020   GARIBALDI BAY MARKET - SUPERVALU
    35    4445   3/5/2020   GOLD BAR FAMILY GROCER - SUPERVALU
    35    4731   3/5/2020   GOOD NIGHT INTERNATIONAL - SUPER VALU POMPANO BEACH
    35    4313   3/5/2020   GOOSE COMMUNITY - SUPERVALU-TACOMA CORP
    35    4374   3/5/2020   GOOSE DELI - SUPERVALU-TACOMA CORP
    35   27537   3/5/2020   GROCERS CAPITAL COMPANY
    35    2592   3/5/2020   HAGGEN - SUPERVALU
    35   10353   3/5/2020   HAMILTON'S IGA SUPER VALU SPOKANE C/DOCK
    35    3495   3/5/2020   HAMMER&WIKAN - SUPERVALU
    35   27538   3/5/2020   HASTINGS 2002 L.L.C.
    35   27539   3/5/2020   HAZELWOOD DISTRIBUTION COMPANY, INC.
    35   27540   3/5/2020   HAZELWOOD DISTRIBUTION HOLDINGS, INC.
    35    5307   3/5/2020   HIDDEN VALLEY MARKET - SUPERVALU
    35    9984   3/5/2020   HIGHLAND IGA MEAT SUPERVALU D/SHIP PNW REGION
    35    3173   3/5/2020   HOLCOMB SENTRY - SUPERVALU
    35    6184   3/5/2020   HOODLAND - SUPERVALU
    35   27541   3/5/2020   HOPKINS DISTRIBUTION COMPANY, LLC
    35   27542   3/5/2020   HOPKINS EQUIPMENT COMPANY, INC.
    35   27543   3/5/2020   HOPKINS OPERATIONS COMPANY, LLC
    35   27544   3/5/2020   HORNBACHER'S, INC.
    35    4736   3/5/2020   HUFFMANS MARKET - SUPERVALU
    35   27545   3/5/2020   INTERNATIONAL DISTRIBUTORS GRAND BAHAMA LIMITED
    35   27546   3/5/2020   INVER GROVE HEIGHTS 2001 L.L.C.
    35    4685   3/5/2020   JACKS CTRY - SUPERVALU-TACOMA CORP
    35    6261   3/5/2020   JC COUNTRY MARKET - SUPERVALU
    35    4372   3/5/2020   JC TWAY - SUPERVALU
    35   27548   3/5/2020   JEWEL FOOD STORES
    35   27547   3/5/2020   JEWEL FOODS, INC.
    35    5218   3/5/2020   JIMS SENTRY - SUPERVALU
    35   27549   3/5/2020   KEATHERLY, INC.
    35   27550   3/5/2020   KELTSCH BROS., INC.
    35    6027   3/5/2020   KEN&SONS - SUPERVALU
    35    3678   3/5/2020   KRESS SUPERMARKET - SUPERVALU-TACOMA CORP
    35    3386   3/5/2020   LA BONITA GROCERY&MEAT - SUPERVALU/UNIFIED
    35   27551   3/5/2020   LAKEVILLE 2014 L.L.C.
    35    5930   3/5/2020   LAMBS WILSONVILLE - SUPERVALU
    35    1108   3/5/2020   LANCASTER GV INDEPENDENT - SUPER VALU INC
    35   27552   3/5/2020   LITHIA SPRINGS HOLDINGS, LLC
    35    4933   3/5/2020   MAIN STREET - SUPERVALU
    35    4450   3/5/2020   MANSON BAY - SUPERVALU
    35    4183   3/5/2020   MANZANITA FRESH FOODS - SUPERVALU
    35   27553   3/5/2020   MAPLEWOOD EAST 1996 L.L.C.
    35    4882   3/5/2020   MARINER MARKET - SUPERVALU-TACOMA CORP
    35   27554   3/5/2020   MARKET COMPANY, LTD.
    35   27555   3/5/2020   MARKET IMPROVEMENT COMPANY
    35    5363   3/5/2020   MARKET PLACE PT ROBERTS - SUPERVALU
    35    5573   3/5/2020   MARTINS FOODS CENTER - SUPERVALU



                                                Page 20 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 22 of 104 PageID #:260043
                                         George's & Peco Opt-Outs (ID)


    35    5579   3/5/2020   MCISAACS - SUPERVALU
    35    1962   3/5/2020   MCKAYS - SUPERVALU
    35    6082   3/5/2020   MELVINS BY NEWPORT - SUPERVALU
    35   20341   3/5/2020   MID DELTA COLD STORAGE - SUPERVALU, INC. - EDI
    35   10912   3/5/2020   MIDWEST PREMIER/SUPERVALU DIST
    35   27556   3/5/2020   MONTICELLO 1998 L.L.C.
    35    6326   3/5/2020   MORAN FOODS
    35   27557   3/5/2020   MORAN FOODS, INC.
    35    3200   3/5/2020   MORTONS SENTRY - SUPERVALU
    35   27558   3/5/2020   NAFTA INDUSTRIES CONSOLIDATED, INC.
    35   27559   3/5/2020   NAFTA INDUSTRIES, LTD.
    35    6292   3/5/2020   NAPS THRIFTWAY - SUPERVALU
    35   27560   3/5/2020   NC&T SUPERMARKETS, INC.
    35   27561   3/5/2020   NEVADA BOND INVESTMENT CORP.
    35   27562   3/5/2020   NEW ALBERTSON'S INC.
    35    5543   3/5/2020   NORMANDY PARK - SUPERVALU
    35   27563   3/5/2020   NORTHFIELD 2002 L.L.C.
    35    1437   3/5/2020   NORTHLAND COLD STORAGE - SUPERVALU
    35    4029   3/5/2020   OCEAN SHORES - SUPERVALU-TACOMA CORP
    35   27564   3/5/2020   OGLESBY DISTRIBUTION COMPANY, LLC
    35   27565   3/5/2020   OGLESBY EQUIPMENT COMPANY, INC.
    35   27566   3/5/2020   OGLESBY OPERATIONS COMPANY, LLC
    35    5517   3/5/2020   OKIES TWAY - SUPERVALU
    35    5606   3/5/2020   ORCAS ISLAND MARKET - SUPERVALU
    35    5880   3/5/2020   ORCAS STORE - SUPERVALU
    35    3744   3/5/2020   PALISADES MARKET - SUPERVALU
    35    5996   3/5/2020   PICKRITE - SUPERVALU
    35   27567   3/5/2020   PLYMOUTH 1998 L.L.C.
    35    5968   3/5/2020   PRAIRIE CENTER - SUPERVALU
    35   27568   3/5/2020   PREFERRED PRODUCTS, INC.
    35    6136   3/5/2020   PRICENPRIDE - SUPERVALU
    35    2166   3/5/2020   RED APPLE - SUPERVALU
    35     644   3/5/2020   RICHFOOD - SUPER VALU INC
    35   10182   3/5/2020   RICHFOOD SUPERVALU CENTRAL DISBURSEMENTS
    35   27569   3/5/2020   RICHFOOD, INC.
    35    3763   3/5/2020   RIDGE SUPERMARKET IGA - SUPERVALU-TACOMA CORP
    35    5112   3/5/2020   ROCHE HARBOR - SUPERVALU
    35    6135   3/5/2020   ROCKAWAY - SUPERVALU
    35    3373   3/5/2020   ROTHS FRESH MARKET - SUPERVALU
    35   27570   3/5/2020   SAVAGE 2002 L.L.C.
    35      42   3/5/2020   SAVE A LOT FOOD STORE - SAVE A LOT FOOD STORES INC
    35   27571   3/5/2020   SAVE-A-LOT FOOD STORES, LTD.
    35   27572   3/5/2020   SAVE-A-LOT TYLER GROUP, LLC
    35   27573   3/5/2020   SCOTT'S FOOD STORES, INC.
    35   24850   3/5/2020   SFW HOLDING
    35   27574   3/5/2020   SFW HOLDING CORP.
    35   27575   3/5/2020   SHAKOPEE 1997 L.L.C.
    35   27576   3/5/2020   SHAWS SUPERMARKETS, INC.
    35   27577   3/5/2020   SHOP 'N SAVE EAST PROP, LLC
    35   27578   3/5/2020   SHOP 'N SAVE EAST, LLC
    35   27579   3/5/2020   SHOP 'N SAVE PROP, LLC
    35   27580   3/5/2020   SHOP 'N SAVE ST. LOUIS, INC.
    35   27581   3/5/2020   SHOP 'N SAVE WAREHOUSE FOODS, INC.
    35   27582   3/5/2020   SHOPPERS FOOD WAREHOUSE CORP.
    35    4092   3/5/2020   SHORE CENTRAL MARKET - SUPERVALU
    35   27583   3/5/2020   SHOREWOOD 2001 L.L.C.
    35   27584   3/5/2020   SILVER LAKE 1996 L.L.C.
    35   15618   3/5/2020   SOUTHLAND LAS LLC/SAVE A LOT
    35   19401   3/5/2020   SOUTHLAND LAS SAVE A LOT - SOUTHLAND LAS LLC/SAVE A LOT
    35   27585   3/5/2020   SOUTHSTAR LLC
    35    6131   3/5/2020   STADIUM THRIFTWAY - SUPERVALU



                                                 Page 21 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 23 of 104 PageID #:260044
                                         George's & Peco Opt-Outs (ID)


    35    4253   3/5/2020   STEVENS POINT - SUPER VALU INC
    35   27586   3/5/2020   STEVENS POINT DISTRIBUTION COMPANY, LLC
    35   27587   3/5/2020   STEVENS POINT EQUIPMENT COMPANY, INC.
    35   27588   3/5/2020   STEVENS POINT OPERATIONS COMPANY, LLC
    35    3302   3/5/2020   SUNFLOWER MARKETS - SUNFLOWER #9146
    35   27589   3/5/2020   SUNFLOWER MARKETS, LLC
    35   27591   3/5/2020   SUPER RITE FOODS EQUIPMENT COMPANY, INC.
    35   27592   3/5/2020   SUPER RITE FOODS OPERATIONS, LLC
    35   27593   3/5/2020   SUPER RITE FOODS, INC.
    35    7631   3/5/2020   SUPER VALU
    35   12236   3/5/2020   SUPER VALU INC
    35   13242   3/5/2020   SUPER VALU INC(MINN)
    35   27590   3/5/2020   SUPERMARKET OPERATORS OF AMERICA, INC.
    35      18   3/5/2020   SUPERVALU - SUPER VALU
    35   27594   3/5/2020   SUPERVALU ASSIST, INC.
    35   27595   3/5/2020   SUPERVALU ENTERPRISE SERVICES, INC.
    35   27596   3/5/2020   SUPERVALU ENTERPRISES, INC.
    35   27597   3/5/2020   SUPERVALU FOUNDATION
    35   27598   3/5/2020   SUPERVALU GOLD, LLC
    35   27599   3/5/2020   SUPERVALU HOLDCO, INC.
    35   27600   3/5/2020   SUPERVALU HOLDINGS EQUIPMENT COMPANY, INC.
    35   27601   3/5/2020   SUPERVALU HOLDINGS OPERATIONS COMPANY, LLC
    35   27602   3/5/2020   SUPERVALU HOLDINGS PA EQUIPMENT COMPANY, INC.
    35   27603   3/5/2020   SUPERVALU HOLDINGS PA OPERATIONS COMPANY, LLC
    35   27604   3/5/2020   SUPERVALU HOLDINGS, INC.
    35   27605   3/5/2020   SUPERVALU HOLDINGS-PA LLC
    35   27606   3/5/2020   SUPERVALU INC.
    35   27607   3/5/2020   SUPERVALU INDIA, INC.
    35   27608   3/5/2020   SUPERVALU LICENSING, LLC
    35   27609   3/5/2020   SUPERVALU MERGER SUB, INC.
    35   27610   3/5/2020   SUPERVALU PENN EQUIPMENT COMPANY, INC.
    35   27611   3/5/2020   SUPERVALU PENN OPERATIONS COMPANY, LLC
    35   27612   3/5/2020   SUPERVALU PENN, LLC
    35   27613   3/5/2020   SUPERVALU PHARMACIES INC.
    35   27614   3/5/2020   SUPERVALU RECEIVABLES FUNDING CORPORATION
    35   27615   3/5/2020   SUPERVALU SERVICES USA, INC.
    35   27616   3/5/2020   SUPERVALU TRANSPORTATION, INC.
    35   27617   3/5/2020   SUPERVALU TTSJ, LLC
    35   27618   3/5/2020   SUPERVALU WA, L.L.C.
    35   27619   3/5/2020   SUPERVALU WHOLESALE EQUIPMENT COMPANY, INC.
    35   27620   3/5/2020   SUPERVALU WHOLESALE HOLDINGS, INC.
    35   27621   3/5/2020   SUPERVALU WHOLESALE OPERATIONS, INC.
    35   27622   3/5/2020   SUPERVALU WHOLESALE, INC.
    35   27486   3/5/2020   SUPERVALU, INC.
    35   10517   3/5/2020   SUPERVALU/ANNISTON ATTN: MEAT DEPT
    35   11128   3/5/2020   SUPERVALU/ANNISTON C/O NORDIC REFRIGERATION
    35    1567   3/5/2020   SV EAST REGION FROZEN - SUPER VALU INC
    35    1035   3/5/2020   SV EAST REGION HOUSE - SUPER VALU INC
    35     639   3/5/2020   SV EAST REGION SHOPPERS - SUPER VALU INC
    35   27623   3/5/2020   SV MARKETS, INC.
    35    2613   3/5/2020   SV MARSH - SUPER VALU INC
    35   27624   3/5/2020   SVU LEGACY, LLC
    35    4116   3/5/2020   T&C FOODS - SUPERVALU
    35   27626   3/5/2020   TC MICHIGAN LLC
    35   27625   3/5/2020   TC TTSJ AVIATION, INC.
    35    5389   3/5/2020   TOP PUYALLUP - SUPERVALU
    35   27627   3/5/2020   TTSJ AVIATION, INC.
    35    6265   3/5/2020   TWAY FORKS - SUPERVALU
    35    4610   3/5/2020   TWAY RALPHS - SUPERVALU
    35    5830   3/5/2020   TWAY VILLAGE MARKET - SUPERVALU
    35    4152   3/5/2020   TWAY W SEATTLE - SUPERVALU



                                                 Page 22 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 24 of 104 PageID #:260045
                                         George's & Peco Opt-Outs (ID)


    35    2278   3/5/2020   ULTRA FOODS - ROSEBUD HOUSE
    35   27628   3/5/2020   ULTRA FOODS, INC.
    35    1781   3/5/2020   UNIFIED DELI - SUPERVALU
    35     161   3/5/2020   UNIFIED GROCERS - UNIFIED
    35   27487   3/5/2020   UNIFIED GROCERS, INC.
    35   27629   3/5/2020   UNIFIED INTERNATIONAL, INC.
    35     198   3/5/2020   UNIFIED WESTERN GROCERS - UNIFIED GROCERS INC
    35    4776   3/5/2020   UNITED MILWAUKIE - SUPERVALU/UNIFIED
    35   27630   3/5/2020   VALU VENTURES 2, INC.
    35    6035   3/5/2020   VANS EVERGREEN IGA - SUPERVALU-TACOMA CORP
    35    2988   3/5/2020   VASHON THRIFTWAY - SUPERVALU
    35    4603   3/5/2020   VILLAGE MARKET ELMA - SUPERVALU
    35    4378   3/5/2020   VILLAGE MARKETS - SUPERVALU
    35   27631   3/5/2020   W. NEWELL & CO.
    35   27632   3/5/2020   W. NEWELL & CO. EQUIPMENT COMPANY, INC.
    35   27633   3/5/2020   W. NEWELL & CO., LLC
    35   27634   3/5/2020   WETTERAU INSURANCE CO. LTD.
    35    4720   3/5/2020   WHITE SALMN TWAY - SUPERVALU
    35   27635   3/5/2020   WOODFOOD SQUARE ASSOCIATES LIMITED PARTNERSHIP
    35   27636   3/5/2020   WSI SATELLITE, INC.
    36   27641   3/5/2020   DEARBORN MARKET
    36     391   3/5/2020   FROZEN GOULDSBORO - WAKEFERN FOOD CORP
    36   20000   3/5/2020   NEWARK PERISHABLES - WAKEFERN FOOD CORPORATION-EDI
    36   27638   3/5/2020   PRICE RITE
    36    5158   3/5/2020   PRICE RITE - INTERNAL SAMPLES (PICK-UP/AIR FR)
    36    4120   3/5/2020   SHOP RITE - SHOPRITE CHECKERS
    36   27639   3/5/2020   SHOPRITE
    36   27640   3/5/2020   THE FRESH GROCER
    36   27637   3/5/2020   WAKEFERN FOOD CORP.
    36      20   3/5/2020   WAKEFERN FOODS - WAKEFERN FOOD CORP
    37   27644   3/5/2020   GREENWISE MARKET
    37   27643   3/5/2020   MORNING SONG LLC
    37   27642   3/5/2020   PUBLIX SUPER MARKETS, INC.
    37       8   3/5/2020   PUBLIX SUPERMARKET - PUBLIX SUPERMARKETS INC
    38      32   3/5/2020   MEIJER - MEIJER INC
    38   27646   3/5/2020   MEIJER DISTRIBUTION, INC.
    38   27645   3/5/2020   MEIJER, INC.
    39     974   3/6/2020   CASEYS GENERAL STORE - CASEY'S GENERAL STORES IN
    39   27647   3/6/2020   CASEY'S GENERAL STORES, INC.
    40    1180   3/9/2020   CENTURY PACKING - QUIRCH FOODS COMPANY
    40    2717   3/9/2020   GOODNIGHT INTERNATIONAL - QUIRCH FOODS
    40    4904   3/9/2020   METROPOLITAN DETENTION - QUIRCH FOODS CO - TRAY PACK
    40      92   3/9/2020   QUIRCH FOODS - QUIRCH FOODS CO - TRAY PACK
    40   27648   3/9/2020   QUIRCH FOODS, LLC (F/K/A QUIRCH FOODS CO.)
    41    2054   3/9/2020   REST SUPPLY CHAIN SOLUTIONS - RESTAURANT SUPPLY CHAIN SOLUTIONS   x
    41   11627   3/9/2020   RESTAURANT SUPPLY CH SOLUTIONS                                    x
    41   15070   3/9/2020   RESTAURANT SUPPLY CHAIN                                           x
    41   27649   3/9/2020   RESTAURANT SUPPLY CHAIN SOLUTIONS, LLC                            x
    43    7086   3/9/2020   P2 RESTAURANTS
    43   27650   3/9/2020   P2 RESTAURANTS INC
    45   26861   3/9/2020   QUALITY DISTRIBUTING COMPANY
    46   24223   3/9/2020   HARMAN MANAGEMENT
    46   27651   3/9/2020   HARMAN MANAGEMENT CORPORATION
    47   26862   3/9/2020   QUALITY SUPPLY CHAIN CO-OP, INC.                                  x
    48   26863   3/9/2020   AMFOODS LLC
    49   26865   3/9/2020   WHITEFORD'S INC
    50   26866   3/9/2020   KENTUCKY FRIED CHICKEN OF ALAMOSA INC
    51   26867   3/9/2020   NET MANAGEMENT LTD
    52     144   3/9/2020   BURRIS LOGISTICS
    52   27653   3/9/2020   TFM
    52   27652   3/9/2020   THE FRESH MARKET, INC.



                                                 Page 23 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 25 of 104 PageID #:260046
                                      George's & Peco Opt-Outs (ID)


    53   15361   3/9/2020 RESTAURANT SERVICES INC                                                 x
    53   15098   3/9/2020 RESTAURANT SERVICES INC                                                 x
    53   27654   3/9/2020 RESTAURANT SERVICES, INC.                                               x
                          RESTAURANT SERVICES, INC. (AS ASSIGNEE OF CERTAIN CLAIMS FROM MCLANE
                          COMPANY, INC., NICHOLAS AND COMPANY, PERFORMANCE FOOD GROUP, INC.,
                          REINHART FOODSERVICE, LLC, SHAMROCK FOODS COMPANY, SYGMA NETWORK, AND
    53   27655   3/9/2020 SYSCO MONTANA, INC.)                                                    x
    53   27656   3/9/2020 RSI                                                                     x
    54    1207   3/9/2020 KWIK TRIP - KWIK TRIP INC
    54   27657   3/9/2020 KWIK TRIP INC.
    55   26868   3/9/2020 FITZPATRICK ACQUISITIONS LLC DBA WMCR CO.
    56    6387   3/9/2020 DDO1 TEXAS
    56   27658   3/9/2020 DDO1-TEXAS, LLC
    57   27659   3/9/2020 VISTA FOODS, INC.
    58   27660   3/9/2020 HOT TACOS, INC.
    59   26878   3/9/2020 NOBLE PURSUIT, LLC
    60     300   3/9/2020 WEEKS FOODS - WEEKS FOOD CORP
    60   27661   3/9/2020 WEEKS FOODSERVICE
    61    4297   3/9/2020 AMC ENTERTAINMENT - CONAGRA BRANDS INC-RUSSELLVILLE
    61      40   3/9/2020 CONAGRA - CONAGRA FOODS BSC AP
    61   27662   3/9/2020 CONAGRA BRANDS, INC.
    61   20127   3/9/2020 INTERCITIES - CONAGRA ACCOUNTS PAYABLE
    61    9803   3/9/2020 PILGRIM'S FOOD SYSTEMS - HOUSTON CONAGRA POULTRY COMPANY INC
    61   10639   3/9/2020 PILGRIM'S FOOD SYSTEMS DIV OF CONAGRA
    61     148   3/9/2020 PINNACLE FOODS - PINNACLE FOODS GROUP LLC-F
    61   27663   3/9/2020 PINNACLE FOODS, INC.
    61    1095   3/9/2020 ZERO MOUNTAIN - CONAGRA BRANDS INC-RUSSELLVILLE
    62    3916   3/9/2020 APPETIZERS& - H J HEINZ COMPANY LP
    62     139   3/9/2020 HEINZ - HEINZ
    62   10693   3/9/2020 HEINZ FROZEN FOOD CO
    62   12481   3/9/2020 HEINZ FROZEN FOOD(AMER W MEMP)
    62   11851   3/9/2020 HEINZ FROZEN FOOD(HARVEST CHI)
    62   14251   3/9/2020 HEINZ FROZEN FOODS (DELIMEX)
    62   13457   3/9/2020 HEINZ FROZEN FOODS (FRAMING)
    62   11969   3/9/2020 HEINZ FROZEN FOODS (NUPAK)
    62   13010   3/9/2020 HEINZ FROZEN FOODS(KOP)(ST)
    62   12482   3/9/2020 HEINZ FROZEN FOODS(LONESTAR)
    62   11852   3/9/2020 HEINZ FROZEN FOODS(NATL CUST)
    62   14252   3/9/2020 HEINZ FROZEN FOODS(WEST CHEST)
    62   11970   3/9/2020 HEINZ INNOVATION CTR (WARR PA)
    62   13009   3/9/2020 HEINZ -NATIONAL CUSTOM PACKING
    62   13011   3/9/2020 HEINZ NORTH AMERICA (KF-KOP)
    62   11585   3/9/2020 HEINZ PET PRODUCTS
    62   10481   3/9/2020 HEINZ PET PRODUCTS DIVISION HEINZ NORTH AMERICA ATTN: A/P
    62   11477   3/9/2020 HEINZ PET PRODUCTS DIVISION STAR-KIST FDS INC/GENERAL A/P
    62    2131   3/9/2020 HJ HEINZ - HJ HEINZ CO
    62    2354   3/9/2020 KABOBS - H J HEINZ COMPANY LP
    62     136   3/9/2020 KRAFT - KRAFT HEINZ COMPANY - NEWBERRY
    62   27664   3/9/2020 KRAFT HEINZ FOODS COMPANY
    63   13020   3/6/2020 INDEPENDENT PURCHASING COOP                                             x
    63   27665   3/6/2020 INDEPENDENT PURCHASING COOPERATIVE                                      x
    64   26870   3/9/2020 FIRST KENOSHA KENTUCKY FRIED CHICKEN INC.
    65   26871   3/9/2020 SECOND KENOSHA KENTUCKY FRIED CHICKEN INC.
    66   26872   3/9/2020 THIRD KENOSHA KENTUCKY FRIED CHICKEN INC.
    67   26873   3/9/2020 KENTUCKY FRIED CHICKEN OF ZION INC.
    68   26874   3/9/2020 KENTUCKY FRIED CHICKEN OF ZION INC.
    69   26875   3/9/2020 CHOCOLATE CITY CHICKEN INC.
    70   26876   3/9/2020 PALS FOODS INC.
    71   26877   3/9/2020 CHICKEN CHAMPS INC.
    72   27666   3/9/2020 CHICKEN CHAMPS INC.
    73    2635   3/6/2020 DEHATER DIVISION OF SCORE ENTERPRISE - SORCE ENTERPRISES INC



                                              Page 24 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 26 of 104 PageID #:260047
                                          George's & Peco Opt-Outs (ID)


    73     321   3/6/2020   SORCE ENTERPRISE - SORCE ENTERPRISES, INC
    73   27667   3/6/2020   SORCE ENTERPRISES, INC.
    74    1083   3/9/2020   ALLENTOWN REFRIGERATED TERMINALS - NESTLE USA
    74   19837   3/9/2020   FRISKIES PET CARE - NESTLE PURINA PETCARE ACCTS PAYABLE
    74     869   3/9/2020   LINCOLN COLD STORAGE - NESTLE PURINA PETCARE
    74      48   3/9/2020   NESTLE - NESTLE USA-CLEVELAND
    74   16365   3/9/2020   NESTLE ACCOUNT PAYABLE
    74   24918   3/9/2020   NESTLE ACCOUNT PAYABLE - NESTLE ACCOUNT PAYABLE
    74   27669   3/9/2020   NESTLE PURINA PETCARE COMPANY (NPPC)
    74   27668   3/9/2020   NESTLE USA, INC. (NUSA)
    75   26880   3/9/2020   D & J BOWLING ENTERPRISES INC
    76   26881   3/9/2020   DUNN & BOWLING LTD
    77   26879   3/9/2020   MAYER MANAGEMENT INC
    78   27671   3/9/2020   210 POLLO PARTNERS, LLC                                   x
    78   27672   3/9/2020   ARCADIA INVESTMENT, INC.                                  x
    78   27673   3/9/2020   ARIZONA COLORADO ENTERPRISES                              x
    78   27674   3/9/2020   AZ POLLO, INC.                                            x
    78   27675   3/9/2020   BAS FOOD SERVICES, INC.                                   x
    78   27676   3/9/2020   BBED, INC.                                                x
    78   27677   3/9/2020   BENOR ENTERPRISES, INC.                                   x
    78   27678   3/9/2020   CAL-SIN ENTERPRISES, INC.                                 x
    78   27679   3/9/2020   CERRITOS FOOD GROUP, INC.                                 x
    78   27680   3/9/2020   CHIC POLLO, LLC                                           x
    78   17247   3/9/2020   CHICKEN TIME                                              x
    78   26245   3/9/2020   CHICKEN TIME - CHICKEN TIME                               x
    78   27681   3/9/2020   CHICKEN TIME I, LLC                                       x
    78   27682   3/9/2020   CHICKEN TIME II, LLC                                      x
    78   27683   3/9/2020   CHICKEN TIME III, LLC                                     x
    78   27684   3/9/2020   CHICKEN TIME IV, LLC                                      x
    78   27685   3/9/2020   CHICKEN TIME V, LLC                                       x
    78   27686   3/9/2020   CHICKEN TIME VI, LLC                                      x
    78   27687   3/9/2020   COASTAL VALLEY ENTERPRISES                                x
    78   27688   3/9/2020   CONCORD POLLO, INC.                                       x
    78   27689   3/9/2020   CORONA POLLO, LLC                                         x
    78   27690   3/9/2020   DESERT POLLO, INC.                                        x
    78   27691   3/9/2020   DURANGO FOODS, INC.                                       x
    78   16297   3/9/2020   EL POLLO LOCO                                             x
    78   19854   3/9/2020   EL POLLO LOCO - EPL VENTURES LLC                          x
    78   27670   3/9/2020   EL POLLO LOCO, INC. (EPL)                                 x
    78   27692   3/9/2020   EPL 3766, INC.                                            x
    78   27693   3/9/2020   EPL VENTURES, LLC                                         x
    78   27694   3/9/2020   F. MAK, INC.                                              x
    78   27695   3/9/2020   FAIRVAX ENTERPRISES, INC.                                 x
    78   27696   3/9/2020   FMJJ, INC.                                                x
    78   27697   3/9/2020   GRILLED CHOICE FOODS, INC.                                x
    78   27698   3/9/2020   HARBOR COAST INVESTMENTS, INC.                            x
    78   27699   3/9/2020   HENSHA BELL, INC.                                         x
    78   27700   3/9/2020   HENSHA-H, INC.                                            x
    78   27701   3/9/2020   INLAND FOODS, LLC                                         x
    78   27702   3/9/2020   JPA HOLDINGS, LLC                                         x
    78   27703   3/9/2020   KA-MOA, LLC                                               x
    78   27708   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LCC, SERIES V                x
    78   27704   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES I                x
    78   27705   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES II               x
    78   27706   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES III              x
    78   27707   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES IV               x
    78   27709   3/9/2020   L.A. TASTY FOOD, INC.                                     x
    78   27710   3/9/2020   LEEMAR ENTERPRISES, INC.                                  x
    78   27711   3/9/2020   LILEND INTERNATIONAL, INC.                                x
    78   27712   3/9/2020   LISTO WAY GROUP, LLC                                      x
    78   27713   3/9/2020   LUGO POLLOS, INC.                                         x



                                                  Page 25 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 27 of 104 PageID #:260048
                                       George's & Peco Opt-Outs (ID)


    78   27714   3/9/2020 LUGO'S ENTERPRISES, INC.                                                    x
    78   27715   3/9/2020 MENLO PARK, LLC                                                             x
                          MICHAEL D. BRYMAN AND JANICE P. HANDLERS BRYMAN, TRUSTEES OF THE HANDLERS
    78   27716   3/9/2020 BRYMAN TRUST                                                                x
    78   27717   3/9/2020 MIK FOOD INCORPORATED                                                       x
    78   27718   3/9/2020 MIYAMOTO INVESTMENT, INC.                                                   x
    78   27719   3/9/2020 MLXX, LLC                                                                   x
    78   27720   3/9/2020 NABI ENTERPRISES, INC                                                       x
    78   27721   3/9/2020 NAPA POLLO, INC.                                                            x
    78   27722   3/9/2020 NEW ERA ENTERPRISES, LLC                                                    x
    78   27723   3/9/2020 NGC FOODS, INC.                                                             x
    78   27724   3/9/2020 NOR-CAL CHICKEN, INC.                                                       x
    78   27725   3/9/2020 NORTH HOLLYWOOD INVESTMENT, INC.                                            x
    78   27726   3/9/2020 OM SHIVAY, INC.                                                             x
    78   27727   3/9/2020 PACK-3492, INC.                                                             x
    78   27728   3/9/2020 PACK-3517, INC.                                                             x
    78   27729   3/9/2020 PEG/LION, LLC                                                               x
    78   27730   3/9/2020 PENSAR BIG, INC.                                                            x
    78   27731   3/9/2020 PETALUMA CHICKEN, INC.                                                      x
    78   27732   3/9/2020 PH POLLO, INC.                                                              x
    78   27733   3/9/2020 PLAZA FOODS, INC.                                                           x
    78   27734   3/9/2020 POCO LOCOS HOLDINGS, LLC                                                    x
    78   27735   3/9/2020 POCO LOCOS, LLC                                                             x
    78   27736   3/9/2020 POLLO KING, INC.                                                            x
    78   27737   3/9/2020 POLLO MEAL, INC.                                                            x
    78   27738   3/9/2020 POLLO MILLS, LLC                                                            x
    78   27739   3/9/2020 POLLO WEST CORP.                                                            x
    78   27740   3/9/2020 POYO, INC.                                                                  x
    78   27741   3/9/2020 RAFMAR & SONS ENTERPRICES, INC.                                             x
    78   27742   3/9/2020 RAUL CANIZALES                                                              x
    78   27743   3/9/2020 RAYAT, NIMA & RAZEPOOR, NASSER                                              x
    78   27744   3/9/2020 RENO GRILED FOODS, INC.                                                     x
    78   27745   3/9/2020 ROHOVIDA ENTERPRISES, INC.                                                  x
    78   27746   3/9/2020 ROSEMEAD INVESTMENT, INC.                                                   x
    78   27747   3/9/2020 RSB FOOD, LLC                                                               x
    78   27748   3/9/2020 R-VORP CORPORATION                                                          x
    78   27749   3/9/2020 SAN GABRIEL VALLEY FAST FOODS I, INC.                                       x
    78   27750   3/9/2020 SAN GABRIEL VALLEY FAST FOODS III, INC.                                     x
    78   27751   3/9/2020 SANDO POLLO, INC.                                                           x
    78   27752   3/9/2020 SHABASCO INC.                                                               x
    78   27753   3/9/2020 SHAPOUR (SHAWN) RAZIPOUR                                                    x
    78   27754   3/9/2020 SHAPOUR (SHAWN) RAZIPOUR AND ELIZABETH D. E. AMIRI                          x
    78   27755   3/9/2020 SIERRA NEVADA EPL, INC.                                                     x
    78   27756   3/9/2020 SIERRA POLLO, INC.                                                          x
    78   27757   3/9/2020 SONOMA POLLO CORPORATION                                                    x
    78   27758   3/9/2020 SOUTH PASADENA INVESTMENT, INC.                                             x
    78   27759   3/9/2020 SRH MANAGEMENT INC.                                                         x
    78   27760   3/9/2020 SUNNYVALE/SANTA CLARA EL POLLO LOCO LLC                                     x
    78   27761   3/9/2020 SUPERIOR FOOD SERVICES, INC.                                                x
    78   19135   3/9/2020 SWING BURGER/POLLO KING                                                     x
    78   27762   3/9/2020 TALAT ENTERPRISES, INC.                                                     x
    78   27763   3/9/2020 TALYA ENTERPRISES, INC.                                                     x
    78   27764   3/9/2020 TEEKAY FOOD SERVICES, INC.                                                  x
    78   27765   3/9/2020 THE CLUCK BROTHERS, INC.                                                    x
    78   27766   3/9/2020 TRI-LAKE INVESTMENTS, LLC                                                   x
    78   27767   3/9/2020 TWS RESTAURANT CORPORATION                                                  x
    78   27768   3/9/2020 UNITED LERONE I, LLC                                                        x
    78   27769   3/9/2020 UNITED LERONE II, LLC                                                       x
    78   27770   3/9/2020 UNITED LERONE III, LLC                                                      x
    78   27771   3/9/2020 UNITED LERONE IV, LLC                                                       x
    78   27772   3/9/2020 V S POLLO KING, INC.                                                        x



                                               Page 26 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 28 of 104 PageID #:260049
                                         George's & Peco Opt-Outs (ID)


    78   27773   3/9/2020   VEBO ENTERPRISES, INC.                                 x
    78   27774   3/9/2020   VILLA ARMENTA, LLC                                     x
    78   27775   3/9/2020   W.K.S. RESTAURANT CORPORATION                          x
    78   27776   3/9/2020   WALDORF RESTAURANT GROUP CESAR CHAVEZ LLC              x
    78   27777   3/9/2020   WIDMOR INVESTMENT, LLC                                 x
    78   18890   3/9/2020   WKS RESTAURANTS - WKS RESTAURANTS CORP                 x
    78   14695   3/9/2020   WKS RESTAURANTS CORP                                   x
    79   19823   3/4/2020   JOHNNY ROCKETS - SYSCO - CHICKEN NATIONAL ACCOUNTS -
    79   27778   3/9/2020   JOHNNY ROCKETS GROUP, INC.
    80   27779   3/9/2020   FIC RESTAURANTS INC.
    80     236   3/9/2020   FRIENDLYS - FRIENDLY'S FOODSERVICE
    81      27   3/9/2020   AHOLD DELHAIZE - DELHAIZE AMERICA SALISBURY            x
    81   27780   3/9/2020   AHOLD DELHAIZE AMERICA HOLDING, INC.                   x
    81   27781   3/9/2020   AHOLD DELHAIZE USA, INC.                               x
    81   27782   3/9/2020   AHOLD USA, INC.                                        x
    81   27783   3/9/2020   BOTTOM DOLLAR FOOD NORTHEAST, LLC                      x
    81    1875   3/9/2020   CHAMBERSBURG COLD STORAGE - GIANT FOOD STORES          x
    81   27785   3/9/2020   DELHAIZE AMERICA DISTRIBUTION, LLC                     x
    81   27784   3/9/2020   DELHAIZE AMERICA, LLC                                  x
    81      61   3/9/2020   FOOD LION - DELHAIZE AMERICA DISTRIBUTION LLC          x
    81   27786   3/9/2020   FOOD LION, LLC                                         x
    81   27787   3/9/2020   GIANT BRANDS, LLC                                      x
    81   15420   3/9/2020   GIANT FOOD SERVICE LLC                                 x
    81      45   3/9/2020   GIANT FOOD STORE - GIANT FOOD STORES, LLC              x
    81   27789   3/9/2020   GIANT FOOD STORES, LLC                                 x
    81   27788   3/9/2020   GIANT FOOD, LLC                                        x
    81   15611   3/9/2020   GIANT FOODS                                            x
    81   15034   3/9/2020   GIANT FOODS - DO NOT USE                               x
    81   27793   3/9/2020   GIANT MARTIN'S                                         x
    81   27792   3/9/2020   GIANT OF MARYLAND, LLC                                 x
    81      52   3/9/2020   HANNAFORD - HANNAFORD BROTHERS                         x
    81    9123   3/9/2020   HANNAFORD - KASH KARRY FL                              x
    81   15075   3/9/2020   HANNAFORD BROTHERS                                     x
    81   10537   3/9/2020   HANNAFORD BROTHERS                                     x
    81    9272   3/9/2020   HANNAFORD BROTHERS                                     x
    81    9271   3/9/2020   HANNAFORD BROTHERS                                     x
    81   16028   3/9/2020   HANNAFORD BROTHERS CO                                  x
    81   27794   3/9/2020   HANNAFORD BROTHERS CO.                                 x
    81    9273   3/9/2020   HANNAFORD BROTHERS- S PORT                             x
    81   10896   3/9/2020   HANNAFORD BROTHERS/SO PORTLAND DC01                    x
    81   27795   3/9/2020   HANNAFORD SUPERMARKETS                                 x
    81    2284   3/9/2020   PEAPOD - BONTON PRODUCTS                               x
    81   27796   3/9/2020   PEAPOD, LLC                                            x
    81   27790   3/9/2020   RETAIL BUSINESS SERVICES, LLC                          x
    81   27791   3/9/2020   RETAINED SUBSIDIARY ONE, LLC                           x
    81   14046   3/9/2020   SHAMROCK TRADING(AHOLD CARLIS)                         x
    81   14461   3/9/2020   SHAMROCK TRADING(AHOLD LANDOV)                         x
    81   13675   3/9/2020   SHAMROCK TRADING(AHOLD NE)                             x
    81   12201   3/9/2020   SHAMROCK TRADING(AHOLD NY)                             x
    81   27797   3/9/2020   STOP & SHOP SUPERMARKET CO. LLC                        x
    81      64   3/9/2020   STOP&SHOP - AHOLD FINANCIAL SERVICES (S&S)             x
    82   26882   3/9/2020   BARBEQUE INTEGRATED, INC. DBA SMOKEY BONES             x
    84   27798   3/9/2020   FLEW THE COOP INC.
    85   27799   3/9/2020   GIA INVESTMENT GROUP LLC
    86   27800   3/9/2020   ZOOM FOODS INC
    87   27801   3/9/2020   AGI INVESTMENT LLC
    88   26883   3/9/2020   ARGONAUT MINNESOTA VENTURES INC
    89   26884   3/9/2020   LET ESPANOLA
    90   26885   3/9/2020   BILLINGS RESTAURANTS LLC
    91   26886   3/9/2020   TJ KFC GROUP
    92   26887   3/9/2020   JT RESTAURANT GROUP



                                                 Page 27 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 29 of 104 PageID #:260050
                                          George's & Peco Opt-Outs (ID)


    93   26888    3/9/2020   ARGONAUT FOOD PARTNERS NUEVO LLC
    94   27802    3/9/2020   STEW BROS PROPERTIES LLC.
    94   18452    3/9/2020   STEWART BROS PROPERTIES - STEWART BROS PROPERTIES LLC
    95   26889    3/9/2020   S & H INC
    96   26890    3/9/2020   ARGONAUT FOOD PARTNERS LLC
    97   27803    3/9/2020   M BAKER MANAGEMENT INC
    99   27804   3/12/2020   GREG FEDERICO INC. (DBA KFC)
   100   27805   3/12/2020   JOHN FEDERICO INC. (DBA KFC)
   101   27806   3/12/2020   KSL CORP
   101   27807   3/12/2020   POINDEXTER AND SON
   103   27808   3/13/2020   FELKER DAY, INC.
   105   18918   3/13/2020   2ND GENERATION - 2ND GENERATION INC
   105   27809   3/13/2020   2ND GENERATION INC DBA KFC OF OTTUMWA, IOWA




                                                  Page 28 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 30 of 104 PageID #:260051




                            Exhibit E2
  Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 31 of 104 PageID #:260052
                                                  George's & Peco Opt-Outs (Name)


                                                                                                         Request
                                                                                                         Includes
Request ID   JND ID    Date Received                                       Name
                                                                                                         Assigned
                                                                                                          Claims
        78     27671        3/9/2020   210 POLLO PARTNERS, LLC                                               x
       105     18918       3/13/2020   2ND GENERATION - 2ND GENERATION INC
       105     27809       3/13/2020   2ND GENERATION INC DBA KFC OF OTTUMWA, IOWA
        29      1789        3/5/2020   3 RIVERS ICE CREAM - TOPCO ASSOCIATES INC                            x
        17     21300        3/4/2020   4X W&D WHOLESALE DIRECT - HARVEST FOOD DISTRUBUTORS
        33     21204        3/6/2020   654 SOUTH SAN FRANCISCO CA - COSTCO WHOLESALE CORPORATION - EDI
        17      4436        3/4/2020   99 RANCH MARKET - HARVEST MEAT COMPANY
        25       754        3/4/2020   A STEIN MEAT PRODUCTS - BLOCKED-A STEIN MEAT PRODUCTS INC
        35      3369        3/5/2020   A&J SELECT MARKET - SUPERVALU
        25     27329        3/4/2020   A. STEIN MEAT PRODS., INC.
        18     26975        3/4/2020   A.M BRIGGS, INC.                                                     x
        24      4170        3/4/2020   ABERDEEN FREEZER - C&S WHOLESALE GROCERS                             x
        29      5065        3/5/2020   ABS BREA - ALBERTSONS, INC                                           x
        13      5049        3/3/2020   ACADIAN FINE FOODS - KRISPY KRUNCHY FOODS LLC
        29     27365        3/5/2020   ACME MARKETS                                                         x
        29       247        3/5/2020   ACME MARKETS - ACME DISTRIBUTION CENTER-ALBERTSON                    x
        35     27489        3/5/2020   ACME MARKETS, INC.
        17      3024        3/4/2020   ACS WAREHOUSE - SHERWOOD FOOD DISTRIBUTORS
        25       367        3/4/2020   ACTION MEAT - ACTION MEAT DISTRIBUTORS
        25     27300        3/4/2020   ACTION MEAT DISTRIBUTORS, INC.
        35      8094        3/5/2020   ADVANTAGE LOGISTICS
        35     27491        3/5/2020   ADVANTAGE LOGISTICS - SOUTHEAST, INC.
        35     27492        3/5/2020   ADVANTAGE LOGISTICS SOUTHWEST, INC.
        35     27493        3/5/2020   ADVANTAGE LOGISTICS USA EAST L.L.C.
        35     27494        3/5/2020   ADVANTAGE LOGISTICS USA WEST L.L.C.
        25       114        3/4/2020   AFFILIATED FOODS - AMERICOLD
        25     27301        3/4/2020   AFFILIATED FOODS, INC.
        87     27801        3/9/2020   AGI INVESTMENT LLC
        25      2289        3/4/2020   AGNE - ASSOC GROCERS OF NEW ENGLAND
        81        27        3/9/2020   AHOLD DELHAIZE - DELHAIZE AMERICA SALISBURY                          x
        81     27780        3/9/2020   AHOLD DELHAIZE AMERICA HOLDING, INC.                                 x
        81     27781        3/9/2020   AHOLD DELHAIZE USA, INC.                                             x
        81     27782        3/9/2020   AHOLD USA, INC.                                                      x
        25     27310        3/4/2020   AJ'S FINE FOODS
        17      5012        3/4/2020   AJS WAREHOUSE - SHERWOOD FOODS - OH
        35      5487        3/5/2020   AK SPORT SHOP - SUPERVALU
        29     27360        3/5/2020   ALBERTSONS                                                           x
        29        16        3/5/2020   ALBERTSONS - ALBERTSON'S LLC - TOLLESON                              x
        29     27363        3/5/2020   ALBERTSONS COMPANIES LLC                                             x
        29     27364        3/5/2020   ALBERTSONS COMPANIES, INC.                                           x
        29     27362        3/5/2020   ALBERTSONS LLC                                                       x
        29     27361        3/5/2020   ALBERTSON'S, INC.                                                    x
        35     27490        3/5/2020   ALBERTSON'S, INC.
        25     27302        3/4/2020   ALEX LEE, INC.
        18     19795        3/4/2020   ALF ENGENS PLACE - SYSCO - CHICKEN DISTRIBUTION                      x
        19      3008        3/4/2020   ALL AMERICAN FOODS                                                   x
        19     27130        3/4/2020   ALL AMERICAN FOODS, INC.                                             x
        19      2107        3/4/2020   ALL AMERICAN MEATS&EAFOOD - US FOODS NORTH KINGSTOWN                 x
        74      1083        3/9/2020   ALLENTOWN REFRIGERATED TERMINALS - NESTLE USA
        29       893        3/5/2020   ALLIANCE WAREHOUSE - SAFEWAY INC                                     x
        19     27131        3/4/2020   ALLIANTLINK.COM, INC.                                                x
        24      2210        3/4/2020   ALLIED - C&S WHOLESALE GROCERS                                       x
         7     19798       2/26/2020   ALMACEN CENTRAL AMIGO - WALMART ALMACEN CENTRAL AMIGO #2
        18     26765        3/4/2020   AM BRIGGS                                                            x
        18     16326        3/4/2020   AM BRIGGS                                                            x
        35      4804        3/5/2020   AMBOY SELECT - SUPERVALU
        17      2957        3/4/2020   AMC COLD STORAGE - HARVEST MEAT COMPANY



                                                            Page 1 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 32 of 104 PageID #:260053
                                        George's & Peco Opt-Outs (Name)


    61    4297    3/9/2020   AMC ENTERTAINMENT - CONAGRA BRANDS INC-RUSSELLVILLE
    17    1627    3/4/2020   AMC WAREHOUSES - HARVEST MEAT COMPANY
    35   27495    3/5/2020   AMERICAN COMMERCE CENTERS, INC.
    29   27367    3/5/2020   AMERICAN DRUG STORES COMPANY                                            x
    35   27497    3/5/2020   AMERICAN DRUG STORES LLC
    35   27496    3/5/2020   AMERICAN DRUG STORES, INC.
    19   11744    3/4/2020   AMERICAN FOOD DIST(NORTH STAR)                                          x
    18    9908    3/4/2020   AMERICAN FOOD DIST/SYSCO MEDLEY/WIL MILLARDS                            x
    35   27498    3/5/2020   AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC
    25    1871    3/4/2020   AMERICAN SEAWAY FOODS
    29   27366    3/5/2020   AMERICAN STORES COMPANY                                                 x
    35   27499    3/5/2020   AMERICAN STORES COMPANY
    17    2585    3/4/2020   AMERISTAR CASINOS - WESTERN BOXED MEATS - TRUCK
    48   26863    3/9/2020   AMFOODS LLC
    35    4583    3/5/2020   ANDYS MARKET - SUPERVALU
    62    3916    3/9/2020   APPETIZERS& - H J HEINZ COMPANY LP
    19    2239    3/4/2020   APRON - WHITE APRON INC                                                 x
    25   24076    3/4/2020   AR DEPT OF CORRECTIONS - COLORADO BOXED BEEF
    78   27672    3/9/2020   ARCADIA INVESTMENT, INC.                                                x
     3    3018   2/19/2020   ARCTIC LOGISTICS - MCLANE FOODSERVICE, INC
    35   27500    3/5/2020   ARDEN HILLS 2003 LLC
    96   26890    3/9/2020   ARGONAUT FOOD PARTNERS LLC
    93   26888    3/9/2020   ARGONAUT FOOD PARTNERS NUEVO LLC
    88   26883    3/9/2020   ARGONAUT MINNESOTA VENTURES INC
    78   27673    3/9/2020   ARIZONA COLORADO ENTERPRISES                                            x
    17    1663    3/4/2020   ARTIC COLD STORAGE - SHERWOOD FOOD DISTRIBUTORS
    25    1010    3/4/2020   ASF - GIANT EAGLE
    25   27326    3/4/2020   ASF MEAT
    25   19922    3/4/2020   ASSOCIATED - ASSOCIATED FOOD STORES - EDI
    25     208    3/4/2020   ASSOCIATED FOOD STORE - ASSOC FOOD STORES
    25   27305    3/4/2020   ASSOCIATED FOOD STORES, INC.
    25     132    3/4/2020   ASSOCIATED GROCERS - ASSOCIATED GROCERS, INC
    35   27501    3/5/2020   ASSOCIATED GROCERS ACQUISITION COMPANY
    35   27488    3/5/2020   ASSOCIATED GROCERS OF FLORIDA, INC.
    25     459    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND - ASSOCIATED GROCERS OF NE
    25   27307    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND, INC.

    26     390    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH - ASSOCIATED GROCERS OF THE SOUTH,INC
    26   27357    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH INC
    25   27306    3/4/2020   ASSOCIATED GROCERS, INC.
    19   27132    3/4/2020   ATLANTA L.K.E. LLC                                                      x
    19   27133    3/4/2020   ATLANTA LAND L.K.E. LLC                                                 x
    19   27200    3/4/2020   ATLANTA LAND, L.K.E., LLC                                               x
    24    1214    3/4/2020   ATLANTIC COLD STORAGE - WINN-DIXIE DELI                                 x
    19   27134    3/4/2020   ATLANTIC FOOD SERVICES INC.                                             x
    29    1748    3/5/2020   AUBURN - ALBERTSONS - SAFEWAY INC                                       x
    15   20063    3/3/2020   AUSTIN WINGS II RIVERSID - TEXAS WINGS, INC. DBA HOOTERS                x
    78   27674    3/9/2020   AZ POLLO, INC.                                                          x
    23   27273    3/4/2020   BAHAMA BREEZE HOLDINGS, LLC
    29   27401    3/5/2020   BAKER'S                                                                 x
    35    2437    3/5/2020   BALES - SUPERVALU
    35    6011    3/5/2020   BALLARD MARKET - SUPERVALU
    35    4175    3/5/2020   BALLINGER - SUPERVALU
    35    5618    3/5/2020   BALS FROM TWAY - SUPERVALU
    82   26882    3/9/2020   BARBEQUE INTEGRATED, INC. DBA SMOKEY BONES                              x
     9   24692    3/4/2020   BARI IMPORTING
     9   26901    3/4/2020   BARI IMPORTING CORPORATION
     9   26902    3/4/2020   BARI ITALIAN FOODS
    78   27675    3/9/2020   BAS FOOD SERVICES, INC.                                                 x
    25     214    3/4/2020   BASHAS - BASHAS' INC (FOOD CITY)
    25   27309    3/4/2020   BASHAS' DINE



                                                  Page 2 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 33 of 104 PageID #:260054
                                        George's & Peco Opt-Outs (Name)


    25   27308    3/4/2020   BASHAS' INC.
    19   27135    3/4/2020   BAY-N-GULF, INC.                                                    x
    19   27209    3/4/2020   BAY-N-GULF, INC. D/B/A SAVE ON SEAFOOD                              x
    78   27676    3/9/2020   BBED, INC.                                                          x
    78   27677    3/9/2020   BENOR ENTERPRISES, INC.                                             x
    21    1859    3/4/2020   BERKSHIRE REFRIGERATED WAREHOUSING - JETRO CASH & CARRY
    17    3019    3/4/2020   BEST FREEZER SEASUN - SHERWOOD FOOD DISTRIBUTORS
    24    1419    3/4/2020   BI LO HOLDINGS - BI-LO GLENNVILLE #5744                             x
    25   27313    3/4/2020   BIG Y EXPRESS
    25     462    3/4/2020   BIG Y FOODS - BOZZUTO'S INC
    25   27312    3/4/2020   BIG Y FOODS, INC.
    35   27502    3/5/2020   BILLINGS DISTRIBUTION COMPANY, LLC
    35   27503    3/5/2020   BILLINGS EQUIPMENT COMPANY, INC.
    35   27504    3/5/2020   BILLINGS OPERATIONS COMPANY, LLC
    90   26885    3/9/2020   BILLINGS RESTAURANTS LLC
    24   27286    3/4/2020   BI-LO                                                               x
    24   27291    3/4/2020   BI-LO HOLDING FINANCE LLC                                           x
    24   27288    3/4/2020   BI-LO LLC                                                           x
    24   27292    3/4/2020   BI-LO, LLC                                                          x
    24   27293    3/4/2020   BI-LO, LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)             x
    24   27287    3/4/2020   BI-LOHOLDING LLC                                                    x
    35   27505    3/5/2020   BISMARCK DISTRIBUTION COMPANY, LLC
    35   27506    3/5/2020   BISMARCK EQUIPMENT COMJPANY, INC.
    35   27507    3/5/2020   BISMARCK OPERATIONS COMPANY, LLC
    22      75    3/4/2020   BJS WHOLESALE - B J S WHOLESALE CLUB INC
    22   27256    3/4/2020   BJ'S WHOLESALE CLUB HOLDINGS, INC.
    22   27255    3/4/2020   BJ'S WHOLESALE CLUB, INC.
    35   27508    3/5/2020   BLAINE NORTH 1996 L.L.C.
    34   27481    3/5/2020   BLOOMIN' BRANDS, INC.                                               x
    35   27509    3/5/2020   BLOOMINGTON 1998 L.L.C.
    33   21070    3/6/2020   BLOUNT ISLAND TERMINAL - COSTCO WHOLESALE CORPORATION - EDI
    35   27510    3/5/2020   BLUE NILE ADVERTISING, INC.
    19   27136    3/4/2020   BNG TRANSPORT INC                                                   x
    19   27210    3/4/2020   BNG TRANSPORT, INC.                                                 x
    16   26954    3/4/2020   BOB EVANS FARMS INC                                                 x
    16    4686    3/4/2020   BOB EVANS REST - BOB EVANS FARMS                                    x
    34   27484    3/5/2020   BONEFISH GRILL                                                      x
     4    8456   2/24/2020   BOSTON MARKET CORPORATION                                           x
    81   27783    3/9/2020   BOTTOM DOLLAR FOOD NORTHEAST, LLC                                   x
    35    5705    3/5/2020   BOULEVARD PK TWAY - SUPERVALU
    25   27350    3/4/2020   BOWMAN FOODS, INC.
    19   27137    3/4/2020   BRAUNGER FOODS, LLC                                                 x
    19    1958    3/4/2020   BRAUNGER FOODSERVICE - P A BRAUNGER INST FOODS INC                  x
    35    4208    3/5/2020   BRIDL TRL REDAPP - SUPERVALU
    35   27511    3/5/2020   BRISTOL FARMS
    25     154    3/4/2020   BROOKSHIRE GROCERY - BROOKSHIRE GROC TYLER
    25   27316    3/4/2020   BROOKSHIRE GROCERY COMPANY
    25   19474    3/4/2020   BROOKSHIRES FOOD STORES - BROOKSHIRES FOOD STORES
    24   27299    3/4/2020   BRUNO'S SUPERMARKETS INCORPORATED                                   x
    18   26976    3/4/2020   BUCKHEAD MEAT & SEAFOOD OF HOUSTON, INC.                            x
    18   26977    3/4/2020   BUCKHEAD MEAT COMPANY                                               x
    18   26978    3/4/2020   BUCKHEAD MEAT FLORIDA, A DIVISION OF BUCKHEAD MEAT COMPANY          x
    18   26979    3/4/2020   BUCKHEAD MEAT MIDWEST, INC.                                         x
    18   26980    3/4/2020   BUCKHEAD MEAT NEW JERSEY, A DIVISION OF BUCKHEAD MEAT COMPANY       x
    18   26981    3/4/2020   BUCKHEAD MEAT NORTH CAROLINA, A DIVISION OF BUCKHEAD MEAT COMPANY   x
    18   26982    3/4/2020   BUCKHEAD MEAT OF DALLAS, INC.                                       x
    18   26983    3/4/2020   BUCKHEAD MEAT OF DENVER, INC.                                       x
    18   26984    3/4/2020   BUCKHEAD MEAT OF SAN ANTONIO, LP                                    x
    18   26985    3/4/2020   BUCKHEAD MEAT RHODE ISLAND, A DIVISION OF BUCKHEAD MEAT COMPANY     x
    18    1009    3/4/2020   BUCKHEAD MEATS - BUCKHEAD MEAT - HOUSTON                            x
    25    6654    3/4/2020   BUFFALO BASIC INGREDIENTS



                                                 Page 3 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 34 of 104 PageID #:260055
                                         George's & Peco Opt-Outs (Name)


    25   27335    3/4/2020   BUFFALO BASIC INGREDIENTS, INC. D/B/A MAPLE LEAF FOODS
    35   27512    3/5/2020   BURNSVILLE 1998 L.L.C.
    52     144    3/9/2020   BURRIS LOGISTICS
    25     140    3/4/2020   BUTLER REFRIGERATED HARMONY - GIANT EAGLE INC
    25   27325    3/4/2020   BUTLER REFRIGERATED MEATS
    35   27513    3/5/2020   BUTSON ENTERPRISES OF VERMONT, INC.
    35   27514    3/5/2020   BUTSON'S ENTERPRISES OF MASSACHUSETTS, INC.
    35   27515    3/5/2020   BUTSON'S ENTERPRISES, INC.
    35    1868    3/5/2020   BUY LOW MARKET - SUPERVALU/UNIFIED
    18   26986    3/4/2020   BUZZTABLE, INC.                                                                x
    24       9    3/4/2020   C&S - C&S WHOLESALE GROCERS                                                    x
    24   27296    3/4/2020   C&S WHOLESALE GROCERS, INC.                                                    x
                             C&S WHOLESALE GROCERS, INC. (AS ASSIGNOR TO SOUTHEASTERN GROCERS, LLC, WINN-
    24   27297    3/4/2020   DIXIE STORES, INC., AND BI-LO HOLDING LLC)                                     x
     3   26845   2/19/2020   C.D. HARTNETT COMPANY
    11   19807    3/4/2020   CAJUN OPERATING - CAJUN OPERATING CO                                           x
    11   26944    3/4/2020   CAJUN OPERATING COMPANY                                                        x
    18   26987    3/4/2020   CAKE CORPORATION                                                               x
    78   27678    3/9/2020   CAL-SIN ENTERPRISES, INC.                                                      x
    35    4224    3/5/2020   CAMANO IGA - SUPERVALU-TACOMA CORP
    35    4105    3/5/2020   CAMANO IGA DELI - SUPERVALU-TACOMA CORP
    35   27516    3/5/2020   CAMBRIDGE 2006 L.L.C.
    24     782    3/4/2020   CAMDEN STORAGE - C & S WHOLESALE GROCERS                                       x
    30   27448    3/5/2020   CAPITAL DELIVERY, LTD.
    23   27269    3/4/2020   CAPITAL GRILLE HOLDINGS, INC.
    13    3419    3/3/2020   CAPITOL DISTRIBUTOR MERIDIAN - KRISPY KRUNCHY FOODS LLC
    19   27138    3/4/2020   CARA DONNA PROVISION CO., INC.                                                 x
    19     628    3/4/2020   CARA DONNA PROVISIONS - CARA DONNA PROVISION CO INC                            x
    34   27483    3/5/2020   CARRABBA'S ITALIAN GRILL                                                       x
    29   27376    3/5/2020   CARR-GOTTSTEIN FOODS CO.                                                       x
    17   14185    3/4/2020   CASCADE FOOD BRKR/HARVEST MEAT
    17   13829    3/4/2020   CASCADE FOOD BROKERS
    17   12796    3/4/2020   CASCADE FOOD BROKERS CO-REMIT
    17   26963    3/4/2020   CASCADE FOOD BROKERS, INC.
    35    6198    3/5/2020   CASCADE SELECT - SUPERVALU
    39     974    3/6/2020   CASEYS GENERAL STORE - CASEY'S GENERAL STORES IN
    39   27647    3/6/2020   CASEY'S GENERAL STORES, INC.
    29   11640    3/5/2020   CASH SALES-DILLON 125120 10340000                                              x
     7    2577   2/26/2020   CATCHUP LOGISTICS - WAL MART STORES INC
    25     112    3/4/2020   CBBC OPCO D B A COLORADO BOXED BEEF - COLORADO BOX BEEF-LAKELAND
    25   24220    3/4/2020   CBBC OPCO LLC D/B/A COLORADO BOXED
    25   27319    3/4/2020   CBBC OPCO, LLC D/B/A COLORADO BOXED BEEF
     3    6394   2/19/2020   CD HARNETT
     3    1253   2/19/2020   CD HARTNETT - C D HARTNETT CO
    35    3501    3/5/2020   CENTRAL MARKET - SUPERVALU
    35   27517    3/5/2020   CENTRALIA HOLDINGS, LLC
    40    1180    3/9/2020   CENTURY PACKING - QUIRCH FOODS COMPANY
    19    4906    3/4/2020   CERNIGLIA PRODUCTS - DOT FOODS INC                                             x
    19   27139    3/4/2020   CERNIGLIA PRODUCTS, INC.                                                       x
    78   27679    3/9/2020   CERRITOS FOOD GROUP, INC.                                                      x
    25     407    3/4/2020   CERTCO - CERTCO
    25   27320    3/4/2020   CERTCO, INC.
    81    1875    3/9/2020   CHAMBERSBURG COLD STORAGE - GIANT FOOD STORES                                  x
    35   27518    3/5/2020   CHAMPAIGN DISTRIBUTION COMPANY, LLC
    35   27519    3/5/2020   CHAMPAIGN EQUIPMENT COMPANY, INC.
    35   27520    3/5/2020   CHAMPAIGN OPERATIONS COMPANY, LLC
    35   27521    3/5/2020   CHAMPLIN 2005 L.L.C.
    18   20851    3/4/2020   CHARLESTONS - SYSCO OKLAHOMA - EDI                                             x
    33   21180    3/6/2020   CHARLOTTE NC USAIRWAYS - COSTCO WHOLESALE CORPORATION - EDI
    14   26859    3/3/2020   CHECKERS DRIVE-IN RESTAURANTS INC                                              x
    23   27263    3/4/2020   CHEDDAR'S CASUAL CAFE, INC.



                                                  Page 4 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 35 of 104 PageID #:260056
                                        George's & Peco Opt-Outs (Name)


    23   27262    3/4/2020   CHEDDAR'S RESTAURANT HOLDING CORP.
    18   20425    3/4/2020   CHEFS SELECTIONS - TRI-CITY MEATS - DNU                               x
    35    5303    3/5/2020   CHELAN MARKET - SUPERVALU
     9      68    3/4/2020   CHENEY BROS - CHENEY BROTHERS INC
     9   26903    3/4/2020   CHENEY BROS., INC.
     9   26904    3/4/2020   CHENEY BROTHER, INC-AUTOFAX
     9   26905    3/4/2020   CHENEY BROTHERS
     9   26914    3/4/2020   CHENEY BROTHERS - PUNTA GORD
     9   26906    3/4/2020   CHENEY BROTHERS INC
     9   26907    3/4/2020   CHENEY BROTHERS INC N CAROLINA
     9   26908    3/4/2020   CHENEY BROTHERS INC.
     9   26909    3/4/2020   CHENEY BROTHERS INC. OCALA
     9   26910    3/4/2020   CHENEY BROTHERS INC. RIVIERA
     9   26911    3/4/2020   CHENEY BROTHERS PUNTA GORDA
     9   26912    3/4/2020   CHENEY BROTHERS, INC.
     9   26913    3/4/2020   CHENEY BROTHERS-OCALA
     9   26915    3/4/2020   CHENEY BROTHERS-RIVIERA BE
     9    6039    3/4/2020   CHENEY STATESVILLE - CHENEY BROTHERS
    35    4870    3/5/2020   CHERRY VALLEY FARM GROCERY - SUPERVALU
    78   27680    3/9/2020   CHIC POLLO, LLC                                                       x
    71   26877    3/9/2020   CHICKEN CHAMPS INC.
    72   27666    3/9/2020   CHICKEN CHAMPS INC.
    20   27222    3/4/2020   CHICKEN CHICK'S
    78   17247    3/9/2020   CHICKEN TIME                                                          x
    78   26245    3/9/2020   CHICKEN TIME - CHICKEN TIME                                           x
    78   27681    3/9/2020   CHICKEN TIME I, LLC                                                   x
    78   27682    3/9/2020   CHICKEN TIME II, LLC                                                  x
    78   27683    3/9/2020   CHICKEN TIME III, LLC                                                 x
    78   27684    3/9/2020   CHICKEN TIME IV, LLC                                                  x
    78   27685    3/9/2020   CHICKEN TIME V, LLC                                                   x
    78   27686    3/9/2020   CHICKEN TIME VI, LLC                                                  x
    69   26875    3/9/2020   CHOCOLATE CITY CHICKEN INC.
    35    2750    3/5/2020   CHUCKS PRODUCE&STREET MARKET - SUPERVALU
    11   26943    3/4/2020   CHURCH'S CHICKEN                                                      x
    11     210    3/4/2020   CHURCHS CHICKEN - CHURCHS 1620-THEODORE                               x
    29    7167    3/5/2020   CITY MARKET                                                           x
    19   27140    3/4/2020   CITY MEAT & PROVISIONS COMPANY, INC                                   x
    35    5505    3/5/2020   CLINTON FOOD MART - SUPERVALU
     5   19849   2/24/2020   CO SYSTEMS WAREHOUSE - SHAMROCK FOODS CO., INC.
    78   27687    3/9/2020   COASTAL VALLEY ENTERPRISES                                            x
    29    2701    3/5/2020   COBURNS - TOPCO ASSOCIATES, LLC                                       x
    25     904    3/4/2020   COLD STORAGE - SCHNUCK MARKETS

    25   10853    3/4/2020   COLDSTORE / SCHNUCK MARKETS INC COLDSTORAGE REFRIGERATION WAREHOUSE
    30   27450    3/5/2020   COLONEL'S LIMITED, LLC
    25   26788    3/4/2020   COLORADO BOXED BEEF
    25   16273    3/4/2020   COLORADO BOXED BEEF
    25   16198    3/4/2020   COLORADO BOXED BEEF
    25   16197    3/4/2020   COLORADO BOXED BEEF
    25   16196    3/4/2020   COLORADO BOXED BEEF
     1   12821   1/15/2020   COLORADO QUALITY RESEARCH INC
     1   11704   1/15/2020   COLORADO QUALITY RESEARCH INC
    17    1588    3/4/2020   COLUMBIA COLD STORAGE - WESTERN BOXED MEATS - RAIL
     8     256    3/4/2020   COLUMBIA MEATS
    21    1915    3/4/2020   COMMERCIAL COLD WINTER HAVEN - JETRO CASH & CARRY
    31   27473    3/6/2020   COMMONWEALTH OF PUERTO RICO
    61      40    3/9/2020   CONAGRA - CONAGRA FOODS BSC AP
    61   27662    3/9/2020   CONAGRA BRANDS, INC.
    78   27688    3/9/2020   CONCORD POLLO, INC.                                                   x
    35   27522    3/5/2020   COON RAPIDS 2002 L.L.C.
    29   27402    3/5/2020   COPPS FOOD CENTER                                                     x



                                                 Page 5 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 36 of 104 PageID #:260057
                                       George's & Peco Opt-Outs (Name)


    78   27689   3/9/2020   CORONA POLLO, LLC                                              x
    33       4   3/6/2020   COSTCO - COSTCO
    33   27476   3/6/2020   COSTCO WHOLESALE CORPORATION
    28     362   3/4/2020   COUNTRY SQUIRE FARM PRODUCTS - COUNTRY SQUIRE FARM PRODUC
    28   27359   3/4/2020   COUNTRY SQUIRE FARM PRODUCTS INC
    25   27327   3/4/2020   CRANBERRY GREAT LAKES COLD STORAGE
    35   27523   3/5/2020   CROWN GROCERS, INC.
    35    5704   3/5/2020   CUB FOODS - ALPINE FOOD INC
    35   27524   3/5/2020   CUB FOODS, INC.
    35   27525   3/5/2020   CUB STORES, LLC
    25    1980   3/4/2020   CULEBRA MEAT - COLORADO BOXED BEEF INC
    35    2639   3/5/2020   CUTSFTH TWAY - SUPERVALU
    22   27257   3/4/2020   CVC BEACON LP
    20   27215   3/4/2020   CYPRUS GARDENS FOOD, PAPER AND POULTRY
    75   26880   3/9/2020   D & J BOWLING ENTERPRISES INC
    23   27270   3/4/2020   DARDEN CORPORATION
    23   27274   3/4/2020   DARDEN DIRECT DISTRIBUTION, INC.
    23     116   3/4/2020   DARDEN REST - DDDI
    23   27260   3/4/2020   DARDEN RESTAURANTS, INC
    35    4273   3/5/2020   DARRINGTON IGA - SUPERVALU-TACOMA CORP
    56    6387   3/9/2020   DDO1 TEXAS
    56   27658   3/9/2020   DDO1-TEXAS, LLC
    36   27641   3/5/2020   DEARBORN MARKET
    73    2635   3/6/2020   DEHATER DIVISION OF SCORE ENTERPRISE - SORCE ENTERPRISES INC
    17   26960   3/4/2020   DEL MAR ACQUISITION INC.
    17   26959   3/4/2020   DEL MAR HOLDING LLC
    24    3341   3/4/2020   DELAWARE REFRIGERATED - C&S WHOLESALE GROCERS                  x
    81   27785   3/9/2020   DELHAIZE AMERICA DISTRIBUTION, LLC                             x
    81   27784   3/9/2020   DELHAIZE AMERICA, LLC                                          x
    19    3160   3/4/2020   DELI INTERNATIONAL - THOMPSON COMPANY                          x
    29    1936   3/5/2020   DENVER COLD STORAGE - ALBERTSONS - SAFEWAY INC                 x
    17   19901   3/4/2020   DENVER LOCATION - HARVEST MEAT CO - SAN DIEGO
    30   27449   3/5/2020   DEPZZA, INC.
    78   27690   3/9/2020   DESERT POLLO, INC.                                             x
    19   27141   3/4/2020   DIERKS FOODS, INC.                                             x
    19   27142   3/4/2020   DIERKS WAUKESHA FOODS                                          x
    29     479   3/5/2020   DILLON - KROGER INC                                            x
    29   27394   3/5/2020   DILLON COMPANIES, INC.                                         x
    32    1605   3/6/2020   DILUIGIS - POULTRY PRODUCTS COMPANY OF NE LLC
    25     704   3/4/2020   DISTRIBUTOR GROUP - THE DISTRIBUTION GROUP, INC
    25   27333   3/4/2020   DIVERSIFIED DAIRY PRODUCTS, INC.
    19    2782   3/4/2020   DOC PINE BLUFF - US FOODS HARTFORD 2F CORP                     x
    18   26988   3/4/2020   DOERLE FOOD SERVICE, A DIVISION OF SYSCO USA II, LLC           x
    18     336   3/4/2020   DOERLE FOODSERVICE - DOERLE FOOD SVC-BROUSSARD                 x
    29   27377   3/5/2020   DOMINICK'S                                                     x
    29     866   3/5/2020   DOMINICKS - DOMINICKS FINER FOODS                              x
    29     958   3/5/2020   DOMINICKS FINER FOODS - DOMINICKS FINER FOODS                  x
    29   27378   3/5/2020   DOMINICK'S FINER FOODS, LLC                                    x
    17    4545   3/4/2020   DOYLE DISTRIBUTOR - WESTERN BOXED MEATS
    35    6130   3/5/2020   DREWS GROCERY - SUPERVALU
    76   26881   3/9/2020   DUNN & BOWLING LTD
    78   27691   3/9/2020   DURANGO FOODS, INC.                                            x
    18   26989   3/4/2020   DUST BOWL CITY, LLC                                            x
    19   27143   3/4/2020   E&H DISTRIBUTING, LLC                                          x
    35   27526   3/5/2020   EAGAN 2008 L.L.C.
    35   27527   3/5/2020   EAGAN 2014 L.L.C.
    35   27528   3/5/2020   EASTERN BEVERAGES, INC.
    35   27529   3/5/2020   EASTERN REGION MANAGEMENT, LLC
    23   27272   3/4/2020   EDDIE V'S HOLDINGS, LLC
    25    4419   3/4/2020   EJ DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    35    5137   3/5/2020   EL MERCADO GRANDVIEW - SUPERVALU



                                                 Page 6 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 37 of 104 PageID #:260058
                                        George's & Peco Opt-Outs (Name)


    78   16297    3/9/2020   EL POLLO LOCO                                              x
    78   19854    3/9/2020   EL POLLO LOCO - EPL VENTURES LLC                           x
    78   27670    3/9/2020   EL POLLO LOCO, INC. (EPL)                                  x
    25    2518    3/4/2020   ELMWOOD WAREHOUSING BUFFALO - LATINA BOULEVARD FOODS LLC
    18   26990    3/4/2020   EMPYR INCORPORATED                                         x
    18   26991    3/4/2020   ENCLAVE INSURANCE COMPANY                                  x
    18   26992    3/4/2020   ENCLAVE PARKWAY ASSOCIATION, INC.                          x
    18   26993    3/4/2020   ENCLAVE PROPERTIES, LLC                                    x
    78   27692    3/9/2020   EPL 3766, INC.                                             x
    78   27693    3/9/2020   EPL VENTURES, LLC                                          x
    30   27458    3/5/2020   EQUIPO PAPA JOHN'S, SRL DE CV
    35    2347    3/5/2020   ERICKSONS THRIFTWAY UG - SUPERVALU
    35    6014    3/5/2020   ESTACADA TWAY - SUPERVALU
    18   20116    3/4/2020   EUROPEAN IMPORTS - EUROPEAN IMPORTS LTD                    x
    18   26994    3/4/2020   EUROPEAN IMPORTS, INC.                                     x
     7    3187   2/26/2020   EVANSVILLE COLD STORAGE - WAL MART STORES INC
    29   27379    3/5/2020   EXTREME VALUE                                              x
    29   27380    3/5/2020   EXTREME VALUE CENTERS                                      x
    19     412    3/4/2020   F CHRISTIANA&CO - F CHRISTIANA & COMPANY IN                x
    25   27348    3/4/2020   F&T FOODS, INC.
    78   27694    3/9/2020   F. MAK, INC.                                               x
    78   27695    3/9/2020   FAIRVAX ENTERPRISES, INC.                                  x
    25     266    3/4/2020   FAREWAY STORE - FAREWAY STORES, INC
    25   27321    3/4/2020   FAREWAY STORES, INC.
    35   27530    3/5/2020   FARGO DISTRIBUTION COMPANY, LLC
    35   27531    3/5/2020   FARGO EQUIPMENT COMPANY, INC.
    35   27532    3/5/2020   FARGO OPERATIONS COMPANY, LLC
     3     189   2/19/2020   FAST FOODS MERCHANDISERS - FAST FOOD MERCH INC/MBM CORP
   103   27808   3/13/2020   FELKER DAY, INC.
    35   27533    3/5/2020   FF ACQUISITION, L.L.C.
    25    2826    3/4/2020   FFM FREEDOM - FFM FREEDOM ROAD RSC
    80   27779    3/9/2020   FIC RESTAURANTS INC.
    19    1690    3/4/2020   FIRST CLASS FOODS - JAFCO FOODS INC                        x
    19   27205    3/4/2020   FIRST COURSE, LLC                                          x
    64   26870    3/9/2020   FIRST KENOSHA KENTUCKY FRIED CHICKEN INC.
    19   27144    3/4/2020   FIRSTCLASS FOODS - TROJAN, INC.                            x
    19   27145    3/4/2020   FIRSTCLASS FOODS, INC.                                     x
    55   26868    3/9/2020   FITZPATRICK ACQUISITIONS LLC DBA WMCR CO.
    34   27485    3/5/2020   FLEMING'S PRIME STEAKHOUSE                                 x
    84   27798    3/9/2020   FLEW THE COOP INC.
    25   27345    3/4/2020   FLOCO FOODS, INC.
    23   27275    3/4/2020   FLORIDA SE, LLC
    35    4898    3/5/2020   FMHS MARKET - SUPERVALU-TACOMA CORP
    29   27403    3/5/2020   FMJ, INC.                                                  x
    78   27696    3/9/2020   FMJJ, INC.                                                 x
    29   27404    3/5/2020   FOOD 4 LESS                                                x
    29      79    3/5/2020   FOOD 4 LESS - FOOD 4 LESS                                  x
    29   27405    3/5/2020   FOOD 4 LESS HOLDINGS, INC.                                 x
    25   27311    3/4/2020   FOOD CITY
    25    1265    3/4/2020   FOOD CITY - PERDUE PAYMENTS
    19   27146    3/4/2020   FOOD GENIUS, INC.                                          x
    81      61    3/9/2020   FOOD LION - DELHAIZE AMERICA DISTRIBUTION LLC              x
    81   27786    3/9/2020   FOOD LION, LLC                                             x
    35   27534    3/5/2020   FOODARAMA LLC
    29    6302    3/5/2020   FOODMAXX                                                   x
    35   27535    3/5/2020   FOREST LAKE 2000 L.L.C.
    17    6217    3/4/2020   FRASIER - HARVEST MEAT CO - SAN DIEGO
    17    5753    3/4/2020   FRAZIER FARM - HARVEST MEAT CO - SAN DIEGO
    29   27406    3/5/2020   FRED MEYER                                                 x
    29     107    3/5/2020   FRED MEYER - KROGER COMPANY-MEMPHIS                        x
    29   27408    3/5/2020   FRED MEYER JEWELERS, INC.                                  x



                                                 Page 7 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 38 of 104 PageID #:260059
                                        George's & Peco Opt-Outs (Name)


    29   27409   3/5/2020   FRED MEYER STORES, INC.                                      x
    29   27407   3/5/2020   FRED MEYER, INC.                                             x
    19    4772   3/4/2020   FREDS FISH FRY - US FOODSERVICE TRADE PAYABLES               x
    18    1049   3/4/2020   FREEDMAN MEATS - FREEDMAN MEATS/P&O COLD                     x
    18   26995   3/4/2020   FREEDMAN MEATS, INC.                                         x
    18   26996   3/4/2020   FREEDMAN-KB, INC.                                            x
    29    1407   3/5/2020   FREEPORT COLD STORAGE - NEW ALBERTSONS INC                   x
    21    1887   3/4/2020   FREEZ PAK LOGISTICS - JETRO CASH AND CARRY ENTERPRISES LLC
    24   27284   3/4/2020   FRESCO Y MAS                                                 x
    25   27314   3/4/2020   FRESH ACRES MARKET
    35    5516   3/5/2020   FRESH BASKET - SUPERVALU
    25   27318   3/4/2020   FRESH BY BROOKSHIRE'S
    25   27324   3/4/2020   FRESH FOODS MANUFACTURING
    19   27147   3/4/2020   FRESH TRANSPORTATION CO., LTD.                               x
    19   27207   3/4/2020   FRESH UNLIMITED, INC. D/B/A FRESHWAY FOODS                   x
    18    3235   3/4/2020   FRESHPOINT - FRESHPOINT OF SOUTHERN CA                       x
    18   26997   3/4/2020   FRESHPOINT ARIZONA, INC.                                     x
    18   26998   3/4/2020   FRESHPOINT ATLANTA, INC.                                     x
    18   26999   3/4/2020   FRESHPOINT CALIFORNIA, INC.                                  x
    18   27000   3/4/2020   FRESHPOINT CENTRAL CALIFORNIA, INC.                          x
    18   27001   3/4/2020   FRESHPOINT CENTRAL FLORIDA, INC.                             x
    18   27002   3/4/2020   FRESHPOINT CONNECTICUT. LLC                                  x
    18   27003   3/4/2020   FRESHPOINT DALLAS, INC.                                      x
    18   27004   3/4/2020   FRESHPOINT DENVER, INC.                                      x
    18   27005   3/4/2020   FRESHPOINT LAS VEGAS, INC.                                   x
    18   27006   3/4/2020   FRESHPOINT NORTH CAROLINA, INC.                              x
    18   27007   3/4/2020   FRESHPOINT NORTH FLORIDA, INC.                               x
    18   27008   3/4/2020   FRESHPOINT OKLAHOMA CITY, LLC                                x
    18   27009   3/4/2020   FRESHPOINT POMPANO REAL ESTATE, LLC                          x
    18   27010   3/4/2020   FRESHPOINT SAN FRANCISCO, INC.                               x
    18   27011   3/4/2020   FRESHPOINT SOUTH FLORIDA, INC.                               x
    18   27012   3/4/2020   FRESHPOINT SOUTH TEXAS, INC.                                 x
    18   27013   3/4/2020   FRESHPOINT SOUTHERN CALIFORNIA, INC.                         x
    18   27014   3/4/2020   FRESHPOINT TOMATO, LLC                                       x
    18   27015   3/4/2020   FRESHPOINT, INC.                                             x
    19   27208   3/4/2020   FRESHWAY LOGISTICS, INC.                                     x
    35    5515   3/5/2020   FRIDAY HARBOR MARKETPLACE - SUPERVALU
    35   27536   3/5/2020   FRIDLEY 1998 L.L.C.
    80     236   3/9/2020   FRIENDLYS - FRIENDLY'S FOODSERVICE
    15   20098   3/3/2020   FRISCO WINGS - TEXAS WINGS, INC. DBA HOOTERS                 x
    74   19837   3/9/2020   FRISKIES PET CARE - NESTLE PURINA PETCARE ACCTS PAYABLE
    35    5867   3/5/2020   FRONT ST IGA - SUPERVALU-TACOMA CORP
    36     391   3/5/2020   FROZEN GOULDSBORO - WAKEFERN FOOD CORP
    29   27410   3/5/2020   FRY'S                                                        x
    29    1925   3/5/2020   FRYS - KROGER COMPANY-MEMPHIS                                x
    29    7609   3/5/2020   FRYS KROGER TOLLESON FROZEN                                  x
    15   20065   3/3/2020   FT WORTH WINGS - TEXAS WINGS, INC. DBA HOOTERS               x
    18   27016   3/4/2020   G&S REAL ESTATE, INC.                                        x
    17   26965   3/4/2020   GALLY INVESTMENTS S DE R.L. DE C.V.
    35    5601   3/5/2020   GARIBALDI BAY MARKET - SUPERVALU
    20   27221   3/4/2020   GARY'S RESTAURANT EQUIPMENT
    29    7434   3/5/2020   GENUARDIS                                                    x
    29   27381   3/5/2020   GENUARDI'S                                                   x
    29   27382   3/5/2020   GENUARDI'S FAMILY MARKETS LP                                 x
    29   27411   3/5/2020   GERBES                                                       x
    25   27813   3/4/2020   GETGO
    25   27811   3/4/2020   GETGO OPERATING, LLC
    25   27812   3/4/2020   GETGO RE HOLDINGS
    19   27148   3/4/2020   GFG FOODSERVICE                                              x
    19    1554   3/4/2020   GFG FOODSERVICE - US FOODS HARTFORD 2F CORP                  x
    85   27799   3/9/2020   GIA INVESTMENT GROUP LLC



                                                  Page 8 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 39 of 104 PageID #:260060
                                         George's & Peco Opt-Outs (Name)


    81   27787    3/9/2020   GIANT BRANDS, LLC                                        x
    25     117    3/4/2020   GIANT EAGLE
    25    7209    3/4/2020   GIANT EAGLE GREAT LAKES COLD STORAGE
    25    7027    3/4/2020   GIANT EAGLE THE TAMARKIN
    25   27322    3/4/2020   GIANT EAGLE, INC.
    81   15420    3/9/2020   GIANT FOOD SERVICE LLC                                   x
    81      45    3/9/2020   GIANT FOOD STORE - GIANT FOOD STORES, LLC                x
    81   27789    3/9/2020   GIANT FOOD STORES, LLC                                   x
    81   27788    3/9/2020   GIANT FOOD, LLC                                          x
    81   15611    3/9/2020   GIANT FOODS                                              x
    81   15034    3/9/2020   GIANT FOODS - DO NOT USE                                 x
    81   27793    3/9/2020   GIANT MARTIN'S                                           x
    81   27792    3/9/2020   GIANT OF MARYLAND, LLC                                   x
    15   26950    3/3/2020   GIBSON GRECO & WOOD LTD                                  x
    18   27017    3/4/2020   GILCHRIST & SOAMES HOLDINGS CORPORATION                  x
    18   27018    3/4/2020   GILCHRIST & SOAMES, INC.                                 x
    33   21160    3/6/2020   GLOBAL LINK - COSTCO WHOLESALE CORPORATION - EDI
    23   27261    3/4/2020   GMRI, INC.
    35    4445    3/5/2020   GOLD BAR FAMILY GROCER - SUPERVALU
    25      95    3/4/2020   GOLUB - GOLUB CORPORATION
    35    4731    3/5/2020   GOOD NIGHT INTERNATIONAL - SUPER VALU POMPANO BEACH
    40    2717    3/9/2020   GOODNIGHT INTERNATIONAL - QUIRCH FOODS
    35    4313    3/5/2020   GOOSE COMMUNITY - SUPERVALU-TACOMA CORP
    35    4374    3/5/2020   GOOSE DELI - SUPERVALU-TACOMA CORP
     9    2016    3/4/2020   GRAND WESTERN
     9   26916    3/4/2020   GRAND WESTERN BRANDS INC
     9   26917    3/4/2020   GRAND WESTERN BRANDS, INC.
    25   27328    3/4/2020   GREAT LAKES COLD STORAGE
    25     909    3/4/2020   GREAT LAKES COLD STORAGE - GIANT EAGLE
    19   27149    3/4/2020   GREAT NORTH IMPORTS, LLC                                 x
    19    1327    3/4/2020   GREAT WESTERN MEATS - GREAT WESTERN MEATS                x
    19   27150    3/4/2020   GREAT WESTERN MEATS, INC.                                x
    22   27259    3/4/2020   GREEN EQUITY INVESTORS SIDE V, L.P.
    22   27258    3/4/2020   GREEN EQUITY INVESTORS V, L.P.
    37   27644    3/5/2020   GREENWISE MARKET
    99   27804   3/12/2020   GREG FEDERICO INC. (DBA KFC)
    78   27697    3/9/2020   GRILLED CHOICE FOODS, INC.                               x
    35   27537    3/5/2020   GROCERS CAPITAL COMPANY
    24     629    3/4/2020   GROCERS SUPPLY - C&S WHOLESALE GROCERS                   x
    18   27019    3/4/2020   GUEST PACKAGING, LLC                                     x
    35    2592    3/5/2020   HAGGEN - SUPERVALU
    21    2672    3/4/2020   HALLS CHICKEN - JETRO CASH AND CARRY ENTERPRISES LLC
    21     881    3/4/2020   HALLS WAREHOUSE - JETRO CASH AND CARRY ENTERPRISES LLC
    17   26973    3/4/2020   HAMILTON MEAT, LLC D/B/A HAMILTON MEATS & PROVISIONS
    17   14719    3/4/2020   HAMILTON MEATS
    17    9626    3/4/2020   HAMILTON MEATS INC
    17    3107    3/4/2020   HAMILTON MEATS&PROVISIONS - HAMILTON MEAT COMPANY
    35   10353    3/5/2020   HAMILTON'S IGA SUPER VALU SPOKANE C/DOCK
    35    3495    3/5/2020   HAMMER&WIKAN - SUPERVALU
    81      52    3/9/2020   HANNAFORD - HANNAFORD BROTHERS                           x
    81    9123    3/9/2020   HANNAFORD - KASH KARRY FL                                x
    81   15075    3/9/2020   HANNAFORD BROTHERS                                       x
    81   10537    3/9/2020   HANNAFORD BROTHERS                                       x
    81    9272    3/9/2020   HANNAFORD BROTHERS                                       x
    81    9271    3/9/2020   HANNAFORD BROTHERS                                       x
    81   16028    3/9/2020   HANNAFORD BROTHERS CO                                    x
    81   27794    3/9/2020   HANNAFORD BROTHERS CO.                                   x
    81    9273    3/9/2020   HANNAFORD BROTHERS- S PORT                               x
    81   10896    3/9/2020   HANNAFORD BROTHERS/SO PORTLAND DC01                      x
    81   27795    3/9/2020   HANNAFORD SUPERMARKETS                                   x
    25    1977    3/4/2020   HANSON COLD STORSGE - PIGGLY WIGGLY MIDWEST LLC



                                                  Page 9 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 40 of 104 PageID #:260061
                                       George's & Peco Opt-Outs (Name)


    25    2862   3/4/2020   HANSONS MEAT PLANT - PIGGLY WIGGLY MIDWEST LLC
    78   27698   3/9/2020   HARBOR COAST INVESTMENTS, INC.                               x
    18   10594   3/4/2020   HARDINS-SYSCO LLC/CENTRAL MS CORREC                          x
    18    9904   3/4/2020   HARDINS-SYSCO LLC/PARCHMAN PRISON                            x
    18   11434   3/4/2020   HARDIN-SYSCO FOOD SERVICES LLC/CNC                           x
    46   24223   3/9/2020   HARMAN MANAGEMENT
    46   27651   3/9/2020   HARMAN MANAGEMENT CORPORATION
    29   27412   3/5/2020   HARRIS TEETER                                                x
    29      88   3/5/2020   HARRIS TEETER - HARRIS TEETER                                x
    29   27413   3/5/2020   HARRIS TEETER, INC.                                          x
    29   27414   3/5/2020   HARRIS TEETER, LLC                                           x
    19   27151   3/4/2020   HARRISON'S PRIME MEATS & PROVISIONS INC                      x
    17    3569   3/4/2020   HARV LOCAL RETAILERS - HARVEST MEAT CO - SAN DIEGO
    17      44   3/4/2020   HARVEST FOODS DISTRIBUTOR - HARVEST MEAT (PHOENIX AZ)
    17   10606   3/4/2020   HARVEST MEAT - SALT LAKE CITY
    17    9290   3/4/2020   HARVEST MEAT CO
    17    9289   3/4/2020   HARVEST MEAT CO
    17   10551   3/4/2020   HARVEST MEAT CO %AMERICOLD
    17   12474   3/4/2020   HARVEST MEAT CO (CCS WOODLAND)
    17   11845   3/4/2020   HARVEST MEAT CO (EL ALTENO)
    17   14243   3/4/2020   HARVEST MEAT CO (FACTOR SALES)
    17   13000   3/4/2020   HARVEST MEAT CO (GLACIER COLD)
    17   12475   3/4/2020   HARVEST MEAT CO (PACIFIC)
    17   11846   3/4/2020   HARVEST MEAT CO (PHO RANCH MK)
    17   14244   3/4/2020   HARVEST MEAT CO (PIPER FOODS)
    17   11962   3/4/2020   HARVEST MEAT CO (PRAISE CS)
    17   13001   3/4/2020   HARVEST MEAT CO (SUN VALLEY)
    17   14245   3/4/2020   HARVEST MEAT CO (WOODLAND)
    17   13002   3/4/2020   HARVEST MEAT CO(GOLDBERRY)
    17   14246   3/4/2020   HARVEST MEAT CO(LAUDERHILL)
    17   11963   3/4/2020   HARVEST MEAT CO(MEDLEY)
    17   13003   3/4/2020   HARVEST MEAT CO(NEW MARCO)
    17   14247   3/4/2020   HARVEST MEAT CO(PHOENIX)
    17   11191   3/4/2020   HARVEST MEAT CO/CLUB STORES
    17   10493   3/4/2020   HARVEST MEAT CO/INDEP #C1-2
    17   11381   3/4/2020   HARVEST MEAT COMPANY SALVATION ARMY %MCCLELLAN AFB
    17   26957   3/4/2020   HARVEST MEAT COMPANY, INC.
    17   26971   3/4/2020   HARVEST MEAT COMPANY, INC. D/B/A HARVEST FOOD DISTRIBUTORS
    17    9920   3/4/2020   HARVEST MEAT/COLUMBIA COLSTOR
    17   11457   3/4/2020   HARVEST MEAT/SD COLD STORAGE
    17   11164   3/4/2020   HARVEST MEAT/SEAPORT MEAT CO
    17   14248   3/4/2020   HARVEST MEATS (LAND POULTRY)
    17   11964   3/4/2020   HARVEST MEATS (NEW KINGS)
    17    9109   3/4/2020   HARVEST MEATS COMPANY-SACRAMENTO
    17    4626   3/4/2020   HARVEST NEWARK - HARVEST MEAT CO - SAN DIEGO
    24   27282   3/4/2020   HARVEYS                                                      x
    24    6457   3/4/2020   HARVEY'S                                                     x
    35   27538   3/5/2020   HASTINGS 2002 L.L.C.
    24    1006   3/4/2020   HAWAIIAN EXPRESS - C & S WHOLESALE GROCERS/MILTRY            x
    19    1667   3/4/2020   HAWKEYE FOODSERVICE - HAWKEYE FOODSERVICE-IOWA               x
    19   27152   3/4/2020   HAWKEYE FOODSERVICE DISTRIBUTION, INC.                       x
    29   20283   3/5/2020   HAYS FOOD TOWN - CITY MARKET                                 x
    35   27539   3/5/2020   HAZELWOOD DISTRIBUTION COMPANY, INC.
    35   27540   3/5/2020   HAZELWOOD DISTRIBUTION HOLDINGS, INC.
    29   27415   3/5/2020   HEALTHY OPTIONS, INC.                                        x
    62     139   3/9/2020   HEINZ - HEINZ
    62   10693   3/9/2020   HEINZ FROZEN FOOD CO
    62   12481   3/9/2020   HEINZ FROZEN FOOD(AMER W MEMP)
    62   11851   3/9/2020   HEINZ FROZEN FOOD(HARVEST CHI)
    62   14251   3/9/2020   HEINZ FROZEN FOODS (DELIMEX)
    62   13457   3/9/2020   HEINZ FROZEN FOODS (FRAMING)



                                                Page 10 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 41 of 104 PageID #:260062
                                        George's & Peco Opt-Outs (Name)


    62   11969    3/9/2020   HEINZ FROZEN FOODS (NUPAK)
    62   13010    3/9/2020   HEINZ FROZEN FOODS(KOP)(ST)
    62   12482    3/9/2020   HEINZ FROZEN FOODS(LONESTAR)
    62   11852    3/9/2020   HEINZ FROZEN FOODS(NATL CUST)
    62   14252    3/9/2020   HEINZ FROZEN FOODS(WEST CHEST)
    62   11970    3/9/2020   HEINZ INNOVATION CTR (WARR PA)
    62   13009    3/9/2020   HEINZ -NATIONAL CUSTOM PACKING
    62   13011    3/9/2020   HEINZ NORTH AMERICA (KF-KOP)
    62   11585    3/9/2020   HEINZ PET PRODUCTS
    62   10481    3/9/2020   HEINZ PET PRODUCTS DIVISION HEINZ NORTH AMERICA ATTN: A/P
    62   11477    3/9/2020   HEINZ PET PRODUCTS DIVISION STAR-KIST FDS INC/GENERAL A/P
    18   12485    3/4/2020   HENLEY'S WHOLESALE (SYSCO LA)                                           x
    21    1833    3/4/2020   HENNECOLD STORAGE - JETRO CASH & CARRY
    78   27699    3/9/2020   HENSHA BELL, INC.                                                       x
    78   27700    3/9/2020   HENSHA-H, INC.                                                          x
    35    5307    3/5/2020   HIDDEN VALLEY MARKET - SUPERVALU
    35    9984    3/5/2020   HIGHLAND IGA MEAT SUPERVALU D/SHIP PNW REGION
    62    2131    3/9/2020   HJ HEINZ - HJ HEINZ CO
    35    3173    3/5/2020   HOLCOMB SENTRY - SUPERVALU
    17    6276    3/4/2020   HOMEGROWN MEATS - HARVEST MEAT CO - SAN DIEGO
    35    6184    3/5/2020   HOODLAND - SUPERVALU
    24    2220    3/4/2020   HOOSIER WAREHOUSE INDIANAPOLIS - C & S WHOLESALE GROCERS                x
    15     915    3/3/2020   HOOTERS - HOOTERS FOODS INC                                             x
    35   27541    3/5/2020   HOPKINS DISTRIBUTION COMPANY, LLC
    35   27542    3/5/2020   HOPKINS EQUIPMENT COMPANY, INC.
    35   27543    3/5/2020   HOPKINS OPERATIONS COMPANY, LLC
    35   27544    3/5/2020   HORNBACHER'S, INC.
    58   27660    3/9/2020   HOT TACOS, INC.
    25   24232    3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRU
                             HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS - CENTRAL
    25     215    3/4/2020   GROCERS
    25   27330    3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS, INC.
    35    4736    3/5/2020   HUFFMANS MARKET - SUPERVALU
    17    4770    3/4/2020   HUNG SANG - WESTERN BOXED MEATS - TRUCK
    29     223    3/5/2020   HY VEE - TOPCO ASSOCIATES INC                                           x
    21   27254    3/4/2020   HYCO RESTAURANT SUPPLY CO., INC.
    29   27434    3/5/2020   HY-VEE                                                                  x
    29   27435    3/5/2020   HY-VEE, INC.                                                            x
    19   27196    3/4/2020   ILLINOIS US FOODS                                                       x
    63   13020    3/6/2020   INDEPENDENT PURCHASING COOP                                             x
    63   27665    3/6/2020   INDEPENDENT PURCHASING COOPERATIVE                                      x
    21    2821    3/4/2020   INLAND COLD STORAGE - JETRO CASH AND CARRY ENTERPRISES LLC
    78   27701    3/9/2020   INLAND FOODS, LLC                                                       x
    25    5120    3/4/2020   INTEGRATED SERVICE GROUP - COLORADO BOXED BEEF COMPANY
    61   20127    3/9/2020   INTERCITIES - CONAGRA ACCOUNTS PAYABLE
    35   27545    3/5/2020   INTERNATIONAL DISTRIBUTORS GRAND BAHAMA LIMITED
    25    2473    3/4/2020   INTERSTATE COLD STORAGE - GIANT EAGLE
    35   27546    3/5/2020   INVER GROVE HEIGHTS 2001 L.L.C.
    18   27020    3/4/2020   IOWA PREMIUM, LLC                                                       x
    25     594    3/4/2020   IRA HIGDON GROCERY - IRA HIGDON GROCERY CO, INC
    25   27331    3/4/2020   IRA HIGDON GROCERY COMPANY, INC.
    25     989    3/4/2020   J&D COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
    24   27290    3/4/2020   J.H. HARVEY CO., LLC                                                    x
    35    4685    3/5/2020   JACKS CTRY - SUPERVALU-TACOMA CORP
    19   27201    3/4/2020   JACKSON L.K.E., LLC                                                     x
    29    6449    3/5/2020   JAY C FOOD STORE                                                        x
    29   27416    3/5/2020   JAY C FOOD STORES                                                       x
    35    6261    3/5/2020   JC COUNTRY MARKET - SUPERVALU
    35    4372    3/5/2020   JC TWAY - SUPERVALU
    25    4493    3/4/2020   JD MCGLOUGHLIN COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
     5   26847   2/24/2020   JENSEN FOODS



                                                 Page 11 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 42 of 104 PageID #:260063
                                        George's & Peco Opt-Outs (Name)


    20   27223    3/4/2020   JERSEY SHORE PRODUCE COMPANY
    29   27383    3/5/2020   JERSEYMAID MILK PRODUCTS                                               x
    33   20714    3/6/2020   JET PRO MIAMI: CROWLEY MARITIME - COSTCO WHOLESALE CORPORATION - EDI
    21   27237    3/4/2020   JETRO ACCEPTANCE, LLC
    21   27242    3/4/2020   JETRO CASH & CARRY ENTERPRISES, INC.
    21   27228    3/4/2020   JETRO CASH AND CARRY ENTERPRISES, LLC
    21    8652    3/4/2020   JETRO CASH&CARRY
    21      14    3/4/2020   JETRO HOLDINGS - JETRO CASH AND CARRY ENTERPRISES LLC
    21   27241    3/4/2020   JETRO HOLDINGS, INC.
    21   27225    3/4/2020   JETRO HOLDINGS, LLC
    21   27240    3/4/2020   JETRO JMDH HOLDINGS, INC.
    21   27248    3/4/2020   JETRO LOVE, INC.
    21   27231    3/4/2020   JETRO MANAGEMENT AND DEVELOPMENT CORP.
    21   27244    3/4/2020   JETRO MIDATLANTIC, INC.
    21   27249    3/4/2020   JETRO RDNY CORP.
    21   27238    3/4/2020   JETRO RDNY LLC
    21   27246    3/4/2020   JETRO WHOLESALE BEER CORP.
    29   27370    3/5/2020   JEWEL FOOD STORES                                                      x
    35   27548    3/5/2020   JEWEL FOOD STORES
    29   27368    3/5/2020   JEWEL FOODS                                                            x
    29     137    3/5/2020   JEWEL FOODS - SUPER VALU INC                                           x
    29   27369    3/5/2020   JEWEL FOODS, INC.                                                      x
    35   27547    3/5/2020   JEWEL FOODS, INC.
    24     339    3/4/2020   JH JARVEY - J H HARVEY'S                                               x
    25    1777    3/4/2020   JH WATTLES - JH WATTLES INC
    25   27334    3/4/2020   JH WATTLES, INC. D/B/A WILLOWBROOK FARMS
    35    5218    3/5/2020   JIMS SENTRY - SUPERVALU
   100   27805   3/12/2020   JOHN FEDERICO INC. (DBA KFC)
    79   19823    3/4/2020   JOHNNY ROCKETS - SYSCO - CHICKEN NATIONAL ACCOUNTS -
    79   27778    3/9/2020   JOHNNY ROCKETS GROUP, INC.
    19   27153    3/4/2020   JP FOODSERVICE DISTRIBUTORS, INC.                                      x
    78   27702    3/9/2020   JPA HOLDINGS, LLC                                                      x
    21   27239    3/4/2020   JRD HOLDINGS, INC.
    21   27226    3/4/2020   JRD HOLDINGS, LLC
    21   27236    3/4/2020   JRD IMC, LLC
    21   27227    3/4/2020   JRD UNICO, INC.
    17    5352    3/4/2020   JT FOODS SPECIALTY - HARVEST MEAT COMPANY, INC
    92   26887    3/9/2020   JT RESTAURANT GROUP
    29   27417    3/5/2020   JUNIOR FOOD STORES OF WEST FLORIDA, INC.                               x
    29     529    3/5/2020   K VA T FOOD STORES - TOPCO ASSOCIATES INC                              x
    62    2354    3/9/2020   KABOBS - H J HEINZ COMPANY LP
     6    1349   2/26/2020   KALEEL BROS - KALEEL BROS INC
     6   26850   2/26/2020   KALEEL BROTHERS INC
    78   27703    3/9/2020   KA-MOA, LLC                                                            x
    35   27549    3/5/2020   KEATHERLY, INC.
    78   27708    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LCC, SERIES V                             x
    78   27704    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES I                             x
    78   27705    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES II                            x
    78   27706    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES III                           x
    78   27707    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES IV                            x
    35   27550    3/5/2020   KELTSCH BROS., INC.
    35    6027    3/5/2020   KEN&SONS - SUPERVALU
    17    3381    3/4/2020   KENTS MARKET - HARVEST MEAT (PHOENIX AZ)
    50   26866    3/9/2020   KENTUCKY FRIED CHICKEN OF ALAMOSA INC
    67   26873    3/9/2020   KENTUCKY FRIED CHICKEN OF ZION INC.
    68   26874    3/9/2020   KENTUCKY FRIED CHICKEN OF ZION INC.
    12   26945    3/4/2020   KERN FOOD DISTRIBUTING
    12     502    3/4/2020   KERN FOODS DISTRIBUTOR
    29   27418    3/5/2020   KESSEL                                                                 x
    29   27419    3/5/2020   KESSEL FOOD MARKETS, INC.                                              x
    25     232    3/4/2020   KING SOLOMON FOODS - KING SOLOMON FOODS INC



                                                 Page 12 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 43 of 104 PageID #:260064
                                        George's & Peco Opt-Outs (Name)


    25   27332    3/4/2020   KING SOLOMON FOODS, INC.
    29   27420    3/5/2020   KING SOOPERS                                                x
    29     164    3/5/2020   KING SOOPERS - KROGER COMPANY-DENVER CO                     x
    25   27346    3/4/2020   KJ PHARMACY, INC.
    17    5198    3/4/2020   KOREANA PLAZA - HARVEST MEAT COMPANY
    62     136    3/9/2020   KRAFT - KRAFT HEINZ COMPANY - NEWBERRY
    62   27664    3/9/2020   KRAFT HEINZ FOODS COMPANY
    35    3678    3/5/2020   KRESS SUPERMARKET - SUPERVALU-TACOMA CORP
    13     281    3/3/2020   KRISPY KRUNCHY FOODS - KRISPY KRUNCHY FOODS LLC
    13   26946    3/3/2020   KRISPY KRUNCHY FOODS LLC
    29   27395    3/5/2020   KROGER                                                      x
    29       5    3/5/2020   KROGER - KROGER-SHELBYVILLE                                 x
    29   27397    3/5/2020   KROGER LIMITED PARTNERSHIP I                                x
    29   27399    3/5/2020   KROGER TEXAS L.P.                                           x
    29   27398    3/5/2020   KRPG INC.                                                   x
   101   27806   3/12/2020   KSL CORP
     2   26759   2/18/2020   KUDZU VALLEY FARMS
     2   16285   2/18/2020   KUDZU VALLEY FARMS
    54    1207    3/9/2020   KWIK TRIP - KWIK TRIP INC
    54   27657    3/9/2020   KWIK TRIP INC.
    78   27709    3/9/2020   L.A. TASTY FOOD, INC.                                       x
    35    3386    3/5/2020   LA BONITA GROCERY&MEAT - SUPERVALU/UNIFIED
    19     954    3/4/2020   LA MIRADA - USF LA MIRADA 4C                                x
    35   27551    3/5/2020   LAKEVILLE 2014 L.L.C.
    35    5930    3/5/2020   LAMBS WILSONVILLE - SUPERVALU
    17   26964    3/4/2020   LAMCP CAPITAL, LLC
    35    1108    3/5/2020   LANCASTER GV INDEPENDENT - SUPER VALU INC
    15   14953    3/3/2020   LAS CRUCES HOOTERS LTD                                      x
    25    4103    3/4/2020   LATINA - LATINA BOULEVARD FOODS LLC
    25     405    3/4/2020   LATINA BOULEVARD FOODS - LATINA BOULEVARD FOODS LLC
    25   27337    3/4/2020   LATINA BOULEVARD FOODS, LLC
    78   27710    3/9/2020   LEEMAR ENTERPRISES, INC.                                    x
    89   26884    3/9/2020   LET ESPANOLA
    78   27711    3/9/2020   LILEND INTERNATIONAL, INC.                                  x
    74     869    3/9/2020   LINCOLN COLD STORAGE - NESTLE PURINA PETCARE
    78   27712    3/9/2020   LISTO WAY GROUP, LLC                                        x
    35   27552    3/5/2020   LITHIA SPRINGS HOLDINGS, LLC
    32    4398    3/6/2020   LONDONDERRY FREEZER WAREHOUSE - POULTRY PRODUCTS
    25   27304    3/4/2020   LOWE'S FOOD STORES, INC.
    29   27371    3/5/2020   LUCERNE FOODS, INC.                                         x
    29   27441    3/5/2020   LUCKY SUPERMARKETS                                          x
    78   27713    3/9/2020   LUGO POLLOS, INC.                                           x
    78   27714    3/9/2020   LUGO'S ENTERPRISES, INC.                                    x
    97   27803    3/9/2020   M BAKER MANAGEMENT INC
    25   11417    3/4/2020   MAGNOLIA FOODS ASSOCIATED GROCERS
    25   11122    3/4/2020   MAGNOLIA FOODS/AFFILIATED FOODS SW CENTRAL COLD STORAGE
    25   11421    3/4/2020   MAGNOLIA FOODS/ASSOCIATED GROCERS
    35    4933    3/5/2020   MAIN STREET - SUPERVALU
    35    4450    3/5/2020   MANSON BAY - SUPERVALU
     3    1641   2/19/2020   MANTECA DISTRIBUTOR CENTER - FAST FOOD MERCH INC-MBM CORP
    35    4183    3/5/2020   MANZANITA FRESH FOODS - SUPERVALU
    25    7365    3/4/2020   MAPLE LEAF FOODS INTERNATIONAL PTS
    35   27553    3/5/2020   MAPLEWOOD EAST 1996 L.L.C.
    29    4896    3/5/2020   MARIANOS - ROUNDY'S INC                                     x
    29   27421    3/5/2020   MARIANO'S FRESH MARKET                                      x
    35    4882    3/5/2020   MARINER MARKET - SUPERVALU-TACOMA CORP
    25   27343    3/4/2020   MARKET 32
    25   27344    3/4/2020   MARKET BISTRO
    35   27554    3/5/2020   MARKET COMPANY, LTD.
    35   27555    3/5/2020   MARKET IMPROVEMENT COMPANY
    35    5363    3/5/2020   MARKET PLACE PT ROBERTS - SUPERVALU



                                                 Page 13 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 44 of 104 PageID #:260065
                                        George's & Peco Opt-Outs (Name)


    35    5573    3/5/2020   MARTINS FOODS CENTER - SUPERVALU
    17    3944    3/4/2020   MATAS FRUIT STORE - HARVEST MEAT COMPANY
    29    2612    3/5/2020   MATTINGLY COLD STORAGE - TOPCO ASSOCIATES INC                               x
    20   27220    3/4/2020   MAXIMUM CHILDCARE FOOD SOLUTIONS
    20   27213    3/4/2020   MAXIMUM QUALITY FOOD, PAPER AND POULTRY COMPANY
    20     191    3/4/2020   MAXIMUM QUALITY FOODS - MAXIMUM QUALITY FOODS INC
    20   27212    3/4/2020   MAXIMUM QUALITY FOODS, INC.
    29   27442    3/5/2020   MAXXVALUE FOODS                                                             x
    77   26879    3/9/2020   MAYER MANAGEMENT INC
     3      10   2/19/2020   MBM - MBM CORPORATION-COLUMBUS
     3   10696   2/19/2020   MC CARTY HULL CIGAR CO
    25    5161    3/4/2020   MCA MAIN - COLORADO BOXED BEEF COMPANY
     3   26844   2/19/2020   MCCARTY-HULL CIGAR COMPANY INC
     3   21820   2/19/2020   MCCLANE FOODSERVICE DIST
    19    3164    3/4/2020   MCCORMICK&CO - F CHRISTIANA & CO LA                                         x
    26    9913    3/4/2020   MCCOYSALES/ASSOCIATED GROCERS OF TH
    35    5579    3/5/2020   MCISAACS - SUPERVALU
    35    1962    3/5/2020   MCKAYS - SUPERVALU
     3       6   2/19/2020   MCLANE
     3    1520   2/19/2020   MCLANE AUSTELL - MCLANE
     3   26840   2/19/2020   MCLANE COMPANY INC
     3   26842   2/19/2020   MCLANE FOODSERVICE DISTRIBUTION INC
     3   26841   2/19/2020   MCLANE FOODSERVICE INC
     3   18461   2/19/2020   MCLANE GROCERY DIST - MCLANE GROCERY DIST - EDI
     3   26843   2/19/2020   MEADOWBROOK MEAT COMPANY INC
     3      29   2/19/2020   MEADOWBROOK MEATS
     9   26918    3/4/2020   MEAT & SEAFOOD SOLUTIONS LLC
     9   26919    3/4/2020   MEAT & SEAFOOD SOLUTIONS, LLC
     9   26920    3/4/2020   MEAT AND SEAFOOD SOLUTIONS
     9    2532    3/4/2020   MEAT&SEAFOOD SOLUTIONS - MEAT AND SEAFOOD SOLUTIONS
    38      32    3/5/2020   MEIJER - MEIJER INC
    38   27646    3/5/2020   MEIJER DISTRIBUTION, INC.
    38   27645    3/5/2020   MEIJER, INC.
    35    6082    3/5/2020   MELVINS BY NEWPORT - SUPERVALU
    78   27715    3/9/2020   MENLO PARK, LLC                                                             x
    25     105    3/4/2020   MERCHANTS DISTRIBUTOR - MERCHANT'S DISTRIBUTORS INC
    25   27303    3/4/2020   MERCHANTS DISTRIBUTORS, LLC
    15   20018    3/3/2020   MESQUITE WINGS - TEXAS WINGS, INC. DBA HOOTERS                              x
    29   27422    3/5/2020   METRO MARKET                                                                x
    29    2898    3/5/2020   METRO MARKET - METROPOLITAN MARKET CORP                                     x
    40    4904    3/9/2020   METROPOLITAN DETENTION - QUIRCH FOODS CO - TRAY PACK
    18    1604    3/4/2020   METROPOLITAN MEAT SEAFOOD&POULTRY - MMSP INC                                x
    18     452    3/4/2020   METROPOLITAN POULTRY                                                        x
    18   27021    3/4/2020   METROPOLITAN POULTRY, A DIVISION OF A. M. BRIGGS                            x
     8   21253    3/4/2020   MI RANCHITO SP MARKET - COLUMBIA MEATS
                             MICHAEL D. BRYMAN AND JANICE P. HANDLERS BRYMAN, TRUSTEES OF THE HANDLERS
    78   27716    3/9/2020   BRYMAN TRUST                                                                x
    35   20341    3/5/2020   MID DELTA COLD STORAGE - SUPERVALU, INC. - EDI
    19   27154    3/4/2020   MIDWAY PRODUCE INC.                                                         x
    25    9945    3/4/2020   MIDWEST PREMIER/IRA HIGDON MEAT DEPARTMENT
    35   10912    3/5/2020   MIDWEST PREMIER/SUPERVALU DIST
    29    1942    3/5/2020   MIDWEST REFRIGERATED SERVICE - TOPCO ASSOCIATES INC                         x
    78   27717    3/9/2020   MIK FOOD INCORPORATED                                                       x
    29   10601    3/5/2020   MILLARD MANTECA/SAVE MART                                                   x
    78   27718    3/9/2020   MIYAMOTO INVESTMENT, INC.                                                   x
    78   27719    3/9/2020   MLXX, LLC                                                                   x
    19    4821    3/4/2020   MONTGOMERY STOCKYARD MEAT - MONTGOMERY STOCKYARD MEATS                      x
    35   27556    3/5/2020   MONTICELLO 1998 L.L.C.
    35    6326    3/5/2020   MORAN FOODS
    35   27557    3/5/2020   MORAN FOODS, INC.
    37   27643    3/5/2020   MORNING SONG LLC



                                                 Page 14 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 45 of 104 PageID #:260066
                                       George's & Peco Opt-Outs (Name)


    35    3200   3/5/2020   MORTONS SENTRY - SUPERVALU
    13    2106   3/3/2020   MTC DISTRIBUTOR - KRISPY KRUNCHY FOODS LLC
    23   27266   3/4/2020   N AND D RESTAURANTS, LLC
    78   27720   3/9/2020   NABI ENTERPRISES, INC                                           x
    35   27558   3/5/2020   NAFTA INDUSTRIES CONSOLIDATED, INC.
    35   27559   3/5/2020   NAFTA INDUSTRIES, LTD.
    78   27721   3/9/2020   NAPA POLLO, INC.                                                x
    35    6292   3/5/2020   NAPS THRIFTWAY - SUPERVALU
    25   13915   3/4/2020   NATIONAL MARKETING (ASSOC GR)
    19   13080   3/4/2020   NATIONAL MARKETING PROF(USFS)                                   x
    35   27560   3/5/2020   NC&T SUPERMARKETS, INC.
    25    1373   3/4/2020   NELSONS - TROYER FOODS, INC
    74      48   3/9/2020   NESTLE - NESTLE USA-CLEVELAND
    74   16365   3/9/2020   NESTLE ACCOUNT PAYABLE
    74   24918   3/9/2020   NESTLE ACCOUNT PAYABLE - NESTLE ACCOUNT PAYABLE
    74   27669   3/9/2020   NESTLE PURINA PETCARE COMPANY (NPPC)
    74   27668   3/9/2020   NESTLE USA, INC. (NUSA)
    51   26867   3/9/2020   NET MANAGEMENT LTD
    35   27561   3/5/2020   NEVADA BOND INVESTMENT CORP.
    29   27372   3/5/2020   NEW ALBERTSON'S INC.                                            x
    35   27562   3/5/2020   NEW ALBERTSON'S INC.
    19    3282   3/4/2020   NEW CITY PACKING - NEW CITY PACKING                             x
    19   27155   3/4/2020   NEW CITY PACKING COMPANY, INC.                                  x
    78   27722   3/9/2020   NEW ERA ENTERPRISES, LLC                                        x
    36   20000   3/5/2020   NEWARK PERISHABLES - WAKEFERN FOOD CORPORATION-EDI
    18    1531   3/4/2020   NEWPORT MEAT - NEWPORT MEAT                                     x
    18   11662   3/4/2020   NEWPORT MEAT COMPANY                                            x
    18    9629   3/4/2020   NEWPORT MEAT COMPANY                                            x
    18   27022   3/4/2020   NEWPORT MEAT NORTHERN CALIFORNIA, INC.                          x
    18   27023   3/4/2020   NEWPORT MEAT OF NEVADA, INC.                                    x
    18   10651   3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST INC                              x
    18   27024   3/4/2020   NEWPORT MEAT PACIFIC NORTHWEST, INC.                            x
    18   27025   3/4/2020   NEWPORT MEAT SOUTHERN CALIFORNIA, INC.                          x
    19   27156   3/4/2020   NEXT DAY GOURMET L.P.                                           x
    19   27157   3/4/2020   NEXTGEN MARKETS, INC.                                           x
    78   27723   3/9/2020   NGC FOODS, INC.                                                 x
    25   27338   3/4/2020   NICHOLAS & CO., INC.
    25     199   3/4/2020   NICHOLAS&CO - NICHOLAS & COMPANY-LV
    59   26878   3/9/2020   NOBLE PURSUIT, LLC
    17    2097   3/4/2020   NOR AM COLD STORAGE - HARVEST MEAT COMPANY
    78   27724   3/9/2020   NOR-CAL CHICKEN, INC.                                           x
    29    1772   3/5/2020   NORCAL FROZEN WAREHOUSE - ALBERTSONS - SAFEWAY INC              x
    35    5543   3/5/2020   NORMANDY PARK - SUPERVALU
    32    4816   3/6/2020   NORTH EAST REFRIGERATION - POULTRY PRODUCTS COMPANY OF NE LLC
    78   27725   3/9/2020   NORTH HOLLYWOOD INVESTMENT, INC.                                x
    19     627   3/4/2020   NORTH STAR FOODS - NORTH STAR OF ATLANTA 8O                     x
    19   27158   3/4/2020   NORTH STAR FOODSERVICES, INC.                                   x
    18   27026   3/4/2020   NORTH STAR HOLDING CORPORATION                                  x
    19   11142   3/4/2020   NORTH STAR OF ATLANTA (IND)                                     x
    18   27027   3/4/2020   NORTH STAR SEAFOOD ACQUISITION CORPORATION                      x
    18   27028   3/4/2020   NORTH STAR SEAFOOD, LLC                                         x
    19   11438   3/4/2020   NORTH START OF FLORIDA (IND)                                    x
    35   27563   3/5/2020   NORTHFIELD 2002 L.L.C.
    17    1063   3/4/2020   NORTHGATE MARKET - HARVEST MEAT CO - SAN DIEGO
    35    1437   3/5/2020   NORTHLAND COLD STORAGE - SUPERVALU
    19   11129   3/4/2020   NORTHSTAR FOODSERVICE SONIC                                     x
    29   10845   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                   x
    29    9661   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                   x
    35    4029   3/5/2020   OCEAN SHORES - SUPERVALU-TACOMA CORP
    35   27564   3/5/2020   OGLESBY DISTRIBUTION COMPANY, LLC
    35   27565   3/5/2020   OGLESBY EQUIPMENT COMPANY, INC.



                                                Page 15 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 46 of 104 PageID #:260067
                                        George's & Peco Opt-Outs (Name)


    35   27566   3/5/2020   OGLESBY OPERATIONS COMPANY, LLC
    25    6529   3/4/2020   OK GROCERY
    35    5517   3/5/2020   OKIES TWAY - SUPERVALU
    23   27276   3/4/2020   OLIVE GARDEN HOLDINGS, LLC
    23   27267   3/4/2020   OLIVE GARDEN OF TEXAS, LLC
    78   27726   3/9/2020   OM SHIVAY, INC.                                                               x
    35    5606   3/5/2020   ORCAS ISLAND MARKET - SUPERVALU
    35    5880   3/5/2020   ORCAS STORE - SUPERVALU
    34   27477   3/5/2020   OSI RESTAURANT PARTNERS, LLC                                                  x
                            OSI RESTAURANT PARTNERS, LLC (AS ASSIGNEE OF CLAIMS FROM KENNETH O. LESTER,
    34   27478   3/5/2020   INC. D/B/A PFG CUSTOMIZED DISTRIBUTION)                                       x
    29    5213   3/5/2020   OTAY TRADING - TOPCO ASSOCIATES, LLC                                          x
    19    5651   3/4/2020   OUT WEST MEATS - WHITE RIVER TRADING                                          x
    34   27482   3/5/2020   OUTBACK STEAKHOUSE                                                            x
    19    4019   3/4/2020   OUTWEST MEAT - WOLVERINE PACKING CO                                           x
    19   27159   3/4/2020   OUTWEST MEAT COMPANY                                                          x
    29   27423   3/5/2020   OWEN'S                                                                        x
    16   19907   3/4/2020   OWENS SULPHUR SPRINGS - BOB EVANS FARMS, INC.                                 x
    43    7086   3/9/2020   P2 RESTAURANTS
    43   27650   3/9/2020   P2 RESTAURANTS INC
    19    6894   3/4/2020   PA BRAUNGER INSTITUTIONAL FOODS                                               x
    25    9907   3/4/2020   PACIFIC FOOD DISTRIBUTION
    25   11644   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25    9381   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25    9380   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25   27339   3/4/2020   PACIFIC FOOD DISTRIBUTORS, INC.
    25     143   3/4/2020   PACIFIC FOODS DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    78   27727   3/9/2020   PACK-3492, INC.                                                               x
    78   27728   3/9/2020   PACK-3517, INC.                                                               x
    29   27384   3/5/2020   PAK 'N SAVE FOODS                                                             x
    35    3744   3/5/2020   PALISADES MARKET - SUPERVALU
    18   27029   3/4/2020   PALISADES RANCH, INC.                                                         x
    70   26876   3/9/2020   PALS FOODS INC.
    20   27216   3/4/2020   PAMIR FOOD, PAPER AND POULTRY
    30   12571   3/5/2020   PAPA JOHN'S - REMIT
    30   27471   3/5/2020   PAPA JOHN'S (BEIJING) COMMERICAL MANAGEMENT COMPANY LIMITED
    30   27454   3/5/2020   PAPA JOHN'S (GB) HOLDINGS LTD.
    30   27455   3/5/2020   PAPA JOHN'S (GB), LTD.
    30   27462   3/5/2020   PAPA JOHN'S BEIJING CO., LTD.
    30   27457   3/5/2020   PAPA JOHN'S CAPITAL, SRL DE CV
    30   27461   3/5/2020   PAPA JOHN'S CHINA, LLC
    30   27459   3/5/2020   PAPA JOHN'S EUM, SRL DE CV
    30   14910   3/5/2020   PAPA JOHN'S INTERNATIONAL
    30   27443   3/5/2020   PAPA JOHN'S INTERNATIONAL, INC.
    30   27472   3/5/2020   PAPA JOHN'S KOREA, LIMITED
    30   27456   3/5/2020   PAPA JOHN'S MEXICO, INC.
    30     456   3/5/2020   PAPA JOHNS PIZZA - PAPA JOHN`S SALADS & PRODU
    30   27453   3/5/2020   PAPA JOHN'S PIZZA, LTD.
    30   10060   3/5/2020   PAPA JOHNS SALADS & PRODUCE
    30   27444   3/5/2020   PAPA JOHN'S USA, INC.
    20   27219   3/4/2020   PARAMOUNT WHOLESALE FOODS
    19   27160   3/4/2020   PARIS L.K.E. LLC                                                              x
    19   27202   3/4/2020   PARIS L.K.E., LLC                                                             x
     9   26921   3/4/2020   PATE DAWSON
     9   12087   3/4/2020   PATE DAWSON (DOT ST)
     9   26922   3/4/2020   PATE DAWSON CO
     9   26924   3/4/2020   PATE DAWSON COMPANY
     9   13931   3/4/2020   PATE DAWSON COMPANY (GREENSBO)
     9   26925   3/4/2020   PATE DAWSON COMPANY-ATLANT
     9   26926   3/4/2020   PATE DAWSON COMPANY-GOLDSB
     9    9387   3/4/2020   PATE DAWSON COMP-FAYETTEVI



                                                 Page 16 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 47 of 104 PageID #:260068
                                        George's & Peco Opt-Outs (Name)


     9   26923    3/4/2020   PATE DAWSON COMP-STATESVIL
     9   26927    3/4/2020   PATE DAWSON INC
     9     147    3/4/2020   PATE DAWSON SOUTHERN FOODS - PATE DAWSON COMPANY-GOLDSB
     9   26928    3/4/2020   PATE-DAWSON CO INC
     9   26929    3/4/2020   PATE-DAWSON COMPANY, INC.
    32    2406    3/6/2020   PAULS PROVISIONS - POULTRY PRODUCTS COMPANY OF NE LLC
    29   27385    3/5/2020   PAVILIONS                                                      x
    29   27386    3/5/2020   PAVILIONS PLACE                                                x
    29   27425    3/5/2020   PAY LESS SUPER MARKETS                                         x
    29   19520    3/5/2020   PAY LESS SUPER MARKETS - PAY-LESS MARKET                       x
    25    4812    3/4/2020   PDF OREGON - PACIFIC FOOD DISTRIBUTORS
     9    6587    3/4/2020   PDNC
     9   26941    3/4/2020   PDNC, LLC
    20   27218    3/4/2020   PEACE BRANDS
    81    2284    3/9/2020   PEAPOD - BONTON PRODUCTS                                       x
    81   27796    3/9/2020   PEAPOD, LLC                                                    x
    78   27729    3/9/2020   PEG/LION, LLC                                                  x
    78   27730    3/9/2020   PENSAR BIG, INC.                                               x
    25   12577    3/4/2020   PERFORMANCE FDSV-IFH(ALEX LEE)
    29     141    3/5/2020   PERISHABLE DISTRIBUTOR OF IOWA - PERISHABLE DISTRIBUTORS OF    x
    29   27436    3/5/2020   PERISHABLE DISTRIBUTORS OF IOWA, LTD.                          x
     3    4035   2/19/2020   PERISHABLE FOODSERVICE - FAST FOOD MERCH INC-MBM CORP
    78   27731    3/9/2020   PETALUMA CHICKEN, INC.                                         x
    78   27732    3/9/2020   PH POLLO, INC.                                                 x
    15   18574    3/3/2020   PHOENIX HOOTERS - PHOENIX HOOTERS INC                          x
    29   27424    3/5/2020   PICK 'N SAVE                                                   x
    35    5996    3/5/2020   PICKRITE - SUPERVALU
    25     177    3/4/2020   PIGGLY WIGGLY - PIGGLY WIGGLY ALABAMA DIST
    25   24238    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING
    25   27340    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING CO., INC.
    25   24321    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTOR C
    61    9803    3/9/2020   PILGRIM'S FOOD SYSTEMS - HOUSTON CONAGRA POULTRY COMPANY INC
    61   10639    3/9/2020   PILGRIM'S FOOD SYSTEMS DIV OF CONAGRA
    61     148    3/9/2020   PINNACLE FOODS - PINNACLE FOODS GROUP LLC-F
    61   27663    3/9/2020   PINNACLE FOODS, INC.
    30   27466    3/5/2020   PJ CHILE, LLC
    30   27465    3/5/2020   PJ DENVER, LLC
    30     335    3/5/2020   PJ FOODSERVICE - P J FOOD SERVICE INC
    30   27451    3/5/2020   PJ HOLDINGS, LLC
    30   27460    3/5/2020   PJ MEXICO FRANCHISING SRL DE CV
    30   27464    3/5/2020   PJ MINNESOTA, LLC
    30   27468    3/5/2020   PJ NORTH GEORGIA, LLC
    30   27470    3/5/2020   PJF ASIA, LLC
    30   27469    3/5/2020   PJFS CANADA, LLC
    30   27467    3/5/2020   PJI CHILE, SPA
    78   27733    3/9/2020   PLAZA FOODS, INC.                                              x
    35   27567    3/5/2020   PLYMOUTH 1998 L.L.C.
    78   27734    3/9/2020   POCO LOCOS HOLDINGS, LLC                                       x
    78   27735    3/9/2020   POCO LOCOS, LLC                                                x
   101   27807   3/12/2020   POINDEXTER AND SON
    24   18570    3/4/2020   POLLO FRESCO Y MAS - POLLO FRESCO Y MAS DNU                    x
    78   27736    3/9/2020   POLLO KING, INC.                                               x
    78   27737    3/9/2020   POLLO MEAL, INC.                                               x
    78   27738    3/9/2020   POLLO MILLS, LLC                                               x
    78   27739    3/9/2020   POLLO WEST CORP.                                               x
     7    1685   2/26/2020   PORTION MEATS - WALMART
    29    1902    3/5/2020   PORTLAND FROZEN GROCERY - ALBERTSONS - SAFEWAY INC             x
    32      97    3/6/2020   POULTRY PRODUCTS - POULTRY PRODUCTS COMPANY OF NE LLC
    32   27475    3/6/2020   POULTRY PRODUCTS NORTHEAST
    78   27740    3/9/2020   POYO, INC.                                                     x
    35    5968    3/5/2020   PRAIRIE CENTER - SUPERVALU



                                                 Page 17 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 48 of 104 PageID #:260069
                                         George's & Peco Opt-Outs (Name)


    30   27446    3/5/2020   PREFERRED MARKETING SOLUTIONS, INC.
    35   27568    3/5/2020   PREFERRED PRODUCTS, INC.
    25    2960    3/4/2020   PREMIUM FOODSERVICE - PACIFIC FOOD DISTRIBUTORS
    25    6327    3/4/2020   PRICE CHOPPER SUPERMARKETS
    36   27638    3/5/2020   PRICE RITE
    36    5158    3/5/2020   PRICE RITE - INTERNAL SAMPLES (PICK-UP/AIR FR)
    35    6136    3/5/2020   PRICENPRIDE - SUPERVALU
    32   27474    3/6/2020   PRIME SOURCE FOODS (FORMERLY POULTRY PRODUCTS NORTHEAST)
    19   13577    3/4/2020   PRODUCT SERVICES (USFS MO)                                        x
    19   27161    3/4/2020   PROJECT TIDE, INC.                                                x
    37   27642    3/5/2020   PUBLIX SUPER MARKETS, INC.
    37       8    3/5/2020   PUBLIX SUPERMARKET - PUBLIX SUPERMARKETS INC
     9    2308    3/4/2020   PUNTA GORDA
    30     580    3/5/2020   QCC - PJ FOOD SERVICE, INC
    29   27426    3/5/2020   QFC                                                               x
    29     578    3/5/2020   QFC - KROGER COMPANY-MEMPHIS                                      x
    29    7218    3/5/2020   QFC PNW FRESH                                                     x
    45   26861    3/9/2020   QUALITY DISTRIBUTING COMPANY
    32    4834    3/6/2020   QUALITY MEATS - POULTRY PRODUCTS COMPANY OF NE LLC
    47   26862    3/9/2020   QUALITY SUPPLY CHAIN CO-OP, INC.                                  x
    19    1185    3/4/2020   QUANDT DIST - QUANDT'S FOODSERVICE DIST                           x
    19   27162    3/4/2020   QUANDT'S FOODSERVICE DISTRIBUTORS, INC.                           x
    40      92    3/9/2020   QUIRCH FOODS - QUIRCH FOODS CO - TRAY PACK
    40   27648    3/9/2020   QUIRCH FOODS, LLC (F/K/A QUIRCH FOODS CO.)
     3    6122   2/19/2020   RACETRAC PETROLEUM - MCLANE
    78   27741    3/9/2020   RAFMAR & SONS ENTERPRICES, INC.                                   x
    29   27427    3/5/2020   RALPHS                                                            x
    29      78    3/5/2020   RALPHS - RALPH'S GROCERY COMPANY                                  x
    29   27428    3/5/2020   RALPHS GROCERY COMPANY                                            x
    29    5355    3/5/2020   RALPHS PARAMOUNT - RALPH'S GROCERY CO                             x
    29   27387    3/5/2020   RANDALL'S                                                         x
    29     620    3/5/2020   RANDALLS - RANDALLS/TOM THUMB                                     x
    29   27388    3/5/2020   RANDALL'S FOOD & DRUGS LP                                         x
    23   27265    3/4/2020   RARE HOSPITALITY INTERNATIONAL, INC.
    23   27268    3/4/2020   RARE HOSPITALITY MANAGEMENT LLC
    78   27742    3/9/2020   RAUL CANIZALES                                                    x
    78   27743    3/9/2020   RAYAT, NIMA & RAZEPOOR, NASSER                                    x
    21   27245    3/4/2020   RD AMERICA, INC.
    21   27232    3/4/2020   RD AMERICA, LLC
    21   27250    3/4/2020   RD FOOD SERVICES LP
    21    3564    3/4/2020   RD FOODSERVICE - JETRO CASH & CARRY
    21   27233    3/4/2020   RD MASS, INC.
    21   27234    3/4/2020   RD UNITED, LLC
    21   27247    3/4/2020   RD/JET, INC.
    21   27252    3/4/2020   RDE ELMHURST OPERATIONS, INC.
    21   27235    3/4/2020   RD-JET, LLC
    21   27251    3/4/2020   RDNY, L.P.
    18    9811    3/4/2020   RDS %SYSCO OKLAHOMA SYSCO FOOD SERVICE OF OKLAHOMA                x
     7   12637   2/26/2020   RECKITT (SAMS DC 6099)
     7   13993   2/26/2020   RECKITT (WAL-MART/SAMS # 6047)
    35    2166    3/5/2020   RED APPLE - SUPERVALU
    78   27744    3/9/2020   RENO GRILED FOODS, INC.                                           x
    41    2054    3/9/2020   REST SUPPLY CHAIN SOLUTIONS - RESTAURANT SUPPLY CHAIN SOLUTIONS   x
    21    9615    3/4/2020   RESTAURANT DEPOT # 70
    21    9466    3/4/2020   RESTAURANT DEPOT # 701
    21    9467    3/4/2020   RESTAURANT DEPOT # 703
    21   10831    3/4/2020   RESTAURANT DEPOT #129
    21   10871    3/4/2020   RESTAURANT DEPOT #13 (IND)
    21   11382    3/4/2020   RESTAURANT DEPOT #145
    21    9616    3/4/2020   RESTAURANT DEPOT #146 RDELLC
    21   10538    3/4/2020   RESTAURANT DEPOT #153



                                                  Page 18 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 49 of 104 PageID #:260070
                                        George's & Peco Opt-Outs (Name)


    21   10563    3/4/2020   RESTAURANT DEPOT #154
    21   11390    3/4/2020   RESTAURANT DEPOT #156
    21   11410    3/4/2020   RESTAURANT DEPOT #157
    21   11168    3/4/2020   RESTAURANT DEPOT #169
    21    9468    3/4/2020   RESTAURANT DEPOT #23 POMPA
    21   10591    3/4/2020   RESTAURANT DEPOT #30
    21   10581    3/4/2020   RESTAURANT DEPOT #36
    21   10877    3/4/2020   RESTAURANT DEPOT #39
    21   10278    3/4/2020   RESTAURANT DEPOT #41
    21    9469    3/4/2020   RESTAURANT DEPOT #417
    21    9896    3/4/2020   RESTAURANT DEPOT #601
    21   10624    3/4/2020   RESTAURANT DEPOT #610
    21   10849    3/4/2020   RESTAURANT DEPOT #62
    21   10908    3/4/2020   RESTAURANT DEPOT #628
    21    9942    3/4/2020   RESTAURANT DEPOT #661
    21    9470    3/4/2020   RESTAURANT DEPOT #702
    21    9471    3/4/2020   RESTAURANT DEPOT #75
    21   27253    3/4/2020   RESTAURANT DEPOT ENTERPRISES, INC.
    21   27230    3/4/2020   RESTAURANT DEPOT ENTERPRISES, LLC
    21    9458    3/4/2020   RESTAURANT DEPOT LLC
    21    9460    3/4/2020   RESTAURANT DEPOT LLC #14
    21    9461    3/4/2020   RESTAURANT DEPOT LLC #411
    21    9462    3/4/2020   RESTAURANT DEPOT LLC #412
    21    9463    3/4/2020   RESTAURANT DEPOT LLC #413
    21    9459    3/4/2020   RESTAURANT DEPOT LLC #65
    21    9464    3/4/2020   RESTAURANT DEPOT LLC #66
    21    9465    3/4/2020   RESTAURANT DEPOT LLC #86
    21   27243    3/4/2020   RESTAURANT DEPOT, INC.
    21   27229    3/4/2020   RESTAURANT DEPOT, LLC
    21   10320    3/4/2020   RESTAURANT DEPOT/DREISBACH #604
    21   11455    3/4/2020   RESTAURANT DEPOT/LINEAGE#705
    18   27030    3/4/2020   RESTAURANT OF TOMORROW, INC.                                            x
    53   15361    3/9/2020   RESTAURANT SERVICES INC                                                 x
    53   15098    3/9/2020   RESTAURANT SERVICES INC                                                 x
    53   27654    3/9/2020   RESTAURANT SERVICES, INC.                                               x
                             RESTAURANT SERVICES, INC. (AS ASSIGNEE OF CERTAIN CLAIMS FROM MCLANE
                             COMPANY, INC., NICHOLAS AND COMPANY, PERFORMANCE FOOD GROUP, INC.,
                             REINHART FOODSERVICE, LLC, SHAMROCK FOODS COMPANY, SYGMA NETWORK, AND
    53   27655    3/9/2020   SYSCO MONTANA, INC.)                                                    x
    41   11627    3/9/2020   RESTAURANT SUPPLY CH SOLUTIONS                                          x
    41   15070    3/9/2020   RESTAURANT SUPPLY CHAIN                                                 x
    41   27649    3/9/2020   RESTAURANT SUPPLY CHAIN SOLUTIONS, LLC                                  x
    15   26949    3/3/2020   RESTAURANTS OF AMERICA INC                                              x
    81   27790    3/9/2020   RETAIL BUSINESS SERVICES, LLC                                           x
    81   27791    3/9/2020   RETAINED SUBSIDIARY ONE, LLC                                            x
     3   19873   2/19/2020   RIB COOLER - MCLANE GROCERY DIST - EDI
     7    6259   2/26/2020   RICHARDSON VFW BUCKINGHAM - WALMART INC
    35     644    3/5/2020   RICHFOOD - SUPER VALU INC
    35   10182    3/5/2020   RICHFOOD SUPERVALU CENTRAL DISBURSEMENTS
    35   27569    3/5/2020   RICHFOOD, INC.
    35    3763    3/5/2020   RIDGE SUPERMARKET IGA - SUPERVALU-TACOMA CORP
    25   27810    3/4/2020   RISER FOODS COMPANY (F/D/B/A RISER FOODS INC.)
    25   27323    3/4/2020   RISER FOODS, INC.
    30   27447    3/5/2020   RISK SERVICES CORP.
    19   27206    3/4/2020   RIVERSIDE FOOD DISTRIBUTORS, LLC D/B/A F. CHRISTINA & CO.               x
    19     595    3/4/2020   RIVERSIDE FOODS DISTRIBUTOR - RIVERSIDE FOOD DIST LLC                   x
    35    5112    3/5/2020   ROCHE HARBOR - SUPERVALU
    35    6135    3/5/2020   ROCKAWAY - SUPERVALU
    78   27745    3/9/2020   ROHOVIDA ENTERPRISES, INC.                                              x
    78   27746    3/9/2020   ROSEMEAD INVESTMENT, INC.                                               x
    35    3373    3/5/2020   ROTHS FRESH MARKET - SUPERVALU



                                                 Page 19 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 50 of 104 PageID #:260071
                                        George's & Peco Opt-Outs (Name)


    25    1199    3/4/2020   ROTTERDAM FREEZER - PRICE CHOPPERS GOLUB
    29      89    3/5/2020   ROUNDYS - ROUNDY'S INC                                               x
    29   27429    3/5/2020   ROUNDY'S INC.                                                        x
    19   27163    3/4/2020   RS FUNDING INC                                                       x
    19   27199    3/4/2020   RS FUNDING, INC.                                                     x
    78   27747    3/9/2020   RSB FOOD, LLC                                                        x
    53   27656    3/9/2020   RSI                                                                  x
    29   27430    3/5/2020   RULER FOODS                                                          x
    78   27748    3/9/2020   R-VORP CORPORATION                                                   x
    95   26889    3/9/2020   S & H INC
    11   20385    3/4/2020   SA REST CHURCH HOME OFFICE - SA REST CORP - CHURCHS CHICKEN          x
    17    3167    3/4/2020   SACRAMENTO FREEZER - HARVEST MEAT CO - SAN DIEGO
    29      24    3/5/2020   SAFEWAY - SAFEWAY                                                    x
    29   27375    3/5/2020   SAFEWAY FOOD & DRUG                                                  x
    29   27374    3/5/2020   SAFEWAY INC.                                                         x
     7      25   2/26/2020   SAMS CLUB
     7    6335   2/26/2020   SAMS DC
     7   26857   2/26/2020   SAM'S EAST INC
     7   26856   2/26/2020   SAM'S WEST INC
    24   27294    3/4/2020   SAMSON MERGER SUB, LLC                                               x
    15   20004    3/3/2020   SAN ANTONIO WINGS VENTURE WURZBACH - TEXAS WINGS, INC. DBA HOOTERS   x
    17    1822    3/4/2020   SAN DIEGO COLD STORAGE - HARVEST MEAT COMPANY
    17    6282    3/4/2020   SAN DIEGO LOC RETAIL - HARVEST MEAT CO - SAN DIEGO
    78   27749    3/9/2020   SAN GABRIEL VALLEY FAST FOODS I, INC.                                x
    78   27750    3/9/2020   SAN GABRIEL VALLEY FAST FOODS III, INC.                              x
    17   26962    3/4/2020   SAND DOLLAR HOLDINGS, INC.
    78   27751    3/9/2020   SANDO POLLO, INC.                                                    x
    35   27570    3/5/2020   SAVAGE 2002 L.L.C.
    35      42    3/5/2020   SAVE A LOT FOOD STORE - SAVE A LOT FOOD STORES INC
    29   27440    3/5/2020   SAVE MART                                                            x
    29   27439    3/5/2020   SAVE MART SUPERMARKETS                                               x
    29     173    3/5/2020   SAVE MART SUPERMARKETS - THE SAVE MART COMPANIES                     x
    19   27164    3/4/2020   SAVE ON SEAFOOD COMPANY INC.                                         x
    19   27211    3/4/2020   SAVE ON SEAFOOD FISHING, INC.                                        x
    35   27571    3/5/2020   SAVE-A-LOT FOOD STORES, LTD.
    35   27572    3/5/2020   SAVE-A-LOT TYLER GROUP, LLC
    24   27285    3/4/2020   SAVE-RITE                                                            x
    25     200    3/4/2020   SCHNUCK MARKETS - SCHNUCK MARKETS, INC
    25   27352    3/4/2020   SCHNUCK MARKETS, INC.
    35   27573    3/5/2020   SCOTT'S FOOD STORES, INC.
    23   27271    3/4/2020   SEASON 52 HOLDINGS, LLC
    25   11403    3/4/2020   SEATTLE COLD STORAGE ASSOCIATED GROCERS
    17    2537    3/4/2020   SEATTLE COLE STORAGE - WESTERN BOXED MEATS - RAIL
    65   26871    3/9/2020   SECOND KENOSHA KENTUCKY FRIED CHICKEN INC.
    17   26966    3/4/2020   SFD ACQUISITION LLC
    17   26968    3/4/2020   SFD COMPANY LLC
    17   26967    3/4/2020   SFD TRANSPORTATION CORP.
    35   24850    3/5/2020   SFW HOLDING
    35   27574    3/5/2020   SFW HOLDING CORP.
    78   27752    3/9/2020   SHABASCO INC.                                                        x
    35   27575    3/5/2020   SHAKOPEE 1997 L.L.C.
     5      49   2/24/2020   SHAMROCK FOODS - SHAMROCK FOODS COMPANY
    81   14046    3/9/2020   SHAMROCK TRADING(AHOLD CARLIS)                                       x
    81   14461    3/9/2020   SHAMROCK TRADING(AHOLD LANDOV)                                       x
    81   13675    3/9/2020   SHAMROCK TRADING(AHOLD NE)                                           x
    81   12201    3/9/2020   SHAMROCK TRADING(AHOLD NY)                                           x
     5   26849   2/24/2020   SHAMROCK TRANSPORTATION LEASING COMPANY
    78   27753    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR                                             x
    78   27754    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR AND ELIZABETH D. E. AMIRI                   x
    29     103    3/5/2020   SHAWS SUPERMARKETS - SHAW'S SUPERMARKETS, INC                        x
    35   27576    3/5/2020   SHAWS SUPERMARKETS, INC.



                                                 Page 20 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 51 of 104 PageID #:260072
                                        George's & Peco Opt-Outs (Name)


    29   27373   3/5/2020   SHAW'S SUPERMARKETS, INC.                                                x
    17    5104   3/4/2020   SHEILA COLD STORAGE - HARVEST MEAT CO - SAN DIEGO
    25   10254   3/4/2020   SHELTON RED APPLE AG#669 ASSOCIATED GROCERS DROP SHIP
    17   26970   3/4/2020   SHERWOOD FOOD DISTRIBUTORS
    17   26956   3/4/2020   SHERWOOD FOOD DISTRIBUTORS, L.L.C.
    17      34   3/4/2020   SHERWOOD FOODS DISTRIBUTOR - SHERWOOD FOODS
    17   11631   3/4/2020   SHERWOOD ORLANDO
    20   27217   3/4/2020   SHIFF & GOLDMAN
     8    1964   3/4/2020   SHIP TO COLUMBIA - SHIP TO COLUMBIA
    20   27214   3/4/2020   SHOFAR KOSHER SALES
    35   27577   3/5/2020   SHOP 'N SAVE EAST PROP, LLC
    35   27578   3/5/2020   SHOP 'N SAVE EAST, LLC
    35   27579   3/5/2020   SHOP 'N SAVE PROP, LLC
    35   27580   3/5/2020   SHOP 'N SAVE ST. LOUIS, INC.
    35   27581   3/5/2020   SHOP 'N SAVE WAREHOUSE FOODS, INC.
    36    4120   3/5/2020   SHOP RITE - SHOPRITE CHECKERS
    35   27582   3/5/2020   SHOPPERS FOOD WAREHOUSE CORP.
    36   27639   3/5/2020   SHOPRITE
    35    4092   3/5/2020   SHORE CENTRAL MARKET - SUPERVALU
    35   27583   3/5/2020   SHOREWOOD 2001 L.L.C.
    78   27755   3/9/2020   SIERRA NEVADA EPL, INC.                                                  x
    78   27756   3/9/2020   SIERRA POLLO, INC.                                                       x
    20   27224   3/4/2020   SIGNATURE FARMS
    35   27584   3/5/2020   SILVER LAKE 1996 L.L.C.
    29   27389   3/5/2020   SIMON DAVID                                                              x
    29   27431   3/5/2020   SMITH'S                                                                  x
    29   27432   3/5/2020   SMITH'S FOOD & DRUG CENTERS, INC.                                        x
    29    6702   3/5/2020   SMITHS UTAH                                                              x
    18   27031   3/4/2020   SMS LUX HOLDINGS LLC                                                     x
    78   27757   3/9/2020   SONOMA POLLO CORPORATION                                                 x
    73     321   3/6/2020   SORCE ENTERPRISE - SORCE ENTERPRISES, INC
    73   27667   3/6/2020   SORCE ENTERPRISES, INC.
    19   27165   3/4/2020   SORRENTO FOOD SERVICE, INC.                                              x
    18   27032   3/4/2020   SOTF, LLC                                                                x
    78   27758   3/9/2020   SOUTH PASADENA INVESTMENT, INC.                                          x
    24   27277   3/4/2020   SOUTHEASTERN GROCERS LLC                                                 x

    24   27278   3/4/2020   SOUTHEASTERN GROCERS LLC (AS ASSIGNEED OF C&S WHOLESALE GROCERS, INC.)   x
     9   26930   3/4/2020   SOUTHERN FOODS
     9     990   3/4/2020   SOUTHERN FOODS - SOUTHERN FOOD BROKERS
     9   26934   3/4/2020   SOUTHERN FOODS DBA SOUTHE
     9   26933   3/4/2020   SOUTHERN FOODS GROUP LLC-NC
     9   26935   3/4/2020   SOUTHERN FOODS INC
     9   26936   3/4/2020   SOUTHERN FOODS INC.
     9   26937   3/4/2020   SOUTHERN FOODS LLC
     9   26938   3/4/2020   SOUTHERN FOODS, INC.
     9   26939   3/4/2020   SOUTHERN FOODS/BOWLING GR
     9   26940   3/4/2020   SOUTHERN FOODS/REINHART BO
     9   26931   3/4/2020   SOUTHERN FOODS-KY
     9   26932   3/4/2020   SOUTHERN FOODS-NC
    17   26969   3/4/2020   SOUTHERN FRESH FOODS, LLC
    35   15618   3/5/2020   SOUTHLAND LAS LLC/SAVE A LOT
    35   19401   3/5/2020   SOUTHLAND LAS SAVE A LOT - SOUTHLAND LAS LLC/SAVE A LOT
    29    1065   3/5/2020   SOUTHSTAR - KROGER INC                                                   x
    35   27585   3/5/2020   SOUTHSTAR LLC
    19   21839   3/4/2020   SPARTA IMPORTS                                                           x
    19   27166   3/4/2020   SPARTA IMPORTS, INC.                                                     x
    18   27033   3/4/2020   SPECIALTY MEAT HOLDINGS, LLC                                             x
    25   27317   3/4/2020   SPRING MARKET
    19   27167   3/4/2020   SQP, INC.                                                                x
    19   27168   3/4/2020   SQUERI FOOD SERVICE INC                                                  x



                                                 Page 21 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 52 of 104 PageID #:260073
                                        George's & Peco Opt-Outs (Name)


    19     448    3/4/2020   SRA FOODS - SRA FOODS, INC                              x
    19   27169    3/4/2020   SRA FOODS, INC.                                         x
    78   27759    3/9/2020   SRH MANAGEMENT INC.                                     x
    35    6131    3/5/2020   STADIUM THRIFTWAY - SUPERVALU
    29    6652    3/5/2020   STAR MARKET                                             x
    30   27452    3/5/2020   STAR PAPA, LP
    29      91    3/5/2020   STATER BROS MARKETS - TOPCO ASSOCIATES INC              x
    24    4847    3/4/2020   STAUFFERS FOODS DISTRIBUTOR - C & S WHOLESALE GROCERS   x
    35    4253    3/5/2020   STEVENS POINT - SUPER VALU INC
    35   27586    3/5/2020   STEVENS POINT DISTRIBUTION COMPANY, LLC
    35   27587    3/5/2020   STEVENS POINT EQUIPMENT COMPANY, INC.
    35   27588    3/5/2020   STEVENS POINT OPERATIONS COMPANY, LLC
    94   27802    3/9/2020   STEW BROS PROPERTIES LLC.
    94   18452    3/9/2020   STEWART BROS PROPERTIES - STEWART BROS PROPERTIES LLC
    19   12718    3/4/2020   STOCK YARD PACKING CO INC (BT)                          x
    19   27170    3/4/2020   STOCK YARDS                                             x
    19     442    3/4/2020   STOCK YARDS MEAT PACKING - STOCK YARDS                  x
    19    4460    3/4/2020   STOCKYARD MEATS - STOCKYARD MEATS-PHOENIX               x
    19   24385    3/4/2020   STOCKYARDS                                              x
    81   27797    3/9/2020   STOP & SHOP SUPERMARKET CO. LLC                         x
    81      64    3/9/2020   STOP&SHOP - AHOLD FINANCIAL SERVICES (S&S)              x
    25   27349    3/4/2020   SUMTER FOODS, INC.
    35    3302    3/5/2020   SUNFLOWER MARKETS - SUNFLOWER #9146
    35   27589    3/5/2020   SUNFLOWER MARKETS, LLC
    78   27760    3/9/2020   SUNNYVALE/SANTA CLARA EL POLLO LOCO LLC                 x
    25    6486    3/4/2020   SUPER 1 FOODS
     7   20784   2/26/2020   SUPER AHORROS - WAL MART SUPERCENTER AP
    25   16260    3/4/2020   SUPER ONE FOODS
    25   16240    3/4/2020   SUPER ONE FOODS
    25   21377    3/4/2020   SUPER ONE FOODS - SUPER ONE #3
    35   27591    3/5/2020   SUPER RITE FOODS EQUIPMENT COMPANY, INC.
    35   27592    3/5/2020   SUPER RITE FOODS OPERATIONS, LLC
    35   27593    3/5/2020   SUPER RITE FOODS, INC.
    35    7631    3/5/2020   SUPER VALU
    35   12236    3/5/2020   SUPER VALU INC
    35   13242    3/5/2020   SUPER VALU INC(MINN)
    24   27289    3/4/2020   SUPERBRAND                                              x
    78   27761    3/9/2020   SUPERIOR FOOD SERVICES, INC.                            x
    19   27171    3/4/2020   SUPERIOR PRODUCTS CATALOG COMPANY                       x
    35   27590    3/5/2020   SUPERMARKET OPERATORS OF AMERICA, INC.
    35      18    3/5/2020   SUPERVALU - SUPER VALU
    35   27594    3/5/2020   SUPERVALU ASSIST, INC.
    35   27595    3/5/2020   SUPERVALU ENTERPRISE SERVICES, INC.
    35   27596    3/5/2020   SUPERVALU ENTERPRISES, INC.
    35   27597    3/5/2020   SUPERVALU FOUNDATION
    35   27598    3/5/2020   SUPERVALU GOLD, LLC
    35   27599    3/5/2020   SUPERVALU HOLDCO, INC.
    35   27600    3/5/2020   SUPERVALU HOLDINGS EQUIPMENT COMPANY, INC.
    35   27601    3/5/2020   SUPERVALU HOLDINGS OPERATIONS COMPANY, LLC
    35   27602    3/5/2020   SUPERVALU HOLDINGS PA EQUIPMENT COMPANY, INC.
    35   27603    3/5/2020   SUPERVALU HOLDINGS PA OPERATIONS COMPANY, LLC
    35   27604    3/5/2020   SUPERVALU HOLDINGS, INC.
    35   27605    3/5/2020   SUPERVALU HOLDINGS-PA LLC
    35   27606    3/5/2020   SUPERVALU INC.
    35   27607    3/5/2020   SUPERVALU INDIA, INC.
    35   27608    3/5/2020   SUPERVALU LICENSING, LLC
    35   27609    3/5/2020   SUPERVALU MERGER SUB, INC.
    35   27610    3/5/2020   SUPERVALU PENN EQUIPMENT COMPANY, INC.
    35   27611    3/5/2020   SUPERVALU PENN OPERATIONS COMPANY, LLC
    35   27612    3/5/2020   SUPERVALU PENN, LLC
    35   27613    3/5/2020   SUPERVALU PHARMACIES INC.



                                                 Page 22 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 53 of 104 PageID #:260074
                                        George's & Peco Opt-Outs (Name)


    35   27614   3/5/2020   SUPERVALU RECEIVABLES FUNDING CORPORATION
    35   27615   3/5/2020   SUPERVALU SERVICES USA, INC.
    35   27616   3/5/2020   SUPERVALU TRANSPORTATION, INC.
    35   27617   3/5/2020   SUPERVALU TTSJ, LLC
    35   27618   3/5/2020   SUPERVALU WA, L.L.C.
    35   27619   3/5/2020   SUPERVALU WHOLESALE EQUIPMENT COMPANY, INC.
    35   27620   3/5/2020   SUPERVALU WHOLESALE HOLDINGS, INC.
    35   27621   3/5/2020   SUPERVALU WHOLESALE OPERATIONS, INC.
    35   27622   3/5/2020   SUPERVALU WHOLESALE, INC.
    35   27486   3/5/2020   SUPERVALU, INC.
    35   10517   3/5/2020   SUPERVALU/ANNISTON ATTN: MEAT DEPT
    35   11128   3/5/2020   SUPERVALU/ANNISTON C/O NORDIC REFRIGERATION
    25    2595   3/4/2020   SUPREME PIZZA SUPPLY - SUPREME PIZZA SUPPLY INC
    25   27336   3/4/2020   SUPREME PIZZA SUPPLY, INC.
    17   26961   3/4/2020   SURFLINER HOLDINGS, INC.
    35    1567   3/5/2020   SV EAST REGION FROZEN - SUPER VALU INC
    35    1035   3/5/2020   SV EAST REGION HOUSE - SUPER VALU INC
    35     639   3/5/2020   SV EAST REGION SHOPPERS - SUPER VALU INC
    35   27623   3/5/2020   SV MARKETS, INC.
    35    2613   3/5/2020   SV MARSH - SUPER VALU INC
    35   27624   3/5/2020   SVU LEGACY, LLC
    24   27283   3/4/2020   SWEET BAY                                                 x
    24    1156   3/4/2020   SWEETBAY - HANNAFORD BROTHERS CO                          x
    78   19135   3/9/2020   SWING BURGER/POLLO KING                                   x
    18   21821   3/4/2020   SYGMAN NETWORK                                            x
    18       3   3/4/2020   SYSCO                                                     x
    18   27034   3/4/2020   SYSCO ALBANY, LLC                                         x
    18   27035   3/4/2020   SYSCO ARIZONA LEASING, A DIVISION OF SYSCO LEASING, LLC   x
    18   27036   3/4/2020   SYSCO ARIZONA, A DIVISION OF SYSCO USA I, INC.            x
    18   27037   3/4/2020   SYSCO ARKANSAS, A DIVISION OF SYSCO USA II, LLC           x
    18   27038   3/4/2020   SYSCO ASIAN FOODS, INC.                                   x
    18   27039   3/4/2020   SYSCO ATLANTA, LLC                                        x
    18   27040   3/4/2020   SYSCO BALTIMORE, LLC                                      x
    18   27041   3/4/2020   SYSCO BARABOO, LLC                                        x
    18   27042   3/4/2020   SYSCO BOSTON, LLC                                         x
    18   27043   3/4/2020   SYSCO CENTRAL ALABAMA, LLC                                x
    18   27044   3/4/2020   SYSCO CENTRAL CALIFORNIA, INC.                            x
    18   27045   3/4/2020   SYSCO CENTRAL FLORIDA, INC.                               x
    18   27046   3/4/2020   SYSCO CENTRAL ILLINOIS, INC.                              x
    18   27047   3/4/2020   SYSCO CENTRAL PENNSYLVANIA, LLC                           x
    18   27048   3/4/2020   SYSCO CENTRAL TEXAS, A DIVISION OF SYSCO USA I, INC.      x
    18   27049   3/4/2020   SYSCO CHARLOTTE, LLC                                      x
    18   27050   3/4/2020   SYSCO CHICAGO, INC.                                       x
    18   27051   3/4/2020   SYSCO CINCINNATI, LLC                                     x
    18   27052   3/4/2020   SYSCO CLEVELAND, INC.                                     x
    18   27053   3/4/2020   SYSCO COLUMBIA, LLC                                       x
    18   27054   3/4/2020   SYSCO CONNECTICUT, LLC                                    x
    18   26974   3/4/2020   SYSCO CORPORATION                                         x
    18   27055   3/4/2020   SYSCO CORPORATION GOOD GOVERNMENT COMMITTEE, INC.         x
    18   27056   3/4/2020   SYSCO DENVER, A DIVISION OF SYSCO USA I, INC.             x
    18   27057   3/4/2020   SYSCO DETROIT, LLC                                        x
    18   27058   3/4/2020   SYSCO DISASTER RELIEF FOUNDATION, INC                     x
    18   27059   3/4/2020   SYSCO EAST TEXAS, A DIVISION OF USA I, INC.               x
    18   27060   3/4/2020   SYSCO EASTERN MARYLAND, LLC                               x
    18   27061   3/4/2020   SYSCO EASTERN WISCONSIN, LLC                              x
    18   27062   3/4/2020   SYSCO FOUNDATION, INC.                                    x
    18   27063   3/4/2020   SYSCO GEORGE TOWN II, LLC                                 x
    18   27064   3/4/2020   SYSCO GLOBAL RESOURCES, LLC                               x
    18   27065   3/4/2020   SYSCO GLOBAL SERVICES, LLC                                x
    18   27066   3/4/2020   SYSCO GRAND RAPIDS, LLC                                   x
    18   27067   3/4/2020   SYSCO GUEST SUPPLY, LLC                                   x



                                                 Page 23 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 54 of 104 PageID #:260075
                                        George's & Peco Opt-Outs (Name)


    18   27068   3/4/2020   SYSCO GULF COAST, LLC                                  x
    18   27069   3/4/2020   SYSCO HAMPTON ROADS, INC.                              x
    18   27070   3/4/2020   SYSCO HAWAII, INC.                                     x
    18   27071   3/4/2020   SYSCO HOLDINGS, LLC                                    x
    18   27072   3/4/2020   SYSCO HOUSTON, A DIVISION OF SYSCO USA I, INC.         x
    18   27073   3/4/2020   SYSCO IDAHO, A DIVISION OF SYSCO USA I, INC.           x
    18   27074   3/4/2020   SYSCO INDIANAPOLIS, LLC                                x
    18   27075   3/4/2020   SYSCO INTERMOUNTAIN, A DIVISION OF SYSCO USA I, INC.   x
    18   27076   3/4/2020   SYSCO INTERNATIONAL FOOD GROUP, INC.                   x
    18   27077   3/4/2020   SYSCO IOWA, INC.                                       x
    18   27078   3/4/2020   SYSCO JACKSON, LLC                                     x
    18   27079   3/4/2020   SYSCO JACKSONVILLE, INC.                               x
    18   27080   3/4/2020   SYSCO KANSAS CITY, INC.                                x
    18   27081   3/4/2020   SYSCO KNOXVILLE, LLC                                   x
    18   27082   3/4/2020   SYSCO LAS VEGAS, A DIVISION OF SYSCO USA I, INC.       x
    18   27083   3/4/2020   SYSCO LEASING, LLC                                     x
    18   27084   3/4/2020   SYSCO LINCOLN TRANSPORTATON COMPANY, INC.              x
    18   27085   3/4/2020   SYSCO LINCOLN, INC.                                    x
    18   27086   3/4/2020   SYSCO LONG ISLAND, LLC                                 x
    18   27087   3/4/2020   SYSCO LOS ANGELES, INC.                                x
    18   27088   3/4/2020   SYSCO LOUSIVILLE, INC.                                 x
    18   27089   3/4/2020   SYSCO MEMPHIS, LLC                                     x
    18   27090   3/4/2020   SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES, INC.    x
    18   27091   3/4/2020   SYSCO METRO NEW YORK, LLC                              x
    18   27092   3/4/2020   SYSCO MINNESOTA, INC.                                  x
    18   27093   3/4/2020   SYSCO MONTANA, INC.                                    x
    18   27094   3/4/2020   SYSCO NASHVILLE, LLC                                   x
    18   27095   3/4/2020   SYSCO NETHERLANDS PARTNERS, LLC                        x
    18   27096   3/4/2020   SYSCO NEW MEXICO, A DIVISION OF SYSCO USA I, INC.      x
    18   27097   3/4/2020   SYSCO NEW ORLEANS, A DIVISION OF SYSCO USA II, LLC     x
    18   27098   3/4/2020   SYSCO NORTH CENTRAL FLORIDA, INC.                      x
    18   27099   3/4/2020   SYSCO NORTH DAKOTA, INC.                               x
    18   27100   3/4/2020   SYSCO NORTH TEXAS, A DIVISION OF SYSCO USA I, INC.     x
    18   27101   3/4/2020   SYSCO NORTHERN NEW ENGLAND, INC.                       x
    18   27102   3/4/2020   SYSCO OKLAHOMA, A DIVISION OF SYSCO USA II, LLC        x
    18   27103   3/4/2020   SYSCO PHILADELPHIA, LLC                                x
    18   27104   3/4/2020   SYSCO PITTSBURGH, LLC                                  x
    18   27105   3/4/2020   SYSCO PORTLAND, INC.                                   x
    18   27106   3/4/2020   SYSCO RALEIGH, LLC                                     x
    18   27107   3/4/2020   SYSCO RESOURCES SERVICES, LLC                          x
    18   27108   3/4/2020   SYSCO RIVERSIDE, INC.                                  x
    18   27109   3/4/2020   SYSCO SACRAMENTO, INC.                                 x
    18   27110   3/4/2020   SYSCO SAN DIEGO, INC.                                  x
    18   27111   3/4/2020   SYSCO SAN FRANCISCO, INC.                              x
    18   27112   3/4/2020   SYSCO SEATTLE, INC.                                    x
    18   27113   3/4/2020   SYSCO SOUTH FLORIDA, INC.                              x
    18   27114   3/4/2020   SYSCO SOUTHEAST FLORIDA, LLC                           x
    18   27115   3/4/2020   SYSCO SPOKANE, INC.                                    x
    18   27116   3/4/2020   SYSCO ST. LOUIS, LLC                                   x
    18   27117   3/4/2020   SYSCO SYRACUSE, LLC                                    x
    18   27118   3/4/2020   SYSCO USA I, INC.                                      x
    18   27119   3/4/2020   SYSCO USA II, LLC                                      x
    18   27120   3/4/2020   SYSCO USA III, LLC                                     x
    18   27121   3/4/2020   SYSCO VENTURA, INC.                                    x
    18   27122   3/4/2020   SYSCO VENTURES, INC.                                   x
    18   27123   3/4/2020   SYSCO VIRGINIA, LLC                                    x
    18   27124   3/4/2020   SYSCO WEST COAST FLORIDA, INC.                         x
    18   27125   3/4/2020   SYSCO WEST TEXAS, A DIVISION OF SYSCO USA I, INC.      x
    18   27126   3/4/2020   SYSCO WESTERN MINNESOTA, INC.                          x
    35    4116   3/5/2020   T&C FOODS - SUPERVALU
    25   27315   3/4/2020   TABLE & VINE



                                                 Page 24 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 55 of 104 PageID #:260076
                                       George's & Peco Opt-Outs (Name)


    78   27762   3/9/2020   TALAT ENTERPRISES, INC.                                   x
    78   27763   3/9/2020   TALYA ENTERPRISES, INC.                                   x
    25     425   3/4/2020   TAMARKIN - GIANT EAGLE INC
    25   27347   3/4/2020   TB FOODS, INC.
    35   27626   3/5/2020   TC MICHIGAN LLC
    25    2045   3/4/2020   TC TRADING - COLORADO BOXED BEEF INC
    35   27625   3/5/2020   TC TTSJ AVIATION, INC.
    78   27764   3/9/2020   TEEKAY FOOD SERVICES, INC.                                x
    18   21306   3/4/2020   TEXAS MEAT PURVEYOR - BUCKHEAD MEAT - HOUSTON             x
    15   20688   3/3/2020   TEXAS WINGS - TEXAS WINGS, INC. DBA HOOTERS               x
    52   27653   3/9/2020   TFM
    78   27765   3/9/2020   THE CLUCK BROTHERS, INC.                                  x
    25   27341   3/4/2020   THE DISTRIBUTION GROUP D/B/A VAN EERDEN FOODSERVICE CO.
    36   27640   3/5/2020   THE FRESH GROCER
    52   27652   3/9/2020   THE FRESH MARKET, INC.
    25   27342   3/4/2020   THE GOLUB CORPORATION
    29   27396   3/5/2020   THE KROGER CO.                                            x
    29   27400   3/5/2020   THE KROGER CO. OF MICHIGAN                                x
    18      13   3/4/2020   THE SYGMA NETWORK - BAUGH SUPPLY CHAIN COOPERATIVE        x
    18   27127   3/4/2020   THE SYGMA NETWORK, INC.                                   x
    19     664   3/4/2020   THE THOMPSON - THOMPSON COMPANY                           x
    19   27172   3/4/2020   THE THOMPSON CO., LLC                                     x
    29   27390   3/5/2020   THE VONS COMPANIES, INC.                                  x
    29   27433   3/5/2020   THGP CO., INC.                                            x
    66   26872   3/9/2020   THIRD KENOSHA KENTUCKY FRIED CHICKEN INC.
    19   14705   3/4/2020   THOMPSON CO INC - DNU                                     x
    19   16054   3/4/2020   THOMPSON COMPANY INC                                      x
    29    2241   3/5/2020   THREE RIVERS COLD STORAGE - TOPCO ASSOCIATES INC          x
    30   27463   3/5/2020   TIANJIN BANGYUEHAN CATERING MANAGEMENT CO., LTD.
    91   26886   3/9/2020   TJ KFC GROUP
    19    1689   3/4/2020   TOBA - TOBA INC-BRAUNGER                                  x
    29   27391   3/5/2020   TOM THUMB FOOD & DRUGS                                    x
    29     731   3/5/2020   TOM THUMB FOOD&DRUGS - TOM THUMB                          x
    35    5389   3/5/2020   TOP PUYALLUP - SUPERVALU
    29      73   3/5/2020   TOPCO ASSOCIATES - TOPCO ASSOCIATES LLC (KVA              x
    29   27437   3/5/2020   TOPCO ASSOCIATES LLC                                      x
    29   27438   3/5/2020   TOPCO ASSOCIATES, INC.                                    x
    24     564   3/4/2020   TOPS FRIENDLY MARKETS - C&S WHOLESALE GROCERS             x
    24    1662   3/4/2020   TOPS MARKET - C&S WHOLESALE GROCERS                       x
    30   27445   3/5/2020   TRANS PAPA LOGISTICS, INC.
    19   27173   3/4/2020   TRANS-PORTE, INC.                                         x
    18    2055   3/4/2020   TRI CITY MEATS - TRI-CITY CHEES & MEATS IN                x
    18   27128   3/4/2020   TRI-CITY MEATS, A DIVISION OF SYSCO IDAHO                 x
    78   27766   3/9/2020   TRI-LAKE INVESTMENTS, LLC                                 x
    25     194   3/4/2020   TROYER FOODS
    25   27351   3/4/2020   TROYER FOODS, INC.
    35   27627   3/5/2020   TTSJ AVIATION, INC.
    35    6265   3/5/2020   TWAY FORKS - SUPERVALU
    35    4610   3/5/2020   TWAY RALPHS - SUPERVALU
    35    5830   3/5/2020   TWAY VILLAGE MARKET - SUPERVALU
    35    4152   3/5/2020   TWAY W SEATTLE - SUPERVALU
    78   27767   3/9/2020   TWS RESTAURANT CORPORATION                                x
    29   19927   3/5/2020   TYLER PERISHABLE DC - TOPCO ASSOCIATES INC - EDI          x
    19   27195   3/4/2020   U.S. FOODSERVICE, INC.                                    x
    35    2278   3/5/2020   ULTRA FOODS - ROSEBUD HOUSE
    35   27628   3/5/2020   ULTRA FOODS, INC.
    35    1781   3/5/2020   UNIFIED DELI - SUPERVALU
    35     161   3/5/2020   UNIFIED GROCERS - UNIFIED
    35   27487   3/5/2020   UNIFIED GROCERS, INC.
    35   27629   3/5/2020   UNIFIED INTERNATIONAL, INC.
    35     198   3/5/2020   UNIFIED WESTERN GROCERS - UNIFIED GROCERS INC



                                                Page 25 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 56 of 104 PageID #:260077
                                          George's & Peco Opt-Outs (Name)


     5   26846   2/24/2020   UNITED FOOD SERVICE INC
     5    1086   2/24/2020   UNITED FOODSERVICE
    78   27768    3/9/2020   UNITED LERONE I, LLC                                                          x
    78   27769    3/9/2020   UNITED LERONE II, LLC                                                         x
    78   27770    3/9/2020   UNITED LERONE III, LLC                                                        x
    78   27771    3/9/2020   UNITED LERONE IV, LLC                                                         x
    35    4776    3/5/2020   UNITED MILWAUKIE - SUPERVALU/UNIFIED
    25   19893    3/4/2020   UNITED RETAIL MERCHANTS - URM STORES
    10     520    3/3/2020   UNITED SUPERMARKETS - UNITED SUPERMARKETS INC
    10   26942    3/3/2020   UNITED SUPERMARKETS LLC
    25     476    3/4/2020   URM STORE - U R M STORES
    25    9547    3/4/2020   URM STORES INC
    25   27353    3/4/2020   URM STORES, INC.
    19   27174    3/4/2020   US FOODS                                                                      x
    19       2    3/4/2020   US FOODS - US FOODS CHICAGO (3Y)                                              x
    19   27176    3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES LLC                                    x
    19   27203    3/4/2020   US FOODS CULINARY EQUIPMENT & SUPPLIES, LLC                                   x
    19   27177    3/4/2020   US FOODS HOLDING CORP.                                                        x
    19   27198    3/4/2020   US FOODS OF ILLINOIS                                                          x
    19   27197    3/4/2020   US FOODS OF ILLINOIS, INC.                                                    x
    19   27178    3/4/2020   US FOODS, INC.                                                                x
    19   27175    3/4/2020   US FOODS, INC. A/K/A US FOODSERVICE, INC.                                     x
                             US FOODS, INC. D/B/A U.S. FOODSERVICE, INC., ILLINOIS US FOODS, US FOODS OF
    19   27194    3/4/2020   ILLINOIS, INC., US FOODS OF ILLINOIS                                          x
    19   24324    3/4/2020   USF CLEVELAND                                                                 x
    19   27179    3/4/2020   USF EMF INC                                                                   x
    19   27180    3/4/2020   USF HOLDING CORP.                                                             x
    19   27181    3/4/2020   USF PROPCO I, LLC                                                             x
    19   27182    3/4/2020   USF PROPCO II, LLC                                                            x
    19   27183    3/4/2020   USF PROPCO MEZZ A, LLC                                                        x
    19   27184    3/4/2020   USF PROPCO MEZZ B, LLC                                                        x
    19   27185    3/4/2020   USF PROPCO MEZZ C, LLC                                                        x
    19   27186    3/4/2020   USF/RI, LLC                                                                   x
    19     280    3/4/2020   USFA - USFA SAN FRANCISCO 4O                                                  x
    19     486    3/4/2020   USFP - USFP CHARLOTTE 5E                                                      x
    78   27772    3/9/2020   V S POLLO KING, INC.                                                          x
    35   27630    3/5/2020   VALU VENTURES 2, INC.
    25     269    3/4/2020   VAN EERDEN FOODSERVICE - VAN EERDEN DISTRIBUTION CO
    35    6035    3/5/2020   VANS EVERGREEN IGA - SUPERVALU-TACOMA CORP
    19    1655    3/4/2020   VARIETY FOODS - VARIETY FOODS                                                 x
    19   27187    3/4/2020   VARIETY FOODS, L.L.C.                                                         x
    19   27188    3/4/2020   VASATURO BROS., INC.                                                          x
    35    2988    3/5/2020   VASHON THRIFTWAY - SUPERVALU
    78   27773    3/9/2020   VEBO ENTERPRISES, INC.                                                        x
    17    1693    3/4/2020   VERNS&SONS - WESTERN BOXED MEATS
    17    3980    3/4/2020   VICENTE FOODS - HARVEST MEAT CO - SAN DIEGO
    78   27774    3/9/2020   VILLA ARMENTA, LLC                                                            x
    35    4603    3/5/2020   VILLAGE MARKET ELMA - SUPERVALU
    35    4378    3/5/2020   VILLAGE MARKETS - SUPERVALU
    17   20733    3/4/2020   VINA&SONS FOODS DIST - HARVEST MEATS
    57   27659    3/9/2020   VISTA FOODS, INC.
    29   27392    3/5/2020   VONS                                                                          x
    29    1934    3/5/2020   VONS - ALBERTSONS - SAFEWAY INC                                               x
    29   27393    3/5/2020   VONS GROCERY COMPANY                                                          x
    25     415    3/4/2020   W LEE FLOWERS - W LEE FLOWERS & CO INC
    25   27354    3/4/2020   W. LEE FLOWERS & CO., INC.
    35   27631    3/5/2020   W. NEWELL & CO.
    35   27632    3/5/2020   W. NEWELL & CO. EQUIPMENT COMPANY, INC.
    35   27633    3/5/2020   W. NEWELL & CO., LLC
    78   27775    3/9/2020   W.K.S. RESTAURANT CORPORATION                                                 x
    36   27637    3/5/2020   WAKEFERN FOOD CORP.



                                                   Page 26 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 57 of 104 PageID #:260078
                                        George's & Peco Opt-Outs (Name)


    36      20    3/5/2020   WAKEFERN FOODS - WAKEFERN FOOD CORP
    19   20852    3/4/2020   WAKEFIELD PRISON - RIVERSIDE FOOD DISTRIBUTORS LLC        x
    78   27776    3/9/2020   WALDORF RESTAURANT GROUP CESAR CHAVEZ LLC                 x
    18    1181    3/4/2020   WALKER FOODS - WALKER FOODS LLC                           x
    18   27129    3/4/2020   WALKER FOODS, INC.                                        x
     7       1   2/26/2020   WALMART
     7   26851   2/26/2020   WALMART INC
     7   26853   2/26/2020   WAL-MART LOUISIANA LLC
     7   26854   2/26/2020   WAL-MART STORES ARKANSAS LLC
     7   26855   2/26/2020   WAL-MART STORES EAST LP
     7   26852   2/26/2020   WAL-MART STORES TEXAS LLC
    19   27189    3/4/2020   WALTERBORO L.K.E. LLC                                     x
    33   10359    3/6/2020   WASHINGTON WHOLESALE COSTCO COMPANIES INC V#6586-50
    19   27191    3/4/2020   WAUKESHA WHOLESALE FOODS, INC.                            x
    19   27190    3/4/2020   WAUKESHA TRANSPORT INC                                    x
    19   27204    3/4/2020   WAUKESHA TRANSPORT INC.                                   x
    19     395    3/4/2020   WAUKESHA WHOLESALE FOODS - WAUKESHA WHOLESALE FOODS INC   x
    27   27358    3/4/2020   WAWA INC
    27     499    3/4/2020   WAWA NJ DISTRIBUTOR CTR - WAWA PROCUREMENT INC
    17    3825    3/4/2020   WBX NEWPORT AVE MARKET - NEWPORT AVENUE MARKET
    60     300    3/9/2020   WEEKS FOODS - WEEKS FOOD CORP
    60   27661    3/9/2020   WEEKS FOODSERVICE
    25     522    3/4/2020   WEINSTEIN WHOLESALE MEATS - WEINSTEIN WHOLESALE MEATS
    25   27355    3/4/2020   WEINSTEIN WHOLESALE MEATS, INC.
    17    8037    3/4/2020   WESTERN BOX J&D CS AMERISTAR
    17    8307    3/4/2020   WESTERN BOXED
    17     263    3/4/2020   WESTERN BOXED MEAT DIST - WESTERN BOXED MEAT DIST
    17   26958    3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC.
    17   26972    3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC. A/K/A WBX
    35   27634    3/5/2020   WETTERAU INSURANCE CO. LTD.
    19    1589    3/4/2020   WHITE APRON - WHITE APRON MEAT COMPANY                    x
    19   27192    3/4/2020   WHITE APRON, INC.                                         x
    35    4720    3/5/2020   WHITE SALMN TWAY - SUPERVALU
    19    9558    3/4/2020   WHITE SWAN - AUSTIN                                       x
    19    9559    3/4/2020   WHITE SWAN DALLAS/MESQUITE                                x
    19   10495    3/4/2020   WHITE SWAN INC                                            x
    19    9657    3/4/2020   WHITE SWAN INC                                            x
    19   27193    3/4/2020   WHITE SWAN, INC.                                          x
    49   26865    3/9/2020   WHITEFORD'S INC
    78   27777    3/9/2020   WIDMOR INVESTMENT, LLC                                    x
    29   11182    3/5/2020   WILLIAMS BROS MARKETS #12 VONS MARKETS                    x
    25    9569    3/4/2020   WILLOWBROOK
    25    9571    3/4/2020   WILLOWBROOK FARMS
    25    9570    3/4/2020   WILLOWBROOK FARMS
    17    3228    3/4/2020   WINDMILL FARM - HARVEST MEAT CO - SAN DIEGO
    24   16210    3/4/2020   WINN DIXIE                                                x
    24   18437    3/4/2020   WINN DIXIE                                                x
    24   17720    3/4/2020   WINN DIXIE                                                x
    24   16238    3/4/2020   WINN DIXIE                                                x
    24   16234    3/4/2020   WINN DIXIE                                                x
    24   16233    3/4/2020   WINN DIXIE                                                x
    24   16229    3/4/2020   WINN DIXIE                                                x
    24   16227    3/4/2020   WINN DIXIE                                                x
    24   16218    3/4/2020   WINN DIXIE                                                x
    24   16211    3/4/2020   WINN DIXIE                                                x
    24   18517    3/4/2020   WINN DIXIE - WINN-DIXIE/ATLANTA                           x
    24      71    3/4/2020   WINN DIXIE STORE - WINN-DIXIE MIAMI DIV                   x
    24   27298    3/4/2020   WINN-DIXIE CORPORATION                                    x
    24   27295    3/4/2020   WINN-DIXIE LOGISTICS, INC.                                x
    24   27281    3/4/2020   WINN-DIXIE PROCUREMENT, INC.                              x
    24   27279    3/4/2020   WINN-DIXIE STORES, INC.                                   x



                                                 Page 27 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 58 of 104 PageID #:260079
                                        George's & Peco Opt-Outs (Name)


    24   27280   3/4/2020   WINN-DIXIE STORES, INC. (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)   x
    18   20597   3/4/2020   WINTON COLD STORAGE - BUCKHEAD MEAT - HOUSTON                          x
    78   18890   3/9/2020   WKS RESTAURANTS - WKS RESTAURANTS CORP                                 x
    78   14695   3/9/2020   WKS RESTAURANTS CORP                                                   x
    35   27635   3/5/2020   WOODFOOD SQUARE ASSOCIATES LIMITED PARTNERSHIP
    25    6318   3/4/2020   WOODMANS FOOD MARKET
    25   27356   3/4/2020   WOODMAN'S FOOD MARKET, INC.
    35   27636   3/5/2020   WSI SATELLITE, INC.
    25    3981   3/4/2020   XPO LOGISTICS - SCHNUCK MARKETS INC
    23   27264   3/4/2020   YARD HOUSE USA, INC.
    29     305   3/5/2020   YOSEMITE WHOLESALE - THE SAVE MART COMPANIES                           x
    61    1095   3/9/2020   ZERO MOUNTAIN - CONAGRA BRANDS INC-RUSSELLVILLE
    86   27800   3/9/2020   ZOOM FOODS INC




                                                 Page 28 of 28
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 59 of 104 PageID #:260080




                            Exhibit E3
  Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 60 of 104 PageID #:260081
                                                       Amick Opt-Outs (ID)


                                                                                                   Request
                                                                                                   Includes
Request ID   JND ID    Date Received                                         Name
                                                                                                   Assigned
                                                                                                    Claims
         1     12821       1/15/2020   COLORADO QUALITY RESEARCH INC
         1     11704       1/15/2020   COLORADO QUALITY RESEARCH INC
         2     26759       2/18/2020   KUDZU VALLEY FARMS
         2     16285       2/18/2020   KUDZU VALLEY FARMS
         3      3018       2/19/2020   ARCTIC LOGISTICS - MCLANE FOODSERVICE, INC
         3     26845       2/19/2020   C.D. HARTNETT COMPANY
         3      6394       2/19/2020   CD HARNETT
         3      1253       2/19/2020   CD HARTNETT - C D HARTNETT CO
         3       189       2/19/2020   FAST FOODS MERCHANDISERS - FAST FOOD MERCH INC/MBM CORP
         3      1641       2/19/2020   MANTECA DISTRIBUTOR CENTER - FAST FOOD MERCH INC-MBM CORP
         3        10       2/19/2020   MBM - MBM CORPORATION-COLUMBUS
         3     10696       2/19/2020   MC CARTY HULL CIGAR CO
         3     26844       2/19/2020   MCCARTY-HULL CIGAR COMPANY INC
         3     21820       2/19/2020   MCCLANE FOODSERVICE DIST
         3         6       2/19/2020   MCLANE
         3      1520       2/19/2020   MCLANE AUSTELL - MCLANE
         3     26840       2/19/2020   MCLANE COMPANY INC
         3     26842       2/19/2020   MCLANE FOODSERVICE DISTRIBUTION INC
         3     26841       2/19/2020   MCLANE FOODSERVICE INC
         3     18461       2/19/2020   MCLANE GROCERY DIST - MCLANE GROCERY DIST - EDI
         3     26843       2/19/2020   MEADOWBROOK MEAT COMPANY INC
         3        29       2/19/2020   MEADOWBROOK MEATS
         3      4035       2/19/2020   PERISHABLE FOODSERVICE - FAST FOOD MERCH INC-MBM CORP
         3      6122       2/19/2020   RACETRAC PETROLEUM - MCLANE
         3     19873       2/19/2020   RIB COOLER - MCLANE GROCERY DIST - EDI
         4      8456       2/24/2020   BOSTON MARKET CORPORATION                                      x
         5     19849       2/24/2020   CO SYSTEMS WAREHOUSE - SHAMROCK FOODS CO., INC.
         5     26847       2/24/2020   JENSEN FOODS
         5        49       2/24/2020   SHAMROCK FOODS - SHAMROCK FOODS COMPANY
         5     26849       2/24/2020   SHAMROCK TRANSPORTATION LEASING COMPANY
         5     26846       2/24/2020   UNITED FOOD SERVICE INC
         5      1086       2/24/2020   UNITED FOODSERVICE
         6      1349       2/26/2020   KALEEL BROS - KALEEL BROS INC
         6     26850       2/26/2020   KALEEL BROTHERS INC
         7     19798       2/26/2020   ALMACEN CENTRAL AMIGO - WALMART ALMACEN CENTRAL AMIGO #2
         7      2577       2/26/2020   CATCHUP LOGISTICS - WAL MART STORES INC
         7      3187       2/26/2020   EVANSVILLE COLD STORAGE - WAL MART STORES INC
         7      1685       2/26/2020   PORTION MEATS - WALMART
         7     12637       2/26/2020   RECKITT (SAMS DC 6099)
         7     13993       2/26/2020   RECKITT (WAL-MART/SAMS # 6047)
         7      6259       2/26/2020   RICHARDSON VFW BUCKINGHAM - WALMART INC
         7        25       2/26/2020   SAMS CLUB
         7      6335       2/26/2020   SAMS DC
         7     26857       2/26/2020   SAM'S EAST INC
         7     26856       2/26/2020   SAM'S WEST INC
         7     20784       2/26/2020   SUPER AHORROS - WAL MART SUPERCENTER AP
         7         1       2/26/2020   WALMART
         7     26851       2/26/2020   WALMART INC
         7     26853       2/26/2020   WAL-MART LOUISIANA LLC
         7     26854       2/26/2020   WAL-MART STORES ARKANSAS LLC
         7     26855       2/26/2020   WAL-MART STORES EAST LP
         7     26852       2/26/2020   WAL-MART STORES TEXAS LLC
         8       256        3/4/2020   COLUMBIA MEATS
         8     21253        3/4/2020   MI RANCHITO SP MARKET - COLUMBIA MEATS
         8      1964        3/4/2020   SHIP TO COLUMBIA - SHIP TO COLUMBIA
         9     24692        3/4/2020   BARI IMPORTING
         9     26901        3/4/2020   BARI IMPORTING CORPORATION



                                                           Page 1 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 61 of 104 PageID #:260082
                                             Amick Opt-Outs (ID)


     9   26902   3/4/2020   BARI ITALIAN FOODS
     9      68   3/4/2020   CHENEY BROS - CHENEY BROTHERS INC
     9   26903   3/4/2020   CHENEY BROS., INC.
     9   26904   3/4/2020   CHENEY BROTHER, INC-AUTOFAX
     9   26905   3/4/2020   CHENEY BROTHERS
     9   26914   3/4/2020   CHENEY BROTHERS - PUNTA GORD
     9   26906   3/4/2020   CHENEY BROTHERS INC
     9   26907   3/4/2020   CHENEY BROTHERS INC N CAROLINA
     9   26908   3/4/2020   CHENEY BROTHERS INC.
     9   26909   3/4/2020   CHENEY BROTHERS INC. OCALA
     9   26910   3/4/2020   CHENEY BROTHERS INC. RIVIERA
     9   26911   3/4/2020   CHENEY BROTHERS PUNTA GORDA
     9   26912   3/4/2020   CHENEY BROTHERS, INC.
     9   26913   3/4/2020   CHENEY BROTHERS-OCALA
     9   26915   3/4/2020   CHENEY BROTHERS-RIVIERA BE
     9    6039   3/4/2020   CHENEY STATESVILLE - CHENEY BROTHERS
     9    2016   3/4/2020   GRAND WESTERN
     9   26916   3/4/2020   GRAND WESTERN BRANDS INC
     9   26917   3/4/2020   GRAND WESTERN BRANDS, INC.
     9   26918   3/4/2020   MEAT & SEAFOOD SOLUTIONS LLC
     9   26919   3/4/2020   MEAT & SEAFOOD SOLUTIONS, LLC
     9   26920   3/4/2020   MEAT AND SEAFOOD SOLUTIONS
     9    2532   3/4/2020   MEAT&SEAFOOD SOLUTIONS - MEAT AND SEAFOOD SOLUTIONS
     9   26921   3/4/2020   PATE DAWSON
     9   12087   3/4/2020   PATE DAWSON (DOT ST)
     9   26922   3/4/2020   PATE DAWSON CO
     9   26924   3/4/2020   PATE DAWSON COMPANY
     9   13931   3/4/2020   PATE DAWSON COMPANY (GREENSBO)
     9   26925   3/4/2020   PATE DAWSON COMPANY-ATLANT
     9   26926   3/4/2020   PATE DAWSON COMPANY-GOLDSB
     9    9387   3/4/2020   PATE DAWSON COMP-FAYETTEVI
     9   26923   3/4/2020   PATE DAWSON COMP-STATESVIL
     9   26927   3/4/2020   PATE DAWSON INC
     9     147   3/4/2020   PATE DAWSON SOUTHERN FOODS - PATE DAWSON COMPANY-GOLDSB
     9   26928   3/4/2020   PATE-DAWSON CO INC
     9   26929   3/4/2020   PATE-DAWSON COMPANY, INC.
     9    6587   3/4/2020   PDNC
     9   26941   3/4/2020   PDNC, LLC
     9    2308   3/4/2020   PUNTA GORDA
     9   26930   3/4/2020   SOUTHERN FOODS
     9     990   3/4/2020   SOUTHERN FOODS - SOUTHERN FOOD BROKERS
     9   26934   3/4/2020   SOUTHERN FOODS DBA SOUTHE
     9   26933   3/4/2020   SOUTHERN FOODS GROUP LLC-NC
     9   26935   3/4/2020   SOUTHERN FOODS INC
     9   26936   3/4/2020   SOUTHERN FOODS INC.
     9   26937   3/4/2020   SOUTHERN FOODS LLC
     9   26938   3/4/2020   SOUTHERN FOODS, INC.
     9   26939   3/4/2020   SOUTHERN FOODS/BOWLING GR
     9   26940   3/4/2020   SOUTHERN FOODS/REINHART BO
     9   26931   3/4/2020   SOUTHERN FOODS-KY
     9   26932   3/4/2020   SOUTHERN FOODS-NC
    10     520   3/3/2020   UNITED SUPERMARKETS - UNITED SUPERMARKETS INC
    10   26942   3/3/2020   UNITED SUPERMARKETS LLC
    11   19807   3/4/2020   CAJUN OPERATING - CAJUN OPERATING CO                          x
    11   26944   3/4/2020   CAJUN OPERATING COMPANY                                       x
    11   26943   3/4/2020   CHURCH'S CHICKEN                                              x
    11     210   3/4/2020   CHURCHS CHICKEN - CHURCHS 1620-THEODORE                       x
    11   20385   3/4/2020   SA REST CHURCH HOME OFFICE - SA REST CORP - CHURCHS CHICKEN   x
    12   26945   3/4/2020   KERN FOOD DISTRIBUTING
    12     502   3/4/2020   KERN FOODS DISTRIBUTOR
    13    5049   3/3/2020   ACADIAN FINE FOODS - KRISPY KRUNCHY FOODS LLC



                                                Page 2 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 62 of 104 PageID #:260083
                                             Amick Opt-Outs (ID)


    13    3419   3/3/2020   CAPITOL DISTRIBUTOR MERIDIAN - KRISPY KRUNCHY FOODS LLC
    13     281   3/3/2020   KRISPY KRUNCHY FOODS - KRISPY KRUNCHY FOODS LLC
    13   26946   3/3/2020   KRISPY KRUNCHY FOODS LLC
    13    2106   3/3/2020   MTC DISTRIBUTOR - KRISPY KRUNCHY FOODS LLC
    14   26859   3/3/2020   CHECKERS DRIVE-IN RESTAURANTS INC                                    x
    15   20063   3/3/2020   AUSTIN WINGS II RIVERSID - TEXAS WINGS, INC. DBA HOOTERS             x
    15   20098   3/3/2020   FRISCO WINGS - TEXAS WINGS, INC. DBA HOOTERS                         x
    15   20065   3/3/2020   FT WORTH WINGS - TEXAS WINGS, INC. DBA HOOTERS                       x
    15   26950   3/3/2020   GIBSON GRECO & WOOD LTD                                              x
    15     915   3/3/2020   HOOTERS - HOOTERS FOODS INC                                          x
    15   14953   3/3/2020   LAS CRUCES HOOTERS LTD                                               x
    15   20018   3/3/2020   MESQUITE WINGS - TEXAS WINGS, INC. DBA HOOTERS                       x
    15   18574   3/3/2020   PHOENIX HOOTERS - PHOENIX HOOTERS INC                                x
    15   26949   3/3/2020   RESTAURANTS OF AMERICA INC                                           x
    15   20004   3/3/2020   SAN ANTONIO WINGS VENTURE WURZBACH - TEXAS WINGS, INC. DBA HOOTERS   x
    15   20688   3/3/2020   TEXAS WINGS - TEXAS WINGS, INC. DBA HOOTERS                          x
    16   26954   3/4/2020   BOB EVANS FARMS INC                                                  x
    16    4686   3/4/2020   BOB EVANS REST - BOB EVANS FARMS                                     x
    16   19907   3/4/2020   OWENS SULPHUR SPRINGS - BOB EVANS FARMS, INC.                        x
    17   21300   3/4/2020   4X W&D WHOLESALE DIRECT - HARVEST FOOD DISTRUBUTORS
    17    4436   3/4/2020   99 RANCH MARKET - HARVEST MEAT COMPANY
    17    3024   3/4/2020   ACS WAREHOUSE - SHERWOOD FOOD DISTRIBUTORS
    17    5012   3/4/2020   AJS WAREHOUSE - SHERWOOD FOODS - OH
    17    2957   3/4/2020   AMC COLD STORAGE - HARVEST MEAT COMPANY
    17    1627   3/4/2020   AMC WAREHOUSES - HARVEST MEAT COMPANY
    17    2585   3/4/2020   AMERISTAR CASINOS - WESTERN BOXED MEATS - TRUCK
    17    1663   3/4/2020   ARTIC COLD STORAGE - SHERWOOD FOOD DISTRIBUTORS
    17    3019   3/4/2020   BEST FREEZER SEASUN - SHERWOOD FOOD DISTRIBUTORS
    17   14185   3/4/2020   CASCADE FOOD BRKR/HARVEST MEAT
    17   13829   3/4/2020   CASCADE FOOD BROKERS
    17   12796   3/4/2020   CASCADE FOOD BROKERS CO-REMIT
    17   26963   3/4/2020   CASCADE FOOD BROKERS, INC.
    17    1588   3/4/2020   COLUMBIA COLD STORAGE - WESTERN BOXED MEATS - RAIL
    17   26960   3/4/2020   DEL MAR ACQUISITION INC.
    17   26959   3/4/2020   DEL MAR HOLDING LLC
    17   19901   3/4/2020   DENVER LOCATION - HARVEST MEAT CO - SAN DIEGO
    17    4545   3/4/2020   DOYLE DISTRIBUTOR - WESTERN BOXED MEATS
    17    6217   3/4/2020   FRASIER - HARVEST MEAT CO - SAN DIEGO
    17    5753   3/4/2020   FRAZIER FARM - HARVEST MEAT CO - SAN DIEGO
    17   26965   3/4/2020   GALLY INVESTMENTS S DE R.L. DE C.V.
    17   26973   3/4/2020   HAMILTON MEAT, LLC D/B/A HAMILTON MEATS & PROVISIONS
    17   14719   3/4/2020   HAMILTON MEATS
    17    9626   3/4/2020   HAMILTON MEATS INC
    17    3107   3/4/2020   HAMILTON MEATS&PROVISIONS - HAMILTON MEAT COMPANY
    17    3569   3/4/2020   HARV LOCAL RETAILERS - HARVEST MEAT CO - SAN DIEGO
    17      44   3/4/2020   HARVEST FOODS DISTRIBUTOR - HARVEST MEAT (PHOENIX AZ)
    17   10606   3/4/2020   HARVEST MEAT - SALT LAKE CITY
    17    9290   3/4/2020   HARVEST MEAT CO
    17    9289   3/4/2020   HARVEST MEAT CO
    17   10551   3/4/2020   HARVEST MEAT CO %AMERICOLD
    17   12474   3/4/2020   HARVEST MEAT CO (CCS WOODLAND)
    17   11845   3/4/2020   HARVEST MEAT CO (EL ALTENO)
    17   14243   3/4/2020   HARVEST MEAT CO (FACTOR SALES)
    17   13000   3/4/2020   HARVEST MEAT CO (GLACIER COLD)
    17   12475   3/4/2020   HARVEST MEAT CO (PACIFIC)
    17   11846   3/4/2020   HARVEST MEAT CO (PHO RANCH MK)
    17   14244   3/4/2020   HARVEST MEAT CO (PIPER FOODS)
    17   11962   3/4/2020   HARVEST MEAT CO (PRAISE CS)
    17   13001   3/4/2020   HARVEST MEAT CO (SUN VALLEY)
    17   14245   3/4/2020   HARVEST MEAT CO (WOODLAND)
    17   13002   3/4/2020   HARVEST MEAT CO(GOLDBERRY)



                                                Page 3 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 63 of 104 PageID #:260084
                                             Amick Opt-Outs (ID)


    17   14246   3/4/2020   HARVEST MEAT CO(LAUDERHILL)
    17   11963   3/4/2020   HARVEST MEAT CO(MEDLEY)
    17   13003   3/4/2020   HARVEST MEAT CO(NEW MARCO)
    17   14247   3/4/2020   HARVEST MEAT CO(PHOENIX)
    17   11191   3/4/2020   HARVEST MEAT CO/CLUB STORES
    17   10493   3/4/2020   HARVEST MEAT CO/INDEP #C1-2
    17   11381   3/4/2020   HARVEST MEAT COMPANY SALVATION ARMY %MCCLELLAN AFB
    17   26957   3/4/2020   HARVEST MEAT COMPANY, INC.
    17   26971   3/4/2020   HARVEST MEAT COMPANY, INC. D/B/A HARVEST FOOD DISTRIBUTORS
    17    9920   3/4/2020   HARVEST MEAT/COLUMBIA COLSTOR
    17   11457   3/4/2020   HARVEST MEAT/SD COLD STORAGE
    17   11164   3/4/2020   HARVEST MEAT/SEAPORT MEAT CO
    17   14248   3/4/2020   HARVEST MEATS (LAND POULTRY)
    17   11964   3/4/2020   HARVEST MEATS (NEW KINGS)
    17    9109   3/4/2020   HARVEST MEATS COMPANY-SACRAMENTO
    17    4626   3/4/2020   HARVEST NEWARK - HARVEST MEAT CO - SAN DIEGO
    17    6276   3/4/2020   HOMEGROWN MEATS - HARVEST MEAT CO - SAN DIEGO
    17    4770   3/4/2020   HUNG SANG - WESTERN BOXED MEATS - TRUCK
    17    5352   3/4/2020   JT FOODS SPECIALTY - HARVEST MEAT COMPANY, INC
    17    3381   3/4/2020   KENTS MARKET - HARVEST MEAT (PHOENIX AZ)
    17    5198   3/4/2020   KOREANA PLAZA - HARVEST MEAT COMPANY
    17   26964   3/4/2020   LAMCP CAPITAL, LLC
    17    3944   3/4/2020   MATAS FRUIT STORE - HARVEST MEAT COMPANY
    17    2097   3/4/2020   NOR AM COLD STORAGE - HARVEST MEAT COMPANY
    17    1063   3/4/2020   NORTHGATE MARKET - HARVEST MEAT CO - SAN DIEGO
    17    3167   3/4/2020   SACRAMENTO FREEZER - HARVEST MEAT CO - SAN DIEGO
    17    1822   3/4/2020   SAN DIEGO COLD STORAGE - HARVEST MEAT COMPANY
    17    6282   3/4/2020   SAN DIEGO LOC RETAIL - HARVEST MEAT CO - SAN DIEGO
    17   26962   3/4/2020   SAND DOLLAR HOLDINGS, INC.
    17    2537   3/4/2020   SEATTLE COLE STORAGE - WESTERN BOXED MEATS - RAIL
    17   26966   3/4/2020   SFD ACQUISITION LLC
    17   26968   3/4/2020   SFD COMPANY LLC
    17   26967   3/4/2020   SFD TRANSPORTATION CORP.
    17    5104   3/4/2020   SHEILA COLD STORAGE - HARVEST MEAT CO - SAN DIEGO
    17   26970   3/4/2020   SHERWOOD FOOD DISTRIBUTORS
    17   26956   3/4/2020   SHERWOOD FOOD DISTRIBUTORS, L.L.C.
    17      34   3/4/2020   SHERWOOD FOODS DISTRIBUTOR - SHERWOOD FOODS
    17   11631   3/4/2020   SHERWOOD ORLANDO
    17   26969   3/4/2020   SOUTHERN FRESH FOODS, LLC
    17   26961   3/4/2020   SURFLINER HOLDINGS, INC.
    17    1693   3/4/2020   VERNS&SONS - WESTERN BOXED MEATS
    17    3980   3/4/2020   VICENTE FOODS - HARVEST MEAT CO - SAN DIEGO
    17   20733   3/4/2020   VINA&SONS FOODS DIST - HARVEST MEATS
    17    3825   3/4/2020   WBX NEWPORT AVE MARKET - NEWPORT AVENUE MARKET
    17    8037   3/4/2020   WESTERN BOX J&D CS AMERISTAR
    17    8307   3/4/2020   WESTERN BOXED
    17     263   3/4/2020   WESTERN BOXED MEAT DIST - WESTERN BOXED MEAT DIST
    17   26958   3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC.
    17   26972   3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC. A/K/A WBX
    17    3228   3/4/2020   WINDMILL FARM - HARVEST MEAT CO - SAN DIEGO
    21    1859   3/4/2020   BERKSHIRE REFRIGERATED WAREHOUSING - JETRO CASH & CARRY
    21    1915   3/4/2020   COMMERCIAL COLD WINTER HAVEN - JETRO CASH & CARRY
    21    1887   3/4/2020   FREEZ PAK LOGISTICS - JETRO CASH AND CARRY ENTERPRISES LLC
    21    2672   3/4/2020   HALLS CHICKEN - JETRO CASH AND CARRY ENTERPRISES LLC
    21     881   3/4/2020   HALLS WAREHOUSE - JETRO CASH AND CARRY ENTERPRISES LLC
    21    1833   3/4/2020   HENNECOLD STORAGE - JETRO CASH & CARRY
    21   27254   3/4/2020   HYCO RESTAURANT SUPPLY CO., INC.
    21    2821   3/4/2020   INLAND COLD STORAGE - JETRO CASH AND CARRY ENTERPRISES LLC
    21   27237   3/4/2020   JETRO ACCEPTANCE, LLC
    21   27242   3/4/2020   JETRO CASH & CARRY ENTERPRISES, INC.
    21   27228   3/4/2020   JETRO CASH AND CARRY ENTERPRISES, LLC



                                                Page 4 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 64 of 104 PageID #:260085
                                              Amick Opt-Outs (ID)


    21    8652   3/4/2020   JETRO CASH&CARRY
    21      14   3/4/2020   JETRO HOLDINGS - JETRO CASH AND CARRY ENTERPRISES LLC
    21   27241   3/4/2020   JETRO HOLDINGS, INC.
    21   27225   3/4/2020   JETRO HOLDINGS, LLC
    21   27240   3/4/2020   JETRO JMDH HOLDINGS, INC.
    21   27248   3/4/2020   JETRO LOVE, INC.
    21   27231   3/4/2020   JETRO MANAGEMENT AND DEVELOPMENT CORP.
    21   27244   3/4/2020   JETRO MIDATLANTIC, INC.
    21   27249   3/4/2020   JETRO RDNY CORP.
    21   27238   3/4/2020   JETRO RDNY LLC
    21   27246   3/4/2020   JETRO WHOLESALE BEER CORP.
    21   27239   3/4/2020   JRD HOLDINGS, INC.
    21   27226   3/4/2020   JRD HOLDINGS, LLC
    21   27236   3/4/2020   JRD IMC, LLC
    21   27227   3/4/2020   JRD UNICO, INC.
    21   27245   3/4/2020   RD AMERICA, INC.
    21   27232   3/4/2020   RD AMERICA, LLC
    21   27250   3/4/2020   RD FOOD SERVICES LP
    21    3564   3/4/2020   RD FOODSERVICE - JETRO CASH & CARRY
    21   27233   3/4/2020   RD MASS, INC.
    21   27234   3/4/2020   RD UNITED, LLC
    21   27247   3/4/2020   RD/JET, INC.
    21   27252   3/4/2020   RDE ELMHURST OPERATIONS, INC.
    21   27235   3/4/2020   RD-JET, LLC
    21   27251   3/4/2020   RDNY, L.P.
    21    9615   3/4/2020   RESTAURANT DEPOT # 70
    21    9466   3/4/2020   RESTAURANT DEPOT # 701
    21    9467   3/4/2020   RESTAURANT DEPOT # 703
    21   10831   3/4/2020   RESTAURANT DEPOT #129
    21   10871   3/4/2020   RESTAURANT DEPOT #13 (IND)
    21   11382   3/4/2020   RESTAURANT DEPOT #145
    21    9616   3/4/2020   RESTAURANT DEPOT #146 RDELLC
    21   10538   3/4/2020   RESTAURANT DEPOT #153
    21   10563   3/4/2020   RESTAURANT DEPOT #154
    21   11390   3/4/2020   RESTAURANT DEPOT #156
    21   11410   3/4/2020   RESTAURANT DEPOT #157
    21   11168   3/4/2020   RESTAURANT DEPOT #169
    21    9468   3/4/2020   RESTAURANT DEPOT #23 POMPA
    21   10591   3/4/2020   RESTAURANT DEPOT #30
    21   10581   3/4/2020   RESTAURANT DEPOT #36
    21   10877   3/4/2020   RESTAURANT DEPOT #39
    21   10278   3/4/2020   RESTAURANT DEPOT #41
    21    9469   3/4/2020   RESTAURANT DEPOT #417
    21    9896   3/4/2020   RESTAURANT DEPOT #601
    21   10624   3/4/2020   RESTAURANT DEPOT #610
    21   10849   3/4/2020   RESTAURANT DEPOT #62
    21   10908   3/4/2020   RESTAURANT DEPOT #628
    21    9942   3/4/2020   RESTAURANT DEPOT #661
    21    9470   3/4/2020   RESTAURANT DEPOT #702
    21    9471   3/4/2020   RESTAURANT DEPOT #75
    21   27253   3/4/2020   RESTAURANT DEPOT ENTERPRISES, INC.
    21   27230   3/4/2020   RESTAURANT DEPOT ENTERPRISES, LLC
    21    9458   3/4/2020   RESTAURANT DEPOT LLC
    21    9460   3/4/2020   RESTAURANT DEPOT LLC #14
    21    9461   3/4/2020   RESTAURANT DEPOT LLC #411
    21    9462   3/4/2020   RESTAURANT DEPOT LLC #412
    21    9463   3/4/2020   RESTAURANT DEPOT LLC #413
    21    9459   3/4/2020   RESTAURANT DEPOT LLC #65
    21    9464   3/4/2020   RESTAURANT DEPOT LLC #66
    21    9465   3/4/2020   RESTAURANT DEPOT LLC #86
    21   27243   3/4/2020   RESTAURANT DEPOT, INC.



                                                 Page 5 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 65 of 104 PageID #:260086
                                             Amick Opt-Outs (ID)


    21   27229   3/4/2020   RESTAURANT DEPOT, LLC
    21   10320   3/4/2020   RESTAURANT DEPOT/DREISBACH #604
    21   11455   3/4/2020   RESTAURANT DEPOT/LINEAGE#705
    22      75   3/4/2020   BJS WHOLESALE - B J S WHOLESALE CLUB INC
    22   27256   3/4/2020   BJ'S WHOLESALE CLUB HOLDINGS, INC.
    22   27255   3/4/2020   BJ'S WHOLESALE CLUB, INC.
    22   27257   3/4/2020   CVC BEACON LP
    22   27259   3/4/2020   GREEN EQUITY INVESTORS SIDE V, L.P.
    22   27258   3/4/2020   GREEN EQUITY INVESTORS V, L.P.
    23   27273   3/4/2020   BAHAMA BREEZE HOLDINGS, LLC
    23   27269   3/4/2020   CAPITAL GRILLE HOLDINGS, INC.
    23   27263   3/4/2020   CHEDDAR'S CASUAL CAFE, INC.
    23   27262   3/4/2020   CHEDDAR'S RESTAURANT HOLDING CORP.
    23   27270   3/4/2020   DARDEN CORPORATION
    23   27274   3/4/2020   DARDEN DIRECT DISTRIBUTION, INC.
    23     116   3/4/2020   DARDEN REST - DDDI
    23   27260   3/4/2020   DARDEN RESTAURANTS, INC
    23   27272   3/4/2020   EDDIE V'S HOLDINGS, LLC
    23   27275   3/4/2020   FLORIDA SE, LLC
    23   27261   3/4/2020   GMRI, INC.
    23   27266   3/4/2020   N AND D RESTAURANTS, LLC
    23   27276   3/4/2020   OLIVE GARDEN HOLDINGS, LLC
    23   27267   3/4/2020   OLIVE GARDEN OF TEXAS, LLC
    23   27265   3/4/2020   RARE HOSPITALITY INTERNATIONAL, INC.
    23   27268   3/4/2020   RARE HOSPITALITY MANAGEMENT LLC
    23   27271   3/4/2020   SEASON 52 HOLDINGS, LLC
    23   27264   3/4/2020   YARD HOUSE USA, INC.
    24    4170   3/4/2020   ABERDEEN FREEZER - C&S WHOLESALE GROCERS                                       x
    24    2210   3/4/2020   ALLIED - C&S WHOLESALE GROCERS                                                 x
    24    1214   3/4/2020   ATLANTIC COLD STORAGE - WINN-DIXIE DELI                                        x
    24    1419   3/4/2020   BI LO HOLDINGS - BI-LO GLENNVILLE #5744                                        x
    24   27286   3/4/2020   BI-LO                                                                          x
    24   27291   3/4/2020   BI-LO HOLDING FINANCE LLC                                                      x
    24   27288   3/4/2020   BI-LO LLC                                                                      x
    24   27292   3/4/2020   BI-LO, LLC                                                                     x
    24   27293   3/4/2020   BI-LO, LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)                        x
    24   27287   3/4/2020   BI-LOHOLDING LLC                                                               x
    24   27299   3/4/2020   BRUNO'S SUPERMARKETS INCORPORATED                                              x
    24       9   3/4/2020   C&S - C&S WHOLESALE GROCERS                                                    x
    24   27296   3/4/2020   C&S WHOLESALE GROCERS, INC.                                                    x
                            C&S WHOLESALE GROCERS, INC. (AS ASSIGNOR TO SOUTHEASTERN GROCERS, LLC, WINN-
    24   27297   3/4/2020   DIXIE STORES, INC., AND BI-LO HOLDING LLC)                                     x
    24     782   3/4/2020   CAMDEN STORAGE - C & S WHOLESALE GROCERS                                       x
    24    3341   3/4/2020   DELAWARE REFRIGERATED - C&S WHOLESALE GROCERS                                  x
    24   27284   3/4/2020   FRESCO Y MAS                                                                   x
    24     629   3/4/2020   GROCERS SUPPLY - C&S WHOLESALE GROCERS                                         x
    24   27282   3/4/2020   HARVEYS                                                                        x
    24    6457   3/4/2020   HARVEY'S                                                                       x
    24    1006   3/4/2020   HAWAIIAN EXPRESS - C & S WHOLESALE GROCERS/MILTRY                              x
    24    2220   3/4/2020   HOOSIER WAREHOUSE INDIANAPOLIS - C & S WHOLESALE GROCERS                       x
    24   27290   3/4/2020   J.H. HARVEY CO., LLC                                                           x
    24     339   3/4/2020   JH JARVEY - J H HARVEY'S                                                       x
    24   18570   3/4/2020   POLLO FRESCO Y MAS - POLLO FRESCO Y MAS DNU                                    x
    24   27294   3/4/2020   SAMSON MERGER SUB, LLC                                                         x
    24   27285   3/4/2020   SAVE-RITE                                                                      x
    24   27277   3/4/2020   SOUTHEASTERN GROCERS LLC                                                       x

    24   27278   3/4/2020   SOUTHEASTERN GROCERS LLC (AS ASSIGNEED OF C&S WHOLESALE GROCERS, INC.)         x
    24    4847   3/4/2020   STAUFFERS FOODS DISTRIBUTOR - C & S WHOLESALE GROCERS                          x
    24   27289   3/4/2020   SUPERBRAND                                                                     x
    24   27283   3/4/2020   SWEET BAY                                                                      x



                                                 Page 6 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 66 of 104 PageID #:260087
                                              Amick Opt-Outs (ID)


    24    1156   3/4/2020   SWEETBAY - HANNAFORD BROTHERS CO                                       x
    24     564   3/4/2020   TOPS FRIENDLY MARKETS - C&S WHOLESALE GROCERS                          x
    24    1662   3/4/2020   TOPS MARKET - C&S WHOLESALE GROCERS                                    x
    24   16210   3/4/2020   WINN DIXIE                                                             x
    24   18437   3/4/2020   WINN DIXIE                                                             x
    24   17720   3/4/2020   WINN DIXIE                                                             x
    24   16238   3/4/2020   WINN DIXIE                                                             x
    24   16234   3/4/2020   WINN DIXIE                                                             x
    24   16233   3/4/2020   WINN DIXIE                                                             x
    24   16229   3/4/2020   WINN DIXIE                                                             x
    24   16227   3/4/2020   WINN DIXIE                                                             x
    24   16218   3/4/2020   WINN DIXIE                                                             x
    24   16211   3/4/2020   WINN DIXIE                                                             x
    24   18517   3/4/2020   WINN DIXIE - WINN-DIXIE/ATLANTA                                        x
    24      71   3/4/2020   WINN DIXIE STORE - WINN-DIXIE MIAMI DIV                                x
    24   27298   3/4/2020   WINN-DIXIE CORPORATION                                                 x
    24   27295   3/4/2020   WINN-DIXIE LOGISTICS, INC.                                             x
    24   27281   3/4/2020   WINN-DIXIE PROCUREMENT, INC.                                           x
    24   27279   3/4/2020   WINN-DIXIE STORES, INC.                                                x
    24   27280   3/4/2020   WINN-DIXIE STORES, INC. (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)   x
    25     754   3/4/2020   A STEIN MEAT PRODUCTS - BLOCKED-A STEIN MEAT PRODUCTS INC
    25   27329   3/4/2020   A. STEIN MEAT PRODS., INC.
    25     367   3/4/2020   ACTION MEAT - ACTION MEAT DISTRIBUTORS
    25   27300   3/4/2020   ACTION MEAT DISTRIBUTORS, INC.
    25     114   3/4/2020   AFFILIATED FOODS - AMERICOLD
    25   27301   3/4/2020   AFFILIATED FOODS, INC.
    25    2289   3/4/2020   AGNE - ASSOC GROCERS OF NEW ENGLAND
    25   27310   3/4/2020   AJ'S FINE FOODS
    25   27302   3/4/2020   ALEX LEE, INC.
    25    1871   3/4/2020   AMERICAN SEAWAY FOODS
    25   24076   3/4/2020   AR DEPT OF CORRECTIONS - COLORADO BOXED BEEF
    25    1010   3/4/2020   ASF - GIANT EAGLE
    25   27326   3/4/2020   ASF MEAT
    25   19922   3/4/2020   ASSOCIATED - ASSOCIATED FOOD STORES - EDI
    25     208   3/4/2020   ASSOCIATED FOOD STORE - ASSOC FOOD STORES
    25   27305   3/4/2020   ASSOCIATED FOOD STORES, INC.
    25     132   3/4/2020   ASSOCIATED GROCERS - ASSOCIATED GROCERS, INC
    25     459   3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND - ASSOCIATED GROCERS OF NE
    25   27307   3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND, INC.
    25   27306   3/4/2020   ASSOCIATED GROCERS, INC.
    25     214   3/4/2020   BASHAS - BASHAS' INC (FOOD CITY)
    25   27309   3/4/2020   BASHAS' DINE
    25   27308   3/4/2020   BASHAS' INC.
    25   27313   3/4/2020   BIG Y EXPRESS
    25     462   3/4/2020   BIG Y FOODS - BOZZUTO'S INC
    25   27312   3/4/2020   BIG Y FOODS, INC.
    25   27350   3/4/2020   BOWMAN FOODS, INC.
    25     154   3/4/2020   BROOKSHIRE GROCERY - BROOKSHIRE GROC TYLER
    25   27316   3/4/2020   BROOKSHIRE GROCERY COMPANY
    25   19474   3/4/2020   BROOKSHIRES FOOD STORES - BROOKSHIRES FOOD STORES
    25    6654   3/4/2020   BUFFALO BASIC INGREDIENTS
    25   27335   3/4/2020   BUFFALO BASIC INGREDIENTS, INC. D/B/A MAPLE LEAF FOODS
    25     140   3/4/2020   BUTLER REFRIGERATED HARMONY - GIANT EAGLE INC
    25   27325   3/4/2020   BUTLER REFRIGERATED MEATS
    25     112   3/4/2020   CBBC OPCO D B A COLORADO BOXED BEEF - COLORADO BOX BEEF-LAKELAND
    25   24220   3/4/2020   CBBC OPCO LLC D/B/A COLORADO BOXED
    25   27319   3/4/2020   CBBC OPCO, LLC D/B/A COLORADO BOXED BEEF
    25     407   3/4/2020   CERTCO - CERTCO
    25   27320   3/4/2020   CERTCO, INC.
    25     904   3/4/2020   COLD STORAGE - SCHNUCK MARKETS




                                                  Page 7 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 67 of 104 PageID #:260088
                                             Amick Opt-Outs (ID)




    25   10853   3/4/2020   COLDSTORE / SCHNUCK MARKETS INC COLDSTORAGE REFRIGERATION WAREHOUSE
    25   26788   3/4/2020   COLORADO BOXED BEEF
    25   16273   3/4/2020   COLORADO BOXED BEEF
    25   16198   3/4/2020   COLORADO BOXED BEEF
    25   16197   3/4/2020   COLORADO BOXED BEEF
    25   16196   3/4/2020   COLORADO BOXED BEEF
    25   27327   3/4/2020   CRANBERRY GREAT LAKES COLD STORAGE
    25    1980   3/4/2020   CULEBRA MEAT - COLORADO BOXED BEEF INC
    25     704   3/4/2020   DISTRIBUTOR GROUP - THE DISTRIBUTION GROUP, INC
    25   27333   3/4/2020   DIVERSIFIED DAIRY PRODUCTS, INC.
    25    4419   3/4/2020   EJ DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    25    2518   3/4/2020   ELMWOOD WAREHOUSING BUFFALO - LATINA BOULEVARD FOODS LLC
    25   27348   3/4/2020   F&T FOODS, INC.
    25     266   3/4/2020   FAREWAY STORE - FAREWAY STORES, INC
    25   27321   3/4/2020   FAREWAY STORES, INC.
    25    2826   3/4/2020   FFM FREEDOM - FFM FREEDOM ROAD RSC
    25   27345   3/4/2020   FLOCO FOODS, INC.
    25   27311   3/4/2020   FOOD CITY
    25    1265   3/4/2020   FOOD CITY - PERDUE PAYMENTS
    25   27314   3/4/2020   FRESH ACRES MARKET
    25   27318   3/4/2020   FRESH BY BROOKSHIRE'S
    25   27324   3/4/2020   FRESH FOODS MANUFACTURING
    25   27813   3/4/2020   GETGO
    25   27811   3/4/2020   GETGO OPERATING, LLC
    25   27812   3/4/2020   GETGO RE HOLDINGS
    25     117   3/4/2020   GIANT EAGLE
    25    7209   3/4/2020   GIANT EAGLE GREAT LAKES COLD STORAGE
    25    7027   3/4/2020   GIANT EAGLE THE TAMARKIN
    25   27322   3/4/2020   GIANT EAGLE, INC.
    25      95   3/4/2020   GOLUB - GOLUB CORPORATION
    25   27328   3/4/2020   GREAT LAKES COLD STORAGE
    25     909   3/4/2020   GREAT LAKES COLD STORAGE - GIANT EAGLE
    25    1977   3/4/2020   HANSON COLD STORSGE - PIGGLY WIGGLY MIDWEST LLC
    25    2862   3/4/2020   HANSONS MEAT PLANT - PIGGLY WIGGLY MIDWEST LLC
    25   24232   3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRU
                            HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS - CENTRAL
    25     215   3/4/2020   GROCERS
    25   27330   3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS, INC.
    25    5120   3/4/2020   INTEGRATED SERVICE GROUP - COLORADO BOXED BEEF COMPANY
    25    2473   3/4/2020   INTERSTATE COLD STORAGE - GIANT EAGLE
    25     594   3/4/2020   IRA HIGDON GROCERY - IRA HIGDON GROCERY CO, INC
    25   27331   3/4/2020   IRA HIGDON GROCERY COMPANY, INC.
    25     989   3/4/2020   J&D COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
    25    4493   3/4/2020   JD MCGLOUGHLIN COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
    25    1777   3/4/2020   JH WATTLES - JH WATTLES INC
    25   27334   3/4/2020   JH WATTLES, INC. D/B/A WILLOWBROOK FARMS
    25     232   3/4/2020   KING SOLOMON FOODS - KING SOLOMON FOODS INC
    25   27332   3/4/2020   KING SOLOMON FOODS, INC.
    25   27346   3/4/2020   KJ PHARMACY, INC.
    25    4103   3/4/2020   LATINA - LATINA BOULEVARD FOODS LLC
    25     405   3/4/2020   LATINA BOULEVARD FOODS - LATINA BOULEVARD FOODS LLC
    25   27337   3/4/2020   LATINA BOULEVARD FOODS, LLC
    25   27304   3/4/2020   LOWE'S FOOD STORES, INC.
    25   11417   3/4/2020   MAGNOLIA FOODS ASSOCIATED GROCERS
    25   11122   3/4/2020   MAGNOLIA FOODS/AFFILIATED FOODS SW CENTRAL COLD STORAGE
    25   11421   3/4/2020   MAGNOLIA FOODS/ASSOCIATED GROCERS
    25    7365   3/4/2020   MAPLE LEAF FOODS INTERNATIONAL PTS
    25   27343   3/4/2020   MARKET 32
    25   27344   3/4/2020   MARKET BISTRO
    25    5161   3/4/2020   MCA MAIN - COLORADO BOXED BEEF COMPANY



                                                Page 8 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 68 of 104 PageID #:260089
                                             Amick Opt-Outs (ID)


    25     105   3/4/2020   MERCHANTS DISTRIBUTOR - MERCHANT'S DISTRIBUTORS INC
    25   27303   3/4/2020   MERCHANTS DISTRIBUTORS, LLC
    25    9945   3/4/2020   MIDWEST PREMIER/IRA HIGDON MEAT DEPARTMENT
    25   13915   3/4/2020   NATIONAL MARKETING (ASSOC GR)
    25    1373   3/4/2020   NELSONS - TROYER FOODS, INC
    25   27338   3/4/2020   NICHOLAS & CO., INC.
    25     199   3/4/2020   NICHOLAS&CO - NICHOLAS & COMPANY-LV
    25    6529   3/4/2020   OK GROCERY
    25    9907   3/4/2020   PACIFIC FOOD DISTRIBUTION
    25   11644   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25    9381   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25    9380   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25   27339   3/4/2020   PACIFIC FOOD DISTRIBUTORS, INC.
    25     143   3/4/2020   PACIFIC FOODS DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    25    4812   3/4/2020   PDF OREGON - PACIFIC FOOD DISTRIBUTORS
    25   12577   3/4/2020   PERFORMANCE FDSV-IFH(ALEX LEE)
    25     177   3/4/2020   PIGGLY WIGGLY - PIGGLY WIGGLY ALABAMA DIST
    25   24238   3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING
    25   27340   3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING CO., INC.
    25   24321   3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTOR C
    25    2960   3/4/2020   PREMIUM FOODSERVICE - PACIFIC FOOD DISTRIBUTORS
    25    6327   3/4/2020   PRICE CHOPPER SUPERMARKETS
    25   27810   3/4/2020   RISER FOODS COMPANY (F/D/B/A RISER FOODS INC.)
    25   27323   3/4/2020   RISER FOODS, INC.
    25    1199   3/4/2020   ROTTERDAM FREEZER - PRICE CHOPPERS GOLUB
    25     200   3/4/2020   SCHNUCK MARKETS - SCHNUCK MARKETS, INC
    25   27352   3/4/2020   SCHNUCK MARKETS, INC.
    25   11403   3/4/2020   SEATTLE COLD STORAGE ASSOCIATED GROCERS
    25   10254   3/4/2020   SHELTON RED APPLE AG#669 ASSOCIATED GROCERS DROP SHIP
    25   27317   3/4/2020   SPRING MARKET
    25   27349   3/4/2020   SUMTER FOODS, INC.
    25    6486   3/4/2020   SUPER 1 FOODS
    25   16260   3/4/2020   SUPER ONE FOODS
    25   16240   3/4/2020   SUPER ONE FOODS
    25   21377   3/4/2020   SUPER ONE FOODS - SUPER ONE #3
    25    2595   3/4/2020   SUPREME PIZZA SUPPLY - SUPREME PIZZA SUPPLY INC
    25   27336   3/4/2020   SUPREME PIZZA SUPPLY, INC.
    25   27315   3/4/2020   TABLE & VINE
    25     425   3/4/2020   TAMARKIN - GIANT EAGLE INC
    25   27347   3/4/2020   TB FOODS, INC.
    25    2045   3/4/2020   TC TRADING - COLORADO BOXED BEEF INC
    25   27341   3/4/2020   THE DISTRIBUTION GROUP D/B/A VAN EERDEN FOODSERVICE CO.
    25   27342   3/4/2020   THE GOLUB CORPORATION
    25     194   3/4/2020   TROYER FOODS
    25   27351   3/4/2020   TROYER FOODS, INC.
    25   19893   3/4/2020   UNITED RETAIL MERCHANTS - URM STORES
    25     476   3/4/2020   URM STORE - U R M STORES
    25    9547   3/4/2020   URM STORES INC
    25   27353   3/4/2020   URM STORES, INC.
    25     269   3/4/2020   VAN EERDEN FOODSERVICE - VAN EERDEN DISTRIBUTION CO
    25     415   3/4/2020   W LEE FLOWERS - W LEE FLOWERS & CO INC
    25   27354   3/4/2020   W. LEE FLOWERS & CO., INC.
    25     522   3/4/2020   WEINSTEIN WHOLESALE MEATS - WEINSTEIN WHOLESALE MEATS
    25   27355   3/4/2020   WEINSTEIN WHOLESALE MEATS, INC.
    25    9569   3/4/2020   WILLOWBROOK
    25    9571   3/4/2020   WILLOWBROOK FARMS
    25    9570   3/4/2020   WILLOWBROOK FARMS
    25    6318   3/4/2020   WOODMANS FOOD MARKET
    25   27356   3/4/2020   WOODMAN'S FOOD MARKET, INC.
    25    3981   3/4/2020   XPO LOGISTICS - SCHNUCK MARKETS INC




                                                 Page 9 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 69 of 104 PageID #:260090
                                             Amick Opt-Outs (ID)




    26     390   3/4/2020   ASSOCIATED GROCERS OF THE SOUTH - ASSOCIATED GROCERS OF THE SOUTH,INC
    26   27357   3/4/2020   ASSOCIATED GROCERS OF THE SOUTH INC
    26    9913   3/4/2020   MCCOYSALES/ASSOCIATED GROCERS OF TH
    27   27358   3/4/2020   WAWA INC
    27     499   3/4/2020   WAWA NJ DISTRIBUTOR CTR - WAWA PROCUREMENT INC
    28     362   3/4/2020   COUNTRY SQUIRE FARM PRODUCTS - COUNTRY SQUIRE FARM PRODUC
    28   27359   3/4/2020   COUNTRY SQUIRE FARM PRODUCTS INC
    29    1789   3/5/2020   3 RIVERS ICE CREAM - TOPCO ASSOCIATES INC                               x
    29    5065   3/5/2020   ABS BREA - ALBERTSONS, INC                                              x
    29   27365   3/5/2020   ACME MARKETS                                                            x
    29     247   3/5/2020   ACME MARKETS - ACME DISTRIBUTION CENTER-ALBERTSON                       x
    29   27360   3/5/2020   ALBERTSONS                                                              x
    29      16   3/5/2020   ALBERTSONS - ALBERTSON'S LLC - TOLLESON                                 x
    29   27363   3/5/2020   ALBERTSONS COMPANIES LLC                                                x
    29   27364   3/5/2020   ALBERTSONS COMPANIES, INC.                                              x
    29   27362   3/5/2020   ALBERTSONS LLC                                                          x
    29   27361   3/5/2020   ALBERTSON'S, INC.                                                       x
    29     893   3/5/2020   ALLIANCE WAREHOUSE - SAFEWAY INC                                        x
    29   27367   3/5/2020   AMERICAN DRUG STORES COMPANY                                            x
    29   27366   3/5/2020   AMERICAN STORES COMPANY                                                 x
    29    1748   3/5/2020   AUBURN - ALBERTSONS - SAFEWAY INC                                       x
    29   27401   3/5/2020   BAKER'S                                                                 x
    29   27376   3/5/2020   CARR-GOTTSTEIN FOODS CO.                                                x
    29   11640   3/5/2020   CASH SALES-DILLON 125120 10340000                                       x
    29    7167   3/5/2020   CITY MARKET                                                             x
    29    2701   3/5/2020   COBURNS - TOPCO ASSOCIATES, LLC                                         x
    29   27402   3/5/2020   COPPS FOOD CENTER                                                       x
    29    1936   3/5/2020   DENVER COLD STORAGE - ALBERTSONS - SAFEWAY INC                          x
    29     479   3/5/2020   DILLON - KROGER INC                                                     x
    29   27394   3/5/2020   DILLON COMPANIES, INC.                                                  x
    29   27377   3/5/2020   DOMINICK'S                                                              x
    29     866   3/5/2020   DOMINICKS - DOMINICKS FINER FOODS                                       x
    29     958   3/5/2020   DOMINICKS FINER FOODS - DOMINICKS FINER FOODS                           x
    29   27378   3/5/2020   DOMINICK'S FINER FOODS, LLC                                             x
    29   27379   3/5/2020   EXTREME VALUE                                                           x
    29   27380   3/5/2020   EXTREME VALUE CENTERS                                                   x
    29   27403   3/5/2020   FMJ, INC.                                                               x
    29   27404   3/5/2020   FOOD 4 LESS                                                             x
    29      79   3/5/2020   FOOD 4 LESS - FOOD 4 LESS                                               x
    29   27405   3/5/2020   FOOD 4 LESS HOLDINGS, INC.                                              x
    29    6302   3/5/2020   FOODMAXX                                                                x
    29   27406   3/5/2020   FRED MEYER                                                              x
    29     107   3/5/2020   FRED MEYER - KROGER COMPANY-MEMPHIS                                     x
    29   27408   3/5/2020   FRED MEYER JEWELERS, INC.                                               x
    29   27409   3/5/2020   FRED MEYER STORES, INC.                                                 x
    29   27407   3/5/2020   FRED MEYER, INC.                                                        x
    29    1407   3/5/2020   FREEPORT COLD STORAGE - NEW ALBERTSONS INC                              x
    29   27410   3/5/2020   FRY'S                                                                   x
    29    1925   3/5/2020   FRYS - KROGER COMPANY-MEMPHIS                                           x
    29    7609   3/5/2020   FRYS KROGER TOLLESON FROZEN                                             x
    29    7434   3/5/2020   GENUARDIS                                                               x
    29   27381   3/5/2020   GENUARDI'S                                                              x
    29   27382   3/5/2020   GENUARDI'S FAMILY MARKETS LP                                            x
    29   27411   3/5/2020   GERBES                                                                  x
    29   27412   3/5/2020   HARRIS TEETER                                                           x
    29      88   3/5/2020   HARRIS TEETER - HARRIS TEETER                                           x
    29   27413   3/5/2020   HARRIS TEETER, INC.                                                     x
    29   27414   3/5/2020   HARRIS TEETER, LLC                                                      x
    29   20283   3/5/2020   HAYS FOOD TOWN - CITY MARKET                                            x
    29   27415   3/5/2020   HEALTHY OPTIONS, INC.                                                   x



                                                Page 10 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 70 of 104 PageID #:260091
                                              Amick Opt-Outs (ID)


    29     223   3/5/2020   HY VEE - TOPCO ASSOCIATES INC                                 x
    29   27434   3/5/2020   HY-VEE                                                        x
    29   27435   3/5/2020   HY-VEE, INC.                                                  x
    29    6449   3/5/2020   JAY C FOOD STORE                                              x
    29   27416   3/5/2020   JAY C FOOD STORES                                             x
    29   27383   3/5/2020   JERSEYMAID MILK PRODUCTS                                      x
    29   27370   3/5/2020   JEWEL FOOD STORES                                             x
    29   27368   3/5/2020   JEWEL FOODS                                                   x
    29     137   3/5/2020   JEWEL FOODS - SUPER VALU INC                                  x
    29   27369   3/5/2020   JEWEL FOODS, INC.                                             x
    29   27417   3/5/2020   JUNIOR FOOD STORES OF WEST FLORIDA, INC.                      x
    29     529   3/5/2020   K VA T FOOD STORES - TOPCO ASSOCIATES INC                     x
    29   27418   3/5/2020   KESSEL                                                        x
    29   27419   3/5/2020   KESSEL FOOD MARKETS, INC.                                     x
    29   27420   3/5/2020   KING SOOPERS                                                  x
    29     164   3/5/2020   KING SOOPERS - KROGER COMPANY-DENVER CO                       x
    29   27395   3/5/2020   KROGER                                                        x
    29       5   3/5/2020   KROGER - KROGER-SHELBYVILLE                                   x
    29   27397   3/5/2020   KROGER LIMITED PARTNERSHIP I                                  x
    29   27399   3/5/2020   KROGER TEXAS L.P.                                             x
    29   27398   3/5/2020   KRPG INC.                                                     x
    29   27371   3/5/2020   LUCERNE FOODS, INC.                                           x
    29   27441   3/5/2020   LUCKY SUPERMARKETS                                            x
    29    4896   3/5/2020   MARIANOS - ROUNDY'S INC                                       x
    29   27421   3/5/2020   MARIANO'S FRESH MARKET                                        x
    29    2612   3/5/2020   MATTINGLY COLD STORAGE - TOPCO ASSOCIATES INC                 x
    29   27442   3/5/2020   MAXXVALUE FOODS                                               x
    29   27422   3/5/2020   METRO MARKET                                                  x
    29    2898   3/5/2020   METRO MARKET - METROPOLITAN MARKET CORP                       x
    29    1942   3/5/2020   MIDWEST REFRIGERATED SERVICE - TOPCO ASSOCIATES INC           x
    29   10601   3/5/2020   MILLARD MANTECA/SAVE MART                                     x
    29   27372   3/5/2020   NEW ALBERTSON'S INC.                                          x
    29    1772   3/5/2020   NORCAL FROZEN WAREHOUSE - ALBERTSONS - SAFEWAY INC            x
    29   10845   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                 x
    29    9661   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                 x
    29    5213   3/5/2020   OTAY TRADING - TOPCO ASSOCIATES, LLC                          x
    29   27423   3/5/2020   OWEN'S                                                        x
    29   27384   3/5/2020   PAK 'N SAVE FOODS                                             x
    29   27385   3/5/2020   PAVILIONS                                                     x
    29   27386   3/5/2020   PAVILIONS PLACE                                               x
    29   27425   3/5/2020   PAY LESS SUPER MARKETS                                        x
    29   19520   3/5/2020   PAY LESS SUPER MARKETS - PAY-LESS MARKET                      x
    29     141   3/5/2020   PERISHABLE DISTRIBUTOR OF IOWA - PERISHABLE DISTRIBUTORS OF   x
    29   27436   3/5/2020   PERISHABLE DISTRIBUTORS OF IOWA, LTD.                         x
    29   27424   3/5/2020   PICK 'N SAVE                                                  x
    29    1902   3/5/2020   PORTLAND FROZEN GROCERY - ALBERTSONS - SAFEWAY INC            x
    29   27426   3/5/2020   QFC                                                           x
    29     578   3/5/2020   QFC - KROGER COMPANY-MEMPHIS                                  x
    29    7218   3/5/2020   QFC PNW FRESH                                                 x
    29   27427   3/5/2020   RALPHS                                                        x
    29      78   3/5/2020   RALPHS - RALPH'S GROCERY COMPANY                              x
    29   27428   3/5/2020   RALPHS GROCERY COMPANY                                        x
    29    5355   3/5/2020   RALPHS PARAMOUNT - RALPH'S GROCERY CO                         x
    29   27387   3/5/2020   RANDALL'S                                                     x
    29     620   3/5/2020   RANDALLS - RANDALLS/TOM THUMB                                 x
    29   27388   3/5/2020   RANDALL'S FOOD & DRUGS LP                                     x
    29      89   3/5/2020   ROUNDYS - ROUNDY'S INC                                        x
    29   27429   3/5/2020   ROUNDY'S INC.                                                 x
    29   27430   3/5/2020   RULER FOODS                                                   x
    29      24   3/5/2020   SAFEWAY - SAFEWAY                                             x
    29   27375   3/5/2020   SAFEWAY FOOD & DRUG                                           x



                                                 Page 11 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 71 of 104 PageID #:260092
                                             Amick Opt-Outs (ID)


    29   27374   3/5/2020   SAFEWAY INC.                                                  x
    29   27440   3/5/2020   SAVE MART                                                     x
    29   27439   3/5/2020   SAVE MART SUPERMARKETS                                        x
    29     173   3/5/2020   SAVE MART SUPERMARKETS - THE SAVE MART COMPANIES              x
    29     103   3/5/2020   SHAWS SUPERMARKETS - SHAW'S SUPERMARKETS, INC                 x
    29   27373   3/5/2020   SHAW'S SUPERMARKETS, INC.                                     x
    29   27389   3/5/2020   SIMON DAVID                                                   x
    29   27431   3/5/2020   SMITH'S                                                       x
    29   27432   3/5/2020   SMITH'S FOOD & DRUG CENTERS, INC.                             x
    29    6702   3/5/2020   SMITHS UTAH                                                   x
    29    1065   3/5/2020   SOUTHSTAR - KROGER INC                                        x
    29    6652   3/5/2020   STAR MARKET                                                   x
    29      91   3/5/2020   STATER BROS MARKETS - TOPCO ASSOCIATES INC                    x
    29   27396   3/5/2020   THE KROGER CO.                                                x
    29   27400   3/5/2020   THE KROGER CO. OF MICHIGAN                                    x
    29   27390   3/5/2020   THE VONS COMPANIES, INC.                                      x
    29   27433   3/5/2020   THGP CO., INC.                                                x
    29    2241   3/5/2020   THREE RIVERS COLD STORAGE - TOPCO ASSOCIATES INC              x
    29   27391   3/5/2020   TOM THUMB FOOD & DRUGS                                        x
    29     731   3/5/2020   TOM THUMB FOOD&DRUGS - TOM THUMB                              x
    29      73   3/5/2020   TOPCO ASSOCIATES - TOPCO ASSOCIATES LLC (KVA                  x
    29   27437   3/5/2020   TOPCO ASSOCIATES LLC                                          x
    29   27438   3/5/2020   TOPCO ASSOCIATES, INC.                                        x
    29   19927   3/5/2020   TYLER PERISHABLE DC - TOPCO ASSOCIATES INC - EDI              x
    29   27392   3/5/2020   VONS                                                          x
    29    1934   3/5/2020   VONS - ALBERTSONS - SAFEWAY INC                               x
    29   27393   3/5/2020   VONS GROCERY COMPANY                                          x
    29   11182   3/5/2020   WILLIAMS BROS MARKETS #12 VONS MARKETS                        x
    29     305   3/5/2020   YOSEMITE WHOLESALE - THE SAVE MART COMPANIES                  x
    30   27448   3/5/2020   CAPITAL DELIVERY, LTD.
    30   27450   3/5/2020   COLONEL'S LIMITED, LLC
    30   27449   3/5/2020   DEPZZA, INC.
    30   27458   3/5/2020   EQUIPO PAPA JOHN'S, SRL DE CV
    30   12571   3/5/2020   PAPA JOHN'S - REMIT
    30   27471   3/5/2020   PAPA JOHN'S (BEIJING) COMMERICAL MANAGEMENT COMPANY LIMITED
    30   27454   3/5/2020   PAPA JOHN'S (GB) HOLDINGS LTD.
    30   27455   3/5/2020   PAPA JOHN'S (GB), LTD.
    30   27462   3/5/2020   PAPA JOHN'S BEIJING CO., LTD.
    30   27457   3/5/2020   PAPA JOHN'S CAPITAL, SRL DE CV
    30   27461   3/5/2020   PAPA JOHN'S CHINA, LLC
    30   27459   3/5/2020   PAPA JOHN'S EUM, SRL DE CV
    30   14910   3/5/2020   PAPA JOHN'S INTERNATIONAL
    30   27443   3/5/2020   PAPA JOHN'S INTERNATIONAL, INC.
    30   27472   3/5/2020   PAPA JOHN'S KOREA, LIMITED
    30   27456   3/5/2020   PAPA JOHN'S MEXICO, INC.
    30     456   3/5/2020   PAPA JOHNS PIZZA - PAPA JOHN`S SALADS & PRODU
    30   27453   3/5/2020   PAPA JOHN'S PIZZA, LTD.
    30   10060   3/5/2020   PAPA JOHNS SALADS & PRODUCE
    30   27444   3/5/2020   PAPA JOHN'S USA, INC.
    30   27466   3/5/2020   PJ CHILE, LLC
    30   27465   3/5/2020   PJ DENVER, LLC
    30     335   3/5/2020   PJ FOODSERVICE - P J FOOD SERVICE INC
    30   27451   3/5/2020   PJ HOLDINGS, LLC
    30   27460   3/5/2020   PJ MEXICO FRANCHISING SRL DE CV
    30   27464   3/5/2020   PJ MINNESOTA, LLC
    30   27468   3/5/2020   PJ NORTH GEORGIA, LLC
    30   27470   3/5/2020   PJF ASIA, LLC
    30   27469   3/5/2020   PJFS CANADA, LLC
    30   27467   3/5/2020   PJI CHILE, SPA
    30   27446   3/5/2020   PREFERRED MARKETING SOLUTIONS, INC.
    30     580   3/5/2020   QCC - PJ FOOD SERVICE, INC



                                                Page 12 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 72 of 104 PageID #:260093
                                              Amick Opt-Outs (ID)


    30   27447   3/5/2020   RISK SERVICES CORP.
    30   27452   3/5/2020   STAR PAPA, LP
    30   27463   3/5/2020   TIANJIN BANGYUEHAN CATERING MANAGEMENT CO., LTD.
    30   27445   3/5/2020   TRANS PAPA LOGISTICS, INC.
    31   27473   3/6/2020   COMMONWEALTH OF PUERTO RICO
    32    1605   3/6/2020   DILUIGIS - POULTRY PRODUCTS COMPANY OF NE LLC
    32    4398   3/6/2020   LONDONDERRY FREEZER WAREHOUSE - POULTRY PRODUCTS
    32    4816   3/6/2020   NORTH EAST REFRIGERATION - POULTRY PRODUCTS COMPANY OF NE LLC
    32    2406   3/6/2020   PAULS PROVISIONS - POULTRY PRODUCTS COMPANY OF NE LLC
    32      97   3/6/2020   POULTRY PRODUCTS - POULTRY PRODUCTS COMPANY OF NE LLC
    32   27475   3/6/2020   POULTRY PRODUCTS NORTHEAST
    32   27474   3/6/2020   PRIME SOURCE FOODS (FORMERLY POULTRY PRODUCTS NORTHEAST)
    32    4834   3/6/2020   QUALITY MEATS - POULTRY PRODUCTS COMPANY OF NE LLC
    33   21204   3/6/2020   654 SOUTH SAN FRANCISCO CA - COSTCO WHOLESALE CORPORATION - EDI
    33   21070   3/6/2020   BLOUNT ISLAND TERMINAL - COSTCO WHOLESALE CORPORATION - EDI
    33   21180   3/6/2020   CHARLOTTE NC USAIRWAYS - COSTCO WHOLESALE CORPORATION - EDI
    33       4   3/6/2020   COSTCO - COSTCO
    33   27476   3/6/2020   COSTCO WHOLESALE CORPORATION
    33   21160   3/6/2020   GLOBAL LINK - COSTCO WHOLESALE CORPORATION - EDI
    33   20714   3/6/2020   JET PRO MIAMI: CROWLEY MARITIME - COSTCO WHOLESALE CORPORATION - EDI
    33   10359   3/6/2020   WASHINGTON WHOLESALE COSTCO COMPANIES INC V#6586-50
    34   27481   3/5/2020   BLOOMIN' BRANDS, INC.                                                         x
    34   27484   3/5/2020   BONEFISH GRILL                                                                x
    34   27483   3/5/2020   CARRABBA'S ITALIAN GRILL                                                      x
    34   27485   3/5/2020   FLEMING'S PRIME STEAKHOUSE                                                    x
    34   27477   3/5/2020   OSI RESTAURANT PARTNERS, LLC                                                  x
                            OSI RESTAURANT PARTNERS, LLC (AS ASSIGNEE OF CLAIMS FROM KENNETH O. LESTER,
    34   27478   3/5/2020   INC. D/B/A PFG CUSTOMIZED DISTRIBUTION)                                       x
    34   27482   3/5/2020   OUTBACK STEAKHOUSE                                                            x
    35    3369   3/5/2020   A&J SELECT MARKET - SUPERVALU
    35   27489   3/5/2020   ACME MARKETS, INC.
    35    8094   3/5/2020   ADVANTAGE LOGISTICS
    35   27491   3/5/2020   ADVANTAGE LOGISTICS - SOUTHEAST, INC.
    35   27492   3/5/2020   ADVANTAGE LOGISTICS SOUTHWEST, INC.
    35   27493   3/5/2020   ADVANTAGE LOGISTICS USA EAST L.L.C.
    35   27494   3/5/2020   ADVANTAGE LOGISTICS USA WEST L.L.C.
    35    5487   3/5/2020   AK SPORT SHOP - SUPERVALU
    35   27490   3/5/2020   ALBERTSON'S, INC.
    35    4804   3/5/2020   AMBOY SELECT - SUPERVALU
    35   27495   3/5/2020   AMERICAN COMMERCE CENTERS, INC.
    35   27497   3/5/2020   AMERICAN DRUG STORES LLC
    35   27496   3/5/2020   AMERICAN DRUG STORES, INC.
    35   27498   3/5/2020   AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC
    35   27499   3/5/2020   AMERICAN STORES COMPANY
    35    4583   3/5/2020   ANDYS MARKET - SUPERVALU
    35   27500   3/5/2020   ARDEN HILLS 2003 LLC
    35   27501   3/5/2020   ASSOCIATED GROCERS ACQUISITION COMPANY
    35   27488   3/5/2020   ASSOCIATED GROCERS OF FLORIDA, INC.
    35    2437   3/5/2020   BALES - SUPERVALU
    35    6011   3/5/2020   BALLARD MARKET - SUPERVALU
    35    4175   3/5/2020   BALLINGER - SUPERVALU
    35    5618   3/5/2020   BALS FROM TWAY - SUPERVALU
    35   27502   3/5/2020   BILLINGS DISTRIBUTION COMPANY, LLC
    35   27503   3/5/2020   BILLINGS EQUIPMENT COMPANY, INC.
    35   27504   3/5/2020   BILLINGS OPERATIONS COMPANY, LLC
    35   27505   3/5/2020   BISMARCK DISTRIBUTION COMPANY, LLC
    35   27506   3/5/2020   BISMARCK EQUIPMENT COMJPANY, INC.
    35   27507   3/5/2020   BISMARCK OPERATIONS COMPANY, LLC
    35   27508   3/5/2020   BLAINE NORTH 1996 L.L.C.
    35   27509   3/5/2020   BLOOMINGTON 1998 L.L.C.
    35   27510   3/5/2020   BLUE NILE ADVERTISING, INC.



                                                 Page 13 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 73 of 104 PageID #:260094
                                             Amick Opt-Outs (ID)


    35    5705   3/5/2020   BOULEVARD PK TWAY - SUPERVALU
    35    4208   3/5/2020   BRIDL TRL REDAPP - SUPERVALU
    35   27511   3/5/2020   BRISTOL FARMS
    35   27512   3/5/2020   BURNSVILLE 1998 L.L.C.
    35   27513   3/5/2020   BUTSON ENTERPRISES OF VERMONT, INC.
    35   27514   3/5/2020   BUTSON'S ENTERPRISES OF MASSACHUSETTS, INC.
    35   27515   3/5/2020   BUTSON'S ENTERPRISES, INC.
    35    1868   3/5/2020   BUY LOW MARKET - SUPERVALU/UNIFIED
    35    4224   3/5/2020   CAMANO IGA - SUPERVALU-TACOMA CORP
    35    4105   3/5/2020   CAMANO IGA DELI - SUPERVALU-TACOMA CORP
    35   27516   3/5/2020   CAMBRIDGE 2006 L.L.C.
    35    6198   3/5/2020   CASCADE SELECT - SUPERVALU
    35    3501   3/5/2020   CENTRAL MARKET - SUPERVALU
    35   27517   3/5/2020   CENTRALIA HOLDINGS, LLC
    35   27518   3/5/2020   CHAMPAIGN DISTRIBUTION COMPANY, LLC
    35   27519   3/5/2020   CHAMPAIGN EQUIPMENT COMPANY, INC.
    35   27520   3/5/2020   CHAMPAIGN OPERATIONS COMPANY, LLC
    35   27521   3/5/2020   CHAMPLIN 2005 L.L.C.
    35    5303   3/5/2020   CHELAN MARKET - SUPERVALU
    35    4870   3/5/2020   CHERRY VALLEY FARM GROCERY - SUPERVALU
    35    2750   3/5/2020   CHUCKS PRODUCE&STREET MARKET - SUPERVALU
    35    5505   3/5/2020   CLINTON FOOD MART - SUPERVALU
    35   27522   3/5/2020   COON RAPIDS 2002 L.L.C.
    35   27523   3/5/2020   CROWN GROCERS, INC.
    35    5704   3/5/2020   CUB FOODS - ALPINE FOOD INC
    35   27524   3/5/2020   CUB FOODS, INC.
    35   27525   3/5/2020   CUB STORES, LLC
    35    2639   3/5/2020   CUTSFTH TWAY - SUPERVALU
    35    4273   3/5/2020   DARRINGTON IGA - SUPERVALU-TACOMA CORP
    35    6130   3/5/2020   DREWS GROCERY - SUPERVALU
    35   27526   3/5/2020   EAGAN 2008 L.L.C.
    35   27527   3/5/2020   EAGAN 2014 L.L.C.
    35   27528   3/5/2020   EASTERN BEVERAGES, INC.
    35   27529   3/5/2020   EASTERN REGION MANAGEMENT, LLC
    35    5137   3/5/2020   EL MERCADO GRANDVIEW - SUPERVALU
    35    2347   3/5/2020   ERICKSONS THRIFTWAY UG - SUPERVALU
    35    6014   3/5/2020   ESTACADA TWAY - SUPERVALU
    35   27530   3/5/2020   FARGO DISTRIBUTION COMPANY, LLC
    35   27531   3/5/2020   FARGO EQUIPMENT COMPANY, INC.
    35   27532   3/5/2020   FARGO OPERATIONS COMPANY, LLC
    35   27533   3/5/2020   FF ACQUISITION, L.L.C.
    35    4898   3/5/2020   FMHS MARKET - SUPERVALU-TACOMA CORP
    35   27534   3/5/2020   FOODARAMA LLC
    35   27535   3/5/2020   FOREST LAKE 2000 L.L.C.
    35    5516   3/5/2020   FRESH BASKET - SUPERVALU
    35    5515   3/5/2020   FRIDAY HARBOR MARKETPLACE - SUPERVALU
    35   27536   3/5/2020   FRIDLEY 1998 L.L.C.
    35    5867   3/5/2020   FRONT ST IGA - SUPERVALU-TACOMA CORP
    35    5601   3/5/2020   GARIBALDI BAY MARKET - SUPERVALU
    35    4445   3/5/2020   GOLD BAR FAMILY GROCER - SUPERVALU
    35    4731   3/5/2020   GOOD NIGHT INTERNATIONAL - SUPER VALU POMPANO BEACH
    35    4313   3/5/2020   GOOSE COMMUNITY - SUPERVALU-TACOMA CORP
    35    4374   3/5/2020   GOOSE DELI - SUPERVALU-TACOMA CORP
    35   27537   3/5/2020   GROCERS CAPITAL COMPANY
    35    2592   3/5/2020   HAGGEN - SUPERVALU
    35   10353   3/5/2020   HAMILTON'S IGA SUPER VALU SPOKANE C/DOCK
    35    3495   3/5/2020   HAMMER&WIKAN - SUPERVALU
    35   27538   3/5/2020   HASTINGS 2002 L.L.C.
    35   27539   3/5/2020   HAZELWOOD DISTRIBUTION COMPANY, INC.
    35   27540   3/5/2020   HAZELWOOD DISTRIBUTION HOLDINGS, INC.
    35    5307   3/5/2020   HIDDEN VALLEY MARKET - SUPERVALU



                                                Page 14 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 74 of 104 PageID #:260095
                                             Amick Opt-Outs (ID)


    35    9984   3/5/2020   HIGHLAND IGA MEAT SUPERVALU D/SHIP PNW REGION
    35    3173   3/5/2020   HOLCOMB SENTRY - SUPERVALU
    35    6184   3/5/2020   HOODLAND - SUPERVALU
    35   27541   3/5/2020   HOPKINS DISTRIBUTION COMPANY, LLC
    35   27542   3/5/2020   HOPKINS EQUIPMENT COMPANY, INC.
    35   27543   3/5/2020   HOPKINS OPERATIONS COMPANY, LLC
    35   27544   3/5/2020   HORNBACHER'S, INC.
    35    4736   3/5/2020   HUFFMANS MARKET - SUPERVALU
    35   27545   3/5/2020   INTERNATIONAL DISTRIBUTORS GRAND BAHAMA LIMITED
    35   27546   3/5/2020   INVER GROVE HEIGHTS 2001 L.L.C.
    35    4685   3/5/2020   JACKS CTRY - SUPERVALU-TACOMA CORP
    35    6261   3/5/2020   JC COUNTRY MARKET - SUPERVALU
    35    4372   3/5/2020   JC TWAY - SUPERVALU
    35   27548   3/5/2020   JEWEL FOOD STORES
    35   27547   3/5/2020   JEWEL FOODS, INC.
    35    5218   3/5/2020   JIMS SENTRY - SUPERVALU
    35   27549   3/5/2020   KEATHERLY, INC.
    35   27550   3/5/2020   KELTSCH BROS., INC.
    35    6027   3/5/2020   KEN&SONS - SUPERVALU
    35    3678   3/5/2020   KRESS SUPERMARKET - SUPERVALU-TACOMA CORP
    35    3386   3/5/2020   LA BONITA GROCERY&MEAT - SUPERVALU/UNIFIED
    35   27551   3/5/2020   LAKEVILLE 2014 L.L.C.
    35    5930   3/5/2020   LAMBS WILSONVILLE - SUPERVALU
    35    1108   3/5/2020   LANCASTER GV INDEPENDENT - SUPER VALU INC
    35   27552   3/5/2020   LITHIA SPRINGS HOLDINGS, LLC
    35    4933   3/5/2020   MAIN STREET - SUPERVALU
    35    4450   3/5/2020   MANSON BAY - SUPERVALU
    35    4183   3/5/2020   MANZANITA FRESH FOODS - SUPERVALU
    35   27553   3/5/2020   MAPLEWOOD EAST 1996 L.L.C.
    35    4882   3/5/2020   MARINER MARKET - SUPERVALU-TACOMA CORP
    35   27554   3/5/2020   MARKET COMPANY, LTD.
    35   27555   3/5/2020   MARKET IMPROVEMENT COMPANY
    35    5363   3/5/2020   MARKET PLACE PT ROBERTS - SUPERVALU
    35    5573   3/5/2020   MARTINS FOODS CENTER - SUPERVALU
    35    5579   3/5/2020   MCISAACS - SUPERVALU
    35    1962   3/5/2020   MCKAYS - SUPERVALU
    35    6082   3/5/2020   MELVINS BY NEWPORT - SUPERVALU
    35   20341   3/5/2020   MID DELTA COLD STORAGE - SUPERVALU, INC. - EDI
    35   10912   3/5/2020   MIDWEST PREMIER/SUPERVALU DIST
    35   27556   3/5/2020   MONTICELLO 1998 L.L.C.
    35    6326   3/5/2020   MORAN FOODS
    35   27557   3/5/2020   MORAN FOODS, INC.
    35    3200   3/5/2020   MORTONS SENTRY - SUPERVALU
    35   27558   3/5/2020   NAFTA INDUSTRIES CONSOLIDATED, INC.
    35   27559   3/5/2020   NAFTA INDUSTRIES, LTD.
    35    6292   3/5/2020   NAPS THRIFTWAY - SUPERVALU
    35   27560   3/5/2020   NC&T SUPERMARKETS, INC.
    35   27561   3/5/2020   NEVADA BOND INVESTMENT CORP.
    35   27562   3/5/2020   NEW ALBERTSON'S INC.
    35    5543   3/5/2020   NORMANDY PARK - SUPERVALU
    35   27563   3/5/2020   NORTHFIELD 2002 L.L.C.
    35    1437   3/5/2020   NORTHLAND COLD STORAGE - SUPERVALU
    35    4029   3/5/2020   OCEAN SHORES - SUPERVALU-TACOMA CORP
    35   27564   3/5/2020   OGLESBY DISTRIBUTION COMPANY, LLC
    35   27565   3/5/2020   OGLESBY EQUIPMENT COMPANY, INC.
    35   27566   3/5/2020   OGLESBY OPERATIONS COMPANY, LLC
    35    5517   3/5/2020   OKIES TWAY - SUPERVALU
    35    5606   3/5/2020   ORCAS ISLAND MARKET - SUPERVALU
    35    5880   3/5/2020   ORCAS STORE - SUPERVALU
    35    3744   3/5/2020   PALISADES MARKET - SUPERVALU
    35    5996   3/5/2020   PICKRITE - SUPERVALU



                                                Page 15 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 75 of 104 PageID #:260096
                                              Amick Opt-Outs (ID)


    35   27567   3/5/2020   PLYMOUTH 1998 L.L.C.
    35    5968   3/5/2020   PRAIRIE CENTER - SUPERVALU
    35   27568   3/5/2020   PREFERRED PRODUCTS, INC.
    35    6136   3/5/2020   PRICENPRIDE - SUPERVALU
    35    2166   3/5/2020   RED APPLE - SUPERVALU
    35     644   3/5/2020   RICHFOOD - SUPER VALU INC
    35   10182   3/5/2020   RICHFOOD SUPERVALU CENTRAL DISBURSEMENTS
    35   27569   3/5/2020   RICHFOOD, INC.
    35    3763   3/5/2020   RIDGE SUPERMARKET IGA - SUPERVALU-TACOMA CORP
    35    5112   3/5/2020   ROCHE HARBOR - SUPERVALU
    35    6135   3/5/2020   ROCKAWAY - SUPERVALU
    35    3373   3/5/2020   ROTHS FRESH MARKET - SUPERVALU
    35   27570   3/5/2020   SAVAGE 2002 L.L.C.
    35      42   3/5/2020   SAVE A LOT FOOD STORE - SAVE A LOT FOOD STORES INC
    35   27571   3/5/2020   SAVE-A-LOT FOOD STORES, LTD.
    35   27572   3/5/2020   SAVE-A-LOT TYLER GROUP, LLC
    35   27573   3/5/2020   SCOTT'S FOOD STORES, INC.
    35   24850   3/5/2020   SFW HOLDING
    35   27574   3/5/2020   SFW HOLDING CORP.
    35   27575   3/5/2020   SHAKOPEE 1997 L.L.C.
    35   27576   3/5/2020   SHAWS SUPERMARKETS, INC.
    35   27577   3/5/2020   SHOP 'N SAVE EAST PROP, LLC
    35   27578   3/5/2020   SHOP 'N SAVE EAST, LLC
    35   27579   3/5/2020   SHOP 'N SAVE PROP, LLC
    35   27580   3/5/2020   SHOP 'N SAVE ST. LOUIS, INC.
    35   27581   3/5/2020   SHOP 'N SAVE WAREHOUSE FOODS, INC.
    35   27582   3/5/2020   SHOPPERS FOOD WAREHOUSE CORP.
    35    4092   3/5/2020   SHORE CENTRAL MARKET - SUPERVALU
    35   27583   3/5/2020   SHOREWOOD 2001 L.L.C.
    35   27584   3/5/2020   SILVER LAKE 1996 L.L.C.
    35   15618   3/5/2020   SOUTHLAND LAS LLC/SAVE A LOT
    35   19401   3/5/2020   SOUTHLAND LAS SAVE A LOT - SOUTHLAND LAS LLC/SAVE A LOT
    35   27585   3/5/2020   SOUTHSTAR LLC
    35    6131   3/5/2020   STADIUM THRIFTWAY - SUPERVALU
    35    4253   3/5/2020   STEVENS POINT - SUPER VALU INC
    35   27586   3/5/2020   STEVENS POINT DISTRIBUTION COMPANY, LLC
    35   27587   3/5/2020   STEVENS POINT EQUIPMENT COMPANY, INC.
    35   27588   3/5/2020   STEVENS POINT OPERATIONS COMPANY, LLC
    35    3302   3/5/2020   SUNFLOWER MARKETS - SUNFLOWER #9146
    35   27589   3/5/2020   SUNFLOWER MARKETS, LLC
    35   27591   3/5/2020   SUPER RITE FOODS EQUIPMENT COMPANY, INC.
    35   27592   3/5/2020   SUPER RITE FOODS OPERATIONS, LLC
    35   27593   3/5/2020   SUPER RITE FOODS, INC.
    35    7631   3/5/2020   SUPER VALU
    35   12236   3/5/2020   SUPER VALU INC
    35   13242   3/5/2020   SUPER VALU INC(MINN)
    35   27590   3/5/2020   SUPERMARKET OPERATORS OF AMERICA, INC.
    35      18   3/5/2020   SUPERVALU - SUPER VALU
    35   27594   3/5/2020   SUPERVALU ASSIST, INC.
    35   27595   3/5/2020   SUPERVALU ENTERPRISE SERVICES, INC.
    35   27596   3/5/2020   SUPERVALU ENTERPRISES, INC.
    35   27597   3/5/2020   SUPERVALU FOUNDATION
    35   27598   3/5/2020   SUPERVALU GOLD, LLC
    35   27599   3/5/2020   SUPERVALU HOLDCO, INC.
    35   27600   3/5/2020   SUPERVALU HOLDINGS EQUIPMENT COMPANY, INC.
    35   27601   3/5/2020   SUPERVALU HOLDINGS OPERATIONS COMPANY, LLC
    35   27602   3/5/2020   SUPERVALU HOLDINGS PA EQUIPMENT COMPANY, INC.
    35   27603   3/5/2020   SUPERVALU HOLDINGS PA OPERATIONS COMPANY, LLC
    35   27604   3/5/2020   SUPERVALU HOLDINGS, INC.
    35   27605   3/5/2020   SUPERVALU HOLDINGS-PA LLC
    35   27606   3/5/2020   SUPERVALU INC.



                                                 Page 16 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 76 of 104 PageID #:260097
                                             Amick Opt-Outs (ID)


    35   27607   3/5/2020   SUPERVALU INDIA, INC.
    35   27608   3/5/2020   SUPERVALU LICENSING, LLC
    35   27609   3/5/2020   SUPERVALU MERGER SUB, INC.
    35   27610   3/5/2020   SUPERVALU PENN EQUIPMENT COMPANY, INC.
    35   27611   3/5/2020   SUPERVALU PENN OPERATIONS COMPANY, LLC
    35   27612   3/5/2020   SUPERVALU PENN, LLC
    35   27613   3/5/2020   SUPERVALU PHARMACIES INC.
    35   27614   3/5/2020   SUPERVALU RECEIVABLES FUNDING CORPORATION
    35   27615   3/5/2020   SUPERVALU SERVICES USA, INC.
    35   27616   3/5/2020   SUPERVALU TRANSPORTATION, INC.
    35   27617   3/5/2020   SUPERVALU TTSJ, LLC
    35   27618   3/5/2020   SUPERVALU WA, L.L.C.
    35   27619   3/5/2020   SUPERVALU WHOLESALE EQUIPMENT COMPANY, INC.
    35   27620   3/5/2020   SUPERVALU WHOLESALE HOLDINGS, INC.
    35   27621   3/5/2020   SUPERVALU WHOLESALE OPERATIONS, INC.
    35   27622   3/5/2020   SUPERVALU WHOLESALE, INC.
    35   27486   3/5/2020   SUPERVALU, INC.
    35   10517   3/5/2020   SUPERVALU/ANNISTON ATTN: MEAT DEPT
    35   11128   3/5/2020   SUPERVALU/ANNISTON C/O NORDIC REFRIGERATION
    35    1567   3/5/2020   SV EAST REGION FROZEN - SUPER VALU INC
    35    1035   3/5/2020   SV EAST REGION HOUSE - SUPER VALU INC
    35     639   3/5/2020   SV EAST REGION SHOPPERS - SUPER VALU INC
    35   27623   3/5/2020   SV MARKETS, INC.
    35    2613   3/5/2020   SV MARSH - SUPER VALU INC
    35   27624   3/5/2020   SVU LEGACY, LLC
    35    4116   3/5/2020   T&C FOODS - SUPERVALU
    35   27626   3/5/2020   TC MICHIGAN LLC
    35   27625   3/5/2020   TC TTSJ AVIATION, INC.
    35    5389   3/5/2020   TOP PUYALLUP - SUPERVALU
    35   27627   3/5/2020   TTSJ AVIATION, INC.
    35    6265   3/5/2020   TWAY FORKS - SUPERVALU
    35    4610   3/5/2020   TWAY RALPHS - SUPERVALU
    35    5830   3/5/2020   TWAY VILLAGE MARKET - SUPERVALU
    35    4152   3/5/2020   TWAY W SEATTLE - SUPERVALU
    35    2278   3/5/2020   ULTRA FOODS - ROSEBUD HOUSE
    35   27628   3/5/2020   ULTRA FOODS, INC.
    35    1781   3/5/2020   UNIFIED DELI - SUPERVALU
    35     161   3/5/2020   UNIFIED GROCERS - UNIFIED
    35   27487   3/5/2020   UNIFIED GROCERS, INC.
    35   27629   3/5/2020   UNIFIED INTERNATIONAL, INC.
    35     198   3/5/2020   UNIFIED WESTERN GROCERS - UNIFIED GROCERS INC
    35    4776   3/5/2020   UNITED MILWAUKIE - SUPERVALU/UNIFIED
    35   27630   3/5/2020   VALU VENTURES 2, INC.
    35    6035   3/5/2020   VANS EVERGREEN IGA - SUPERVALU-TACOMA CORP
    35    2988   3/5/2020   VASHON THRIFTWAY - SUPERVALU
    35    4603   3/5/2020   VILLAGE MARKET ELMA - SUPERVALU
    35    4378   3/5/2020   VILLAGE MARKETS - SUPERVALU
    35   27631   3/5/2020   W. NEWELL & CO.
    35   27632   3/5/2020   W. NEWELL & CO. EQUIPMENT COMPANY, INC.
    35   27633   3/5/2020   W. NEWELL & CO., LLC
    35   27634   3/5/2020   WETTERAU INSURANCE CO. LTD.
    35    4720   3/5/2020   WHITE SALMN TWAY - SUPERVALU
    35   27635   3/5/2020   WOODFOOD SQUARE ASSOCIATES LIMITED PARTNERSHIP
    35   27636   3/5/2020   WSI SATELLITE, INC.
    36   27641   3/5/2020   DEARBORN MARKET
    36     391   3/5/2020   FROZEN GOULDSBORO - WAKEFERN FOOD CORP
    36   20000   3/5/2020   NEWARK PERISHABLES - WAKEFERN FOOD CORPORATION-EDI
    36   27638   3/5/2020   PRICE RITE
    36    5158   3/5/2020   PRICE RITE - INTERNAL SAMPLES (PICK-UP/AIR FR)
    36    4120   3/5/2020   SHOP RITE - SHOPRITE CHECKERS
    36   27639   3/5/2020   SHOPRITE



                                                Page 17 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 77 of 104 PageID #:260098
                                            Amick Opt-Outs (ID)


    36   27640   3/5/2020   THE FRESH GROCER
    36   27637   3/5/2020   WAKEFERN FOOD CORP.
    36      20   3/5/2020   WAKEFERN FOODS - WAKEFERN FOOD CORP
    37   27644   3/5/2020   GREENWISE MARKET
    37   27643   3/5/2020   MORNING SONG LLC
    37   27642   3/5/2020   PUBLIX SUPER MARKETS, INC.
    37       8   3/5/2020   PUBLIX SUPERMARKET - PUBLIX SUPERMARKETS INC
    39     974   3/6/2020   CASEYS GENERAL STORE - CASEY'S GENERAL STORES IN
    39   27647   3/6/2020   CASEY'S GENERAL STORES, INC.
    40    1180   3/9/2020   CENTURY PACKING - QUIRCH FOODS COMPANY
    40    2717   3/9/2020   GOODNIGHT INTERNATIONAL - QUIRCH FOODS
    40    4904   3/9/2020   METROPOLITAN DETENTION - QUIRCH FOODS CO - TRAY PACK
    40      92   3/9/2020   QUIRCH FOODS - QUIRCH FOODS CO - TRAY PACK
    40   27648   3/9/2020   QUIRCH FOODS, LLC (F/K/A QUIRCH FOODS CO.)
    41    2054   3/9/2020   REST SUPPLY CHAIN SOLUTIONS - RESTAURANT SUPPLY CHAIN SOLUTIONS         x
    41   11627   3/9/2020   RESTAURANT SUPPLY CH SOLUTIONS                                          x
    41   15070   3/9/2020   RESTAURANT SUPPLY CHAIN                                                 x
    41   27649   3/9/2020   RESTAURANT SUPPLY CHAIN SOLUTIONS, LLC                                  x
    43    7086   3/9/2020   P2 RESTAURANTS
    43   27650   3/9/2020   P2 RESTAURANTS INC
    45   26861   3/9/2020   QUALITY DISTRIBUTING COMPANY
    46   24223   3/9/2020   HARMAN MANAGEMENT
    46   27651   3/9/2020   HARMAN MANAGEMENT CORPORATION
    47   26862   3/9/2020   QUALITY SUPPLY CHAIN CO-OP, INC.                                        x
    48   26863   3/9/2020   AMFOODS LLC
    49   26865   3/9/2020   WHITEFORD'S INC
    50   26866   3/9/2020   KENTUCKY FRIED CHICKEN OF ALAMOSA INC
    51   26867   3/9/2020   NET MANAGEMENT LTD
    52     144   3/9/2020   BURRIS LOGISTICS
    52   27653   3/9/2020   TFM
    52   27652   3/9/2020   THE FRESH MARKET, INC.
    53   15361   3/9/2020   RESTAURANT SERVICES INC                                                 x
    53   15098   3/9/2020   RESTAURANT SERVICES INC                                                 x
    53   27654   3/9/2020   RESTAURANT SERVICES, INC.                                               x
                            RESTAURANT SERVICES, INC. (AS ASSIGNEE OF CERTAIN CLAIMS FROM MCLANE
                            COMPANY, INC., NICHOLAS AND COMPANY, PERFORMANCE FOOD GROUP, INC.,
                            REINHART FOODSERVICE, LLC, SHAMROCK FOODS COMPANY, SYGMA NETWORK, AND
    53   27655   3/9/2020   SYSCO MONTANA, INC.)                                                    x
    53   27656   3/9/2020   RSI                                                                     x
    54    1207   3/9/2020   KWIK TRIP - KWIK TRIP INC
    54   27657   3/9/2020   KWIK TRIP INC.
    55   26868   3/9/2020   FITZPATRICK ACQUISITIONS LLC DBA WMCR CO.
    56    6387   3/9/2020   DDO1 TEXAS
    56   27658   3/9/2020   DDO1-TEXAS, LLC
    57   27659   3/9/2020   VISTA FOODS, INC.
    58   27660   3/9/2020   HOT TACOS, INC.
    59   26878   3/9/2020   NOBLE PURSUIT, LLC
    60     300   3/9/2020   WEEKS FOODS - WEEKS FOOD CORP
    60   27661   3/9/2020   WEEKS FOODSERVICE
    61    4297   3/9/2020   AMC ENTERTAINMENT - CONAGRA BRANDS INC-RUSSELLVILLE
    61      40   3/9/2020   CONAGRA - CONAGRA FOODS BSC AP
    61   27662   3/9/2020   CONAGRA BRANDS, INC.
    61   20127   3/9/2020   INTERCITIES - CONAGRA ACCOUNTS PAYABLE
    61    9803   3/9/2020   PILGRIM'S FOOD SYSTEMS - HOUSTON CONAGRA POULTRY COMPANY INC
    61   10639   3/9/2020   PILGRIM'S FOOD SYSTEMS DIV OF CONAGRA
    61     148   3/9/2020   PINNACLE FOODS - PINNACLE FOODS GROUP LLC-F
    61   27663   3/9/2020   PINNACLE FOODS, INC.
    61    1095   3/9/2020   ZERO MOUNTAIN - CONAGRA BRANDS INC-RUSSELLVILLE
    62    3916   3/9/2020   APPETIZERS& - H J HEINZ COMPANY LP
    62     139   3/9/2020   HEINZ - HEINZ
    62   10693   3/9/2020   HEINZ FROZEN FOOD CO



                                               Page 18 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 78 of 104 PageID #:260099
                                              Amick Opt-Outs (ID)


    62   12481   3/9/2020   HEINZ FROZEN FOOD(AMER W MEMP)
    62   11851   3/9/2020   HEINZ FROZEN FOOD(HARVEST CHI)
    62   14251   3/9/2020   HEINZ FROZEN FOODS (DELIMEX)
    62   13457   3/9/2020   HEINZ FROZEN FOODS (FRAMING)
    62   11969   3/9/2020   HEINZ FROZEN FOODS (NUPAK)
    62   13010   3/9/2020   HEINZ FROZEN FOODS(KOP)(ST)
    62   12482   3/9/2020   HEINZ FROZEN FOODS(LONESTAR)
    62   11852   3/9/2020   HEINZ FROZEN FOODS(NATL CUST)
    62   14252   3/9/2020   HEINZ FROZEN FOODS(WEST CHEST)
    62   11970   3/9/2020   HEINZ INNOVATION CTR (WARR PA)
    62   13009   3/9/2020   HEINZ -NATIONAL CUSTOM PACKING
    62   13011   3/9/2020   HEINZ NORTH AMERICA (KF-KOP)
    62   11585   3/9/2020   HEINZ PET PRODUCTS
    62   10481   3/9/2020   HEINZ PET PRODUCTS DIVISION HEINZ NORTH AMERICA ATTN: A/P
    62   11477   3/9/2020   HEINZ PET PRODUCTS DIVISION STAR-KIST FDS INC/GENERAL A/P
    62    2131   3/9/2020   HJ HEINZ - HJ HEINZ CO
    62    2354   3/9/2020   KABOBS - H J HEINZ COMPANY LP
    62     136   3/9/2020   KRAFT - KRAFT HEINZ COMPANY - NEWBERRY
    62   27664   3/9/2020   KRAFT HEINZ FOODS COMPANY
    63   13020   3/6/2020   INDEPENDENT PURCHASING COOP                                    x
    63   27665   3/6/2020   INDEPENDENT PURCHASING COOPERATIVE                             x
    64   26870   3/9/2020   FIRST KENOSHA KENTUCKY FRIED CHICKEN INC.
    65   26871   3/9/2020   SECOND KENOSHA KENTUCKY FRIED CHICKEN INC.
    66   26872   3/9/2020   THIRD KENOSHA KENTUCKY FRIED CHICKEN INC.
    67   26873   3/9/2020   KENTUCKY FRIED CHICKEN OF ZION INC.
    68   26874   3/9/2020   KENTUCKY FRIED CHICKEN OF ZION INC.
    69   26875   3/9/2020   CHOCOLATE CITY CHICKEN INC.
    70   26876   3/9/2020   PALS FOODS INC.
    71   26877   3/9/2020   CHICKEN CHAMPS INC.
    72   27666   3/9/2020   CHICKEN CHAMPS INC.
    73    2635   3/6/2020   DEHATER DIVISION OF SCORE ENTERPRISE - SORCE ENTERPRISES INC
    73     321   3/6/2020   SORCE ENTERPRISE - SORCE ENTERPRISES, INC
    73   27667   3/6/2020   SORCE ENTERPRISES, INC.
    74    1083   3/9/2020   ALLENTOWN REFRIGERATED TERMINALS - NESTLE USA
    74   19837   3/9/2020   FRISKIES PET CARE - NESTLE PURINA PETCARE ACCTS PAYABLE
    74     869   3/9/2020   LINCOLN COLD STORAGE - NESTLE PURINA PETCARE
    74      48   3/9/2020   NESTLE - NESTLE USA-CLEVELAND
    74   16365   3/9/2020   NESTLE ACCOUNT PAYABLE
    74   24918   3/9/2020   NESTLE ACCOUNT PAYABLE - NESTLE ACCOUNT PAYABLE
    74   27669   3/9/2020   NESTLE PURINA PETCARE COMPANY (NPPC)
    74   27668   3/9/2020   NESTLE USA, INC. (NUSA)
    75   26880   3/9/2020   D & J BOWLING ENTERPRISES INC
    76   26881   3/9/2020   DUNN & BOWLING LTD
    77   26879   3/9/2020   MAYER MANAGEMENT INC
    78   27671   3/9/2020   210 POLLO PARTNERS, LLC                                        x
    78   27672   3/9/2020   ARCADIA INVESTMENT, INC.                                       x
    78   27673   3/9/2020   ARIZONA COLORADO ENTERPRISES                                   x
    78   27674   3/9/2020   AZ POLLO, INC.                                                 x
    78   27675   3/9/2020   BAS FOOD SERVICES, INC.                                        x
    78   27676   3/9/2020   BBED, INC.                                                     x
    78   27677   3/9/2020   BENOR ENTERPRISES, INC.                                        x
    78   27678   3/9/2020   CAL-SIN ENTERPRISES, INC.                                      x
    78   27679   3/9/2020   CERRITOS FOOD GROUP, INC.                                      x
    78   27680   3/9/2020   CHIC POLLO, LLC                                                x
    78   17247   3/9/2020   CHICKEN TIME                                                   x
    78   26245   3/9/2020   CHICKEN TIME - CHICKEN TIME                                    x
    78   27681   3/9/2020   CHICKEN TIME I, LLC                                            x
    78   27682   3/9/2020   CHICKEN TIME II, LLC                                           x
    78   27683   3/9/2020   CHICKEN TIME III, LLC                                          x
    78   27684   3/9/2020   CHICKEN TIME IV, LLC                                           x
    78   27685   3/9/2020   CHICKEN TIME V, LLC                                            x



                                                 Page 19 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 79 of 104 PageID #:260100
                                             Amick Opt-Outs (ID)


    78   27686   3/9/2020   CHICKEN TIME VI, LLC                                                        x
    78   27687   3/9/2020   COASTAL VALLEY ENTERPRISES                                                  x
    78   27688   3/9/2020   CONCORD POLLO, INC.                                                         x
    78   27689   3/9/2020   CORONA POLLO, LLC                                                           x
    78   27690   3/9/2020   DESERT POLLO, INC.                                                          x
    78   27691   3/9/2020   DURANGO FOODS, INC.                                                         x
    78   16297   3/9/2020   EL POLLO LOCO                                                               x
    78   19854   3/9/2020   EL POLLO LOCO - EPL VENTURES LLC                                            x
    78   27670   3/9/2020   EL POLLO LOCO, INC. (EPL)                                                   x
    78   27692   3/9/2020   EPL 3766, INC.                                                              x
    78   27693   3/9/2020   EPL VENTURES, LLC                                                           x
    78   27694   3/9/2020   F. MAK, INC.                                                                x
    78   27695   3/9/2020   FAIRVAX ENTERPRISES, INC.                                                   x
    78   27696   3/9/2020   FMJJ, INC.                                                                  x
    78   27697   3/9/2020   GRILLED CHOICE FOODS, INC.                                                  x
    78   27698   3/9/2020   HARBOR COAST INVESTMENTS, INC.                                              x
    78   27699   3/9/2020   HENSHA BELL, INC.                                                           x
    78   27700   3/9/2020   HENSHA-H, INC.                                                              x
    78   27701   3/9/2020   INLAND FOODS, LLC                                                           x
    78   27702   3/9/2020   JPA HOLDINGS, LLC                                                           x
    78   27703   3/9/2020   KA-MOA, LLC                                                                 x
    78   27708   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LCC, SERIES V                                  x
    78   27704   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES I                                  x
    78   27705   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES II                                 x
    78   27706   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES III                                x
    78   27707   3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES IV                                 x
    78   27709   3/9/2020   L.A. TASTY FOOD, INC.                                                       x
    78   27710   3/9/2020   LEEMAR ENTERPRISES, INC.                                                    x
    78   27711   3/9/2020   LILEND INTERNATIONAL, INC.                                                  x
    78   27712   3/9/2020   LISTO WAY GROUP, LLC                                                        x
    78   27713   3/9/2020   LUGO POLLOS, INC.                                                           x
    78   27714   3/9/2020   LUGO'S ENTERPRISES, INC.                                                    x
    78   27715   3/9/2020   MENLO PARK, LLC                                                             x
                            MICHAEL D. BRYMAN AND JANICE P. HANDLERS BRYMAN, TRUSTEES OF THE HANDLERS
    78   27716   3/9/2020   BRYMAN TRUST                                                                x
    78   27717   3/9/2020   MIK FOOD INCORPORATED                                                       x
    78   27718   3/9/2020   MIYAMOTO INVESTMENT, INC.                                                   x
    78   27719   3/9/2020   MLXX, LLC                                                                   x
    78   27720   3/9/2020   NABI ENTERPRISES, INC                                                       x
    78   27721   3/9/2020   NAPA POLLO, INC.                                                            x
    78   27722   3/9/2020   NEW ERA ENTERPRISES, LLC                                                    x
    78   27723   3/9/2020   NGC FOODS, INC.                                                             x
    78   27724   3/9/2020   NOR-CAL CHICKEN, INC.                                                       x
    78   27725   3/9/2020   NORTH HOLLYWOOD INVESTMENT, INC.                                            x
    78   27726   3/9/2020   OM SHIVAY, INC.                                                             x
    78   27727   3/9/2020   PACK-3492, INC.                                                             x
    78   27728   3/9/2020   PACK-3517, INC.                                                             x
    78   27729   3/9/2020   PEG/LION, LLC                                                               x
    78   27730   3/9/2020   PENSAR BIG, INC.                                                            x
    78   27731   3/9/2020   PETALUMA CHICKEN, INC.                                                      x
    78   27732   3/9/2020   PH POLLO, INC.                                                              x
    78   27733   3/9/2020   PLAZA FOODS, INC.                                                           x
    78   27734   3/9/2020   POCO LOCOS HOLDINGS, LLC                                                    x
    78   27735   3/9/2020   POCO LOCOS, LLC                                                             x
    78   27736   3/9/2020   POLLO KING, INC.                                                            x
    78   27737   3/9/2020   POLLO MEAL, INC.                                                            x
    78   27738   3/9/2020   POLLO MILLS, LLC                                                            x
    78   27739   3/9/2020   POLLO WEST CORP.                                                            x
    78   27740   3/9/2020   POYO, INC.                                                                  x
    78   27741   3/9/2020   RAFMAR & SONS ENTERPRICES, INC.                                             x
    78   27742   3/9/2020   RAUL CANIZALES                                                              x



                                                Page 20 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 80 of 104 PageID #:260101
                                              Amick Opt-Outs (ID)


    78   27743   3/9/2020   RAYAT, NIMA & RAZEPOOR, NASSER                         x
    78   27744   3/9/2020   RENO GRILED FOODS, INC.                                x
    78   27745   3/9/2020   ROHOVIDA ENTERPRISES, INC.                             x
    78   27746   3/9/2020   ROSEMEAD INVESTMENT, INC.                              x
    78   27747   3/9/2020   RSB FOOD, LLC                                          x
    78   27748   3/9/2020   R-VORP CORPORATION                                     x
    78   27749   3/9/2020   SAN GABRIEL VALLEY FAST FOODS I, INC.                  x
    78   27750   3/9/2020   SAN GABRIEL VALLEY FAST FOODS III, INC.                x
    78   27751   3/9/2020   SANDO POLLO, INC.                                      x
    78   27752   3/9/2020   SHABASCO INC.                                          x
    78   27753   3/9/2020   SHAPOUR (SHAWN) RAZIPOUR                               x
    78   27754   3/9/2020   SHAPOUR (SHAWN) RAZIPOUR AND ELIZABETH D. E. AMIRI     x
    78   27755   3/9/2020   SIERRA NEVADA EPL, INC.                                x
    78   27756   3/9/2020   SIERRA POLLO, INC.                                     x
    78   27757   3/9/2020   SONOMA POLLO CORPORATION                               x
    78   27758   3/9/2020   SOUTH PASADENA INVESTMENT, INC.                        x
    78   27759   3/9/2020   SRH MANAGEMENT INC.                                    x
    78   27760   3/9/2020   SUNNYVALE/SANTA CLARA EL POLLO LOCO LLC                x
    78   27761   3/9/2020   SUPERIOR FOOD SERVICES, INC.                           x
    78   19135   3/9/2020   SWING BURGER/POLLO KING                                x
    78   27762   3/9/2020   TALAT ENTERPRISES, INC.                                x
    78   27763   3/9/2020   TALYA ENTERPRISES, INC.                                x
    78   27764   3/9/2020   TEEKAY FOOD SERVICES, INC.                             x
    78   27765   3/9/2020   THE CLUCK BROTHERS, INC.                               x
    78   27766   3/9/2020   TRI-LAKE INVESTMENTS, LLC                              x
    78   27767   3/9/2020   TWS RESTAURANT CORPORATION                             x
    78   27768   3/9/2020   UNITED LERONE I, LLC                                   x
    78   27769   3/9/2020   UNITED LERONE II, LLC                                  x
    78   27770   3/9/2020   UNITED LERONE III, LLC                                 x
    78   27771   3/9/2020   UNITED LERONE IV, LLC                                  x
    78   27772   3/9/2020   V S POLLO KING, INC.                                   x
    78   27773   3/9/2020   VEBO ENTERPRISES, INC.                                 x
    78   27774   3/9/2020   VILLA ARMENTA, LLC                                     x
    78   27775   3/9/2020   W.K.S. RESTAURANT CORPORATION                          x
    78   27776   3/9/2020   WALDORF RESTAURANT GROUP CESAR CHAVEZ LLC              x
    78   27777   3/9/2020   WIDMOR INVESTMENT, LLC                                 x
    78   18890   3/9/2020   WKS RESTAURANTS - WKS RESTAURANTS CORP                 x
    78   14695   3/9/2020   WKS RESTAURANTS CORP                                   x
    79   19823   3/4/2020   JOHNNY ROCKETS - SYSCO - CHICKEN NATIONAL ACCOUNTS -
    79   27778   3/9/2020   JOHNNY ROCKETS GROUP, INC.
    80   27779   3/9/2020   FIC RESTAURANTS INC.
    80     236   3/9/2020   FRIENDLYS - FRIENDLY'S FOODSERVICE
    81      27   3/9/2020   AHOLD DELHAIZE - DELHAIZE AMERICA SALISBURY            x
    81   27780   3/9/2020   AHOLD DELHAIZE AMERICA HOLDING, INC.                   x
    81   27781   3/9/2020   AHOLD DELHAIZE USA, INC.                               x
    81   27782   3/9/2020   AHOLD USA, INC.                                        x
    81   27783   3/9/2020   BOTTOM DOLLAR FOOD NORTHEAST, LLC                      x
    81    1875   3/9/2020   CHAMBERSBURG COLD STORAGE - GIANT FOOD STORES          x
    81   27785   3/9/2020   DELHAIZE AMERICA DISTRIBUTION, LLC                     x
    81   27784   3/9/2020   DELHAIZE AMERICA, LLC                                  x
    81      61   3/9/2020   FOOD LION - DELHAIZE AMERICA DISTRIBUTION LLC          x
    81   27786   3/9/2020   FOOD LION, LLC                                         x
    81   27787   3/9/2020   GIANT BRANDS, LLC                                      x
    81   15420   3/9/2020   GIANT FOOD SERVICE LLC                                 x
    81      45   3/9/2020   GIANT FOOD STORE - GIANT FOOD STORES, LLC              x
    81   27789   3/9/2020   GIANT FOOD STORES, LLC                                 x
    81   27788   3/9/2020   GIANT FOOD, LLC                                        x
    81   15611   3/9/2020   GIANT FOODS                                            x
    81   15034   3/9/2020   GIANT FOODS - DO NOT USE                               x
    81   27793   3/9/2020   GIANT MARTIN'S                                         x
    81   27792   3/9/2020   GIANT OF MARYLAND, LLC                                 x



                                                 Page 21 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 81 of 104 PageID #:260102
                                              Amick Opt-Outs (ID)


    81      52    3/9/2020   HANNAFORD - HANNAFORD BROTHERS                          x
    81    9123    3/9/2020   HANNAFORD - KASH KARRY FL                               x
    81   15075    3/9/2020   HANNAFORD BROTHERS                                      x
    81   10537    3/9/2020   HANNAFORD BROTHERS                                      x
    81    9272    3/9/2020   HANNAFORD BROTHERS                                      x
    81    9271    3/9/2020   HANNAFORD BROTHERS                                      x
    81   16028    3/9/2020   HANNAFORD BROTHERS CO                                   x
    81   27794    3/9/2020   HANNAFORD BROTHERS CO.                                  x
    81    9273    3/9/2020   HANNAFORD BROTHERS- S PORT                              x
    81   10896    3/9/2020   HANNAFORD BROTHERS/SO PORTLAND DC01                     x
    81   27795    3/9/2020   HANNAFORD SUPERMARKETS                                  x
    81    2284    3/9/2020   PEAPOD - BONTON PRODUCTS                                x
    81   27796    3/9/2020   PEAPOD, LLC                                             x
    81   27790    3/9/2020   RETAIL BUSINESS SERVICES, LLC                           x
    81   27791    3/9/2020   RETAINED SUBSIDIARY ONE, LLC                            x
    81   14046    3/9/2020   SHAMROCK TRADING(AHOLD CARLIS)                          x
    81   14461    3/9/2020   SHAMROCK TRADING(AHOLD LANDOV)                          x
    81   13675    3/9/2020   SHAMROCK TRADING(AHOLD NE)                              x
    81   12201    3/9/2020   SHAMROCK TRADING(AHOLD NY)                              x
    81   27797    3/9/2020   STOP & SHOP SUPERMARKET CO. LLC                         x
    81      64    3/9/2020   STOP&SHOP - AHOLD FINANCIAL SERVICES (S&S)              x
    82   26882    3/9/2020   BARBEQUE INTEGRATED, INC. DBA SMOKEY BONES              x
    84   27798    3/9/2020   FLEW THE COOP INC.
    85   27799    3/9/2020   GIA INVESTMENT GROUP LLC
    86   27800    3/9/2020   ZOOM FOODS INC
    87   27801    3/9/2020   AGI INVESTMENT LLC
    88   26883    3/9/2020   ARGONAUT MINNESOTA VENTURES INC
    89   26884    3/9/2020   LET ESPANOLA
    90   26885    3/9/2020   BILLINGS RESTAURANTS LLC
    91   26886    3/9/2020   TJ KFC GROUP
    92   26887    3/9/2020   JT RESTAURANT GROUP
    93   26888    3/9/2020   ARGONAUT FOOD PARTNERS NUEVO LLC
    94   27802    3/9/2020   STEW BROS PROPERTIES LLC.
    94   18452    3/9/2020   STEWART BROS PROPERTIES - STEWART BROS PROPERTIES LLC
    95   26889    3/9/2020   S & H INC
    96   26890    3/9/2020   ARGONAUT FOOD PARTNERS LLC
    97   27803    3/9/2020   M BAKER MANAGEMENT INC
    99   27804   3/12/2020   GREG FEDERICO INC. (DBA KFC)
   100   27805   3/12/2020   JOHN FEDERICO INC. (DBA KFC)
   101   27806   3/12/2020   KSL CORP
   101   27807   3/12/2020   POINDEXTER AND SON
   103   27808   3/13/2020   FELKER DAY, INC.
   105   18918   3/13/2020   2ND GENERATION - 2ND GENERATION INC
   105   27809   3/13/2020   2ND GENERATION INC DBA KFC OF OTTUMWA, IOWA




                                                 Page 22 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 82 of 104 PageID #:260103




                            Exhibit E4
  Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 83 of 104 PageID #:260104
                                                       Amick Opt-Outs (Name)


                                                                                                         Request
                                                                                                         Includes
Request ID   JND ID    Date Received                                       Name
                                                                                                         Assigned
                                                                                                          Claims
        78     27671        3/9/2020   210 POLLO PARTNERS, LLC                                               x
       105     18918       3/13/2020   2ND GENERATION - 2ND GENERATION INC
       105     27809       3/13/2020   2ND GENERATION INC DBA KFC OF OTTUMWA, IOWA
        29      1789        3/5/2020   3 RIVERS ICE CREAM - TOPCO ASSOCIATES INC                            x
        17     21300        3/4/2020   4X W&D WHOLESALE DIRECT - HARVEST FOOD DISTRUBUTORS
        33     21204        3/6/2020   654 SOUTH SAN FRANCISCO CA - COSTCO WHOLESALE CORPORATION - EDI
        17      4436        3/4/2020   99 RANCH MARKET - HARVEST MEAT COMPANY
        25       754        3/4/2020   A STEIN MEAT PRODUCTS - BLOCKED-A STEIN MEAT PRODUCTS INC
        35      3369        3/5/2020   A&J SELECT MARKET - SUPERVALU
        25     27329        3/4/2020   A. STEIN MEAT PRODS., INC.
        24      4170        3/4/2020   ABERDEEN FREEZER - C&S WHOLESALE GROCERS                             x
        29      5065        3/5/2020   ABS BREA - ALBERTSONS, INC                                           x
        13      5049        3/3/2020   ACADIAN FINE FOODS - KRISPY KRUNCHY FOODS LLC
        29     27365        3/5/2020   ACME MARKETS                                                         x
        29       247        3/5/2020   ACME MARKETS - ACME DISTRIBUTION CENTER-ALBERTSON                    x
        35     27489        3/5/2020   ACME MARKETS, INC.
        17      3024        3/4/2020   ACS WAREHOUSE - SHERWOOD FOOD DISTRIBUTORS
        25       367        3/4/2020   ACTION MEAT - ACTION MEAT DISTRIBUTORS
        25     27300        3/4/2020   ACTION MEAT DISTRIBUTORS, INC.
        35      8094        3/5/2020   ADVANTAGE LOGISTICS
        35     27491        3/5/2020   ADVANTAGE LOGISTICS - SOUTHEAST, INC.
        35     27492        3/5/2020   ADVANTAGE LOGISTICS SOUTHWEST, INC.
        35     27493        3/5/2020   ADVANTAGE LOGISTICS USA EAST L.L.C.
        35     27494        3/5/2020   ADVANTAGE LOGISTICS USA WEST L.L.C.
        25       114        3/4/2020   AFFILIATED FOODS - AMERICOLD
        25     27301        3/4/2020   AFFILIATED FOODS, INC.
        87     27801        3/9/2020   AGI INVESTMENT LLC
        25      2289        3/4/2020   AGNE - ASSOC GROCERS OF NEW ENGLAND
        81        27        3/9/2020   AHOLD DELHAIZE - DELHAIZE AMERICA SALISBURY                          x
        81     27780        3/9/2020   AHOLD DELHAIZE AMERICA HOLDING, INC.                                 x
        81     27781        3/9/2020   AHOLD DELHAIZE USA, INC.                                             x
        81     27782        3/9/2020   AHOLD USA, INC.                                                      x
        25     27310        3/4/2020   AJ'S FINE FOODS
        17      5012        3/4/2020   AJS WAREHOUSE - SHERWOOD FOODS - OH
        35      5487        3/5/2020   AK SPORT SHOP - SUPERVALU
        29     27360        3/5/2020   ALBERTSONS                                                           x
        29        16        3/5/2020   ALBERTSONS - ALBERTSON'S LLC - TOLLESON                              x
        29     27363        3/5/2020   ALBERTSONS COMPANIES LLC                                             x
        29     27364        3/5/2020   ALBERTSONS COMPANIES, INC.                                           x
        29     27362        3/5/2020   ALBERTSONS LLC                                                       x
        29     27361        3/5/2020   ALBERTSON'S, INC.                                                    x
        35     27490        3/5/2020   ALBERTSON'S, INC.
        25     27302        3/4/2020   ALEX LEE, INC.
        74      1083        3/9/2020   ALLENTOWN REFRIGERATED TERMINALS - NESTLE USA
        29       893        3/5/2020   ALLIANCE WAREHOUSE - SAFEWAY INC                                     x
        24      2210        3/4/2020   ALLIED - C&S WHOLESALE GROCERS                                       x
         7     19798       2/26/2020   ALMACEN CENTRAL AMIGO - WALMART ALMACEN CENTRAL AMIGO #2
        35      4804        3/5/2020   AMBOY SELECT - SUPERVALU
        17      2957        3/4/2020   AMC COLD STORAGE - HARVEST MEAT COMPANY
        61      4297        3/9/2020   AMC ENTERTAINMENT - CONAGRA BRANDS INC-RUSSELLVILLE
        17      1627        3/4/2020   AMC WAREHOUSES - HARVEST MEAT COMPANY
        35     27495        3/5/2020   AMERICAN COMMERCE CENTERS, INC.
        29     27367        3/5/2020   AMERICAN DRUG STORES COMPANY                                         x
        35     27497        3/5/2020   AMERICAN DRUG STORES LLC
        35     27496        3/5/2020   AMERICAN DRUG STORES, INC.
        35     27498        3/5/2020   AMERICAN PROCUREMENT AND LOGISTICS COMPANY LLC
        25      1871        3/4/2020   AMERICAN SEAWAY FOODS



                                                            Page 1 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 84 of 104 PageID #:260105
                                             Amick Opt-Outs (Name)


    29   27366    3/5/2020   AMERICAN STORES COMPANY                                                 x
    35   27499    3/5/2020   AMERICAN STORES COMPANY
    17    2585    3/4/2020   AMERISTAR CASINOS - WESTERN BOXED MEATS - TRUCK
    48   26863    3/9/2020   AMFOODS LLC
    35    4583    3/5/2020   ANDYS MARKET - SUPERVALU
    62    3916    3/9/2020   APPETIZERS& - H J HEINZ COMPANY LP
    25   24076    3/4/2020   AR DEPT OF CORRECTIONS - COLORADO BOXED BEEF
    78   27672    3/9/2020   ARCADIA INVESTMENT, INC.                                                x
     3    3018   2/19/2020   ARCTIC LOGISTICS - MCLANE FOODSERVICE, INC
    35   27500    3/5/2020   ARDEN HILLS 2003 LLC
    96   26890    3/9/2020   ARGONAUT FOOD PARTNERS LLC
    93   26888    3/9/2020   ARGONAUT FOOD PARTNERS NUEVO LLC
    88   26883    3/9/2020   ARGONAUT MINNESOTA VENTURES INC
    78   27673    3/9/2020   ARIZONA COLORADO ENTERPRISES                                            x
    17    1663    3/4/2020   ARTIC COLD STORAGE - SHERWOOD FOOD DISTRIBUTORS
    25    1010    3/4/2020   ASF - GIANT EAGLE
    25   27326    3/4/2020   ASF MEAT
    25   19922    3/4/2020   ASSOCIATED - ASSOCIATED FOOD STORES - EDI
    25     208    3/4/2020   ASSOCIATED FOOD STORE - ASSOC FOOD STORES
    25   27305    3/4/2020   ASSOCIATED FOOD STORES, INC.
    25     132    3/4/2020   ASSOCIATED GROCERS - ASSOCIATED GROCERS, INC
    35   27501    3/5/2020   ASSOCIATED GROCERS ACQUISITION COMPANY
    35   27488    3/5/2020   ASSOCIATED GROCERS OF FLORIDA, INC.
    25     459    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND - ASSOCIATED GROCERS OF NE
    25   27307    3/4/2020   ASSOCIATED GROCERS OF NEW ENGLAND, INC.

    26     390    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH - ASSOCIATED GROCERS OF THE SOUTH,INC
    26   27357    3/4/2020   ASSOCIATED GROCERS OF THE SOUTH INC
    25   27306    3/4/2020   ASSOCIATED GROCERS, INC.
    24    1214    3/4/2020   ATLANTIC COLD STORAGE - WINN-DIXIE DELI                                 x
    29    1748    3/5/2020   AUBURN - ALBERTSONS - SAFEWAY INC                                       x
    15   20063    3/3/2020   AUSTIN WINGS II RIVERSID - TEXAS WINGS, INC. DBA HOOTERS                x
    78   27674    3/9/2020   AZ POLLO, INC.                                                          x
    23   27273    3/4/2020   BAHAMA BREEZE HOLDINGS, LLC
    29   27401    3/5/2020   BAKER'S                                                                 x
    35    2437    3/5/2020   BALES - SUPERVALU
    35    6011    3/5/2020   BALLARD MARKET - SUPERVALU
    35    4175    3/5/2020   BALLINGER - SUPERVALU
    35    5618    3/5/2020   BALS FROM TWAY - SUPERVALU
    82   26882    3/9/2020   BARBEQUE INTEGRATED, INC. DBA SMOKEY BONES                              x
     9   24692    3/4/2020   BARI IMPORTING
     9   26901    3/4/2020   BARI IMPORTING CORPORATION
     9   26902    3/4/2020   BARI ITALIAN FOODS
    78   27675    3/9/2020   BAS FOOD SERVICES, INC.                                                 x
    25     214    3/4/2020   BASHAS - BASHAS' INC (FOOD CITY)
    25   27309    3/4/2020   BASHAS' DINE
    25   27308    3/4/2020   BASHAS' INC.
    78   27676    3/9/2020   BBED, INC.                                                              x
    78   27677    3/9/2020   BENOR ENTERPRISES, INC.                                                 x
    21    1859    3/4/2020   BERKSHIRE REFRIGERATED WAREHOUSING - JETRO CASH & CARRY
    17    3019    3/4/2020   BEST FREEZER SEASUN - SHERWOOD FOOD DISTRIBUTORS
    24    1419    3/4/2020   BI LO HOLDINGS - BI-LO GLENNVILLE #5744                                 x
    25   27313    3/4/2020   BIG Y EXPRESS
    25     462    3/4/2020   BIG Y FOODS - BOZZUTO'S INC
    25   27312    3/4/2020   BIG Y FOODS, INC.
    35   27502    3/5/2020   BILLINGS DISTRIBUTION COMPANY, LLC
    35   27503    3/5/2020   BILLINGS EQUIPMENT COMPANY, INC.
    35   27504    3/5/2020   BILLINGS OPERATIONS COMPANY, LLC
    90   26885    3/9/2020   BILLINGS RESTAURANTS LLC
    24   27286    3/4/2020   BI-LO                                                                   x
    24   27291    3/4/2020   BI-LO HOLDING FINANCE LLC                                               x



                                                  Page 2 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 85 of 104 PageID #:260106
                                             Amick Opt-Outs (Name)


    24   27288    3/4/2020   BI-LO LLC                                                                      x
    24   27292    3/4/2020   BI-LO, LLC                                                                     x
    24   27293    3/4/2020   BI-LO, LLC (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)                        x
    24   27287    3/4/2020   BI-LOHOLDING LLC                                                               x
    35   27505    3/5/2020   BISMARCK DISTRIBUTION COMPANY, LLC
    35   27506    3/5/2020   BISMARCK EQUIPMENT COMJPANY, INC.
    35   27507    3/5/2020   BISMARCK OPERATIONS COMPANY, LLC
    22      75    3/4/2020   BJS WHOLESALE - B J S WHOLESALE CLUB INC
    22   27256    3/4/2020   BJ'S WHOLESALE CLUB HOLDINGS, INC.
    22   27255    3/4/2020   BJ'S WHOLESALE CLUB, INC.
    35   27508    3/5/2020   BLAINE NORTH 1996 L.L.C.
    34   27481    3/5/2020   BLOOMIN' BRANDS, INC.                                                          x
    35   27509    3/5/2020   BLOOMINGTON 1998 L.L.C.
    33   21070    3/6/2020   BLOUNT ISLAND TERMINAL - COSTCO WHOLESALE CORPORATION - EDI
    35   27510    3/5/2020   BLUE NILE ADVERTISING, INC.
    16   26954    3/4/2020   BOB EVANS FARMS INC                                                            x
    16    4686    3/4/2020   BOB EVANS REST - BOB EVANS FARMS                                               x
    34   27484    3/5/2020   BONEFISH GRILL                                                                 x
     4    8456   2/24/2020   BOSTON MARKET CORPORATION                                                      x
    81   27783    3/9/2020   BOTTOM DOLLAR FOOD NORTHEAST, LLC                                              x
    35    5705    3/5/2020   BOULEVARD PK TWAY - SUPERVALU
    25   27350    3/4/2020   BOWMAN FOODS, INC.
    35    4208    3/5/2020   BRIDL TRL REDAPP - SUPERVALU
    35   27511    3/5/2020   BRISTOL FARMS
    25     154    3/4/2020   BROOKSHIRE GROCERY - BROOKSHIRE GROC TYLER
    25   27316    3/4/2020   BROOKSHIRE GROCERY COMPANY
    25   19474    3/4/2020   BROOKSHIRES FOOD STORES - BROOKSHIRES FOOD STORES
    24   27299    3/4/2020   BRUNO'S SUPERMARKETS INCORPORATED                                              x
    25    6654    3/4/2020   BUFFALO BASIC INGREDIENTS
    25   27335    3/4/2020   BUFFALO BASIC INGREDIENTS, INC. D/B/A MAPLE LEAF FOODS
    35   27512    3/5/2020   BURNSVILLE 1998 L.L.C.
    52     144    3/9/2020   BURRIS LOGISTICS
    25     140    3/4/2020   BUTLER REFRIGERATED HARMONY - GIANT EAGLE INC
    25   27325    3/4/2020   BUTLER REFRIGERATED MEATS
    35   27513    3/5/2020   BUTSON ENTERPRISES OF VERMONT, INC.
    35   27514    3/5/2020   BUTSON'S ENTERPRISES OF MASSACHUSETTS, INC.
    35   27515    3/5/2020   BUTSON'S ENTERPRISES, INC.
    35    1868    3/5/2020   BUY LOW MARKET - SUPERVALU/UNIFIED
    24       9    3/4/2020   C&S - C&S WHOLESALE GROCERS                                                    x
    24   27296    3/4/2020   C&S WHOLESALE GROCERS, INC.                                                    x
                             C&S WHOLESALE GROCERS, INC. (AS ASSIGNOR TO SOUTHEASTERN GROCERS, LLC, WINN-
    24   27297    3/4/2020   DIXIE STORES, INC., AND BI-LO HOLDING LLC)                                     x
     3   26845   2/19/2020   C.D. HARTNETT COMPANY
    11   19807    3/4/2020   CAJUN OPERATING - CAJUN OPERATING CO                                           x
    11   26944    3/4/2020   CAJUN OPERATING COMPANY                                                        x
    78   27678    3/9/2020   CAL-SIN ENTERPRISES, INC.                                                      x
    35    4224    3/5/2020   CAMANO IGA - SUPERVALU-TACOMA CORP
    35    4105    3/5/2020   CAMANO IGA DELI - SUPERVALU-TACOMA CORP
    35   27516    3/5/2020   CAMBRIDGE 2006 L.L.C.
    24     782    3/4/2020   CAMDEN STORAGE - C & S WHOLESALE GROCERS                                       x
    30   27448    3/5/2020   CAPITAL DELIVERY, LTD.
    23   27269    3/4/2020   CAPITAL GRILLE HOLDINGS, INC.
    13    3419    3/3/2020   CAPITOL DISTRIBUTOR MERIDIAN - KRISPY KRUNCHY FOODS LLC
    34   27483    3/5/2020   CARRABBA'S ITALIAN GRILL                                                       x
    29   27376    3/5/2020   CARR-GOTTSTEIN FOODS CO.                                                       x
    17   14185    3/4/2020   CASCADE FOOD BRKR/HARVEST MEAT
    17   13829    3/4/2020   CASCADE FOOD BROKERS
    17   12796    3/4/2020   CASCADE FOOD BROKERS CO-REMIT
    17   26963    3/4/2020   CASCADE FOOD BROKERS, INC.
    35    6198    3/5/2020   CASCADE SELECT - SUPERVALU
    39     974    3/6/2020   CASEYS GENERAL STORE - CASEY'S GENERAL STORES IN



                                                  Page 3 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 86 of 104 PageID #:260107
                                            Amick Opt-Outs (Name)


    39   27647    3/6/2020   CASEY'S GENERAL STORES, INC.
    29   11640    3/5/2020   CASH SALES-DILLON 125120 10340000                                  x
     7    2577   2/26/2020   CATCHUP LOGISTICS - WAL MART STORES INC
    25     112    3/4/2020   CBBC OPCO D B A COLORADO BOXED BEEF - COLORADO BOX BEEF-LAKELAND
    25   24220    3/4/2020   CBBC OPCO LLC D/B/A COLORADO BOXED
    25   27319    3/4/2020   CBBC OPCO, LLC D/B/A COLORADO BOXED BEEF
     3    6394   2/19/2020   CD HARNETT
     3    1253   2/19/2020   CD HARTNETT - C D HARTNETT CO
    35    3501    3/5/2020   CENTRAL MARKET - SUPERVALU
    35   27517    3/5/2020   CENTRALIA HOLDINGS, LLC
    40    1180    3/9/2020   CENTURY PACKING - QUIRCH FOODS COMPANY
    78   27679    3/9/2020   CERRITOS FOOD GROUP, INC.                                          x
    25     407    3/4/2020   CERTCO - CERTCO
    25   27320    3/4/2020   CERTCO, INC.
    81    1875    3/9/2020   CHAMBERSBURG COLD STORAGE - GIANT FOOD STORES                      x
    35   27518    3/5/2020   CHAMPAIGN DISTRIBUTION COMPANY, LLC
    35   27519    3/5/2020   CHAMPAIGN EQUIPMENT COMPANY, INC.
    35   27520    3/5/2020   CHAMPAIGN OPERATIONS COMPANY, LLC
    35   27521    3/5/2020   CHAMPLIN 2005 L.L.C.
    33   21180    3/6/2020   CHARLOTTE NC USAIRWAYS - COSTCO WHOLESALE CORPORATION - EDI
    14   26859    3/3/2020   CHECKERS DRIVE-IN RESTAURANTS INC                                  x
    23   27263    3/4/2020   CHEDDAR'S CASUAL CAFE, INC.
    23   27262    3/4/2020   CHEDDAR'S RESTAURANT HOLDING CORP.
    35    5303    3/5/2020   CHELAN MARKET - SUPERVALU
     9      68    3/4/2020   CHENEY BROS - CHENEY BROTHERS INC
     9   26903    3/4/2020   CHENEY BROS., INC.
     9   26904    3/4/2020   CHENEY BROTHER, INC-AUTOFAX
     9   26905    3/4/2020   CHENEY BROTHERS
     9   26914    3/4/2020   CHENEY BROTHERS - PUNTA GORD
     9   26906    3/4/2020   CHENEY BROTHERS INC
     9   26907    3/4/2020   CHENEY BROTHERS INC N CAROLINA
     9   26908    3/4/2020   CHENEY BROTHERS INC.
     9   26909    3/4/2020   CHENEY BROTHERS INC. OCALA
     9   26910    3/4/2020   CHENEY BROTHERS INC. RIVIERA
     9   26911    3/4/2020   CHENEY BROTHERS PUNTA GORDA
     9   26912    3/4/2020   CHENEY BROTHERS, INC.
     9   26913    3/4/2020   CHENEY BROTHERS-OCALA
     9   26915    3/4/2020   CHENEY BROTHERS-RIVIERA BE
     9    6039    3/4/2020   CHENEY STATESVILLE - CHENEY BROTHERS
    35    4870    3/5/2020   CHERRY VALLEY FARM GROCERY - SUPERVALU
    78   27680    3/9/2020   CHIC POLLO, LLC                                                    x
    71   26877    3/9/2020   CHICKEN CHAMPS INC.
    72   27666    3/9/2020   CHICKEN CHAMPS INC.
    78   17247    3/9/2020   CHICKEN TIME                                                       x
    78   26245    3/9/2020   CHICKEN TIME - CHICKEN TIME                                        x
    78   27681    3/9/2020   CHICKEN TIME I, LLC                                                x
    78   27682    3/9/2020   CHICKEN TIME II, LLC                                               x
    78   27683    3/9/2020   CHICKEN TIME III, LLC                                              x
    78   27684    3/9/2020   CHICKEN TIME IV, LLC                                               x
    78   27685    3/9/2020   CHICKEN TIME V, LLC                                                x
    78   27686    3/9/2020   CHICKEN TIME VI, LLC                                               x
    69   26875    3/9/2020   CHOCOLATE CITY CHICKEN INC.
    35    2750    3/5/2020   CHUCKS PRODUCE&STREET MARKET - SUPERVALU
    11   26943    3/4/2020   CHURCH'S CHICKEN                                                   x
    11     210    3/4/2020   CHURCHS CHICKEN - CHURCHS 1620-THEODORE                            x
    29    7167    3/5/2020   CITY MARKET                                                        x
    35    5505    3/5/2020   CLINTON FOOD MART - SUPERVALU
     5   19849   2/24/2020   CO SYSTEMS WAREHOUSE - SHAMROCK FOODS CO., INC.
    78   27687    3/9/2020   COASTAL VALLEY ENTERPRISES                                         x
    29    2701    3/5/2020   COBURNS - TOPCO ASSOCIATES, LLC                                    x
    25     904    3/4/2020   COLD STORAGE - SCHNUCK MARKETS



                                                 Page 4 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 87 of 104 PageID #:260108
                                            Amick Opt-Outs (Name)




    25   10853    3/4/2020   COLDSTORE / SCHNUCK MARKETS INC COLDSTORAGE REFRIGERATION WAREHOUSE
    30   27450    3/5/2020   COLONEL'S LIMITED, LLC
    25   26788    3/4/2020   COLORADO BOXED BEEF
    25   16273    3/4/2020   COLORADO BOXED BEEF
    25   16198    3/4/2020   COLORADO BOXED BEEF
    25   16197    3/4/2020   COLORADO BOXED BEEF
    25   16196    3/4/2020   COLORADO BOXED BEEF
     1   12821   1/15/2020   COLORADO QUALITY RESEARCH INC
     1   11704   1/15/2020   COLORADO QUALITY RESEARCH INC
    17    1588    3/4/2020   COLUMBIA COLD STORAGE - WESTERN BOXED MEATS - RAIL
     8     256    3/4/2020   COLUMBIA MEATS
    21    1915    3/4/2020   COMMERCIAL COLD WINTER HAVEN - JETRO CASH & CARRY
    31   27473    3/6/2020   COMMONWEALTH OF PUERTO RICO
    61      40    3/9/2020   CONAGRA - CONAGRA FOODS BSC AP
    61   27662    3/9/2020   CONAGRA BRANDS, INC.
    78   27688    3/9/2020   CONCORD POLLO, INC.                                                   x
    35   27522    3/5/2020   COON RAPIDS 2002 L.L.C.
    29   27402    3/5/2020   COPPS FOOD CENTER                                                     x
    78   27689    3/9/2020   CORONA POLLO, LLC                                                     x
    33       4    3/6/2020   COSTCO - COSTCO
    33   27476    3/6/2020   COSTCO WHOLESALE CORPORATION
    28     362    3/4/2020   COUNTRY SQUIRE FARM PRODUCTS - COUNTRY SQUIRE FARM PRODUC
    28   27359    3/4/2020   COUNTRY SQUIRE FARM PRODUCTS INC
    25   27327    3/4/2020   CRANBERRY GREAT LAKES COLD STORAGE
    35   27523    3/5/2020   CROWN GROCERS, INC.
    35    5704    3/5/2020   CUB FOODS - ALPINE FOOD INC
    35   27524    3/5/2020   CUB FOODS, INC.
    35   27525    3/5/2020   CUB STORES, LLC
    25    1980    3/4/2020   CULEBRA MEAT - COLORADO BOXED BEEF INC
    35    2639    3/5/2020   CUTSFTH TWAY - SUPERVALU
    22   27257    3/4/2020   CVC BEACON LP
    75   26880    3/9/2020   D & J BOWLING ENTERPRISES INC
    23   27270    3/4/2020   DARDEN CORPORATION
    23   27274    3/4/2020   DARDEN DIRECT DISTRIBUTION, INC.
    23     116    3/4/2020   DARDEN REST - DDDI
    23   27260    3/4/2020   DARDEN RESTAURANTS, INC
    35    4273    3/5/2020   DARRINGTON IGA - SUPERVALU-TACOMA CORP
    56    6387    3/9/2020   DDO1 TEXAS
    56   27658    3/9/2020   DDO1-TEXAS, LLC
    36   27641    3/5/2020   DEARBORN MARKET
    73    2635    3/6/2020   DEHATER DIVISION OF SCORE ENTERPRISE - SORCE ENTERPRISES INC
    17   26960    3/4/2020   DEL MAR ACQUISITION INC.
    17   26959    3/4/2020   DEL MAR HOLDING LLC
    24    3341    3/4/2020   DELAWARE REFRIGERATED - C&S WHOLESALE GROCERS                         x
    81   27785    3/9/2020   DELHAIZE AMERICA DISTRIBUTION, LLC                                    x
    81   27784    3/9/2020   DELHAIZE AMERICA, LLC                                                 x
    29    1936    3/5/2020   DENVER COLD STORAGE - ALBERTSONS - SAFEWAY INC                        x
    17   19901    3/4/2020   DENVER LOCATION - HARVEST MEAT CO - SAN DIEGO
    30   27449    3/5/2020   DEPZZA, INC.
    78   27690    3/9/2020   DESERT POLLO, INC.                                                    x
    29     479    3/5/2020   DILLON - KROGER INC                                                   x
    29   27394    3/5/2020   DILLON COMPANIES, INC.                                                x
    32    1605    3/6/2020   DILUIGIS - POULTRY PRODUCTS COMPANY OF NE LLC
    25     704    3/4/2020   DISTRIBUTOR GROUP - THE DISTRIBUTION GROUP, INC
    25   27333    3/4/2020   DIVERSIFIED DAIRY PRODUCTS, INC.
    29   27377    3/5/2020   DOMINICK'S                                                            x
    29     866    3/5/2020   DOMINICKS - DOMINICKS FINER FOODS                                     x
    29     958    3/5/2020   DOMINICKS FINER FOODS - DOMINICKS FINER FOODS                         x
    29   27378    3/5/2020   DOMINICK'S FINER FOODS, LLC                                           x
    17    4545    3/4/2020   DOYLE DISTRIBUTOR - WESTERN BOXED MEATS



                                                 Page 5 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 88 of 104 PageID #:260109
                                            Amick Opt-Outs (Name)


    35    6130    3/5/2020   DREWS GROCERY - SUPERVALU
    76   26881    3/9/2020   DUNN & BOWLING LTD
    78   27691    3/9/2020   DURANGO FOODS, INC.                                        x
    35   27526    3/5/2020   EAGAN 2008 L.L.C.
    35   27527    3/5/2020   EAGAN 2014 L.L.C.
    35   27528    3/5/2020   EASTERN BEVERAGES, INC.
    35   27529    3/5/2020   EASTERN REGION MANAGEMENT, LLC
    23   27272    3/4/2020   EDDIE V'S HOLDINGS, LLC
    25    4419    3/4/2020   EJ DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    35    5137    3/5/2020   EL MERCADO GRANDVIEW - SUPERVALU
    78   16297    3/9/2020   EL POLLO LOCO                                              x
    78   19854    3/9/2020   EL POLLO LOCO - EPL VENTURES LLC                           x
    78   27670    3/9/2020   EL POLLO LOCO, INC. (EPL)                                  x
    25    2518    3/4/2020   ELMWOOD WAREHOUSING BUFFALO - LATINA BOULEVARD FOODS LLC
    78   27692    3/9/2020   EPL 3766, INC.                                             x
    78   27693    3/9/2020   EPL VENTURES, LLC                                          x
    30   27458    3/5/2020   EQUIPO PAPA JOHN'S, SRL DE CV
    35    2347    3/5/2020   ERICKSONS THRIFTWAY UG - SUPERVALU
    35    6014    3/5/2020   ESTACADA TWAY - SUPERVALU
     7    3187   2/26/2020   EVANSVILLE COLD STORAGE - WAL MART STORES INC
    29   27379    3/5/2020   EXTREME VALUE                                              x
    29   27380    3/5/2020   EXTREME VALUE CENTERS                                      x
    25   27348    3/4/2020   F&T FOODS, INC.
    78   27694    3/9/2020   F. MAK, INC.                                               x
    78   27695    3/9/2020   FAIRVAX ENTERPRISES, INC.                                  x
    25     266    3/4/2020   FAREWAY STORE - FAREWAY STORES, INC
    25   27321    3/4/2020   FAREWAY STORES, INC.
    35   27530    3/5/2020   FARGO DISTRIBUTION COMPANY, LLC
    35   27531    3/5/2020   FARGO EQUIPMENT COMPANY, INC.
    35   27532    3/5/2020   FARGO OPERATIONS COMPANY, LLC
     3     189   2/19/2020   FAST FOODS MERCHANDISERS - FAST FOOD MERCH INC/MBM CORP
   103   27808   3/13/2020   FELKER DAY, INC.
    35   27533    3/5/2020   FF ACQUISITION, L.L.C.
    25    2826    3/4/2020   FFM FREEDOM - FFM FREEDOM ROAD RSC
    80   27779    3/9/2020   FIC RESTAURANTS INC.
    64   26870    3/9/2020   FIRST KENOSHA KENTUCKY FRIED CHICKEN INC.
    55   26868    3/9/2020   FITZPATRICK ACQUISITIONS LLC DBA WMCR CO.
    34   27485    3/5/2020   FLEMING'S PRIME STEAKHOUSE                                 x
    84   27798    3/9/2020   FLEW THE COOP INC.
    25   27345    3/4/2020   FLOCO FOODS, INC.
    23   27275    3/4/2020   FLORIDA SE, LLC
    35    4898    3/5/2020   FMHS MARKET - SUPERVALU-TACOMA CORP
    29   27403    3/5/2020   FMJ, INC.                                                  x
    78   27696    3/9/2020   FMJJ, INC.                                                 x
    29   27404    3/5/2020   FOOD 4 LESS                                                x
    29      79    3/5/2020   FOOD 4 LESS - FOOD 4 LESS                                  x
    29   27405    3/5/2020   FOOD 4 LESS HOLDINGS, INC.                                 x
    25   27311    3/4/2020   FOOD CITY
    25    1265    3/4/2020   FOOD CITY - PERDUE PAYMENTS
    81      61    3/9/2020   FOOD LION - DELHAIZE AMERICA DISTRIBUTION LLC              x
    81   27786    3/9/2020   FOOD LION, LLC                                             x
    35   27534    3/5/2020   FOODARAMA LLC
    29    6302    3/5/2020   FOODMAXX                                                   x
    35   27535    3/5/2020   FOREST LAKE 2000 L.L.C.
    17    6217    3/4/2020   FRASIER - HARVEST MEAT CO - SAN DIEGO
    17    5753    3/4/2020   FRAZIER FARM - HARVEST MEAT CO - SAN DIEGO
    29   27406    3/5/2020   FRED MEYER                                                 x
    29     107    3/5/2020   FRED MEYER - KROGER COMPANY-MEMPHIS                        x
    29   27408    3/5/2020   FRED MEYER JEWELERS, INC.                                  x
    29   27409    3/5/2020   FRED MEYER STORES, INC.                                    x
    29   27407    3/5/2020   FRED MEYER, INC.                                           x



                                                 Page 6 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 89 of 104 PageID #:260110
                                              Amick Opt-Outs (Name)


    29    1407    3/5/2020   FREEPORT COLD STORAGE - NEW ALBERTSONS INC                   x
    21    1887    3/4/2020   FREEZ PAK LOGISTICS - JETRO CASH AND CARRY ENTERPRISES LLC
    24   27284    3/4/2020   FRESCO Y MAS                                                 x
    25   27314    3/4/2020   FRESH ACRES MARKET
    35    5516    3/5/2020   FRESH BASKET - SUPERVALU
    25   27318    3/4/2020   FRESH BY BROOKSHIRE'S
    25   27324    3/4/2020   FRESH FOODS MANUFACTURING
    35    5515    3/5/2020   FRIDAY HARBOR MARKETPLACE - SUPERVALU
    35   27536    3/5/2020   FRIDLEY 1998 L.L.C.
    80     236    3/9/2020   FRIENDLYS - FRIENDLY'S FOODSERVICE
    15   20098    3/3/2020   FRISCO WINGS - TEXAS WINGS, INC. DBA HOOTERS                 x
    74   19837    3/9/2020   FRISKIES PET CARE - NESTLE PURINA PETCARE ACCTS PAYABLE
    35    5867    3/5/2020   FRONT ST IGA - SUPERVALU-TACOMA CORP
    36     391    3/5/2020   FROZEN GOULDSBORO - WAKEFERN FOOD CORP
    29   27410    3/5/2020   FRY'S                                                        x
    29    1925    3/5/2020   FRYS - KROGER COMPANY-MEMPHIS                                x
    29    7609    3/5/2020   FRYS KROGER TOLLESON FROZEN                                  x
    15   20065    3/3/2020   FT WORTH WINGS - TEXAS WINGS, INC. DBA HOOTERS               x
    17   26965    3/4/2020   GALLY INVESTMENTS S DE R.L. DE C.V.
    35    5601    3/5/2020   GARIBALDI BAY MARKET - SUPERVALU
    29    7434    3/5/2020   GENUARDIS                                                    x
    29   27381    3/5/2020   GENUARDI'S                                                   x
    29   27382    3/5/2020   GENUARDI'S FAMILY MARKETS LP                                 x
    29   27411    3/5/2020   GERBES                                                       x
    25   27813    3/4/2020   GETGO
    25   27811    3/4/2020   GETGO OPERATING, LLC
    25   27812    3/4/2020   GETGO RE HOLDINGS
    85   27799    3/9/2020   GIA INVESTMENT GROUP LLC
    81   27787    3/9/2020   GIANT BRANDS, LLC                                            x
    25     117    3/4/2020   GIANT EAGLE
    25    7209    3/4/2020   GIANT EAGLE GREAT LAKES COLD STORAGE
    25    7027    3/4/2020   GIANT EAGLE THE TAMARKIN
    25   27322    3/4/2020   GIANT EAGLE, INC.
    81   15420    3/9/2020   GIANT FOOD SERVICE LLC                                       x
    81      45    3/9/2020   GIANT FOOD STORE - GIANT FOOD STORES, LLC                    x
    81   27789    3/9/2020   GIANT FOOD STORES, LLC                                       x
    81   27788    3/9/2020   GIANT FOOD, LLC                                              x
    81   15611    3/9/2020   GIANT FOODS                                                  x
    81   15034    3/9/2020   GIANT FOODS - DO NOT USE                                     x
    81   27793    3/9/2020   GIANT MARTIN'S                                               x
    81   27792    3/9/2020   GIANT OF MARYLAND, LLC                                       x
    15   26950    3/3/2020   GIBSON GRECO & WOOD LTD                                      x
    33   21160    3/6/2020   GLOBAL LINK - COSTCO WHOLESALE CORPORATION - EDI
    23   27261    3/4/2020   GMRI, INC.
    35    4445    3/5/2020   GOLD BAR FAMILY GROCER - SUPERVALU
    25      95    3/4/2020   GOLUB - GOLUB CORPORATION
    35    4731    3/5/2020   GOOD NIGHT INTERNATIONAL - SUPER VALU POMPANO BEACH
    40    2717    3/9/2020   GOODNIGHT INTERNATIONAL - QUIRCH FOODS
    35    4313    3/5/2020   GOOSE COMMUNITY - SUPERVALU-TACOMA CORP
    35    4374    3/5/2020   GOOSE DELI - SUPERVALU-TACOMA CORP
     9    2016    3/4/2020   GRAND WESTERN
     9   26916    3/4/2020   GRAND WESTERN BRANDS INC
     9   26917    3/4/2020   GRAND WESTERN BRANDS, INC.
    25   27328    3/4/2020   GREAT LAKES COLD STORAGE
    25     909    3/4/2020   GREAT LAKES COLD STORAGE - GIANT EAGLE
    22   27259    3/4/2020   GREEN EQUITY INVESTORS SIDE V, L.P.
    22   27258    3/4/2020   GREEN EQUITY INVESTORS V, L.P.
    37   27644    3/5/2020   GREENWISE MARKET
    99   27804   3/12/2020   GREG FEDERICO INC. (DBA KFC)
    78   27697    3/9/2020   GRILLED CHOICE FOODS, INC.                                   x
    35   27537    3/5/2020   GROCERS CAPITAL COMPANY



                                                   Page 7 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 90 of 104 PageID #:260111
                                           Amick Opt-Outs (Name)


    24     629   3/4/2020   GROCERS SUPPLY - C&S WHOLESALE GROCERS                       x
    35    2592   3/5/2020   HAGGEN - SUPERVALU
    21    2672   3/4/2020   HALLS CHICKEN - JETRO CASH AND CARRY ENTERPRISES LLC
    21     881   3/4/2020   HALLS WAREHOUSE - JETRO CASH AND CARRY ENTERPRISES LLC
    17   26973   3/4/2020   HAMILTON MEAT, LLC D/B/A HAMILTON MEATS & PROVISIONS
    17   14719   3/4/2020   HAMILTON MEATS
    17    9626   3/4/2020   HAMILTON MEATS INC
    17    3107   3/4/2020   HAMILTON MEATS&PROVISIONS - HAMILTON MEAT COMPANY
    35   10353   3/5/2020   HAMILTON'S IGA SUPER VALU SPOKANE C/DOCK
    35    3495   3/5/2020   HAMMER&WIKAN - SUPERVALU
    81      52   3/9/2020   HANNAFORD - HANNAFORD BROTHERS                               x
    81    9123   3/9/2020   HANNAFORD - KASH KARRY FL                                    x
    81   15075   3/9/2020   HANNAFORD BROTHERS                                           x
    81   10537   3/9/2020   HANNAFORD BROTHERS                                           x
    81    9272   3/9/2020   HANNAFORD BROTHERS                                           x
    81    9271   3/9/2020   HANNAFORD BROTHERS                                           x
    81   16028   3/9/2020   HANNAFORD BROTHERS CO                                        x
    81   27794   3/9/2020   HANNAFORD BROTHERS CO.                                       x
    81    9273   3/9/2020   HANNAFORD BROTHERS- S PORT                                   x
    81   10896   3/9/2020   HANNAFORD BROTHERS/SO PORTLAND DC01                          x
    81   27795   3/9/2020   HANNAFORD SUPERMARKETS                                       x
    25    1977   3/4/2020   HANSON COLD STORSGE - PIGGLY WIGGLY MIDWEST LLC
    25    2862   3/4/2020   HANSONS MEAT PLANT - PIGGLY WIGGLY MIDWEST LLC
    78   27698   3/9/2020   HARBOR COAST INVESTMENTS, INC.                               x
    46   24223   3/9/2020   HARMAN MANAGEMENT
    46   27651   3/9/2020   HARMAN MANAGEMENT CORPORATION
    29   27412   3/5/2020   HARRIS TEETER                                                x
    29      88   3/5/2020   HARRIS TEETER - HARRIS TEETER                                x
    29   27413   3/5/2020   HARRIS TEETER, INC.                                          x
    29   27414   3/5/2020   HARRIS TEETER, LLC                                           x
    17    3569   3/4/2020   HARV LOCAL RETAILERS - HARVEST MEAT CO - SAN DIEGO
    17      44   3/4/2020   HARVEST FOODS DISTRIBUTOR - HARVEST MEAT (PHOENIX AZ)
    17   10606   3/4/2020   HARVEST MEAT - SALT LAKE CITY
    17    9290   3/4/2020   HARVEST MEAT CO
    17    9289   3/4/2020   HARVEST MEAT CO
    17   10551   3/4/2020   HARVEST MEAT CO %AMERICOLD
    17   12474   3/4/2020   HARVEST MEAT CO (CCS WOODLAND)
    17   11845   3/4/2020   HARVEST MEAT CO (EL ALTENO)
    17   14243   3/4/2020   HARVEST MEAT CO (FACTOR SALES)
    17   13000   3/4/2020   HARVEST MEAT CO (GLACIER COLD)
    17   12475   3/4/2020   HARVEST MEAT CO (PACIFIC)
    17   11846   3/4/2020   HARVEST MEAT CO (PHO RANCH MK)
    17   14244   3/4/2020   HARVEST MEAT CO (PIPER FOODS)
    17   11962   3/4/2020   HARVEST MEAT CO (PRAISE CS)
    17   13001   3/4/2020   HARVEST MEAT CO (SUN VALLEY)
    17   14245   3/4/2020   HARVEST MEAT CO (WOODLAND)
    17   13002   3/4/2020   HARVEST MEAT CO(GOLDBERRY)
    17   14246   3/4/2020   HARVEST MEAT CO(LAUDERHILL)
    17   11963   3/4/2020   HARVEST MEAT CO(MEDLEY)
    17   13003   3/4/2020   HARVEST MEAT CO(NEW MARCO)
    17   14247   3/4/2020   HARVEST MEAT CO(PHOENIX)
    17   11191   3/4/2020   HARVEST MEAT CO/CLUB STORES
    17   10493   3/4/2020   HARVEST MEAT CO/INDEP #C1-2
    17   11381   3/4/2020   HARVEST MEAT COMPANY SALVATION ARMY %MCCLELLAN AFB
    17   26957   3/4/2020   HARVEST MEAT COMPANY, INC.
    17   26971   3/4/2020   HARVEST MEAT COMPANY, INC. D/B/A HARVEST FOOD DISTRIBUTORS
    17    9920   3/4/2020   HARVEST MEAT/COLUMBIA COLSTOR
    17   11457   3/4/2020   HARVEST MEAT/SD COLD STORAGE
    17   11164   3/4/2020   HARVEST MEAT/SEAPORT MEAT CO
    17   14248   3/4/2020   HARVEST MEATS (LAND POULTRY)
    17   11964   3/4/2020   HARVEST MEATS (NEW KINGS)



                                                Page 8 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 91 of 104 PageID #:260112
                                           Amick Opt-Outs (Name)


    17    9109   3/4/2020   HARVEST MEATS COMPANY-SACRAMENTO
    17    4626   3/4/2020   HARVEST NEWARK - HARVEST MEAT CO - SAN DIEGO
    24   27282   3/4/2020   HARVEYS                                                                 x
    24    6457   3/4/2020   HARVEY'S                                                                x
    35   27538   3/5/2020   HASTINGS 2002 L.L.C.
    24    1006   3/4/2020   HAWAIIAN EXPRESS - C & S WHOLESALE GROCERS/MILTRY                       x
    29   20283   3/5/2020   HAYS FOOD TOWN - CITY MARKET                                            x
    35   27539   3/5/2020   HAZELWOOD DISTRIBUTION COMPANY, INC.
    35   27540   3/5/2020   HAZELWOOD DISTRIBUTION HOLDINGS, INC.
    29   27415   3/5/2020   HEALTHY OPTIONS, INC.                                                   x
    62     139   3/9/2020   HEINZ - HEINZ
    62   10693   3/9/2020   HEINZ FROZEN FOOD CO
    62   12481   3/9/2020   HEINZ FROZEN FOOD(AMER W MEMP)
    62   11851   3/9/2020   HEINZ FROZEN FOOD(HARVEST CHI)
    62   14251   3/9/2020   HEINZ FROZEN FOODS (DELIMEX)
    62   13457   3/9/2020   HEINZ FROZEN FOODS (FRAMING)
    62   11969   3/9/2020   HEINZ FROZEN FOODS (NUPAK)
    62   13010   3/9/2020   HEINZ FROZEN FOODS(KOP)(ST)
    62   12482   3/9/2020   HEINZ FROZEN FOODS(LONESTAR)
    62   11852   3/9/2020   HEINZ FROZEN FOODS(NATL CUST)
    62   14252   3/9/2020   HEINZ FROZEN FOODS(WEST CHEST)
    62   11970   3/9/2020   HEINZ INNOVATION CTR (WARR PA)
    62   13009   3/9/2020   HEINZ -NATIONAL CUSTOM PACKING
    62   13011   3/9/2020   HEINZ NORTH AMERICA (KF-KOP)
    62   11585   3/9/2020   HEINZ PET PRODUCTS
    62   10481   3/9/2020   HEINZ PET PRODUCTS DIVISION HEINZ NORTH AMERICA ATTN: A/P
    62   11477   3/9/2020   HEINZ PET PRODUCTS DIVISION STAR-KIST FDS INC/GENERAL A/P
    21    1833   3/4/2020   HENNECOLD STORAGE - JETRO CASH & CARRY
    78   27699   3/9/2020   HENSHA BELL, INC.                                                       x
    78   27700   3/9/2020   HENSHA-H, INC.                                                          x
    35    5307   3/5/2020   HIDDEN VALLEY MARKET - SUPERVALU
    35    9984   3/5/2020   HIGHLAND IGA MEAT SUPERVALU D/SHIP PNW REGION
    62    2131   3/9/2020   HJ HEINZ - HJ HEINZ CO
    35    3173   3/5/2020   HOLCOMB SENTRY - SUPERVALU
    17    6276   3/4/2020   HOMEGROWN MEATS - HARVEST MEAT CO - SAN DIEGO
    35    6184   3/5/2020   HOODLAND - SUPERVALU
    24    2220   3/4/2020   HOOSIER WAREHOUSE INDIANAPOLIS - C & S WHOLESALE GROCERS                x
    15     915   3/3/2020   HOOTERS - HOOTERS FOODS INC                                             x
    35   27541   3/5/2020   HOPKINS DISTRIBUTION COMPANY, LLC
    35   27542   3/5/2020   HOPKINS EQUIPMENT COMPANY, INC.
    35   27543   3/5/2020   HOPKINS OPERATIONS COMPANY, LLC
    35   27544   3/5/2020   HORNBACHER'S, INC.
    58   27660   3/9/2020   HOT TACOS, INC.
    25   24232   3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRU
                            HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS - CENTRAL
    25     215   3/4/2020   GROCERS
    25   27330   3/4/2020   HOWARD SAMUELS AS TRUSTEE IN BANKRUPTCY FOR CENTRAL GROCERS, INC.
    35    4736   3/5/2020   HUFFMANS MARKET - SUPERVALU
    17    4770   3/4/2020   HUNG SANG - WESTERN BOXED MEATS - TRUCK
    29     223   3/5/2020   HY VEE - TOPCO ASSOCIATES INC                                           x
    21   27254   3/4/2020   HYCO RESTAURANT SUPPLY CO., INC.
    29   27434   3/5/2020   HY-VEE                                                                  x
    29   27435   3/5/2020   HY-VEE, INC.                                                            x
    63   13020   3/6/2020   INDEPENDENT PURCHASING COOP                                             x
    63   27665   3/6/2020   INDEPENDENT PURCHASING COOPERATIVE                                      x
    21    2821   3/4/2020   INLAND COLD STORAGE - JETRO CASH AND CARRY ENTERPRISES LLC
    78   27701   3/9/2020   INLAND FOODS, LLC                                                       x
    25    5120   3/4/2020   INTEGRATED SERVICE GROUP - COLORADO BOXED BEEF COMPANY
    61   20127   3/9/2020   INTERCITIES - CONAGRA ACCOUNTS PAYABLE
    35   27545   3/5/2020   INTERNATIONAL DISTRIBUTORS GRAND BAHAMA LIMITED
    25    2473   3/4/2020   INTERSTATE COLD STORAGE - GIANT EAGLE



                                                Page 9 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 92 of 104 PageID #:260113
                                             Amick Opt-Outs (Name)


    35   27546    3/5/2020   INVER GROVE HEIGHTS 2001 L.L.C.
    25     594    3/4/2020   IRA HIGDON GROCERY - IRA HIGDON GROCERY CO, INC
    25   27331    3/4/2020   IRA HIGDON GROCERY COMPANY, INC.
    25     989    3/4/2020   J&D COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
    24   27290    3/4/2020   J.H. HARVEY CO., LLC                                                   x
    35    4685    3/5/2020   JACKS CTRY - SUPERVALU-TACOMA CORP
    29    6449    3/5/2020   JAY C FOOD STORE                                                       x
    29   27416    3/5/2020   JAY C FOOD STORES                                                      x
    35    6261    3/5/2020   JC COUNTRY MARKET - SUPERVALU
    35    4372    3/5/2020   JC TWAY - SUPERVALU
    25    4493    3/4/2020   JD MCGLOUGHLIN COLD STORAGE - PACIFIC FOOD DISTRIBUTORS
     5   26847   2/24/2020   JENSEN FOODS
    29   27383    3/5/2020   JERSEYMAID MILK PRODUCTS                                               x
    33   20714    3/6/2020   JET PRO MIAMI: CROWLEY MARITIME - COSTCO WHOLESALE CORPORATION - EDI
    21   27237    3/4/2020   JETRO ACCEPTANCE, LLC
    21   27242    3/4/2020   JETRO CASH & CARRY ENTERPRISES, INC.
    21   27228    3/4/2020   JETRO CASH AND CARRY ENTERPRISES, LLC
    21    8652    3/4/2020   JETRO CASH&CARRY
    21      14    3/4/2020   JETRO HOLDINGS - JETRO CASH AND CARRY ENTERPRISES LLC
    21   27241    3/4/2020   JETRO HOLDINGS, INC.
    21   27225    3/4/2020   JETRO HOLDINGS, LLC
    21   27240    3/4/2020   JETRO JMDH HOLDINGS, INC.
    21   27248    3/4/2020   JETRO LOVE, INC.
    21   27231    3/4/2020   JETRO MANAGEMENT AND DEVELOPMENT CORP.
    21   27244    3/4/2020   JETRO MIDATLANTIC, INC.
    21   27249    3/4/2020   JETRO RDNY CORP.
    21   27238    3/4/2020   JETRO RDNY LLC
    21   27246    3/4/2020   JETRO WHOLESALE BEER CORP.
    29   27370    3/5/2020   JEWEL FOOD STORES                                                      x
    35   27548    3/5/2020   JEWEL FOOD STORES
    29   27368    3/5/2020   JEWEL FOODS                                                            x
    29     137    3/5/2020   JEWEL FOODS - SUPER VALU INC                                           x
    29   27369    3/5/2020   JEWEL FOODS, INC.                                                      x
    35   27547    3/5/2020   JEWEL FOODS, INC.
    24     339    3/4/2020   JH JARVEY - J H HARVEY'S                                               x
    25    1777    3/4/2020   JH WATTLES - JH WATTLES INC
    25   27334    3/4/2020   JH WATTLES, INC. D/B/A WILLOWBROOK FARMS
    35    5218    3/5/2020   JIMS SENTRY - SUPERVALU
   100   27805   3/12/2020   JOHN FEDERICO INC. (DBA KFC)
    79   19823    3/4/2020   JOHNNY ROCKETS - SYSCO - CHICKEN NATIONAL ACCOUNTS -
    79   27778    3/9/2020   JOHNNY ROCKETS GROUP, INC.
    78   27702    3/9/2020   JPA HOLDINGS, LLC                                                      x
    21   27239    3/4/2020   JRD HOLDINGS, INC.
    21   27226    3/4/2020   JRD HOLDINGS, LLC
    21   27236    3/4/2020   JRD IMC, LLC
    21   27227    3/4/2020   JRD UNICO, INC.
    17    5352    3/4/2020   JT FOODS SPECIALTY - HARVEST MEAT COMPANY, INC
    92   26887    3/9/2020   JT RESTAURANT GROUP
    29   27417    3/5/2020   JUNIOR FOOD STORES OF WEST FLORIDA, INC.                               x
    29     529    3/5/2020   K VA T FOOD STORES - TOPCO ASSOCIATES INC                              x
    62    2354    3/9/2020   KABOBS - H J HEINZ COMPANY LP
     6    1349   2/26/2020   KALEEL BROS - KALEEL BROS INC
     6   26850   2/26/2020   KALEEL BROTHERS INC
    78   27703    3/9/2020   KA-MOA, LLC                                                            x
    35   27549    3/5/2020   KEATHERLY, INC.
    78   27708    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LCC, SERIES V                             x
    78   27704    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES I                             x
    78   27705    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES II                            x
    78   27706    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES III                           x
    78   27707    3/9/2020   KEEPIN' IT GRILL MANAGEMENT, LLC, SERIES IV                            x
    35   27550    3/5/2020   KELTSCH BROS., INC.



                                                 Page 10 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 93 of 104 PageID #:260114
                                            Amick Opt-Outs (Name)


    35    6027    3/5/2020   KEN&SONS - SUPERVALU
    17    3381    3/4/2020   KENTS MARKET - HARVEST MEAT (PHOENIX AZ)
    50   26866    3/9/2020   KENTUCKY FRIED CHICKEN OF ALAMOSA INC
    67   26873    3/9/2020   KENTUCKY FRIED CHICKEN OF ZION INC.
    68   26874    3/9/2020   KENTUCKY FRIED CHICKEN OF ZION INC.
    12   26945    3/4/2020   KERN FOOD DISTRIBUTING
    12     502    3/4/2020   KERN FOODS DISTRIBUTOR
    29   27418    3/5/2020   KESSEL                                                      x
    29   27419    3/5/2020   KESSEL FOOD MARKETS, INC.                                   x
    25     232    3/4/2020   KING SOLOMON FOODS - KING SOLOMON FOODS INC
    25   27332    3/4/2020   KING SOLOMON FOODS, INC.
    29   27420    3/5/2020   KING SOOPERS                                                x
    29     164    3/5/2020   KING SOOPERS - KROGER COMPANY-DENVER CO                     x
    25   27346    3/4/2020   KJ PHARMACY, INC.
    17    5198    3/4/2020   KOREANA PLAZA - HARVEST MEAT COMPANY
    62     136    3/9/2020   KRAFT - KRAFT HEINZ COMPANY - NEWBERRY
    62   27664    3/9/2020   KRAFT HEINZ FOODS COMPANY
    35    3678    3/5/2020   KRESS SUPERMARKET - SUPERVALU-TACOMA CORP
    13     281    3/3/2020   KRISPY KRUNCHY FOODS - KRISPY KRUNCHY FOODS LLC
    13   26946    3/3/2020   KRISPY KRUNCHY FOODS LLC
    29   27395    3/5/2020   KROGER                                                      x
    29       5    3/5/2020   KROGER - KROGER-SHELBYVILLE                                 x
    29   27397    3/5/2020   KROGER LIMITED PARTNERSHIP I                                x
    29   27399    3/5/2020   KROGER TEXAS L.P.                                           x
    29   27398    3/5/2020   KRPG INC.                                                   x
   101   27806   3/12/2020   KSL CORP
     2   26759   2/18/2020   KUDZU VALLEY FARMS
     2   16285   2/18/2020   KUDZU VALLEY FARMS
    54    1207    3/9/2020   KWIK TRIP - KWIK TRIP INC
    54   27657    3/9/2020   KWIK TRIP INC.
    78   27709    3/9/2020   L.A. TASTY FOOD, INC.                                       x
    35    3386    3/5/2020   LA BONITA GROCERY&MEAT - SUPERVALU/UNIFIED
    35   27551    3/5/2020   LAKEVILLE 2014 L.L.C.
    35    5930    3/5/2020   LAMBS WILSONVILLE - SUPERVALU
    17   26964    3/4/2020   LAMCP CAPITAL, LLC
    35    1108    3/5/2020   LANCASTER GV INDEPENDENT - SUPER VALU INC
    15   14953    3/3/2020   LAS CRUCES HOOTERS LTD                                      x
    25    4103    3/4/2020   LATINA - LATINA BOULEVARD FOODS LLC
    25     405    3/4/2020   LATINA BOULEVARD FOODS - LATINA BOULEVARD FOODS LLC
    25   27337    3/4/2020   LATINA BOULEVARD FOODS, LLC
    78   27710    3/9/2020   LEEMAR ENTERPRISES, INC.                                    x
    89   26884    3/9/2020   LET ESPANOLA
    78   27711    3/9/2020   LILEND INTERNATIONAL, INC.                                  x
    74     869    3/9/2020   LINCOLN COLD STORAGE - NESTLE PURINA PETCARE
    78   27712    3/9/2020   LISTO WAY GROUP, LLC                                        x
    35   27552    3/5/2020   LITHIA SPRINGS HOLDINGS, LLC
    32    4398    3/6/2020   LONDONDERRY FREEZER WAREHOUSE - POULTRY PRODUCTS
    25   27304    3/4/2020   LOWE'S FOOD STORES, INC.
    29   27371    3/5/2020   LUCERNE FOODS, INC.                                         x
    29   27441    3/5/2020   LUCKY SUPERMARKETS                                          x
    78   27713    3/9/2020   LUGO POLLOS, INC.                                           x
    78   27714    3/9/2020   LUGO'S ENTERPRISES, INC.                                    x
    97   27803    3/9/2020   M BAKER MANAGEMENT INC
    25   11417    3/4/2020   MAGNOLIA FOODS ASSOCIATED GROCERS
    25   11122    3/4/2020   MAGNOLIA FOODS/AFFILIATED FOODS SW CENTRAL COLD STORAGE
    25   11421    3/4/2020   MAGNOLIA FOODS/ASSOCIATED GROCERS
    35    4933    3/5/2020   MAIN STREET - SUPERVALU
    35    4450    3/5/2020   MANSON BAY - SUPERVALU
     3    1641   2/19/2020   MANTECA DISTRIBUTOR CENTER - FAST FOOD MERCH INC-MBM CORP
    35    4183    3/5/2020   MANZANITA FRESH FOODS - SUPERVALU
    25    7365    3/4/2020   MAPLE LEAF FOODS INTERNATIONAL PTS



                                                Page 11 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 94 of 104 PageID #:260115
                                             Amick Opt-Outs (Name)


    35   27553    3/5/2020   MAPLEWOOD EAST 1996 L.L.C.
    29    4896    3/5/2020   MARIANOS - ROUNDY'S INC                                                     x
    29   27421    3/5/2020   MARIANO'S FRESH MARKET                                                      x
    35    4882    3/5/2020   MARINER MARKET - SUPERVALU-TACOMA CORP
    25   27343    3/4/2020   MARKET 32
    25   27344    3/4/2020   MARKET BISTRO
    35   27554    3/5/2020   MARKET COMPANY, LTD.
    35   27555    3/5/2020   MARKET IMPROVEMENT COMPANY
    35    5363    3/5/2020   MARKET PLACE PT ROBERTS - SUPERVALU
    35    5573    3/5/2020   MARTINS FOODS CENTER - SUPERVALU
    17    3944    3/4/2020   MATAS FRUIT STORE - HARVEST MEAT COMPANY
    29    2612    3/5/2020   MATTINGLY COLD STORAGE - TOPCO ASSOCIATES INC                               x
    29   27442    3/5/2020   MAXXVALUE FOODS                                                             x
    77   26879    3/9/2020   MAYER MANAGEMENT INC
     3      10   2/19/2020   MBM - MBM CORPORATION-COLUMBUS
     3   10696   2/19/2020   MC CARTY HULL CIGAR CO
    25    5161    3/4/2020   MCA MAIN - COLORADO BOXED BEEF COMPANY
     3   26844   2/19/2020   MCCARTY-HULL CIGAR COMPANY INC
     3   21820   2/19/2020   MCCLANE FOODSERVICE DIST
    26    9913    3/4/2020   MCCOYSALES/ASSOCIATED GROCERS OF TH
    35    5579    3/5/2020   MCISAACS - SUPERVALU
    35    1962    3/5/2020   MCKAYS - SUPERVALU
     3       6   2/19/2020   MCLANE
     3    1520   2/19/2020   MCLANE AUSTELL - MCLANE
     3   26840   2/19/2020   MCLANE COMPANY INC
     3   26842   2/19/2020   MCLANE FOODSERVICE DISTRIBUTION INC
     3   26841   2/19/2020   MCLANE FOODSERVICE INC
     3   18461   2/19/2020   MCLANE GROCERY DIST - MCLANE GROCERY DIST - EDI
     3   26843   2/19/2020   MEADOWBROOK MEAT COMPANY INC
     3      29   2/19/2020   MEADOWBROOK MEATS
     9   26918    3/4/2020   MEAT & SEAFOOD SOLUTIONS LLC
     9   26919    3/4/2020   MEAT & SEAFOOD SOLUTIONS, LLC
     9   26920    3/4/2020   MEAT AND SEAFOOD SOLUTIONS
     9    2532    3/4/2020   MEAT&SEAFOOD SOLUTIONS - MEAT AND SEAFOOD SOLUTIONS
    35    6082    3/5/2020   MELVINS BY NEWPORT - SUPERVALU
    78   27715    3/9/2020   MENLO PARK, LLC                                                             x
    25     105    3/4/2020   MERCHANTS DISTRIBUTOR - MERCHANT'S DISTRIBUTORS INC
    25   27303    3/4/2020   MERCHANTS DISTRIBUTORS, LLC
    15   20018    3/3/2020   MESQUITE WINGS - TEXAS WINGS, INC. DBA HOOTERS                              x
    29   27422    3/5/2020   METRO MARKET                                                                x
    29    2898    3/5/2020   METRO MARKET - METROPOLITAN MARKET CORP                                     x
    40    4904    3/9/2020   METROPOLITAN DETENTION - QUIRCH FOODS CO - TRAY PACK
     8   21253    3/4/2020   MI RANCHITO SP MARKET - COLUMBIA MEATS
                             MICHAEL D. BRYMAN AND JANICE P. HANDLERS BRYMAN, TRUSTEES OF THE HANDLERS
    78   27716    3/9/2020   BRYMAN TRUST                                                                x
    35   20341    3/5/2020   MID DELTA COLD STORAGE - SUPERVALU, INC. - EDI
    25    9945    3/4/2020   MIDWEST PREMIER/IRA HIGDON MEAT DEPARTMENT
    35   10912    3/5/2020   MIDWEST PREMIER/SUPERVALU DIST
    29    1942    3/5/2020   MIDWEST REFRIGERATED SERVICE - TOPCO ASSOCIATES INC                         x
    78   27717    3/9/2020   MIK FOOD INCORPORATED                                                       x
    29   10601    3/5/2020   MILLARD MANTECA/SAVE MART                                                   x
    78   27718    3/9/2020   MIYAMOTO INVESTMENT, INC.                                                   x
    78   27719    3/9/2020   MLXX, LLC                                                                   x
    35   27556    3/5/2020   MONTICELLO 1998 L.L.C.
    35    6326    3/5/2020   MORAN FOODS
    35   27557    3/5/2020   MORAN FOODS, INC.
    37   27643    3/5/2020   MORNING SONG LLC
    35    3200    3/5/2020   MORTONS SENTRY - SUPERVALU
    13    2106    3/3/2020   MTC DISTRIBUTOR - KRISPY KRUNCHY FOODS LLC
    23   27266    3/4/2020   N AND D RESTAURANTS, LLC
    78   27720    3/9/2020   NABI ENTERPRISES, INC                                                       x



                                                 Page 12 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 95 of 104 PageID #:260116
                                            Amick Opt-Outs (Name)


    35   27558   3/5/2020   NAFTA INDUSTRIES CONSOLIDATED, INC.
    35   27559   3/5/2020   NAFTA INDUSTRIES, LTD.
    78   27721   3/9/2020   NAPA POLLO, INC.                                                              x
    35    6292   3/5/2020   NAPS THRIFTWAY - SUPERVALU
    25   13915   3/4/2020   NATIONAL MARKETING (ASSOC GR)
    35   27560   3/5/2020   NC&T SUPERMARKETS, INC.
    25    1373   3/4/2020   NELSONS - TROYER FOODS, INC
    74      48   3/9/2020   NESTLE - NESTLE USA-CLEVELAND
    74   16365   3/9/2020   NESTLE ACCOUNT PAYABLE
    74   24918   3/9/2020   NESTLE ACCOUNT PAYABLE - NESTLE ACCOUNT PAYABLE
    74   27669   3/9/2020   NESTLE PURINA PETCARE COMPANY (NPPC)
    74   27668   3/9/2020   NESTLE USA, INC. (NUSA)
    51   26867   3/9/2020   NET MANAGEMENT LTD
    35   27561   3/5/2020   NEVADA BOND INVESTMENT CORP.
    29   27372   3/5/2020   NEW ALBERTSON'S INC.                                                          x
    35   27562   3/5/2020   NEW ALBERTSON'S INC.
    78   27722   3/9/2020   NEW ERA ENTERPRISES, LLC                                                      x
    36   20000   3/5/2020   NEWARK PERISHABLES - WAKEFERN FOOD CORPORATION-EDI
    78   27723   3/9/2020   NGC FOODS, INC.                                                               x
    25   27338   3/4/2020   NICHOLAS & CO., INC.
    25     199   3/4/2020   NICHOLAS&CO - NICHOLAS & COMPANY-LV
    59   26878   3/9/2020   NOBLE PURSUIT, LLC
    17    2097   3/4/2020   NOR AM COLD STORAGE - HARVEST MEAT COMPANY
    78   27724   3/9/2020   NOR-CAL CHICKEN, INC.                                                         x
    29    1772   3/5/2020   NORCAL FROZEN WAREHOUSE - ALBERTSONS - SAFEWAY INC                            x
    35    5543   3/5/2020   NORMANDY PARK - SUPERVALU
    32    4816   3/6/2020   NORTH EAST REFRIGERATION - POULTRY PRODUCTS COMPANY OF NE LLC
    78   27725   3/9/2020   NORTH HOLLYWOOD INVESTMENT, INC.                                              x
    35   27563   3/5/2020   NORTHFIELD 2002 L.L.C.
    17    1063   3/4/2020   NORTHGATE MARKET - HARVEST MEAT CO - SAN DIEGO
    35    1437   3/5/2020   NORTHLAND COLD STORAGE - SUPERVALU
    29   10845   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                                 x
    29    9661   3/5/2020   OAKLAND FOOD 4 LESS DURANT SQUARE FOOD 4 LESS                                 x
    35    4029   3/5/2020   OCEAN SHORES - SUPERVALU-TACOMA CORP
    35   27564   3/5/2020   OGLESBY DISTRIBUTION COMPANY, LLC
    35   27565   3/5/2020   OGLESBY EQUIPMENT COMPANY, INC.
    35   27566   3/5/2020   OGLESBY OPERATIONS COMPANY, LLC
    25    6529   3/4/2020   OK GROCERY
    35    5517   3/5/2020   OKIES TWAY - SUPERVALU
    23   27276   3/4/2020   OLIVE GARDEN HOLDINGS, LLC
    23   27267   3/4/2020   OLIVE GARDEN OF TEXAS, LLC
    78   27726   3/9/2020   OM SHIVAY, INC.                                                               x
    35    5606   3/5/2020   ORCAS ISLAND MARKET - SUPERVALU
    35    5880   3/5/2020   ORCAS STORE - SUPERVALU
    34   27477   3/5/2020   OSI RESTAURANT PARTNERS, LLC                                                  x
                            OSI RESTAURANT PARTNERS, LLC (AS ASSIGNEE OF CLAIMS FROM KENNETH O. LESTER,
    34   27478   3/5/2020   INC. D/B/A PFG CUSTOMIZED DISTRIBUTION)                                       x
    29    5213   3/5/2020   OTAY TRADING - TOPCO ASSOCIATES, LLC                                          x
    34   27482   3/5/2020   OUTBACK STEAKHOUSE                                                            x
    29   27423   3/5/2020   OWEN'S                                                                        x
    16   19907   3/4/2020   OWENS SULPHUR SPRINGS - BOB EVANS FARMS, INC.                                 x
    43    7086   3/9/2020   P2 RESTAURANTS
    43   27650   3/9/2020   P2 RESTAURANTS INC
    25    9907   3/4/2020   PACIFIC FOOD DISTRIBUTION
    25   11644   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25    9381   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25    9380   3/4/2020   PACIFIC FOOD DISTRIBUTORS
    25   27339   3/4/2020   PACIFIC FOOD DISTRIBUTORS, INC.
    25     143   3/4/2020   PACIFIC FOODS DISTRIBUTOR - PACIFIC FOOD DISTRIBUTORS
    78   27727   3/9/2020   PACK-3492, INC.                                                               x
    78   27728   3/9/2020   PACK-3517, INC.                                                               x



                                                 Page 13 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 96 of 104 PageID #:260117
                                            Amick Opt-Outs (Name)


    29   27384    3/5/2020   PAK 'N SAVE FOODS                                              x
    35    3744    3/5/2020   PALISADES MARKET - SUPERVALU
    70   26876    3/9/2020   PALS FOODS INC.
    30   12571    3/5/2020   PAPA JOHN'S - REMIT
    30   27471    3/5/2020   PAPA JOHN'S (BEIJING) COMMERICAL MANAGEMENT COMPANY LIMITED
    30   27454    3/5/2020   PAPA JOHN'S (GB) HOLDINGS LTD.
    30   27455    3/5/2020   PAPA JOHN'S (GB), LTD.
    30   27462    3/5/2020   PAPA JOHN'S BEIJING CO., LTD.
    30   27457    3/5/2020   PAPA JOHN'S CAPITAL, SRL DE CV
    30   27461    3/5/2020   PAPA JOHN'S CHINA, LLC
    30   27459    3/5/2020   PAPA JOHN'S EUM, SRL DE CV
    30   14910    3/5/2020   PAPA JOHN'S INTERNATIONAL
    30   27443    3/5/2020   PAPA JOHN'S INTERNATIONAL, INC.
    30   27472    3/5/2020   PAPA JOHN'S KOREA, LIMITED
    30   27456    3/5/2020   PAPA JOHN'S MEXICO, INC.
    30     456    3/5/2020   PAPA JOHNS PIZZA - PAPA JOHN`S SALADS & PRODU
    30   27453    3/5/2020   PAPA JOHN'S PIZZA, LTD.
    30   10060    3/5/2020   PAPA JOHNS SALADS & PRODUCE
    30   27444    3/5/2020   PAPA JOHN'S USA, INC.
     9   26921    3/4/2020   PATE DAWSON
     9   12087    3/4/2020   PATE DAWSON (DOT ST)
     9   26922    3/4/2020   PATE DAWSON CO
     9   26924    3/4/2020   PATE DAWSON COMPANY
     9   13931    3/4/2020   PATE DAWSON COMPANY (GREENSBO)
     9   26925    3/4/2020   PATE DAWSON COMPANY-ATLANT
     9   26926    3/4/2020   PATE DAWSON COMPANY-GOLDSB
     9    9387    3/4/2020   PATE DAWSON COMP-FAYETTEVI
     9   26923    3/4/2020   PATE DAWSON COMP-STATESVIL
     9   26927    3/4/2020   PATE DAWSON INC
     9     147    3/4/2020   PATE DAWSON SOUTHERN FOODS - PATE DAWSON COMPANY-GOLDSB
     9   26928    3/4/2020   PATE-DAWSON CO INC
     9   26929    3/4/2020   PATE-DAWSON COMPANY, INC.
    32    2406    3/6/2020   PAULS PROVISIONS - POULTRY PRODUCTS COMPANY OF NE LLC
    29   27385    3/5/2020   PAVILIONS                                                      x
    29   27386    3/5/2020   PAVILIONS PLACE                                                x
    29   27425    3/5/2020   PAY LESS SUPER MARKETS                                         x
    29   19520    3/5/2020   PAY LESS SUPER MARKETS - PAY-LESS MARKET                       x
    25    4812    3/4/2020   PDF OREGON - PACIFIC FOOD DISTRIBUTORS
     9    6587    3/4/2020   PDNC
     9   26941    3/4/2020   PDNC, LLC
    81    2284    3/9/2020   PEAPOD - BONTON PRODUCTS                                       x
    81   27796    3/9/2020   PEAPOD, LLC                                                    x
    78   27729    3/9/2020   PEG/LION, LLC                                                  x
    78   27730    3/9/2020   PENSAR BIG, INC.                                               x
    25   12577    3/4/2020   PERFORMANCE FDSV-IFH(ALEX LEE)
    29     141    3/5/2020   PERISHABLE DISTRIBUTOR OF IOWA - PERISHABLE DISTRIBUTORS OF    x
    29   27436    3/5/2020   PERISHABLE DISTRIBUTORS OF IOWA, LTD.                          x
     3    4035   2/19/2020   PERISHABLE FOODSERVICE - FAST FOOD MERCH INC-MBM CORP
    78   27731    3/9/2020   PETALUMA CHICKEN, INC.                                         x
    78   27732    3/9/2020   PH POLLO, INC.                                                 x
    15   18574    3/3/2020   PHOENIX HOOTERS - PHOENIX HOOTERS INC                          x
    29   27424    3/5/2020   PICK 'N SAVE                                                   x
    35    5996    3/5/2020   PICKRITE - SUPERVALU
    25     177    3/4/2020   PIGGLY WIGGLY - PIGGLY WIGGLY ALABAMA DIST
    25   24238    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING
    25   27340    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTING CO., INC.
    25   24321    3/4/2020   PIGGLY WIGGLY ALABAMA DISTRIBUTOR C
    61    9803    3/9/2020   PILGRIM'S FOOD SYSTEMS - HOUSTON CONAGRA POULTRY COMPANY INC
    61   10639    3/9/2020   PILGRIM'S FOOD SYSTEMS DIV OF CONAGRA
    61     148    3/9/2020   PINNACLE FOODS - PINNACLE FOODS GROUP LLC-F
    61   27663    3/9/2020   PINNACLE FOODS, INC.



                                                Page 14 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 97 of 104 PageID #:260118
                                            Amick Opt-Outs (Name)


    30   27466    3/5/2020   PJ CHILE, LLC
    30   27465    3/5/2020   PJ DENVER, LLC
    30     335    3/5/2020   PJ FOODSERVICE - P J FOOD SERVICE INC
    30   27451    3/5/2020   PJ HOLDINGS, LLC
    30   27460    3/5/2020   PJ MEXICO FRANCHISING SRL DE CV
    30   27464    3/5/2020   PJ MINNESOTA, LLC
    30   27468    3/5/2020   PJ NORTH GEORGIA, LLC
    30   27470    3/5/2020   PJF ASIA, LLC
    30   27469    3/5/2020   PJFS CANADA, LLC
    30   27467    3/5/2020   PJI CHILE, SPA
    78   27733    3/9/2020   PLAZA FOODS, INC.                                          x
    35   27567    3/5/2020   PLYMOUTH 1998 L.L.C.
    78   27734    3/9/2020   POCO LOCOS HOLDINGS, LLC                                   x
    78   27735    3/9/2020   POCO LOCOS, LLC                                            x
   101   27807   3/12/2020   POINDEXTER AND SON
    24   18570    3/4/2020   POLLO FRESCO Y MAS - POLLO FRESCO Y MAS DNU                x
    78   27736    3/9/2020   POLLO KING, INC.                                           x
    78   27737    3/9/2020   POLLO MEAL, INC.                                           x
    78   27738    3/9/2020   POLLO MILLS, LLC                                           x
    78   27739    3/9/2020   POLLO WEST CORP.                                           x
     7    1685   2/26/2020   PORTION MEATS - WALMART
    29    1902    3/5/2020   PORTLAND FROZEN GROCERY - ALBERTSONS - SAFEWAY INC         x
    32      97    3/6/2020   POULTRY PRODUCTS - POULTRY PRODUCTS COMPANY OF NE LLC
    32   27475    3/6/2020   POULTRY PRODUCTS NORTHEAST
    78   27740    3/9/2020   POYO, INC.                                                 x
    35    5968    3/5/2020   PRAIRIE CENTER - SUPERVALU
    30   27446    3/5/2020   PREFERRED MARKETING SOLUTIONS, INC.
    35   27568    3/5/2020   PREFERRED PRODUCTS, INC.
    25    2960    3/4/2020   PREMIUM FOODSERVICE - PACIFIC FOOD DISTRIBUTORS
    25    6327    3/4/2020   PRICE CHOPPER SUPERMARKETS
    36   27638    3/5/2020   PRICE RITE
    36    5158    3/5/2020   PRICE RITE - INTERNAL SAMPLES (PICK-UP/AIR FR)
    35    6136    3/5/2020   PRICENPRIDE - SUPERVALU
    32   27474    3/6/2020   PRIME SOURCE FOODS (FORMERLY POULTRY PRODUCTS NORTHEAST)
    37   27642    3/5/2020   PUBLIX SUPER MARKETS, INC.
    37       8    3/5/2020   PUBLIX SUPERMARKET - PUBLIX SUPERMARKETS INC
     9    2308    3/4/2020   PUNTA GORDA
    30     580    3/5/2020   QCC - PJ FOOD SERVICE, INC
    29   27426    3/5/2020   QFC                                                        x
    29     578    3/5/2020   QFC - KROGER COMPANY-MEMPHIS                               x
    29    7218    3/5/2020   QFC PNW FRESH                                              x
    45   26861    3/9/2020   QUALITY DISTRIBUTING COMPANY
    32    4834    3/6/2020   QUALITY MEATS - POULTRY PRODUCTS COMPANY OF NE LLC
    47   26862    3/9/2020   QUALITY SUPPLY CHAIN CO-OP, INC.                           x
    40      92    3/9/2020   QUIRCH FOODS - QUIRCH FOODS CO - TRAY PACK
    40   27648    3/9/2020   QUIRCH FOODS, LLC (F/K/A QUIRCH FOODS CO.)
     3    6122   2/19/2020   RACETRAC PETROLEUM - MCLANE
    78   27741    3/9/2020   RAFMAR & SONS ENTERPRICES, INC.                            x
    29   27427    3/5/2020   RALPHS                                                     x
    29      78    3/5/2020   RALPHS - RALPH'S GROCERY COMPANY                           x
    29   27428    3/5/2020   RALPHS GROCERY COMPANY                                     x
    29    5355    3/5/2020   RALPHS PARAMOUNT - RALPH'S GROCERY CO                      x
    29   27387    3/5/2020   RANDALL'S                                                  x
    29     620    3/5/2020   RANDALLS - RANDALLS/TOM THUMB                              x
    29   27388    3/5/2020   RANDALL'S FOOD & DRUGS LP                                  x
    23   27265    3/4/2020   RARE HOSPITALITY INTERNATIONAL, INC.
    23   27268    3/4/2020   RARE HOSPITALITY MANAGEMENT LLC
    78   27742    3/9/2020   RAUL CANIZALES                                             x
    78   27743    3/9/2020   RAYAT, NIMA & RAZEPOOR, NASSER                             x
    21   27245    3/4/2020   RD AMERICA, INC.
    21   27232    3/4/2020   RD AMERICA, LLC



                                                Page 15 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 98 of 104 PageID #:260119
                                         Amick Opt-Outs (Name)


    21   27250    3/4/2020 RD FOOD SERVICES LP
    21    3564    3/4/2020 RD FOODSERVICE - JETRO CASH & CARRY
    21   27233    3/4/2020 RD MASS, INC.
    21   27234    3/4/2020 RD UNITED, LLC
    21   27247    3/4/2020 RD/JET, INC.
    21   27252    3/4/2020 RDE ELMHURST OPERATIONS, INC.
    21   27235    3/4/2020 RD-JET, LLC
    21   27251    3/4/2020 RDNY, L.P.
     7   12637   2/26/2020 RECKITT (SAMS DC 6099)
     7   13993   2/26/2020 RECKITT (WAL-MART/SAMS # 6047)
    35    2166    3/5/2020 RED APPLE - SUPERVALU
    78   27744    3/9/2020 RENO GRILED FOODS, INC.                                                 x
    41    2054    3/9/2020 REST SUPPLY CHAIN SOLUTIONS - RESTAURANT SUPPLY CHAIN SOLUTIONS         x
    21    9615    3/4/2020 RESTAURANT DEPOT # 70
    21    9466    3/4/2020 RESTAURANT DEPOT # 701
    21    9467    3/4/2020 RESTAURANT DEPOT # 703
    21   10831    3/4/2020 RESTAURANT DEPOT #129
    21   10871    3/4/2020 RESTAURANT DEPOT #13 (IND)
    21   11382    3/4/2020 RESTAURANT DEPOT #145
    21    9616    3/4/2020 RESTAURANT DEPOT #146 RDELLC
    21   10538    3/4/2020 RESTAURANT DEPOT #153
    21   10563    3/4/2020 RESTAURANT DEPOT #154
    21   11390    3/4/2020 RESTAURANT DEPOT #156
    21   11410    3/4/2020 RESTAURANT DEPOT #157
    21   11168    3/4/2020 RESTAURANT DEPOT #169
    21    9468    3/4/2020 RESTAURANT DEPOT #23 POMPA
    21   10591    3/4/2020 RESTAURANT DEPOT #30
    21   10581    3/4/2020 RESTAURANT DEPOT #36
    21   10877    3/4/2020 RESTAURANT DEPOT #39
    21   10278    3/4/2020 RESTAURANT DEPOT #41
    21    9469    3/4/2020 RESTAURANT DEPOT #417
    21    9896    3/4/2020 RESTAURANT DEPOT #601
    21   10624    3/4/2020 RESTAURANT DEPOT #610
    21   10849    3/4/2020 RESTAURANT DEPOT #62
    21   10908    3/4/2020 RESTAURANT DEPOT #628
    21    9942    3/4/2020 RESTAURANT DEPOT #661
    21    9470    3/4/2020 RESTAURANT DEPOT #702
    21    9471    3/4/2020 RESTAURANT DEPOT #75
    21   27253    3/4/2020 RESTAURANT DEPOT ENTERPRISES, INC.
    21   27230    3/4/2020 RESTAURANT DEPOT ENTERPRISES, LLC
    21    9458    3/4/2020 RESTAURANT DEPOT LLC
    21    9460    3/4/2020 RESTAURANT DEPOT LLC #14
    21    9461    3/4/2020 RESTAURANT DEPOT LLC #411
    21    9462    3/4/2020 RESTAURANT DEPOT LLC #412
    21    9463    3/4/2020 RESTAURANT DEPOT LLC #413
    21    9459    3/4/2020 RESTAURANT DEPOT LLC #65
    21    9464    3/4/2020 RESTAURANT DEPOT LLC #66
    21    9465    3/4/2020 RESTAURANT DEPOT LLC #86
    21   27243    3/4/2020 RESTAURANT DEPOT, INC.
    21   27229    3/4/2020 RESTAURANT DEPOT, LLC
    21   10320    3/4/2020 RESTAURANT DEPOT/DREISBACH #604
    21   11455    3/4/2020 RESTAURANT DEPOT/LINEAGE#705
    53   15361    3/9/2020 RESTAURANT SERVICES INC                                                 x
    53   15098    3/9/2020 RESTAURANT SERVICES INC                                                 x
    53   27654    3/9/2020 RESTAURANT SERVICES, INC.                                               x
                           RESTAURANT SERVICES, INC. (AS ASSIGNEE OF CERTAIN CLAIMS FROM MCLANE
                           COMPANY, INC., NICHOLAS AND COMPANY, PERFORMANCE FOOD GROUP, INC.,
                           REINHART FOODSERVICE, LLC, SHAMROCK FOODS COMPANY, SYGMA NETWORK, AND
    53   27655    3/9/2020 SYSCO MONTANA, INC.)                                                    x
    41   11627    3/9/2020 RESTAURANT SUPPLY CH SOLUTIONS                                          x
    41   15070    3/9/2020 RESTAURANT SUPPLY CHAIN                                                 x



                                              Page 16 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 99 of 104 PageID #:260120
                                            Amick Opt-Outs (Name)


    41   27649    3/9/2020   RESTAURANT SUPPLY CHAIN SOLUTIONS, LLC                               x
    15   26949    3/3/2020   RESTAURANTS OF AMERICA INC                                           x
    81   27790    3/9/2020   RETAIL BUSINESS SERVICES, LLC                                        x
    81   27791    3/9/2020   RETAINED SUBSIDIARY ONE, LLC                                         x
     3   19873   2/19/2020   RIB COOLER - MCLANE GROCERY DIST - EDI
     7    6259   2/26/2020   RICHARDSON VFW BUCKINGHAM - WALMART INC
    35     644    3/5/2020   RICHFOOD - SUPER VALU INC
    35   10182    3/5/2020   RICHFOOD SUPERVALU CENTRAL DISBURSEMENTS
    35   27569    3/5/2020   RICHFOOD, INC.
    35    3763    3/5/2020   RIDGE SUPERMARKET IGA - SUPERVALU-TACOMA CORP
    25   27810    3/4/2020   RISER FOODS COMPANY (F/D/B/A RISER FOODS INC.)
    25   27323    3/4/2020   RISER FOODS, INC.
    30   27447    3/5/2020   RISK SERVICES CORP.
    35    5112    3/5/2020   ROCHE HARBOR - SUPERVALU
    35    6135    3/5/2020   ROCKAWAY - SUPERVALU
    78   27745    3/9/2020   ROHOVIDA ENTERPRISES, INC.                                           x
    78   27746    3/9/2020   ROSEMEAD INVESTMENT, INC.                                            x
    35    3373    3/5/2020   ROTHS FRESH MARKET - SUPERVALU
    25    1199    3/4/2020   ROTTERDAM FREEZER - PRICE CHOPPERS GOLUB
    29      89    3/5/2020   ROUNDYS - ROUNDY'S INC                                               x
    29   27429    3/5/2020   ROUNDY'S INC.                                                        x
    78   27747    3/9/2020   RSB FOOD, LLC                                                        x
    53   27656    3/9/2020   RSI                                                                  x
    29   27430    3/5/2020   RULER FOODS                                                          x
    78   27748    3/9/2020   R-VORP CORPORATION                                                   x
    95   26889    3/9/2020   S & H INC
    11   20385    3/4/2020   SA REST CHURCH HOME OFFICE - SA REST CORP - CHURCHS CHICKEN          x
    17    3167    3/4/2020   SACRAMENTO FREEZER - HARVEST MEAT CO - SAN DIEGO
    29      24    3/5/2020   SAFEWAY - SAFEWAY                                                    x
    29   27375    3/5/2020   SAFEWAY FOOD & DRUG                                                  x
    29   27374    3/5/2020   SAFEWAY INC.                                                         x
     7      25   2/26/2020   SAMS CLUB
     7    6335   2/26/2020   SAMS DC
     7   26857   2/26/2020   SAM'S EAST INC
     7   26856   2/26/2020   SAM'S WEST INC
    24   27294    3/4/2020   SAMSON MERGER SUB, LLC                                               x
    15   20004    3/3/2020   SAN ANTONIO WINGS VENTURE WURZBACH - TEXAS WINGS, INC. DBA HOOTERS   x
    17    1822    3/4/2020   SAN DIEGO COLD STORAGE - HARVEST MEAT COMPANY
    17    6282    3/4/2020   SAN DIEGO LOC RETAIL - HARVEST MEAT CO - SAN DIEGO
    78   27749    3/9/2020   SAN GABRIEL VALLEY FAST FOODS I, INC.                                x
    78   27750    3/9/2020   SAN GABRIEL VALLEY FAST FOODS III, INC.                              x
    17   26962    3/4/2020   SAND DOLLAR HOLDINGS, INC.
    78   27751    3/9/2020   SANDO POLLO, INC.                                                    x
    35   27570    3/5/2020   SAVAGE 2002 L.L.C.
    35      42    3/5/2020   SAVE A LOT FOOD STORE - SAVE A LOT FOOD STORES INC
    29   27440    3/5/2020   SAVE MART                                                            x
    29   27439    3/5/2020   SAVE MART SUPERMARKETS                                               x
    29     173    3/5/2020   SAVE MART SUPERMARKETS - THE SAVE MART COMPANIES                     x
    35   27571    3/5/2020   SAVE-A-LOT FOOD STORES, LTD.
    35   27572    3/5/2020   SAVE-A-LOT TYLER GROUP, LLC
    24   27285    3/4/2020   SAVE-RITE                                                            x
    25     200    3/4/2020   SCHNUCK MARKETS - SCHNUCK MARKETS, INC
    25   27352    3/4/2020   SCHNUCK MARKETS, INC.
    35   27573    3/5/2020   SCOTT'S FOOD STORES, INC.
    23   27271    3/4/2020   SEASON 52 HOLDINGS, LLC
    25   11403    3/4/2020   SEATTLE COLD STORAGE ASSOCIATED GROCERS
    17    2537    3/4/2020   SEATTLE COLE STORAGE - WESTERN BOXED MEATS - RAIL
    65   26871    3/9/2020   SECOND KENOSHA KENTUCKY FRIED CHICKEN INC.
    17   26966    3/4/2020   SFD ACQUISITION LLC
    17   26968    3/4/2020   SFD COMPANY LLC
    17   26967    3/4/2020   SFD TRANSPORTATION CORP.



                                                 Page 17 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 100 of 104 PageID #:260121
                                             Amick Opt-Outs (Name)


    35   24850    3/5/2020   SFW HOLDING
    35   27574    3/5/2020   SFW HOLDING CORP.
    78   27752    3/9/2020   SHABASCO INC.                                                            x
    35   27575    3/5/2020   SHAKOPEE 1997 L.L.C.
     5      49   2/24/2020   SHAMROCK FOODS - SHAMROCK FOODS COMPANY
    81   14046    3/9/2020   SHAMROCK TRADING(AHOLD CARLIS)                                           x
    81   14461    3/9/2020   SHAMROCK TRADING(AHOLD LANDOV)                                           x
    81   13675    3/9/2020   SHAMROCK TRADING(AHOLD NE)                                               x
    81   12201    3/9/2020   SHAMROCK TRADING(AHOLD NY)                                               x
     5   26849   2/24/2020   SHAMROCK TRANSPORTATION LEASING COMPANY
    78   27753    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR                                                 x
    78   27754    3/9/2020   SHAPOUR (SHAWN) RAZIPOUR AND ELIZABETH D. E. AMIRI                       x
    29     103    3/5/2020   SHAWS SUPERMARKETS - SHAW'S SUPERMARKETS, INC                            x
    35   27576    3/5/2020   SHAWS SUPERMARKETS, INC.
    29   27373    3/5/2020   SHAW'S SUPERMARKETS, INC.                                                x
    17    5104    3/4/2020   SHEILA COLD STORAGE - HARVEST MEAT CO - SAN DIEGO
    25   10254    3/4/2020   SHELTON RED APPLE AG#669 ASSOCIATED GROCERS DROP SHIP
    17   26970    3/4/2020   SHERWOOD FOOD DISTRIBUTORS
    17   26956    3/4/2020   SHERWOOD FOOD DISTRIBUTORS, L.L.C.
    17      34    3/4/2020   SHERWOOD FOODS DISTRIBUTOR - SHERWOOD FOODS
    17   11631    3/4/2020   SHERWOOD ORLANDO
     8    1964    3/4/2020   SHIP TO COLUMBIA - SHIP TO COLUMBIA
    35   27577    3/5/2020   SHOP 'N SAVE EAST PROP, LLC
    35   27578    3/5/2020   SHOP 'N SAVE EAST, LLC
    35   27579    3/5/2020   SHOP 'N SAVE PROP, LLC
    35   27580    3/5/2020   SHOP 'N SAVE ST. LOUIS, INC.
    35   27581    3/5/2020   SHOP 'N SAVE WAREHOUSE FOODS, INC.
    36    4120    3/5/2020   SHOP RITE - SHOPRITE CHECKERS
    35   27582    3/5/2020   SHOPPERS FOOD WAREHOUSE CORP.
    36   27639    3/5/2020   SHOPRITE
    35    4092    3/5/2020   SHORE CENTRAL MARKET - SUPERVALU
    35   27583    3/5/2020   SHOREWOOD 2001 L.L.C.
    78   27755    3/9/2020   SIERRA NEVADA EPL, INC.                                                  x
    78   27756    3/9/2020   SIERRA POLLO, INC.                                                       x
    35   27584    3/5/2020   SILVER LAKE 1996 L.L.C.
    29   27389    3/5/2020   SIMON DAVID                                                              x
    29   27431    3/5/2020   SMITH'S                                                                  x
    29   27432    3/5/2020   SMITH'S FOOD & DRUG CENTERS, INC.                                        x
    29    6702    3/5/2020   SMITHS UTAH                                                              x
    78   27757    3/9/2020   SONOMA POLLO CORPORATION                                                 x
    73     321    3/6/2020   SORCE ENTERPRISE - SORCE ENTERPRISES, INC
    73   27667    3/6/2020   SORCE ENTERPRISES, INC.
    78   27758    3/9/2020   SOUTH PASADENA INVESTMENT, INC.                                          x
    24   27277    3/4/2020   SOUTHEASTERN GROCERS LLC                                                 x

    24   27278    3/4/2020   SOUTHEASTERN GROCERS LLC (AS ASSIGNEED OF C&S WHOLESALE GROCERS, INC.)   x
     9   26930    3/4/2020   SOUTHERN FOODS
     9     990    3/4/2020   SOUTHERN FOODS - SOUTHERN FOOD BROKERS
     9   26934    3/4/2020   SOUTHERN FOODS DBA SOUTHE
     9   26933    3/4/2020   SOUTHERN FOODS GROUP LLC-NC
     9   26935    3/4/2020   SOUTHERN FOODS INC
     9   26936    3/4/2020   SOUTHERN FOODS INC.
     9   26937    3/4/2020   SOUTHERN FOODS LLC
     9   26938    3/4/2020   SOUTHERN FOODS, INC.
     9   26939    3/4/2020   SOUTHERN FOODS/BOWLING GR
     9   26940    3/4/2020   SOUTHERN FOODS/REINHART BO
     9   26931    3/4/2020   SOUTHERN FOODS-KY
     9   26932    3/4/2020   SOUTHERN FOODS-NC
    17   26969    3/4/2020   SOUTHERN FRESH FOODS, LLC
    35   15618    3/5/2020   SOUTHLAND LAS LLC/SAVE A LOT
    35   19401    3/5/2020   SOUTHLAND LAS SAVE A LOT - SOUTHLAND LAS LLC/SAVE A LOT



                                                 Page 18 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 101 of 104 PageID #:260122
                                             Amick Opt-Outs (Name)


    29    1065    3/5/2020   SOUTHSTAR - KROGER INC                                  x
    35   27585    3/5/2020   SOUTHSTAR LLC
    25   27317    3/4/2020   SPRING MARKET
    78   27759    3/9/2020   SRH MANAGEMENT INC.                                     x
    35    6131    3/5/2020   STADIUM THRIFTWAY - SUPERVALU
    29    6652    3/5/2020   STAR MARKET                                             x
    30   27452    3/5/2020   STAR PAPA, LP
    29      91    3/5/2020   STATER BROS MARKETS - TOPCO ASSOCIATES INC              x
    24    4847    3/4/2020   STAUFFERS FOODS DISTRIBUTOR - C & S WHOLESALE GROCERS   x
    35    4253    3/5/2020   STEVENS POINT - SUPER VALU INC
    35   27586    3/5/2020   STEVENS POINT DISTRIBUTION COMPANY, LLC
    35   27587    3/5/2020   STEVENS POINT EQUIPMENT COMPANY, INC.
    35   27588    3/5/2020   STEVENS POINT OPERATIONS COMPANY, LLC
    94   27802    3/9/2020   STEW BROS PROPERTIES LLC.
    94   18452    3/9/2020   STEWART BROS PROPERTIES - STEWART BROS PROPERTIES LLC
    81   27797    3/9/2020   STOP & SHOP SUPERMARKET CO. LLC                         x
    81      64    3/9/2020   STOP&SHOP - AHOLD FINANCIAL SERVICES (S&S)              x
    25   27349    3/4/2020   SUMTER FOODS, INC.
    35    3302    3/5/2020   SUNFLOWER MARKETS - SUNFLOWER #9146
    35   27589    3/5/2020   SUNFLOWER MARKETS, LLC
    78   27760    3/9/2020   SUNNYVALE/SANTA CLARA EL POLLO LOCO LLC                 x
    25    6486    3/4/2020   SUPER 1 FOODS
     7   20784   2/26/2020   SUPER AHORROS - WAL MART SUPERCENTER AP
    25   16260    3/4/2020   SUPER ONE FOODS
    25   16240    3/4/2020   SUPER ONE FOODS
    25   21377    3/4/2020   SUPER ONE FOODS - SUPER ONE #3
    35   27591    3/5/2020   SUPER RITE FOODS EQUIPMENT COMPANY, INC.
    35   27592    3/5/2020   SUPER RITE FOODS OPERATIONS, LLC
    35   27593    3/5/2020   SUPER RITE FOODS, INC.
    35    7631    3/5/2020   SUPER VALU
    35   12236    3/5/2020   SUPER VALU INC
    35   13242    3/5/2020   SUPER VALU INC(MINN)
    24   27289    3/4/2020   SUPERBRAND                                              x
    78   27761    3/9/2020   SUPERIOR FOOD SERVICES, INC.                            x
    35   27590    3/5/2020   SUPERMARKET OPERATORS OF AMERICA, INC.
    35      18    3/5/2020   SUPERVALU - SUPER VALU
    35   27594    3/5/2020   SUPERVALU ASSIST, INC.
    35   27595    3/5/2020   SUPERVALU ENTERPRISE SERVICES, INC.
    35   27596    3/5/2020   SUPERVALU ENTERPRISES, INC.
    35   27597    3/5/2020   SUPERVALU FOUNDATION
    35   27598    3/5/2020   SUPERVALU GOLD, LLC
    35   27599    3/5/2020   SUPERVALU HOLDCO, INC.
    35   27600    3/5/2020   SUPERVALU HOLDINGS EQUIPMENT COMPANY, INC.
    35   27601    3/5/2020   SUPERVALU HOLDINGS OPERATIONS COMPANY, LLC
    35   27602    3/5/2020   SUPERVALU HOLDINGS PA EQUIPMENT COMPANY, INC.
    35   27603    3/5/2020   SUPERVALU HOLDINGS PA OPERATIONS COMPANY, LLC
    35   27604    3/5/2020   SUPERVALU HOLDINGS, INC.
    35   27605    3/5/2020   SUPERVALU HOLDINGS-PA LLC
    35   27606    3/5/2020   SUPERVALU INC.
    35   27607    3/5/2020   SUPERVALU INDIA, INC.
    35   27608    3/5/2020   SUPERVALU LICENSING, LLC
    35   27609    3/5/2020   SUPERVALU MERGER SUB, INC.
    35   27610    3/5/2020   SUPERVALU PENN EQUIPMENT COMPANY, INC.
    35   27611    3/5/2020   SUPERVALU PENN OPERATIONS COMPANY, LLC
    35   27612    3/5/2020   SUPERVALU PENN, LLC
    35   27613    3/5/2020   SUPERVALU PHARMACIES INC.
    35   27614    3/5/2020   SUPERVALU RECEIVABLES FUNDING CORPORATION
    35   27615    3/5/2020   SUPERVALU SERVICES USA, INC.
    35   27616    3/5/2020   SUPERVALU TRANSPORTATION, INC.
    35   27617    3/5/2020   SUPERVALU TTSJ, LLC
    35   27618    3/5/2020   SUPERVALU WA, L.L.C.



                                                 Page 19 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 102 of 104 PageID #:260123
                                            Amick Opt-Outs (Name)


    35   27619   3/5/2020   SUPERVALU WHOLESALE EQUIPMENT COMPANY, INC.
    35   27620   3/5/2020   SUPERVALU WHOLESALE HOLDINGS, INC.
    35   27621   3/5/2020   SUPERVALU WHOLESALE OPERATIONS, INC.
    35   27622   3/5/2020   SUPERVALU WHOLESALE, INC.
    35   27486   3/5/2020   SUPERVALU, INC.
    35   10517   3/5/2020   SUPERVALU/ANNISTON ATTN: MEAT DEPT
    35   11128   3/5/2020   SUPERVALU/ANNISTON C/O NORDIC REFRIGERATION
    25    2595   3/4/2020   SUPREME PIZZA SUPPLY - SUPREME PIZZA SUPPLY INC
    25   27336   3/4/2020   SUPREME PIZZA SUPPLY, INC.
    17   26961   3/4/2020   SURFLINER HOLDINGS, INC.
    35    1567   3/5/2020   SV EAST REGION FROZEN - SUPER VALU INC
    35    1035   3/5/2020   SV EAST REGION HOUSE - SUPER VALU INC
    35     639   3/5/2020   SV EAST REGION SHOPPERS - SUPER VALU INC
    35   27623   3/5/2020   SV MARKETS, INC.
    35    2613   3/5/2020   SV MARSH - SUPER VALU INC
    35   27624   3/5/2020   SVU LEGACY, LLC
    24   27283   3/4/2020   SWEET BAY                                                 x
    24    1156   3/4/2020   SWEETBAY - HANNAFORD BROTHERS CO                          x
    78   19135   3/9/2020   SWING BURGER/POLLO KING                                   x
    35    4116   3/5/2020   T&C FOODS - SUPERVALU
    25   27315   3/4/2020   TABLE & VINE
    78   27762   3/9/2020   TALAT ENTERPRISES, INC.                                   x
    78   27763   3/9/2020   TALYA ENTERPRISES, INC.                                   x
    25     425   3/4/2020   TAMARKIN - GIANT EAGLE INC
    25   27347   3/4/2020   TB FOODS, INC.
    35   27626   3/5/2020   TC MICHIGAN LLC
    25    2045   3/4/2020   TC TRADING - COLORADO BOXED BEEF INC
    35   27625   3/5/2020   TC TTSJ AVIATION, INC.
    78   27764   3/9/2020   TEEKAY FOOD SERVICES, INC.                                x
    15   20688   3/3/2020   TEXAS WINGS - TEXAS WINGS, INC. DBA HOOTERS               x
    52   27653   3/9/2020   TFM
    78   27765   3/9/2020   THE CLUCK BROTHERS, INC.                                  x
    25   27341   3/4/2020   THE DISTRIBUTION GROUP D/B/A VAN EERDEN FOODSERVICE CO.
    36   27640   3/5/2020   THE FRESH GROCER
    52   27652   3/9/2020   THE FRESH MARKET, INC.
    25   27342   3/4/2020   THE GOLUB CORPORATION
    29   27396   3/5/2020   THE KROGER CO.                                            x
    29   27400   3/5/2020   THE KROGER CO. OF MICHIGAN                                x
    29   27390   3/5/2020   THE VONS COMPANIES, INC.                                  x
    29   27433   3/5/2020   THGP CO., INC.                                            x
    66   26872   3/9/2020   THIRD KENOSHA KENTUCKY FRIED CHICKEN INC.
    29    2241   3/5/2020   THREE RIVERS COLD STORAGE - TOPCO ASSOCIATES INC          x
    30   27463   3/5/2020   TIANJIN BANGYUEHAN CATERING MANAGEMENT CO., LTD.
    91   26886   3/9/2020   TJ KFC GROUP
    29   27391   3/5/2020   TOM THUMB FOOD & DRUGS                                    x
    29     731   3/5/2020   TOM THUMB FOOD&DRUGS - TOM THUMB                          x
    35    5389   3/5/2020   TOP PUYALLUP - SUPERVALU
    29      73   3/5/2020   TOPCO ASSOCIATES - TOPCO ASSOCIATES LLC (KVA              x
    29   27437   3/5/2020   TOPCO ASSOCIATES LLC                                      x
    29   27438   3/5/2020   TOPCO ASSOCIATES, INC.                                    x
    24     564   3/4/2020   TOPS FRIENDLY MARKETS - C&S WHOLESALE GROCERS             x
    24    1662   3/4/2020   TOPS MARKET - C&S WHOLESALE GROCERS                       x
    30   27445   3/5/2020   TRANS PAPA LOGISTICS, INC.
    78   27766   3/9/2020   TRI-LAKE INVESTMENTS, LLC                                 x
    25     194   3/4/2020   TROYER FOODS
    25   27351   3/4/2020   TROYER FOODS, INC.
    35   27627   3/5/2020   TTSJ AVIATION, INC.
    35    6265   3/5/2020   TWAY FORKS - SUPERVALU
    35    4610   3/5/2020   TWAY RALPHS - SUPERVALU
    35    5830   3/5/2020   TWAY VILLAGE MARKET - SUPERVALU
    35    4152   3/5/2020   TWAY W SEATTLE - SUPERVALU



                                                Page 20 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 103 of 104 PageID #:260124
                                            Amick Opt-Outs (Name)


    78   27767    3/9/2020   TWS RESTAURANT CORPORATION                              x
    29   19927    3/5/2020   TYLER PERISHABLE DC - TOPCO ASSOCIATES INC - EDI        x
    35    2278    3/5/2020   ULTRA FOODS - ROSEBUD HOUSE
    35   27628    3/5/2020   ULTRA FOODS, INC.
    35    1781    3/5/2020   UNIFIED DELI - SUPERVALU
    35     161    3/5/2020   UNIFIED GROCERS - UNIFIED
    35   27487    3/5/2020   UNIFIED GROCERS, INC.
    35   27629    3/5/2020   UNIFIED INTERNATIONAL, INC.
    35     198    3/5/2020   UNIFIED WESTERN GROCERS - UNIFIED GROCERS INC
     5   26846   2/24/2020   UNITED FOOD SERVICE INC
     5    1086   2/24/2020   UNITED FOODSERVICE
    78   27768    3/9/2020   UNITED LERONE I, LLC                                    x
    78   27769    3/9/2020   UNITED LERONE II, LLC                                   x
    78   27770    3/9/2020   UNITED LERONE III, LLC                                  x
    78   27771    3/9/2020   UNITED LERONE IV, LLC                                   x
    35    4776    3/5/2020   UNITED MILWAUKIE - SUPERVALU/UNIFIED
    25   19893    3/4/2020   UNITED RETAIL MERCHANTS - URM STORES
    10     520    3/3/2020   UNITED SUPERMARKETS - UNITED SUPERMARKETS INC
    10   26942    3/3/2020   UNITED SUPERMARKETS LLC
    25     476    3/4/2020   URM STORE - U R M STORES
    25    9547    3/4/2020   URM STORES INC
    25   27353    3/4/2020   URM STORES, INC.
    78   27772    3/9/2020   V S POLLO KING, INC.                                    x
    35   27630    3/5/2020   VALU VENTURES 2, INC.
    25     269    3/4/2020   VAN EERDEN FOODSERVICE - VAN EERDEN DISTRIBUTION CO
    35    6035    3/5/2020   VANS EVERGREEN IGA - SUPERVALU-TACOMA CORP
    35    2988    3/5/2020   VASHON THRIFTWAY - SUPERVALU
    78   27773    3/9/2020   VEBO ENTERPRISES, INC.                                  x
    17    1693    3/4/2020   VERNS&SONS - WESTERN BOXED MEATS
    17    3980    3/4/2020   VICENTE FOODS - HARVEST MEAT CO - SAN DIEGO
    78   27774    3/9/2020   VILLA ARMENTA, LLC                                      x
    35    4603    3/5/2020   VILLAGE MARKET ELMA - SUPERVALU
    35    4378    3/5/2020   VILLAGE MARKETS - SUPERVALU
    17   20733    3/4/2020   VINA&SONS FOODS DIST - HARVEST MEATS
    57   27659    3/9/2020   VISTA FOODS, INC.
    29   27392    3/5/2020   VONS                                                    x
    29    1934    3/5/2020   VONS - ALBERTSONS - SAFEWAY INC                         x
    29   27393    3/5/2020   VONS GROCERY COMPANY                                    x
    25     415    3/4/2020   W LEE FLOWERS - W LEE FLOWERS & CO INC
    25   27354    3/4/2020   W. LEE FLOWERS & CO., INC.
    35   27631    3/5/2020   W. NEWELL & CO.
    35   27632    3/5/2020   W. NEWELL & CO. EQUIPMENT COMPANY, INC.
    35   27633    3/5/2020   W. NEWELL & CO., LLC
    78   27775    3/9/2020   W.K.S. RESTAURANT CORPORATION                           x
    36   27637    3/5/2020   WAKEFERN FOOD CORP.
    36      20    3/5/2020   WAKEFERN FOODS - WAKEFERN FOOD CORP
    78   27776    3/9/2020   WALDORF RESTAURANT GROUP CESAR CHAVEZ LLC               x
     7       1   2/26/2020   WALMART
     7   26851   2/26/2020   WALMART INC
     7   26853   2/26/2020   WAL-MART LOUISIANA LLC
     7   26854   2/26/2020   WAL-MART STORES ARKANSAS LLC
     7   26855   2/26/2020   WAL-MART STORES EAST LP
     7   26852   2/26/2020   WAL-MART STORES TEXAS LLC
    33   10359    3/6/2020   WASHINGTON WHOLESALE COSTCO COMPANIES INC V#6586-50
    27   27358    3/4/2020   WAWA INC
    27     499    3/4/2020   WAWA NJ DISTRIBUTOR CTR - WAWA PROCUREMENT INC
    17    3825    3/4/2020   WBX NEWPORT AVE MARKET - NEWPORT AVENUE MARKET
    60     300    3/9/2020   WEEKS FOODS - WEEKS FOOD CORP
    60   27661    3/9/2020   WEEKS FOODSERVICE
    25     522    3/4/2020   WEINSTEIN WHOLESALE MEATS - WEINSTEIN WHOLESALE MEATS
    25   27355    3/4/2020   WEINSTEIN WHOLESALE MEATS, INC.



                                                Page 21 of 22
Case: 1:16-cv-08637 Document #: 3757-7 Filed: 08/13/20 Page 104 of 104 PageID #:260125
                                             Amick Opt-Outs (Name)


    17    8037   3/4/2020   WESTERN BOX J&D CS AMERISTAR
    17    8307   3/4/2020   WESTERN BOXED
    17     263   3/4/2020   WESTERN BOXED MEAT DIST - WESTERN BOXED MEAT DIST
    17   26958   3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC.
    17   26972   3/4/2020   WESTERN BOXED MEAT DISTRIBUTORS, INC. A/K/A WBX
    35   27634   3/5/2020   WETTERAU INSURANCE CO. LTD.
    35    4720   3/5/2020   WHITE SALMN TWAY - SUPERVALU
    49   26865   3/9/2020   WHITEFORD'S INC
    78   27777   3/9/2020   WIDMOR INVESTMENT, LLC                                                 x
    29   11182   3/5/2020   WILLIAMS BROS MARKETS #12 VONS MARKETS                                 x
    25    9569   3/4/2020   WILLOWBROOK
    25    9571   3/4/2020   WILLOWBROOK FARMS
    25    9570   3/4/2020   WILLOWBROOK FARMS
    17    3228   3/4/2020   WINDMILL FARM - HARVEST MEAT CO - SAN DIEGO
    24   16210   3/4/2020   WINN DIXIE                                                             x
    24   18437   3/4/2020   WINN DIXIE                                                             x
    24   17720   3/4/2020   WINN DIXIE                                                             x
    24   16238   3/4/2020   WINN DIXIE                                                             x
    24   16234   3/4/2020   WINN DIXIE                                                             x
    24   16233   3/4/2020   WINN DIXIE                                                             x
    24   16229   3/4/2020   WINN DIXIE                                                             x
    24   16227   3/4/2020   WINN DIXIE                                                             x
    24   16218   3/4/2020   WINN DIXIE                                                             x
    24   16211   3/4/2020   WINN DIXIE                                                             x
    24   18517   3/4/2020   WINN DIXIE - WINN-DIXIE/ATLANTA                                        x
    24      71   3/4/2020   WINN DIXIE STORE - WINN-DIXIE MIAMI DIV                                x
    24   27298   3/4/2020   WINN-DIXIE CORPORATION                                                 x
    24   27295   3/4/2020   WINN-DIXIE LOGISTICS, INC.                                             x
    24   27281   3/4/2020   WINN-DIXIE PROCUREMENT, INC.                                           x
    24   27279   3/4/2020   WINN-DIXIE STORES, INC.                                                x
    24   27280   3/4/2020   WINN-DIXIE STORES, INC. (AS ASSIGNEE OF C&S WHOLESALE GROCERS, INC.)   x
    78   18890   3/9/2020   WKS RESTAURANTS - WKS RESTAURANTS CORP                                 x
    78   14695   3/9/2020   WKS RESTAURANTS CORP                                                   x
    35   27635   3/5/2020   WOODFOOD SQUARE ASSOCIATES LIMITED PARTNERSHIP
    25    6318   3/4/2020   WOODMANS FOOD MARKET
    25   27356   3/4/2020   WOODMAN'S FOOD MARKET, INC.
    35   27636   3/5/2020   WSI SATELLITE, INC.
    25    3981   3/4/2020   XPO LOGISTICS - SCHNUCK MARKETS INC
    23   27264   3/4/2020   YARD HOUSE USA, INC.
    29     305   3/5/2020   YOSEMITE WHOLESALE - THE SAVE MART COMPANIES                           x
    61    1095   3/9/2020   ZERO MOUNTAIN - CONAGRA BRANDS INC-RUSSELLVILLE
    86   27800   3/9/2020   ZOOM FOODS INC




                                                 Page 22 of 22
